Explanations of vote
The next item is the explanations of vote.
(IT) Madam President, ladies and gentlemen, I wanted to vote for this report because it sets out some fundamental elements for cohesion policy and for funding.
These are, firstly, leaner procedures for national funds, and, secondly, the provision that sport and culture are also an element of cohesion that is both important and decisive.
Perhaps the only negative element of this report is that it envisages only the three working languages of English, French and German as the languages that need to accompany the request in addition to the original language. For this reason, in any case, and for more general reasons I voted in favour and I congratulate the rapporteur.
(IT) Madam President, ladies and gentlemen, despite the significance of this report, only 19 Member States reported on core indicators. This situation does not allow us to have a clear picture of the impact of cohesion policy on the ground.
I agree with the measures and good practice proposed by Mr Mikolášik, and I believe that the proposal for broader application of core indicators is a particularly useful one, as is the preparation of reports on the results and synergies between national policies and European Union policies.
The organisation of public debates and consultations with stakeholders, together with the submission of reports to national parliaments for opinions are further positive measures in this sense. We have to make efforts to prevent a reduction in the funding made available for cohesion policy in the next programming period. For this reason, I supported this report.
(SK) Madam President, allocations from EU funds in the new Member States, Slovakia included, are negatively influenced by over-complexity, excessive bureaucracy, unclear rules and also hidden unfair interests. Many of those who want money from European funds complain about the long drawn-out bureaucratic torture with an uncertain end. The bureaucracy and many of the obstacles come not from Brussels, but directly from the individual Member States. Unless European rules are simplified, under pressure from the European Parliament and others, the rules implemented in the individual Member States will often complicate the situation considerably. While the original European rules are relatively simple, the national implementation complicates them. The adage applies that the lower you go down the ladder, the more complex the system is. There is also a considerable problem in that officials do not help with the allocation of EU funds, but focus only on controls, which far exceed anything required by the law. The problem is therefore mainly in the EU Member States.
(DE) Madam President, there is a reason why we have cohesion policy, and such policy has a clear beginning and it must also have an end. I believe that the reason cohesion policy exists is to balance living standards and economic development throughout the European Union. That is why it is right to subsidise and support regions that find themselves below the general economic standard. However, it is equally important to ensure that these financial resources are being correctly deployed, in other words that they are having the desired effect. This report is very important to me because it also contains an analysis, thus providing the basis for conclusions for the next two support periods. I would like to mention one example: in my particular region in Eastern Germany, cohesion policy has had a significant effect since 1990. We have witnessed development there and I see it as a definite success when we reach a point where we can say that these regions now need a phasing out programme because this means that living standards have risen there.
(PL) Madam President, cohesion policy in its present form is evaluated well, as are its results. In the Member States we have tangible benefits from the pursuit of this policy, which in conjunction with EU agricultural policy is reducing disparities in development both in the Union as a whole as well as between regions and within regions. I share the view that the objectives of cohesion policy and the funding made available should be maintained in their current form, but this will of course be modified to accommodate the intermediate regions.
We should note that this policy is evaluated well by Member States and local governments, and I would also like to point here to the favourable position of the Committee on Regional Development. There are expectations regarding a reduction of the bureaucracy involved in cohesion policy. These expectations are often also the result, as has already been pointed out here, of additional restrictions introduced by Member States. However, the current economic crisis can be overcome by a number of measures, including a continuation of this policy, as it is one which brings sustainable growth. It is something which is essential for the entire Union.
Madam President, 'you can evade reality', wrote Ayn Rand, 'but you cannot evade the consequences of evading reality'.
We have reached the limit of trying to move markets with public money. Everyone can now see that a default in Greece is coming, except the euro zone finance ministers who, 13 months after uselessly committing EUR 110 billion, now seem set to commit a further sum almost as large. Actually it is not uselessly. It is not just useless. It is actively harmful, because what we are ensuring is that when the default comes, it will be much bigger and the hit will be taken by all of us as taxpayers rather than by just a small number of bankers and bondholders.
Thus are the interests of Greek workers and the interests of European taxpayers alike sacrificed to the ambitions of a small number of the gilded princelings of the eurocracy.
(IT) Madam President, ladies and gentlemen, the idea of setting up horizontal multi-fund programmes with clearly defined aims and streamlined access mechanisms is something I fully support. I agree with Professor Barca's report, according to which an approach based on local development is the way to improve efficiency and effectiveness and to operate in a more integrated manner. We need to focus attention on the urban dimension and to ensure coordination between the funds and the other financial instruments of the European Investment Bank (EIB) and European Investment Fund (EIF). In a situation in which the budget is tight, these instruments, together with revolving funds, would allow results to be monitored. This would multiply the available resources and increase the number of beneficiaries, which in turn would deliver more results.
(DE) Madam President, we need to achieve greater efficiency between the European Regional Development Fund (ERDF) and the other structural funds. I believe that it is extremely important that we should have different funds. Naturally, these funds should have different objectives and targeted approaches. I believe that it is extremely important that we have included the regions here and that the European Union is setting down guidelines that can be implemented in the regions and applied accordingly. However, it is just as important that this targeted approach should also look at how matters are implemented in the regions, so that these funds do not impede one another, so that we do not duplicate subsidies, so that we do not promote nonsensical programmes - in other words we must coordinate the objectives pursued with these funds. I regard this as increasing efficiency. I expect that we shall continue to work in this area and that more reports and results will be presented to us.
(LT) Madam President, I am pleased that today we are talking about making cohesion policy simpler and more efficient. I have repeatedly said that Member State development, supported by European Union money, and improving quality of life would be more effective if we used the planning method more efficiently and ensured that horizontal objectives are achieved using money from different funds.
However, reviewing the rules regulating the funds themselves is equally important. It is often the case that a problem is impossible to address due to a lack of money. Another programme, financed from a different fund, cannot be used, even when it is striving for similar objectives. Unfortunately, in such a case, transferring money between funds is impossible, due to different rules. While welcoming the resolution's call for the introduction of a coordination mechanism that has even greater impact, I therefore also urge you to change the rules on transferring fund money, making them as flexible as possible.
- (IT) Madam President, ladies and gentlemen, I voted for the reports, with the exception of Mrs Wortmann-Kool's report, on which I abstained despite supporting my group's amendments. Therefore I did not vote following the overall indications of my group, because I believe that we are facing such serious problems that we must at this point demonstrate the cohesion of European institutions and our ability to deal with the problems we are confronting. Despite a certain timidity and arrogance on the part of the Council with regard to this crisis, I believe we need to show this cohesion.
I did not agree with the postponement either, because we are in a position in which we need to give our citizens urgent responses to the economic crisis, which is not just the result of financial speculation, but also of our inability to deal with the problems of recovery and growth. We have a duty to heal Europe's public finances and we have a duty to set out responses, which have to begin with the involvement of businesses and the world of work, and have different and more open rules in order to complete the single market and be in a better position to compete on the global market. That is why I voted for the reports with the exception of Mrs Wortmann-Kool's report.
(SK) Madam President, the first decade of economic and monetary union has shown the need to improve the economic governance framework. The new framework should be based on the greater responsibility of individual Member States for jointly agreed rules and policies, as well as a more reliable surveillance framework at EU level over national economic policies.
The experience of the past two years in particular has confirmed that the achievement of strong competitiveness, sustainable economic growth and job availability requires a sustainable level of government deficit and debt, reforms to eliminate macroeconomic imbalances and a decisive EU strategy for growth and employment. I have to confess to a certain personal embarrassment over the introduction of administrative elements into the economic mechanisms. On the other hand, experience to date shows that market mechanisms are incapable of reacting quickly and flexibly to negative developments, the result of which is that a financial crisis turns into a debt crisis.
Madam President, I want to salute my friends in the Communist and Green Groups. They are right about one thing. If we adopted a tenth part of their policy we would be in serious trouble, but they have got one thing right - which is that these bail-outs are punishing the majority of people in order to reward some very wealthy individuals. If we want to rescue banks that are exposed in Greece, particularly French and German banks, it would be much cheaper just to give them the money directly rather than routing it scenically through Athens.
But I have to stand back and question the premise. Why, yet again, given the failure of the first round of bank bail-outs, are taxpayers being expected to come forward and rescue some very wealthy individuals from the consequences of their own error?
We in our generation look back at ancient régime Europe and we wonder how such a system could have existed. We say, how could it possibly have been constructed so that only the nobility had exemption from taxation? How could we have tolerated a system where only the little guys were paying taxes? But - you know what? - we are recreating exactly that system by shovelling around this public money in order to save some vested interests. So 'hasta la victoria siempre'.
(ES) Madam President, the package as a whole is going in a direction that I support as a pro-European and federalist, notwithstanding that it does so in a timid fashion and with large gaps. Moreover, it contains wise precepts for the political management of Spain. Therefore, I have voted in favour of four of the reports on economic governance.
I have voted against the Feio report because it advocates procyclical policies which, at best, would not help with getting out of the crisis and, at worst, would encourage stagnation and unemployment.
I have not voted in favour of the Wortmann-Kool report either - I have voted against it - because it does not take into account the Stability and Growth Pact, the European Employment Strategy or the Europe 2020 strategy objectives, which are a source of hope for millions of Europeans, particularly the young.
(DE) Madam President, I believe that the approach to excessive deficits is a bit like a football match: if a set of rules is established, then these must be adhered to. It is not enough to look each other straight in the eye and say 'we promise to obey all the rules'. Life has changed. In other words, if the rules of the game are broken, then penalties and punishments must be handed out. Of course, this cannot be achieved with a democratic decision. Let me come back to the image of the football match. Just imagine that a foul has been committed. The referee makes a decision here. Imagine what would happen if the referee were to hold a vote among the players each time to determine whether this really was a foul. This would be impossible. That is why we need a clear decision-making process. What do we do when someone breaks the rules? Finally, I would like to emphasise that of course we also need solidarity. Rather than simply punishing the one who has broken the rules, we also need to help them to get back on the straight-and-narrow.
Mr Hannan, you are due to speak on the Feio report, but you are also next and the only one on the list for the Goulard report, so I give you two minutes to use as you wish on both.
Madam President, you are exceptionally generous as well as being a very good chair.
I would like to pick up on some of the clumsy vocabulary that we have heard in recent weeks in discussion of these financial rescue packages. The talk in our media is about rescuing Greece, giving assistance to Portugal, and helping Ireland, but that is not how the peoples in the recipient countries see it.
The reason that Greeks are on the streets protesting is that they understand perfectly well what the consequence of this EU/IMF takeover will be. The money is not going to ordinary Greek people, it is going to those financial institutions which hold Greek government debt. However the repayment will come from the ordinary taxpayer: in other words, Ireland, Portugal and Greece are being sent the bill for propping up the entire European banking system.
Why? Because we cannot bring ourselves to admit that monetary union was a mistake. We cannot bring ourselves to see the logic: that jamming together countries with widely divergent conditions and needs into a single currency was bound to cause precisely the strains that some of us were predicting 10 years ago when the project was launched.
So we exacerbate the crisis by having yet more integration, and all of the things that we heard about in the debate yesterday on this report - 'we need fiscal union', 'we need economic governance'. You can see the flaw in the logic there, my friends. European integration has failed, so let us have more of it! Monetary union is not enough, we need more economic union.
The reality is that this is about saving face: saving the faces of those eurocrats who launched the project in the first place and who are prepared to sacrifice the peoples of the peripheral countries and the taxpayers of the poor countries in order to sustain their conceit.
Surely theirs must be the most expensive faces since that of Helen of Troy which launched a thousand ships.
Madam President, I voted in favour of postponing the final vote because I think there may be some possibility that we can reach agreement with the Council.
The economic governance reports on the whole are not, in my view, the best option, but in the situation in which we find ourselves, they are probably the least worst.
We are in a position that we have an inherently fragile structure supporting the euro. The Stability and Growth Pact has not worked; even from the very beginning it was a failure. Now we are in a position where we either give up on the currency or we try to put in place some form of economic governance that will strengthen its foundations and in some way rebuild the infrastructure.
I agree with Mario Monti, who said that excessive deference to large Member States contributed somewhat to the current economic crisis, and our proposals might at least stop that happening in the future. I just hope it is not a case of closing the stable door after the horse has bolted.
(FR) Madam President, this morning, after three years of work, we voted on a very important text with regard to advancing the protection of consumers in Europe. It focuses, and rightly so, on online purchases, which in 20 years' time could well represent 25% of all trade in Europe, which is a significant amount.
Some of these purchases will be cross-border. They will offer consumers a broader choice as well as lower prices. This is real progress. For SMEs and for craftspeople as a whole, it is also a very important opportunity to find new outlets.
Among the main advances, I would like to mention two: the cooling-off period, which has been extended to 14 days, and provision of the summary containing all the information and the total price to pay before the last button or click which confirms the order.
Finally, I am proud, in the context of these explanations of vote, to say that I, all fellow Members and political groups voted unanimously, because on such a subject we obviously needed consensus and not controversy. We achieved that consensus.
(ES) Madam President, allow me to comment briefly on what I have heard here in the speeches of those who have spoken before me.
It is not a question of saving the reputation of the founders of the EU but rather of building Europe and working in favour of European citizens.
I move on now to explain my vote on the Directive on Consumer Rights. I welcome the adoption of this directive, which constitutes a step forward in European integration and in the protection of consumer rights but, at the same time, I regret that the adoption of a number of articles of the directive involves taking protection away from many Spanish consumers and users who are going to find themselves deprived of certain rights that were already enshrined in Spanish law.
For this reason, the Spanish socialists voted against a number of articles today: Article 9, in relation to the full harmonisation of information requirements for distance contracts; Article 17(2), the possibility of the consumer being liable for normal use of the goods during the withdrawal period; and Article 22(2), the introduction of an additional deadline for delivery of the goods when the trader fails to deliver the goods within the time period envisaged in the contract.
(FI) Madam President, a short while ago, Mr Hannan, speaking about other matters, referred to the need for less integration and not for more, whatever happens. This proposal on consumer protection, however, was specifically about more integration, and is completely relevant. We support the rights of citizens and consumer protection when we engage in international, European trade. We know that online shopping is a contemporary phenomenon, but that the laws that govern it are behind the times, and now it is time to move on.
In my country, Finland, this legislation is now at a fairly advanced stage, and sometimes, obviously, it makes you wonder if we are not going backwards when we make common laws. Nevertheless, trade is European, so the laws have to be European, and this is the path we need to continue along.
(IT) Madam President, ladies and gentlemen, the proposal for a Directive on Consumer Rights presented by the Commission has the merit of combining the four previous directives on the subject in a single legislative instrument.
I agree with the report's objectives. It is essential to guarantee a high level of protection for consumers in the 27 Member States and at the same time take into due account the need for manufacturers, regardless of their size, to provide their goods and services to European consumers without having to deal with unnecessary legal barriers.
As things currently stand, the elimination of legal fragmentation is a difficult result to achieve. Mrs Wortmann-Kool's report also rightly expresses doubts as to whether full harmonisation could produce different effects to those expected.
I therefore voted in favour, because I am convinced that it would be useful to make an amendment to the Commission's proposal, achieving minimum harmonisation and at the same time guaranteeing a high-level service to consumers.
(PL) Madam President, with today's vote, we have brought to an end the lengthy process of over three years' work on the draft of a Directive on Consumer Rights. The document gives a guarantee of a high level of consumer protection in all the Member States and will help clarify areas of confusion in retail trade conducted between businesses and consumers from different countries. The horizontal nature of the directive allows EU legislation which is currently in force in this area to be brought together as a whole.
The provisions of the directive should play a particular role in matters relating to all types of online transaction. I hope the proposed legislation will increase consumers' confidence in this form of making purchases. Of special importance to the consumer is also the establishment of the right to withdraw from a contract within a 14-day period without giving a reason and the related right to obtain reimbursement of all payments which have been made. I also have a positive opinion of the final version of the provisions of Chapter 5 on prohibited contractual terms. I am certain that the directive will significantly improve consumer rights in the European Union, so I endorsed the report.
(DE) Madam President, please forgive me for demanding your attention so often. Unfortunately, this was not my week with the catch-the-eye procedure. I kept missing out. There were a couple of things I wanted to say about this point too, however I am happy overall that we have passed this directive. I also voted in favour.
I am also pleased that we have been able to strengthen consumer rights and have included so-called door-to-door selling, because a lot of shady practices are to be found there. However I would once again ask that we should remember the problem of bureaucracy when implementing this law. In Germany we have a particularly large number of small and medium-sized businesses. Although these businesses are not involved in door-to-door selling, they naturally make frequent deals with customers that are concluded with a handshake. This has been the practice for hundreds of years. We need to take care that we do not overburden these SMEs with excessive bureaucracy. To restate the point, I am happy and voted in favour of the directive.
- (CS) Madam President, I very much applaud the fact that Mr Schwab has reached a compromise with the Council strengthening the rights of consumers, and that the compromise will also include my proposals for online commerce. I voted in favour of the report, of course, but I regret to say that the Hungarian Presidency blocked my proposal - supported by the whole of Parliament - to give consumers the right to the supply of goods from another state under agreed conditions.
Unfortunately, one third of cross-border orders are rejected in this way, according to Eurostat. Internet stores such as iTunes and others do not supply their goods or services to the new Member States. In this way, Czech customers are discriminated against, compared to customers from, for example, France or the Netherlands. The internal market is thus still not a single market as far as the digital environment is concerned, and the Council has thus missed a great opportunity.
(LT) Madam President, the management of spent fuel and radioactive waste is particularly important, both for the safety of the environment and people and for that of society. I therefore urge the Council, when adopting the directive, to also focus on the opinion of the European Parliament, which is playing an increasingly significant role in addressing environmental issues. Regrettably, sometimes when we are playing our political games we want to insert various provisions in documents that may be counterproductive.
When they joined the European Union, certain Member States brought with them the burden of nuclear power plants that had been imposed on them against their will. The decommissioning of Ignalina Nuclear Power Plant was one of the conditions of Lithuania's accession to the EU. In turn, the European Union made a formal commitment to fund the decommissioning. Above all, this commitment was made by the EU because it would be impossible for a country like Lithuania to fund all the power plant decommissioning work on its own. The decommissioning work includes dealing with spent fuel and radioactive waste.
Therefore, calls to place this burden on the shoulders of the Member States concerned would be counterproductive. If Lithuania did not receive the necessary funding, it would be impossible for it to effectively guarantee security. Instead, in the forthcoming financial perspective, the decommissioning of Ignalina Nuclear Power Plant must remain a concern for both Lithuania and the whole of the European Union.
Madam President, I strongly supported paragraph 25 of this resolution which 'regrets that with the limited increase foreseen for the Progress programme ...', because the Commission committed back in 2010 to reinstate the EUR 20 million that was going from Progress to microfinance and that obviously is not going to happen.
The microfinance facility itself, although it is very small, plays a really important role in ensuring access to credit for micro-enterprises in the social economy and it is crucial, now that financial institutions are not lending money.
However, that should not happen at the expense of the Progress programme. As far as I am concerned, it is a question of robbing Peter to pay Paul.
But also I just want to say that I strongly support the increased support for the lifelong learning programme Grundtvig, and I particularly also welcome increasing support for the Life+ Programme.
(FI) Madam President, this extremely important report was adopted, and, firstly, we should thank and applaud the rapporteur, Mr Dess, who has worked very hard indeed to achieve these compromises, so that this reform of the common agricultural policy (CAP) could be taken forward in such a significant way.
I realise how difficult it is when in every Member State there are very different calls for what should be incorporated into the CAP reform, but one important matter is relevant here, and that, of course, is this matter of greening. It is important that agricultural producers are involved in the sustainable environmental policy, but how will this greening system be established? It must be done in the way that Mr Dess has described. It should not create more red tape and it should not increase costs for producers. Moreover, we need to take into account the different situations in the Member States. If it is successful in this way, and when the Commission makes detailed proposals afterwards, then we will be on the right path, and we can all rejoice that farmers are involved in volunteer moves to protect the environment.
(ES) Madam President, I voted in favour of this initiative because Europe needs a strong common agricultural policy without cuts, a policy focused on promoting profitable farms and ensuring food security, sufficient supply and quality of production.
Furthermore, agriculture needs support in order to innovate and focus effort on a more efficient use of energy, water and soil.
All this must be combined with other forms of management that permit a fairer reward for the work carried out by professionals in this sector, a group of people who need to progress and continue learning throughout their working lives. These people need to be provided with simpler procedures, less bureaucracy and greater transparency in terms of objectives and tools.
Accordingly, the new CAP must strengthen its commitment to active farmers, and to the contributions that they make in terms of production and a balanced development of rural areas. Moreover, profitability involves alignment of policies in this sector with the objectives of the Europe 2020 strategy. For this reason, budgetary effort must also be maintained.
(SK) Madam President, the current European Commission proposal to reform the common agricultural policy is just a cosmetic change, and not a reform directed towards improving the market and the competitiveness of European agricultural output.
In this context, I have also supported the numerous findings and critical opinions of the European Parliament. I am fundamentally opposed to the continued application of the historical approach to the subsidy system, and I support the introduction of additional objective criteria which take account of the conditions for agricultural funding within the expanded Europe of 27 states. In my opinion, the so-called subsidy ceiling is a complication which will not improve conditions for farmers in the new Member States. The common agricultural policy should be based on two pillars, the first one being full funding from EU sources. The second pillar must be focused on the modernisation of agriculture, on competitiveness and on rural development cofinanced from national sources.
(PL) Madam President, the European Parliament has adopted the report on the common agricultural policy (CAP) towards 2020. I voted against it, because the measures it proposes are not real reforms, but only cosmetic and minor changes which support and maintain the current unfair CAP. After 20 years of stagnation in food production in Europe and low incomes for farmers we have had enough.
We have forgotten that seven and five years ago the Union was enlarged by new Member States, which were given a low level of support and which were promised that after 2013 the payments would be equalised. I want to underscore this clearly: a strong second pillar should be maintained, and this should include retention of the current criteria for distribution of funds, which take account of differences in the level of development of individual Member States. Finally, greater coordination is needed between regional policy and the common agricultural policy in rural areas. Some of the responsibilities of the second pillar of the common agricultural policy should be transferred to cohesion policy. Rural areas have the right to pursue their own development using money available under regional policy.
I would like to say one more thing, and that is that Mr Barroso's statement about the possibility of cuts to the second pillar means that he does not have a real knowledge of the seriousness of the problem.
(DE) Madam President, I, too, should like to thank the rapporteur, Mr Dess. If agricultural policy is to remain competitive and become more environmentally sound, it must be financed in an appropriate way. I would emphasise the word 'appropriate'. 'Appropriate' applies just as much to the farmers as to the taxpayers. I believe that the establishment of competitive structures in the agricultural sector is something to be expressly welcomed. Taken in this context, capping direct payments is a counterproductive measure. It is not our job to destroy competitive structures. I grew up in what was formerly East Germany, where the politicians dictated operating structures and all production data to the farmers in detail. This ended in state bankruptcy. We must never allow such a situation to be repeated; I wish to spare the European Union such a catastrophe, which is why I am against capping and also why I ultimately abstained from voting on this report.
Madam President, I voted in favour of the Dess report, but I must say I was disappointed that Amendment 4 was not successful. It was supported by my group because it would have allowed specific aid under the first pillar to compensate for natural handicaps and also to ensure that agricultural activity was maintained in mountainous areas, in environmentally sensitive areas and in Natura 2000 regions.
I voted against Amendment 23 not because I support GMOs - I do not - but because I support subsidiarity and I believe that Member States should be able to make their own choices on GMOs.
I was particularly pleased that we supported Amendment 27, which sensibly rejected the introduction of burdensome and unclear requirements derived from the Water Framework Directive into the cost-compliant system until we have a much clearer picture with regard to its implementation in the various Member States.
I was also pleased to see Parliament support a multi-tiered safety net in the event of market disruption and, indeed, emergency situations. This is a reasonable and a proportionate response.
Finally, I was pleased that we overwhelmingly voted that the budget be maintained at least at the 2013 level. Without that, all the rest of it is just talk.
- (CS) Madam President, the European Parliament has today adopted the report on the common agricultural policy towards 2020. I subscribe to the report's long-term objective of trying to introduce fair conditions for all farmers in the EU, which means abandoning the historic criteria for direct payments.
Despite this, I did not vote for the report, as I want to express my fundamental disagreement with the adoption of the proposal for a ceiling on payments based on farm size. This will discriminate against Czech farmers, for example, or will oblige them to break up farms artificially into smaller units in order to get a subsidy. I personally favour the development of small farms, but this is a measure that will reduce the competitiveness of European farmers in some countries.
(GA) Madam President, I was happy to back this report and I commend the rapporteur, Mr Dess, for the good work he has done. I attended the debate last night from start to finish but failed to 'catch-the-eye' and was sorry about that as I wanted to put two questions to the Commissioner. At the same time, I was glad that Parliament was almost unanimously happy to keep the budget at least at the same level as it is now.
The two points I wanted to raise with the Commissioner were regarding the historical reference years and the milk quota.
Both of these are supposed to be abolished. We want to know when, and what will replace them? Without that knowledge it is very difficult for farmers to plan for the future. The sooner we have answers to those questions
(GA) the better it will be for all the farmers of Europe. Thank you.
(LT) Madam President, the common agricultural policy is one of the biggest and at the same time most sensitive areas of European Union policy, and it is relevant to all Member States. Above all, agriculture is an area that has a significant and direct impact on the environment. It is therefore important that, when establishing direct assistance models and supporting rural development, priority must be given to sustainable agriculture and various environmental aspects, including ecological farming.
The rural development dimension is also relevant to those countries that recently joined the EU. Unfortunately, the number of workers migrating has been highest in rural areas. It is therefore necessary to make them more appealing to live and work in, and to attract young people to them. To achieve this it is necessary to use rural development instruments, to support promising and dynamic development of rural communities and to further develop the implementation of the LEADER method.
Attracting young farmers and young people in rural areas into agricultural production and rural development processes is equally important for addressing land abandonment, rural depopulation, the ageing of the rural population and other issues.
(IT) Madam President, ladies and gentlemen, I have two observations to make with regard to the own-initiative report on the common agricultural policy. The first is that the consumer prices of agricultural products must be commensurate with the costs, effort and work, but also with the production costs, if we want European consumers to be able to eat healthy products of European agriculture, of the traditional agriculture that must be preserved.
The second comment concerns a signal to the competent European authorities. Are they aware of the report by the Italian Carabinieri of the Ministry of Agricultural, Food and Forestry Policies concerning milk quotas? This report clearly shows that the milk production quota, which was supposed to have been exceeded, thus forming the legal basis for the fines levied on Italian dairy farmers, was not in fact exceeded. This is very serious, because these fines could bring thousands of farms in Padania to their knees and drive them to bankruptcy. Free Padania!
That concludes the explanations of vote.
Written explanations of vote
I voted for this nomination for the President of the European Central Bank (ECB), given the candidate's skills and the extensive experience that he has gained over the years.
I should like to express my pride at the European Parliament's broadly favourable view in support of the appointment of the new President of the European Central Bank (ECB), Mario Draghi. This appointment will also be confirmed by the Council meeting of the Heads of State and Government, but it is already very prestigious for Italy, not just because of Mr Draghi's extremely high professional profile, competence and experience in European economic affairs, but also because his investiture for the next eight years was given the full support of all the European leaders. I wish Governor Draghi every success in his work.
in writing. - I voted in favour of the candidature of Mr. Mario Draghi as next President of the European Central Bank for his great competence and his progressive view on the governance of the global financial system. At the hearing held in the Economic Affairs Committee last week he stresses that more European economic governance is now necessary and that under his presidency the ECB would keep on focusing primarily on the fight against inflation. For all these reasons I am proud to give him my full support.
Members of the European Central Bank (ECB) Executive Committee are appointed by the Heads of State or Government, following a proposal by the Council and following consultation with the European Parliament. In this instance, the Council is therefore consulting Parliament for the appointment of Mr Draghi for President of the ECB from 1 November 2011. The Committee on Economic and Monetary Affairs, of which I am a member, has conducted a hearing that turned out to be most satisfactory. Consequently, I support Mr Draghi's candidacy.
in writing. - (RO) I voted in favour of Mario Draghi's nomination to the post of President of the European Central Bank as I think that he possesses a high level of professional expertise. During the hearing conducted in the Committee on Economic and Monetary Affairs, Mr Draghi gave full answers to all the questions the MEPs asked him. In this regard, I welcomed his constructive approach to the consequences of the financial crisis in Greece.
Furthermore, Mario Draghi has demonstrated a genuine desire to implement an enhanced economic governance model at EU level to avoid sovereign insolvencies. This is precisely why he gives priority in his application to fighting inflation as part of the European Central Bank's stability objective, as well as to strengthening the supervision mechanisms. To ensure a strong economy, a really effective Stability and Growth Pact is required, equipped with automatic penalties.
As an Italian Member of the European Parliament I welcome the candidature of Mario Draghi as President of the European Central Bank (ECB). I listened to his hearing at the European Parliament on 14 June. His prestigious career, ranging from his academic appointments to his position at the highest levels of the economic and financial world as chairman of the Financial Stability Board, makes him a top-drawer candidate for the office of President. At a particularly complicated time for Europe, Mr Draghi will certainly be capable of responding to the needs of the European financial system and guaranteeing financial stability and support for economic growth. His candidature is an important political signal for Italy, after his brilliant experience as Director-General of the Treasury and Governor of the Bank of Italy from 2006, during which time he successfully promoted Italy on the European and international scene.
in writing. - Mr Draghi should be congratulated on his appointment, and I believe he is a very able candidate. However, I trust that he recognises the mandate which he has been given by MEPs, and accordingly entertains their views as Governor of the ECB.
I voted for this recommendation, and my reasons go far beyond the candidate's nationality. In fact, I do not think that it is Italy rather than the EU that will benefit from the appointment of Professor Draghi. Quite the opposite. Italy is losing a Governor of the Central Bank who is highly competent and very aware of economic, monetary and real problems. We are talking about someone with an impeccable curriculum vitae and significant international experience in public and private institutions, someone who has always been extremely proactive (as for instance in his chairmanship of the Financial Stability Forum). His publications are testimony to an academic profile that is undoubtedly on a level with the tasks he has to carry out, and his experience in the monetary field must cast aside any doubts about his abilities. It is no coincidence that the consensus on his appointment has been so unanimous. He has all the requisites for being an excellent President of the European Central Bank. He faces some significant challenges, given the current situation. I therefore sincerely wish him good luck.
In this period of economic and financial crisis, it is imperative to have leaders and people in charge who can show composure and independence. Jean-Claude Trichet, President of the European Central Bank, has managed during his mandate to resist pressure from Heads of State or Government. His successor will have to show the same qualities and be just as uncompromising. I voted in favour of Italian Mr Draghi's candidacy, since he enjoys an excellent reputation and he made a good impression during his hearing before the Committee on Economic and Monetary Affairs. His career path, especially his experience as Governor of the Italian Central Bank, will enable him, I hope, to manage in the best possible way the many challenges that await him at the helm of the European Central Bank.
The academic and professional background of Mr Draghi, as well as his hearing before Parliament, have shown that he has a deep understanding of, and clear ideas about, the necessary deepening of economic governance in the EU, and also about the importance of the stability of the euro for the resumption of growth. Given this and the importance of the office of President of the European Central Bank, I believe that Mr Draghi fulfils all the conditions to perform the mandate for which he has now been nominated with skill and dedication.
in writing. - (SK) In May 2011, the European Council, together with Parliament, proposed the appointment of Mario Draghi as President of the European Central Bank (ECB) for an eight-year term of office, starting on 1 November 2011. The parliamentary Committee on Economic and Monetary Affairs interviewed the candidate, and he answered questions put by committee members. He spoke, for example, about the Greek debt, and among other things expressed the opinion that the ECB should not rest in its efforts to maintain currency stability. The committee subsequently recommended the appointment of Mr Draghi. Since the candidate meets the requirements set for filling the post of ECB President, I would also like to express support for his appointment to this role.
Although the vote on appointing certain European oligarchs is, according to regulation, a secret ballot, I am keen to let it be known that I voted against Mr Draghi,. because there is really something deeply unhealthy and perverse, in the middle of the sovereign debt crisis, about appointing a former European director of Goldman Sachs. The period during which he carried out his duties, as well as the nature of the latter, cannot escape your attention. Unless he was just a mediocre director, and even if he was not the instigator, Mr Draghi could not have been unaware that the company he was working for orchestrated the massaging, seemingly legally yet dishonestly, of the Greek debt to justify Greece's joining the euro. Moreover, you cannot ignore the role of Goldman Sachs in the current speculation on sovereign debt, any more than its responsibilities in the economic and financial crisis, and the investigations it is undergoing in the United States. The fact that Goldman Sachs appears on Mr Draghi's CV puts him beyond the pale, thereby disqualifying him for this role.
in writing. - (IT) I am very pleased with the result achieved today, with the broad majority voting in favour of the Council's recommendation for the appointment of Mario Draghi as the next President of the European Central Bank. In fact I believe that it is an honour for our country to have an illustrious representative at the head of a strategic institution such as the European Central Bank (ECB). It is an important recognition of the commitment and competence of a man who represents our country and who will have the difficult and, at the same time, prestigious task of leading the ECB at a time like the present, in which Europe is having to deal with the effects of a serious economic and financial crisis. I hope that the forthcoming European Council will officially confirm his appointment and that Mario Draghi will be able to lead the ECB from November for the next eight years with the same high-level and unquestionable professionalism that he has shown in the past, and accompany the economy of the European Union towards a phase of recovery that will guarantee stability and strength in Europe's finances.
We are pleased with the nomination of Mr Mario Draghi as the future President of the European Central Bank (ECB), as he has shown that he has a professional profile of the level required for this prestigious office, as well as long-standing and recognised experience in the international financial and banking sector. We congratulate the former Governor of the Bank of Italy on his candidacy and for having been capable at the European Parliament hearing of demonstrating his abilities and potential in tackling the problems he will have to face. We believe that his nomination is a success for Italy, which he will be able to represent at a high level in one of the most prestigious European institutions. We offer him our best wishes in his work.
in writing. - The European Parliament - having regard to the Council's recommendation of 16 June 2011 (10057/2011), having regard to Rule 109 of its Rules of Procedure, having regard to the report of the Committee on Economic and Monetary Affairs, whereas by letter of 20 May 2011 the European Council consulted the European Parliament on the appointment of Mario Draghi as President of the European Central Bank for a term of office of eight years with effect from 1 November 2011, whereas Parliament's Committee on Economic and Monetary Affairs then proceeded to evaluate the credentials of the nominee, in particular in view of the requirements laid down in the second subparagraph of Article 283(2) of the Treaty on the Functioning of the European Union (TFEU) and in the light of the need for full independence of the European Central Bank pursuant to Article 130 TFEU, and whereas in carrying out that evaluation, the committee received a curriculum vitae from the candidate as well as his replies to the written questionnaire that was sent out to him - delivers a favourable opinion on the Council recommendation to appoint Mario Draghi as President of the European Central Bank. I am against his appointment.
in writing. - (DE) Mr Draghi is a completely unsuitable candidate for the top post at the European Central Bank. He was a Vice-President and Director of US investment bank Goldman Sachs, where his responsibilities included Europe and contact with the national governments there. This was at precisely the time when Greece supplied the EU with the falsified figures in relation to its deficit and budget. In this context, Goldman Sachs is accused of having advised the Greeks in this falsification. In addition to these shady dealings, Mr Draghi is also particularly open to criticism for his uncompromising stance against a debt haircut in Greece and in favour of the bail-out. As a representative of a southern euro area Member State which is faced with enormous financial problems, his appointment will also send out completely the wrong signal to the markets and our citizens, who do not want a transfer union, but rather a stable currency.
The right candidate would have been Germany's Axel Weber. However, he did not even put his name forward for the post because he recognised the wrong-headedness of the measures now being taken with the blessing of Mr Draghi. The nomination of Mr Draghi can be seen as yet another nail in the coffin of the euro and a threat to the EU as a whole.
After the excellent hearing held at the parliamentary Committee on Economic and Monetary Affairs, I hereby put forward with conviction my vote in favour of the nomination of Mario Draghi to the European Central Bank (ECB). My vote is confirmation that, in this time of difficulty and crisis, the person most suited and qualified to direct the ECB has been elected. I am convinced that Mario Draghi will know how to manage this future role as President of the ECB, as he has proved in his time at the Bank of Italy, and that he will do so by offering to Europe his wealth of experience and great competence. In expressing my contentment at the progress of the Bank of Italy, that elite Italian institution which has attained the highest levels of development, I would like once more to stress the high technical profile of Mario Draghi, the next President of the ECB. Confident that the Council will confirm Parliament's vote in favour, I guarantee Mario Draghi, in my capacity as a member of the Committee on Economic and Monetary Affairs, the utmost readiness to take part in a fruitful collaboration with the ECB, particularly at this time of difficulty for the euro and the EU.
Based on the report by the Committee on Economic and Monetary Affairs, and following the processes of consultation and evaluation of the credentials of the nominee, specifically in light of the requirements set out in Article 283(2) of the Treaty on the Functioning of the European Union (TFEU), and in view of the need for the European Central Bank (ECB) to be fully independent, I voted in favour of the report on the appointment of the President of the ECB, and I welcome Mr Draghi's appointment.
I can only be in favour of the choice to put Mario Draghi forward as the new President of the European Central Bank (ECB) for an eight-year term beginning next November. This candidate's curriculum vitae certainly indicates a profile of the highest level of professionalism and life experience, and presents an image of one of today's most illustrious Italians in the global economic landscape. In this time of difficulty, I believe it is fundamental to have a person of the very highest calibre at the helm of the ECB, and Mario Draghi is a perfect representation of this profile.
The main strategic goal of the European Central Bank (ECB) is to maintain price stability in the EU, thus making a key contribution to resolving the economic and financial difficulties that the Member States are experiencing. With a degree from Sapienza University of Rome and a PhD in economics from the Massachusetts Institute of Technology, Mr Draghi is the Governor of the Bank of Italy, a member of the Governing Council and General Council of the ECB, a member of the Board of Directors of the Bank for International Settlements, Governor for Italy on the Boards of Governors of the International Bank for Reconstruction and Development and the Asian Development Bank, and Chairman of the Financial Stability Forum.
I am voting in favour of the appointment of Mr Draghi as President of the ECB as I believe that he has an extensive academic background and wide professional experience, and because I advocate a strong commitment from the European institutions to combating inflation, to strengthening the single currency and to sustainability in the sovereign debt crisis. I also believe that the new President of the ECB will implement a culture of honesty and rigour, as well as helping to set out robust and consistent economic policy, sending a clear signal of confidence to the international markets.
The appointment of Mr Draghi at the helm of the European Central Bank (ECB) is, to my mind, a completely justified decision, since it confirms the desire of the European Union to continue the work started by its current president, Jean-Claude Trichet. In a context where the economic situation of some countries like Greece is weakening the euro, the will and determination shown by Mr Draghi for steering a steady course for a strong currency are indispensable for ensuring the credibility of our economy. I also welcome the appointment of a man who has all the qualities required to fill such a post. His experiences within the European Financial Stability Board and at the head of the Bank of Italy are sizeable assets for the visibility of the institution at international level and hence for the European Union's place as the world's largest economic power. Faced with the challenges that we need to take up in order for our economy to pick up, I am delighted at the appointment of someone who has managed to create a consensus and who has proven capable of paving the way for a stable, strong and competitive monetary union.
I am voting for this report, as it sends a clear signal of EU solidarity with the crisis that the European public is facing at present. In this case, the European Globalisation Adjustment Fund (EGF) will be used to support former workers of General Motors Belgium and four of its suppliers operating in the motor vehicle sector between June 2010 and October 2010.
All workers who were made redundant will benefit from personalised measures, supported by funding to a total of EUR 9.59 million. This is the third time that the EGF has been mobilised in 2011. I therefore believe that it is fair and appropriate to apply the Fund in this case.
I have voted in favour of this initiative to help the 2 834 people made redundant by General Motors Belgium reintegrate back into the labour market because, as a result of the world economic and financial crisis, this company has not been able to expand the Antwerp production plant. I welcome the agreement reached by the social partners regarding the package of proposed measures.
I voted in favour of the report by Mrs Matera because the features of the issue presented by Belgium on the mobilisation of the European Globalisation Adjustment Fund (EGF) correspond to the conditions required to access this Fund. The EUR 9 593 931 requested for the 2 834 redundancies that took place at 'General Motors' and four of its suppliers operating in the motor vehicles sector during the four-month reference period (June to October 2010) will be used solely for the reintegration of these workers who have lost their jobs as a result of the ongoing globalisation of world markets, and will in no way be paid out to the enterprise which orchestrated these dismissals.
in writing. - The European Globalisation Adjustment Fund is instrumental in alleviating the strains on workers that result as a consequence of changes in global work trade patterns. In the context of General Motors Belgium I believe that the conclusions that have been reached by the rapporteur are justified and have hence decided to vote in favour of this dossier.
I welcome the work carried out on the basis of the European Globalisation Adjustment Fund (EGF), not least in supporting the automotive industry, which has been affected by the economic and financial crisis. I am also voting for the decision to mobilise the EGF in favour of Belgium, for the benefit of workers in the automotive sector, through measures that form a coordinated package of personalised services intended to reintegrate them into the labour market.
in writing. - It is important that this Chamber represents the huge potential of the EGAF.
After the huge wave of redundancies by General Motors Belgium and four of its subcontractors working in the motor vehicle sector, last year, Belgium requested, on 20 December 2010, aid from the European Globalisation Adjustment Fund to help retrain the 2 834 workers made redundant. This European fund was set up to provide additional support to workers who lose their jobs because of changes in world trade. I am delighted that Parliament today approved this aid which will enable the workers made redundant to receive help, especially in their job search and for training. This is good news for the thousands of families concerned.
in writing. - (SV) Once again we have chosen to support the mobilisation of the EU's Globalisation Adjustment Fund - this time to help a total of around 2 800 people who have lost their jobs in Belgium - because Europe is still suffering the effects of the economic crisis and exceptional times require exceptional measures.
However, we believe that in future we should instead use instruments that already exist - in particular the European Social Fund - in order to increase the employability of those who have been given notice or have been made redundant. There will probably be no need for the Globalisation Adjustment Fund in the next budgetary period.
I voted in favour of this report as I believe the mobilisation of the European Globalisation Adjustment Fund (EGF) to be necessary following the redundancies in the enterprise General Motors Belgium and four of its suppliers. The efforts made by the Belgian authorities should be stressed: they have tabled a series of important measures for helping the affected workers to seek employment.
The European Globalisation Adjustment Fund (EGF) was created in 2006 with the objective of providing additional support for workers suffering the consequences of major structural changes to the patterns of world trade, in order to enable them to re-enter the labour market. It was expanded in 2009 to include workers made redundant as a result of the economic and financial crisis. This is the third application to be examined under the 2011 budget and refers to EUR 9 593 931 from the EGF for the reintegration into the labour market of 2 834 workers from General Motors Belgium and four of its suppliers from Antwerp. According to the Commission, the application meets the eligibility criteria for EGF assistance, and that institution recommends that the budgetary authority approve its mobilisation. The Fund will need to be mobilised quickly and effectively so as not to keep the workers who should actually be benefitting from it waiting.
This report is on the proposal for a decision of Parliament and the Council on the mobilisation of the European Globalisation Adjustment Fund (EGF), in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management. The EGF, created in 2006, aims to support workers who lose their jobs due to structural changes in world trade patterns as a result of globalisation. On 20 December 2010 the enterprise General Motors Belgium, in the automotive sector, submitted an application for the EGF, having been forced to make 2 834 workers redundant from the main company and four of its suppliers.
The current economic and financial crisis gives the EGF a crucial role in mitigating the social impact of the bankruptcy of many companies, often caused by the aggressive economic policies of emerging markets. This is the third application to be examined under the 2011 EU budget. Given that the application fulfils the eligibility criteria, I agree with the rapporteur's recommendations and am voting in favour of this proposal for a decision.
There have been requests for the mobilisation of the European Globalisation Adjustment Fund (EGF) in cases of mass redundancies across Europe. This case concerns the mobilisation of more than EUR 9 million for Belgium to provide assistance to about 2 800 workers made redundant in the automotive sector. This is the third proposal for the mobilisation of the Fund to be examined under the 2011 budget. Therefore, deducting the current amount requested from the appropriations available, EUR 489 628 679 of the EUR 500 million maximum remains available until the end of 2011.
Although we support this mobilisation, as it is essential to support these workers, we would like to reiterate our reservations and critical position on this fund, as we believe that it would have been more important to have taken measures to prevent unemployment in the first place. To this end, the neoliberal policies in force in the EU must be changed, including the insistence on international trade deregulation and liberalisation.
Although we maintain our critical position regarding the European Globalisation Adjustment Fund (EGF), since we believe it would have been more important to have taken measures to prevent the unemployment in the first place, we voted in favour of the mobilisation of this fund in order to provide further assistance for workers affected by the consequences of companies restructuring or of the liberalisation of international trade. This case concerns the mobilisation of more than EUR 9 million for Belgium to provide assistance to about 2 800 workers made redundant in the automotive sector. This is the third application for mobilisation of the Fund to be examined under the 2011 budget.
Therefore, after deducting the amount currently requested from the available appropriations, EUR 489 628 679 of the EUR 500 million maximum remains available until the end of 2011. It is utterly symptomatic that little more than EUR 10 million of the planned amount has been used during a period when the social and financial crisis is worsening, and that in itself demonstrates the need for a review of the regulations governing the Fund, at the very least.
in writing. - (SK) The European Globalisation Adjustment Fund was set up with the aim of providing sufficient support to workers feeling the effects of major structural changes in global trade. Under the Interinstitutional Agreement on budgetary discipline and sound financial management, the Fund cannot exceed a maximum annual sum of EUR 500 million. In April 2011 the Commission adopted a proposal to mobilise the Fund to assist Belgium, in order to support the re-entry onto the labour market of workers previously made redundant due to the financial and economic crisis. The Commission assessment was based on an evaluation of the connection between the redundancies and major structural changes in world trade or the financial crisis. In accordance with the Commission assessment, the request fulfils the criteria for entitlement to request financial support, and in my opinion it is right to support the request. The European Parliament, the Council and the Commission confirmed in a joint declaration from a meeting in 2008 that, with regard to the Interinstitutional Agreement, it is important to ensure a rapid process for decisions on mobilising the Fund.
in writing. - (LT) I welcomed this report, because Belgium has requested assistance in respect of cases concerning 2 834 redundancies (all targeted for assistance) in the primary enterprise General Motors Belgium and four of its suppliers operating in the motor vehicle sector in the NUTS II region of Antwerp in Belgium. On 20 December 2010, Belgium submitted an application to mobilise the EGF, in respect of redundancies in the enterprise General Motors Belgium and four of its suppliers, and supplemented it with additional information by 24 January 2011. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 9 593 931.
I voted for the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Belgium because I believe this instrument represents a valuable resource to support workers who find themselves in difficulty on account of the economic crisis. As stated on a number of occasions, since 2006 the EGF has provided practical support to European workers made redundant either for reasons associated with the relocation of their companies or, following the 2009 amendment, on account of the economic crisis, in order to facilitate their reintegration into the labour market. Today's vote concerned a request for assistance for 2 834 redundancies, all of which are targeted for assistance, in the enterprise General Motors Belgium and four of its suppliers operating in the motor vehicle sector in the NUTS II region of Antwerp, during the four-month reference period, from 14 June to 14 October 2010, amounting to a total of EUR 9 593 931 financed by the EGF.
The European Globalisation Adjustment Fund (EGF) was created to provide additional support to workers who are suffering the consequences of major structural changes in world trade patterns.
With a view to supporting the reintegration into the labour market of workers made redundant as a result of the global financial and economic crisis, which has affected in particular the enterprise General Motors Belgium, the Commission has adopted a new proposal for a decision on the mobilisation of the EGF in favour of Belgium. In connection with this, particular reference has been made to the unforeseen nature of the redundancies and to the impact of the redundancies as regards local, regional and national employment.
Let us remember that the EGF was created as a separate specific instrument with its own objectives and deadlines, and as such deserves a dedicated allocation superseding transfers from unused budget lines which could be detrimental to the achievement of the various policies' objectives.
We believe that the application satisfies the criteria of eligibility as established in the regulations of the EGF and we advocate its approval by putting forward our positive opinion of it. What remains crucial, however, is a revision of the regulations of the EGF to deal with the problem of multinational organisations that trigger redundancies through restructurings and transfers and, consequently, trigger the intervention of the EGF.
I am abstaining out of consideration for the Belgian workers of the Opel plant in Antwerp who have been sacrificed in the name of sacrosanct globalisation. In the situation into which they are plunged as a result of the neoliberal policies advocated by the European Union, one could vote against the beggarly sum that the European elites are granting them. However, the little which is being given may relieve their hardship. This does not make the rationale of the European Globalisation Adjustment Fund any less intolerable. It endorses the relocations implemented by US firm General Motors. It sanctions the appetite for profit of multinationals and their billionaire bosses. It should be these profits they reap, rather than money from European taxpayers, that are used to help the employees.
in writing. - It is known that the mobilisation of the adjustment fund concerns 2834 redundancies (all targeted for assistance) in the primary enterprise General Motors Belgium and four of its suppliers operating in the motor vehicle sector in the region of Antwerp, during the four-month reference period from 14 June to 14 October 2010. Thus, redundant employees will get assistance as personalised measures supported by the European Globalisation Adjustment Fund, which will mobilise EUR 9.59 million for these measures. I am not against mobilisation of financial assistance for redundant Belgian workers. But I think that the rules for application of the Fund should be changed in order to make the assistance available for less developed Member States of the European Union.
in writing. - (DE) The European Globalisation Adjustment Fund (EGF) receives annual funding of EUR 500 million with the aim of providing financial support to workers affected by major structural changes in world trade patterns. Estimates indicate that between 35 000 and 50 000 employees could benefit from this support each year. The money can be used to pay for help in finding new jobs, tailor-made training, assistance in becoming self-employed or starting up a company, mobility and support for disadvantaged or older workers. Because 2 834 redundancies have occurred at car-makers General Motors Belgium, also leading to further redundancies in four supplier companies, a total of EUR 9 593 931 is to be provided from the EGF for Belgium. I voted in favour of the report because this is precisely the purpose of the Fund.
in writing. - (DE) The European Globalisation Adjustment Fund was set up to support workers who suffer disadvantage as a result of redundancies or other changes as a consequence of globalisation in international competition. I welcome the fact that the repeated calls from Parliament have resulted in payment appropriations totalling EUR 47 608 950 being identified in the budget for the EGF budget line. It is for that reason that I voted in favour of the report.
in writing. - (LT) Money from the European Globalisation Adjustment Fund (EGF) must be used in a targeted and purposeful manner. Financial assistance must be allocated as soon as possible, particularly in cases where a single company has made thousands of employees redundant. Delays in providing financial assistance may have particularly painful and difficult consequences, and it is therefore crucial to mobilise the EGF and respond promptly to the Member State's request. It should be noted that those who have been made redundant and their families experience incalculable moral and material damage. Above all, they experience major difficulties trying to return to the labour market, and they do not have opportunities to study or retrain. It is therefore very important to ensure that these people are given timely financial assistance, so that they are able to properly integrate into the labour market. Given the importance of this financial assistance, I welcome the proposal to allocate financial assistance from the EGF to Belgium following the mass redundancies at the enterprise General Motors Belgium. I also call on other Member States, where companies are making employees redundant due to the financial crisis, to immediately seek financial assistance in order to mitigate the negative consequences, address employment issues, and encourage job retention and creation.
Unfortunately, we are called on once again to vote on the mobilisation of the European Globalisation Adjustment Fund (EGF). I say unfortunately, because an intervention of this nature presupposes a situation of serious difficulty. On the other hand, however, we ought to applaud this body that allows for the vital breath of life to be brought to situations of grave crisis which would otherwise be at risk of placing industrial sectors and above all the destiny of many workers in serious danger. I agree with the allocation and use of the Fund but this can be no more than a temporary measure. This solution must be supported by a long-term strategy aimed at sustaining the European economy to ensure that it can keep pace with the globalised market in which we live.
The European Globalisation Adjustment Fund (EGF) was created to provide additional support to workers affected by the consequences of major structural changes in the patterns of world trade. On 14 April 2011, the Commission adopted a new draft decision on the mobilisation of the EGF in favour of Belgium, with the aim of supporting the reintegration into the labour market of workers made redundant as a result of the global economic and financial crisis. This is the third application to be examined under the 2011 budget, and relates to the mobilisation of a total of EUR 9 593 931 from the EGF for Belgium, based on 2 834 cases of redundancy, all of them potential beneficiaries of intervention, at the primary enterprise General Motors Belgium and at four of its suppliers. Given that the application fulfils all the necessary requirements for mobilising this financial aid mechanism, I voted in favour of this report.
The European Globalisation Adjustment Fund (EGF) was established to provide additional support to workers who are suffering the consequences of major structural changes in world trade patterns. On 14 April 2011 the Commission adopted a new proposal for a decision on the mobilisation of the EGF in favour of Belgium with a view to supporting the reintegration into the labour market of 2 834 workers made redundant in the primary enterprise General Motors Belgium and in four of its suppliers in the motor vehicle sector in Antwerp. The Commission's evaluation is based on examinations of several aspects of this issue, such as: the link between the redundant workers and major structural changes in world trade patterns; the financial crisis; the unforeseen nature of the redundancies in question; demonstration of the number of redundancies; explanation of the unforeseen nature of these redundancies; identification of the dismissing enterprises and of the workers targeted for assistance; the territory concerned with its respective authorities and stakeholders; the impact of the redundancies as regards local, regional or national employment; and the coordinated package of personalised services to be funded. To ensure that these persons are reintegrated into the labour market, I vote in favour of the proposal in question.
in writing. - I have voted in favour of this report because it supports the proposal of the Commission to mobilize the EGF in favour of Belgium in order to help 2834 workers made redundant in the primary enterprise General Motors Belgium to find jobs, which is in line with my position and the position of EPP group Moreover, the report reasonably indicates that the 2011 budget for the first time shows payment appropriations (EUR 47.608.950) on the EGF line. This means that EGF has been recognized as a separate specific instrument with its own objectives and deadlines and therefore it deserves an appropriate allocation in order to fulfil all the attributed to it goals and objectives while superseding transfers from unused budget lines, which could be detrimental to the achievement of the various policies objectives. I also support Rapporter's call on the need to address, in the forthcoming revision of the EGF Regulation, the issue of how to treat multinational companies, which restructuring or relocation during major changes in world trade patterns affects, especially in times of financial crisis, common workers who suffer the most from the consequences of it, and hence need the intervention of the EGF.
The aim of the European Globalisation Adjustment Fund is to help workers who suffer the consequences of major changes in the structure of international trade and to help them re-enter the labour market. It is precisely with this in mind that swift support must be offered to the 2 834 workers made redundant by General Motors in the Antwerp region. We need to back Parliament's proposal to mobilise EUR 9 593 931, which will provide specific personalised services such as assistance with job search, training for job interviews, assistance with self-employment and individual vocational training. Confronted with the consequences of the economic and financial crisis, Europe must be united and show solidarity, and so should respond to Belgium's call. Nevertheless, European aid should not relieve companies of their responsibility and their necessary efforts towards adapting their strategies to current challenges.
in writing. - In favour. We request the institutions involved to make the necessary efforts to accelerate the mobilisation of the EGF; appreciates in this sense the improved procedure put in place by the Commission, following the Parliament's request for accelerating the release of grants, aimed at presenting to the budgetary authority the Commission's assessment on the eligibility of an EGF application together with the proposal to mobilise the EGF; hopes that further improvements in the procedure will be reached in the framework of the upcoming review of the EGF; Thus, we recall the institutions' commitment to ensuring a smooth and rapid procedure for the adoption of the decisions on the mobilisation of the EGF, providing one-off, time-limited individual support geared to helping workers who have been made redundant as a result of globalisation and the financial and economic crisis; points out the role that the EGF can play in the reintegration of workers made redundant into the labour market; however, calls for an evaluation on the long-term integration of these workers into the labour market as a direct result of the EGF-funded measures;
On 14 April 2011, the Commission adopted a proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) in favour of Belgium, with a view to supporting the reintegration into the labour market of workers made redundant as a result of the global financial and economic crisis. The view expressed today concerns the 2 834 redundancies, all targeted for assistance from the Fund, in the primary enterprise General Motors Belgium and four of its suppliers operating in the motor vehicle sector. On the basis of the Commission's evaluation, the application satisfies the criteria for eligibility as established in the regulations of the EGF and the institution has advocated its approval to the budgetary authority. Parliament has taken a favourable view of the matter today.
in writing. - (NL) The former employees and the four suppliers of Opel Antwerp are still angry at the way they were treated by GM. Opel Antwerp was a modern and successful car assembly business. Yet GM very arrogantly decided to scrap 2 834 jobs. Antwerp was not given a chance, despite the many attempts to find a buyer. Belgium quite rightly applied for assistance from the European Globalisation Adjustment Fund (EGF), which was set up in order to provide additional support to workers faced with the consequences of major structural changes in global commercial trade. Following a favourable opinion from the Commission, the European Parliament today rightly decided to make a total sum of EUR 9 593 931 available from the EGF in order to mitigate the impact on these workers, who had been made compulsorily redundant. I am pleased that this House is today explicitly stating that there was a lack of willingness on the part of the Opel management to adapt to the challenges of the day. Parliament is also rightly critical of the way in which the Opel crisis was tackled by the Member States in question. There was a lack of coordination of long-term measures to support this sector in the various national recovery plans. All of this leaves a particularly bad taste in the mouth.
Regulation (EC) No 1927/2006 of the European Parliament and of the Council, of 20 December 2006, established the European Globalisation Adjustment Fund (EGF) with the aim of supporting workers who lose their jobs due to structural changes in the context of the global economy. With a budget of EUR 500 million for 2011, the Commission believes EUR 9 593 391 should be made available for Belgium, so that it can address the redundancies at General Motors Belgium and its four suppliers and producers in the Antwerp region respectively. I believe the EGF should finance active measures towards reintegration into the labour market, enabling new skills to be learnt and these to be adapted to the new work situation that the 2 834 workers will have to face. I also believe that the European institutions should expedite the mobilisation of the EGF for Belgium, as the Member State is guaranteeing the integration into active life of the workers made redundant as a result of globalisation. I would also stress that the EGF should not be a substitute for the legal and financial responsibilities of General Motors Belgium, but rather an additional support granted by the EU in order to reduce the social difficulties that these workers will face.
in writing. - (RO) I voted for the proposal for a decision on the mobilisation of the European Globalisation Adjustment Fund (EGF) with regard to the enterprise General Motors Belgium, located in the Antwerp region, which is involved in machinery and equipment production.
Following the 2 834 redundancies made on 20 December 2010, Belgium submitted a request to mobilise the EGF. The request referred to the redundancies within the enterprise General Motors Belgium and in four of its suppliers. During the period from 14 June to 14 October 2010, 1 336 redundancies were made, while another 1 498 redundancies were made prior to and after the period in question.
As a consequence of the economic and financial crisis, Europe has been faced with a sharp fall in demand for commercial and passenger vehicles, thereby resulting in a considerable decline in motor vehicle production. A 23.8% drop in the assembly of motor vehicles and a 34.8% fall in the production of passenger vehicles were recorded in Belgium in 2009, compared with 2008.
I should stress the important role played by the EGF in reintegrating redundant workers into the labour market. I call for an assessment to be carried out of the long-term integration of these workers into the labour market, as a direct result of the measures funded by the EGF. The EGF should be used equitably by all Member States.
A very wide majority of the European Parliament approved Mrs Matera's report calling for the mobilisation of the European Globalisation Adjustment Fund to the tune of EUR 9.5 million for the closing of the General Motors (GM) - Opel plant in Antwerp (Belgium). I voted against this report because it finances the laying-off of 2 834 employees of a company that received a USD 5 billion loan from the US authorities during the summer of 2010. Moreover, the sale of many brands enabled it to turn around its financial situation as early as the autumn of 2010 and to regain its listing on the stock market in November 2010. The authorities, whether European, national or regional, by accepting the mobilisation of public money to mitigate the closing of a plant, which achieves nothing except market redundancies, are surrendering their powers. This decision is all the more unacceptable given that it is taken at a time when the European Union and its Member States are adopting austerity and budget reduction measures that will sustain the economic recession, the dismantling of public services, unemployment, job insecurity, wage cuts and social inequalities.
I am voting for this report, as the new version of the proposal for Rule 51 aims to achieve three important objectives: firstly, making the provision more readily understandable and therefore easier to use; secondly, laying down new conditions governing the application of the procedure; and thirdly, clarifying the objective of the procedure.
My colleague Mr Casini's report confronts and makes a positive contribution towards resolving the problems associated with interpreting and applying Rule 51 of the European Parliament's Rules of Procedure. I fully share Mr Casini's view that it did not suffice to refer to a sole interpretation and to the guidelines intended to facilitate implementation. The conditions for the application of the procedure with joint meetings of committees and a joint vote - and I am referring in particular to the criteria of 'competence and major importance' of the matter in question - are clear and suited to eliminating the legal uncertainties that have existed up until now. I offer my congratulations for the good work accomplished, and I hope that this report is able to facilitate the work of Parliament by means of greater use of this procedure.
I have voted in favour of this report because the amendment that is being considered for Rule 51, apart from being an innovative collaboration method between various committees, will make the Rule easier to understand and apply. It clarifies the conditions that must be met for its implementation and determines the normative content.
This report proposes the amendment of Rule 51, after the Conference of Presidents had raised the problem relating to the limitations of the Rules of Procedure with regard to joint meetings of committees. The report presents a proposal for an amendment to the Rules of Procedure according to which the conditions for the application of Rule 51 would be verified more closely and according to more stringent criteria, including by the Conference of Presidents. The fact that joint meetings can take place only if the matter in question is one of major importance ensures that there will be no unfairly extensive application of a procedure that is, by its very nature, exceptional. I vote in favour of Mr Casini's report.
I voted in favour of this report as it significantly improves cooperation between committees, as part of the necessary parliamentary reform. This proposal responds to underlying questions about the competence of a committee in cases where a legislative dossier is of particular importance, whilst adhering to the principles of equality and cooperation.
Parliament's Rules of Procedure, which were amended in May 2009, now provide for a new procedure for joint meetings of parliamentary committees whenever an issue does not fall clearly within the competence of a single committee. Despite the full integration of this new rule, the Committee on Constitutional Affairs has been charged with clarifying and consolidating the content of this provision so that it is more readily understandable, particularly in the context of the ordinary legislative procedure. It is clear that dividing the competences of the committees creates some areas of overlap between which it is difficult to distinguish, so I believe that this clarification is a positive step and that the proposed new wording will enable greater consistency in using Rule 51 of the Rules of Procedure.
This draft report concerns amendments to Rule 51 of Parliament's Rules of Procedure, following both the creation of a working party to undertake a review of the Rules of Procedure and a decision by the Conference of Presidents. On 6 May 2009 Parliament carried out a review of its Rules of Procedure and introduced, under Rule 51, a new 'procedure with joint committee meetings', in order to streamline procedures regarding the approval of matters that go beyond the competences of a single committee, so that only one report is submitted to plenary, which would reflect the position of all the committees involved. The examination of draft guidelines for cooperation under Rule 51 carried out by the Conference of Committee Chairs has led to a request by that body's Chair for its consideration by the Committee on Constitutional Affairs. This proposal clarifies the issues involved and refers its adoption to plenary, bearing in mind the Rules of Procedure in force. I therefore agree with the rapporteur's recommendation that the 'joint committee' should be considered the 'committee responsible', within the meaning of the Rules of Procedure.
in writing. - (SK) During the previous parliamentary term, the Conference of Presidents set up a Working Party on Parliamentary Reform, which was to review the functioning of Parliament and suggest improvements. In the chapter on cooperation between committees, the working party proposed not only strengthening the position of an associated committee involved in an associated committee procedure, but also developing a new form of cooperation between committees, introduced on the basis of Rule 51. This proposal was justified on the grounds that, in specific cases, when a legislative document of fundamental importance clearly does not belong within the scope of one committee, it may also be split between a number of committees. Disputes over competence must be resolved in accordance with the principle of equality and the principle of cooperation. The members of the relevant committees can then make a joint declaration on the amendments tabled to the legislative proposal. A more balanced report will then be submitted to plenary. In my opinion, facilitating the implementation of this process requires more than just an interpretation of the Rules of Procedure or guidelines. It involves an important procedural issue, which must be decided by a majority vote in plenary. We need to achieve more intelligible provisions, which will thereby have a greater chance of being implemented.
in writing. - (LT) The reasoning behind the proposal was that, in certain specific cases, where a legislative dossier does not fall clearly within the competence of one committee but is rather equally divided among two or more committees and is of major importance, the solution to a conflict of competence should be based on the principles of equality and cooperation. The committees concerned should meet jointly so that arguments can be exchanged in advance and the majority and minority viewpoints can emerge more clearly. The members of the committees concerned should then vote jointly on the amendments to the legislative proposal tabled. The result would be the submission of a more balanced, single report to plenary. I therefore welcomed this proposal.
We support this amendment to the Rules of Procedure of the European Parliament which allows the Conference of Presidents, in the case of a legislative matter of major importance, to take the decision to implement a procedure with joint meetings of parliamentary committees and a joint vote. This, however, can happen only in cases where responsibility for the matter cannot be split between several committees, and the matter is one of major importance. Such an amendment must truly aim to emphasise the exceptional nature of this procedure, and is justified, inter alia, by the administrative and technical workload that it entails. We believe that all this is certainly able to facilitate, in an initial phase, an exchange of arguments between the committees concerned and that, in cases of major importance, it can also be useful in 'preparing the ground' for votes in plenary.
in writing. - Every rule of procedure of the European Parliament should seek three objectives: make the provision more readily understandable and therefore easier to use; lay down new conditions governing the application of the procedure; determine the scope of the procedure. I absolutely agree with the rapporteur.
I have voted in favour of Mr Casini's report on the amendment of Rule 51 of Parliament's Rules of Procedure because this amendment is the result of work which summarises the stipulations that clarify the area in which Rule 51 can be applied. The new text simplifies the Rule by taking out references to other Rules and by better regulating the standard procedure by which two committees can come together in a joint session to discuss important subjects that reflect mutual interests. The aim of the amendment consists, therefore, in creating the possibility for the committees concerned to exchange arguments and 'prepare the ground' for a debate. For the duration of the procedure, the joint committees thus become responsible within the meaning of the Rules of Procedure.
During the previous parliamentary term, the Conference of Presidents created a Working Party on Parliamentary Reform, tasked with reviewing the functioning of Parliament and suggesting improvements. As part of this process, a new form of cooperation between committees was developed and introduced by means of the new Rule 51. Some doubts were raised about the implementation of this new form of cooperation between committees, which were referred to the Committee on Constitutional Affairs. The Committee on Constitutional Affairs believes that this is not a mere matter of interpretation, but an important procedural issue which should be decided by a vote in plenary by the majority applicable in cases relating to the Rules of Procedure, namely a majority of Parliament's Members. I agree with the tabled version, which makes the rule clearer and easier to use, so I voted in favour of its amendment.
The aim here is to create the opportunity for relevant committees to exchange arguments in an early phase and to 'prepare the ground' for plenary in cases of major importance. The amendment to Rule 51 proves to be indispensable, rendering the provision more readily understandable and therefore easier to use, laying down new conditions governing the application of the procedure, and determining the scope of the procedure. In order to achieve these aims the two conditions must be set out in a clear and immediately understandable form. Responsibility for the matter must not be split between several committees and, finally, the practical implications of applying the Rule for the ongoing legislative procedure must be determined. For the duration of the procedure the joint committees thus become the 'committee responsible' within the meaning of the Rules of Procedure. In order that there may be an amendment to Rule 51 of the Rules of Procedure of the European Parliament on procedures with joint committee meetings, I express my vote in favour of the proposal in question.
in writing. - In favour. During the previous parliamentary term, the Conference of Presidents set up a Working Party on Parliamentary Reform, tasked with reviewing the functioning of Parliament and recommending possible improvements. In a chapter on cooperation between committees, the working party proposed not only that the position of an associated committee in the procedure with associated committees - Rule 50 (formerly Rule 47) of the Rules of Procedure - should be strengthened, but also that a new form of cooperation between committees, subsequently introduced by means of the new Rule 51, should be developed. The reasoning behind the proposal was that, in certain specific cases, 'where a legislative dossier does not fall clearly within the competence of one committee but is rather equally divided among two or more committees and is of major importance [...] the solution to a conflict of competence should be based on equality and cooperation. The committees concerned should meet jointly so that arguments can be exchanged in advance [...] and the majority and minority viewpoints can emerge more clearly. The members of the committees concerned should then vote jointly on the amendments tabled to the legislative proposal. The result would be the submission of a single, more balanced report [...] to plenary'.
This report supports the proposal to amend Rule 51 of the Rules of Procedure on procedures with joint committee meetings. To all intents and purposes, the textual conflicts in the Rule cannot be resolved through interpretation alone, given the importance of the matter of the procedure.
The new phrasing sets out in a clear and immediately understandable way the conditions for procedures with joint meetings, eliminating the need to refer to other provisions. Moreover, the act of redefining these conditions is justified by the administrative and technical workload that this procedure entails. Finally, the commonly recognised goal of joint meetings - that of exchanging arguments and opinions in advance to 'prepare the ground' for plenary when the matter at hand is of major importance - is attainable only if committees remain jointly responsible in all stages of the procedure right up to the adoption of the act.
in writing. - (DE) The proposed version of Rule 51 of the European Parliament's Rules of Procedure is an attempt to bring the future cooperation of several parliamentary committees within a single legal framework. The proposal is based on the principle of equality and cooperation. I voted in favour.
I am voting in favour for the sake of transparency and of acting without obstacles posed by the legal system.
The report and work of the Committee on Legal Affairs make it quite clear that there are no reasons to believe that the Romanian authorities are acting against Mr Severin with the intent of persecution; notwithstanding that the position of the fake lobbying agency may generate doubts concerning the propriety of conduct on the part of information operators, the fact remains that the issue in question does not appear to fall into the category of cases in which immunity can legitimately be made to matter. I vote in favour of the request for waiver of immunity.
The European Parliament voted in favour of waiving the parliamentary immunity of Romanian MEP Mr Severin and rightly so. Indeed, after corruption allegations were made against him following articles published in the Sunday Times in March (remember the corruption scandal that shook Parliament), the Romanian National Anti-Corruption Department instituted proceedings against Mr Severin on the grounds that he is alleged to have accepted a payment of EUR 100 000 from representatives of a so-called consultancy firm set up by the Sunday Times, in exchange for his supporting a draft amendment to the Directive on Deposit Guarantee Schemes. Watch this space.
This report deals with the request for waiver of the parliamentary immunity of the Romanian Member Mr Severin, following proceedings instituted by Romania's National Anti-Corruption Department on 21 March 2011. This case is based on information that Mr Severin is alleged to have received a payment of EUR 100 000 from the consultancy firm Taylor Jones Public Affairs in exchange for his support for an amendment to Directive 94/19/EC on the time limit for the reimbursement of depositors in the case of a bank failure. This company also promised him a paid role as a member of its International Advisory Board. It has subsequently emerged that this was a fake company created by the British newspaper The Sunday Times, whose behaviour is objectionable. However, although Mr Severin argues that everything happened with a fake company which deceived him, that no money changed hands and that no legislation was changed, Romanian law severely punishes this type of behaviour. In view of this, and taking into account the recommendation of the Committee on Legal Affairs, which recommends waiving the parliamentary immunity of our Mr Severin, I am voting in favour of this report.
in writing. - (SK) Adrian Severin, the former Deputy Prime Minister of Romania, was suspended from the Social Democratic Party in his home country after the European Parliament corruption scandal in which he was implicated came to light. He was also expelled from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, but he remains in office as an MEP. Together with two other Members of this House, he is facing a corruption charge, after he allegedly agreed to support a legislative amendment in return for money. Despite this, he himself claims that all of the charges are fabricated. I personally take the view that the behaviour of my colleague is deplorable, and that any case of - or even sign of - corruption is totally unacceptable. We need the legislative means to tackle similar situations, and I also firmly believe that if anyone commits a similar transgression he should bear responsibility for his behaviour. I also believe it would be right and proper in such cases to surrender one's office as an MEP.
in writing. - The Committee on Legal Affairs, having examined the reasons for and against waiving the Member's immunity, recommends that the European Parliament should waive the parliamentary immunity of Adrian Severin, while considering that, until a final sentence is passed, the Member should be immune from any form of detention or remand or any other measure which prevents that Member from performing the duties proper to the mandate. I agree with such option recommended by the Committee on Legal Affairs. However, as a matter of principle I am against the procedure of waiving immunity.
Parliament has been asked to waive the parliamentary immunity of our fellow Member, Mr Severin, as a result of criminal proceedings in which he is accused of defamation under the Criminal Code of Romania. There are no indications that the case might be a case of fumus persecutionis on the part of the Romanian legal authorities; that is to say, sufficiently serious and specific grounds for suspecting that the case has been brought with the intention of causing political damage to the Member. Having considered the reasons in fact and in law for and against waiving the Member's immunity, the Committee on Legal Affairs recommends that Parliament waive Mr Severin's parliamentary immunity, but also believes that, until a final sentence is passed, the Member should be immune from any form of detention or remand or any other measure which prevents that Member from performing the duties proper to his mandate. For these reasons, I voted in favour of this report.
in writing. - In favour. In the plenary sitting of 6 April 2011, the President announced, in accordance with Rule 6(2) of the European Parliament's Rules of Procedure, that he had received a letter from the National Anti-Corruption Department (Prosecutor's Office of the High Court of Cassation and Justice of Romania) on 5 April 2011 requesting the waiver of the parliamentary immunity of Adrian Severin. The President referred the request to the committee responsible, pursuant to Rule 6(2). On the basis of several considerations and pursuant to Rule 6(2) of the Rules of Procedure, the Committee on Legal Affairs, having examined the reasons for and against waiving the Member's immunity, recommends that the European Parliament should waive the parliamentary immunity of Adrian Severin, while considering that, until a final sentence is passed, the Member should be immune from any form of detention or remand or any other measure which prevents that Member from performing the duties proper to the mandate.
I am voting for this report, given that the current partnership agreement between the European Community and the Republic of Seychelles has been in force since 2006, and that the protocol for this agreement expired on 17 January 2011.
A new protocol for the period 2011-2014 will be applied on a provisional basis, and I believe this to be sufficient at the present time. The protocol provides for a Union contribution to the Seychelles of EUR 16.8 million over three years, of which EUR 2.22 million per year will go towards support for the Seychelles' fisheries policy. These amounts are appropriate.
I also welcome the fact that the new protocol includes a suspension clause in case of human rights violations.
in writing. - (ES) I have voted in favour of this agreement as it will serve to spread sustainable fishing methods throughout the world. It also ensures comprehensive control over the amount of fish fished and fishing techniques as well as the condition of fish that are taken from the sea and their traceability for food safety and commercial purposes. Furthermore, the Seychelles are going to receive EUR 16.8 million that will promote and modernise the archipelago's fishing industry and foster local development. Finally, this agreement is going to allow 60 European tuna vessels that fish in the area, namely 48 seiners and 12 long-liners, to fish up to 56 000 tonnes annually. This agreement should also allow us to leave behind the demagoguery that is heard in this House about European vessels fishing in third countries. Our vessels in the Seychelles practise a regulated activity which is strongly controlled and completely respectful of the environment. They do not exhaust resources and they support local development. It is agreements of this kind that guarantee these principles. Finally, the pirate threat over the past year has caused a 25% reduction in fish catches in this fishing ground and the necessary measures must continue to be strengthened in order that vessels are able to fish in suitable conditions.
Mr Cadec's report concerns the conclusion of the protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles. I supported this report because the assessment of the agreement shows that it helps to maintain the presence of EU fleets in the region while also serving to generate jobs in the local area; one of the reasons I wanted to support the agreement is that it makes a significant contribution to the stabilisation of the European canned tuna market.
I voted in favour of this document. The previous Fisheries Partnership Agreement between the European Union and the Republic of Seychelles, which expired in January 2011 and has been renewed by the Commission for a period of three years, brought mutual benefits as regards their respective interests in the tuna fishing sector. The agreement has in fact generated 230 crew jobs for the population of the Seychelles, 2 900 jobs in the Seychelles and 760 induced jobs in Europe in areas related to the sector. The extension of this agreement, which facilitates the stabilisation of the European canned tuna market, is proving to be useful as it guarantees the presence of 60 vessels from the European tuna fleet in the region with the opportunity to create new jobs. Furthermore, it is also proving to be effective because it has given the Republic of Seychelles the necessary instruments to develop responsible fishing, increasing its stock management and fisheries monitoring capacity. I therefore believe it is right to proceed on the road of partnership agreements in this sector which is vital to the European economy.
I voted in favour of this report because the Fisheries Partnership Agreement negotiated between the EU and the Republic of Seychelles for a period of three years will benefit both parties. The protocol will help to stabilise the European canning market and will also encourage a policy of sustainable fishing in the Seychelles. This agreement represents 2 900 direct and indirect jobs in the Seychelles and 760 jobs in Europe.
I welcome the renewal of the protocol to the EU-Seychelles Fisheries Partnership Agreement, as it benefits the fisheries interests of both the EU and Seychelles. This agreement has resulted in the creation of 230 crew jobs for the Seychelles population, 2 900 jobs in Seychelles and 760 jobs in various areas of the sector in Europe. It also allows Seychelles to build the means to develop a responsible fishing industry. The new protocol will strengthen cooperation between the two parties and promote a partnership framework in which to develop a sustainable fisheries policy.
I voted in favour of the report on the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles, since it provides for the provisional application of a new protocol so that the activity of European ships will not be suspended. I approve of the fact that the new protocol includes a suspension clause in case of a breach of human rights.
The sustainability of fisheries resources is one of the Union's main concerns when concluding or amending fisheries partnership agreements, as well as the impact that this activity will have on local development. If we do not exploit these resources in a sustainable way, we will move quickly towards the extinction of fish species and increased maritime pollution. The new protocol provides for more fishing opportunities for European fleets and has resulted in the creation of jobs both in Seychelles and in Europe. I hope that the cases of piracy that have occurred in this region will not negatively affect this activity.
The report by Mr Cadec presents us with a proposal for a recommendation on the draft Council decision on the conclusion of a protocol setting out the fishing opportunities and related financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles. A bilateral fisheries agreement was signed by the European Union and the Republic of Seychelles in 1987. A protocol was in force from 2006, before expiring on 17 January 2011. The Commission, aware of the importance of renewing this partnership and on the basis of the mandate granted by the Council, negotiated a new partnership framework based on the development of a sustainable fisheries policy with the Government of Seychelles. Given that the main economic activities in Seychelles are fishing and tourism, and that this agreement benefits both the EU and the Republic of Seychelles, in view of the creation of 3 000 jobs in Seychelles and 760 in Europe and the monitoring of catches through a multiannual sectoral programme which provides for scientific cooperation and the promotion of responsible and sustainable fisheries, I am voting in favour of this proposal for a recommendation.
This fisheries protocol ensures fishing opportunities in the Seychelles' exclusive economic zone for various fleets from the Member States. These include five Portuguese surface long-liners.
The renewal of this protocol aims to support the sustainability of long-distance fishing fleets from the Member States, a section of the fleets that has been particularly affected by the crisis in the fisheries sector in recent years. This is a goal and a concern that we naturally share. However, we cannot fail to point out some doubts that remain - arising from other fisheries partnership agreements - about the effectiveness of the stated objectives of cooperation on sustainable development in the sector for the third country in question, and on the sustainability and monitoring of their fishing activities. These are issues that it is important to clarify in the future.
We note the fact that fishing opportunities have been reduced by half and that the cost of licences has been increased to EUR 40 000 for tuna seiners, although there has been an increase in the number of these ships covered by the agreement.
This fisheries protocol ensures fishing opportunities in the Seychelles' exclusive economic zone for various fleets from the Member States, including five Portuguese surface long-liners.
We agree with the renewal of this fisheries protocol, which is important in order to ensure the survival of long-distance fishing fleets from the Member States, a section of the fleets that has been particularly affected by the crisis in the fisheries sector in recent years. However, given that the term of this agreement is three years and that fishing opportunities have therefore been reduced by half, we are concerned about the fact that the cost of licences has been increased to EUR 40 000 for tuna seiners, although there has been an increase in the number of these ships covered by the agreement.
We also share the rapporteur's concern about the problem of piracy in the Indian Ocean, which is increasingly affecting fishing. For this reason, the partnership agreement provides for 'the possibility of applying a pro rata temporis payment' to compensate for losses suffered by the shipowners if they are forced to leave the Indian Ocean should they feel their safety to be severely threatened.
in writing. - (SK) The bilateral fisheries agreement between the EU and Seychelles was signed in 1987, and since 2006 a partnership agreement has been in force in the fisheries sector. Seychelles' economy is based mainly on tourism and fisheries, with the fishing industry, centred around canning, representing 15% of GDP and employing 17% of the local working population. On the basis of a Council mandate, the Commission, on behalf of the European Union, negotiated with the Republic of Seychelles the renewal of the Protocol to the Fisheries Partnership Agreement between the EU and the Republic of Seychelles. The agreement is mutually beneficial both for the EU and Seychelles, creating 2 900 jobs in Seychelles and 760 in Europe in fields related to the fisheries sector. Within the framework of the agreement, there has been a qualitative improvement under a multiannual sectoral programme aimed at supporting responsible fishing and sustainable fisheries in Seychelles' waters, and a suspension clause has also been incorporated into the Protocol, making it possible to suspend the agreement if either one of the parties ascertains a breach of human rights. The agreement is making a substantial contribution to the stabilisation of the European market and to the development of a sustainable fisheries management policy and responsible exploitation of fishery resources in the Seychelles' fishing zone. It is therefore right to approve the draft of the new Protocol to the Partnership Agreement in the fisheries sector between the EU and Seychelles.
in writing. - (LT) I welcomed this document, because it proposed approving the renewal of the protocol, which expired on 27 January 2011. An ex-post assessment of the agreement shows that it is relevant in that it helps to maintain the presence of EU fleets in the region while contributing to local job creation. The implementation of the protocol has proved effective by providing Seychelles with resources to develop a responsible fishing industry. The good results of seine fishing have enabled the agreement to be effective in ensuring that the cost of the fishing opportunities negotiated remains useful in economic terms. Fishing by seiner is not a threat to the biological sustainability of the stocks exploited. The agreement is making a substantial contribution to the stabilisation of the European canned tuna market. The development of the fisheries sector in Seychelles is, to a significant degree, dependent on this agreement. Thanks to the implementation of the financial contribution's sectoral support, Seychelles has increased its stock management and fisheries monitoring capacity. The new protocol is also in line with the objectives of the Fisheries Partnership Agreement aiming at strengthening the cooperation between the two parties and promoting a partnership framework in which to develop a sustainable fisheries policy and responsible exploitation of fishery resources in the Seychelles' fishing zone. In light of this, I believe that the proposed new Protocol for the Fisheries Partnership Agreement between the EU and Seychelles serves the interests of both parties.
With today's vote we have approved the draft Council decision on the conclusion of the protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles. The first bilateral fisheries agreement was signed by the European Union and Seychelles in 1987, while the Partnership Agreement came into force in 2006. As we all know, the economy of Seychelles relies essentially on tourism and fisheries; in fact, the fishing industry accounts for 15% of its GDP and employs 17% of the working population. I believe that the negotiations conducted by the European Commission, which permitted the extension of the protocol to the Partnership Agreement, have produced the draft of a document which is mutually advantageous in that it strengthens the level of cooperation between the EU and Seychelles, and promotes a partnership in which to develop a sustainable fisheries policy in Seychelles and responsible exploitation of fishery resources in the Seychelles' fishing zone.
The new fisheries agreement between the European Community and the Republic of Seychelles will be valid for a period of three years and will facilitate the creation of jobs, sustainable exploitation of maritime resources and responsible fishing, based on the principle of non-discrimination between the different fleets fishing in the zone. Contemporaneously, it will promote political dialogue on necessary reforms which aim to strengthen the cooperation between the two parties, by supporting a partnership framework in which to develop a sustainable fisheries policy and responsible exploitation of fishery resources in the Seychelles' fishing zone.
However, fisheries partnership agreements should not simply be a legal way of allowing European vessels to have access to fish stocks in third countries; they should also be a tool to promote sustainable exploitation of all maritime resources. We believe that it is of fundamental importance to improve the transparency of the procedures used to identify total catches and guarantee the probity of all the mechanisms with regard to the corruption problem by reinforcing the accountability of the local government. The European Union must receive regular reports on the implementation of the agreement in order to facilitate monitoring, transparency and policy coherence for development.
in writing. - Fishing by European vessels in Seychelles is governed by a protocol covering the period from 18 January 2005 to 17 January 2011. Seychelles has a 1 374 000 km² exclusive economic zone for a land area of 453 km². This archipelago of 115 islands has an estimated population of 80 000, 88% of whom live on the island of Mahé, whose capital is Victoria, the country's main port. Seychelles' economy relies essentially on tourism and fisheries. Its fishing industry, centred around canning, accounts for 15% of its GDP and 17% of the working population. An assessment of the agreement shows that it is relevant in that it helps to maintain the presence of EU fleets in the region while contributing to local job creation. The implementation of the protocol has proved effective by providing Seychelles with resources to develop a responsible fishing industry. The agreement is making a substantial contribution to the stabilisation of the European canned tuna market. The new Protocol will stay in force from 2011 till 2014 and is in line with the objectives of the Fisheries Partnership Agreement aiming at strengthening the cooperation between the European Union and the Republic of Seychelles.
in writing. - (LT) The Fisheries Partnership Agreement between the EU and Seychelles serves the interests of both parties. Above all, EU vessels are able to access Seychelles' waters and engage in fishing. These vessels are creating many new jobs for Seychelles seamen. The agreement is strengthening cooperation and promoting a partnership framework, and scientific cooperation in the areas of responsible fishing and sustainable fisheries. Furthermore, the Seychelles fishing sector enjoys favourable development conditions, by engaging in responsible fishing, combating illegal, unreported and unregulated (IUU) fishing effectively, and fully using its vessel monitoring system. It should be noted that the provisions of the renewed agreement will have a positive impact on the European canned tuna market and will undoubtedly help stabilise it. It will promote compliance with conservation measures on the high seas and will create the conditions to stop vessels fishing illegally. I welcome the fact that it was possible to reach a compromise between both parties and that the protocol on the renewal of the agreement includes a suspension clause on breaches of human rights and non-compliance with ILO principles. Attention should be drawn to the fact that piracy still poses a significant threat to the security of vessels in the Indian Ocean. Consequently, both parties must take the necessary measures and action to stop this magnitude of illegal activity.
On 17 January of this year the protocol regulating fishing and the respective economic partnership between the EU and Seychelles expired. With a view to allowing European vessels to continue fishing in the Seychelles' fishing zone in the Indian Ocean, the EU has negotiated the extension of the Protocol to the Fisheries Partnership Agreement. I have thus voted in favour of the Council's recommendations for the conclusion of the new partnership agreement with Seychelles.
On the basis of the relevant Council mandate, the Commission has negotiated with the Republic of Seychelles, on behalf of the European Union, the renewal of the Protocol to the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles. These negotiations concluded with the initialling of a new protocol on the 3 June 2010, which was then amended by exchange of letters on 29 October 2010. The protocol covers a period of three years from the adoption of the Council decision on the signing of the protocol and its provisional application, and after the expiry of the current protocol on 17 January 2011.
This agreement is of mutual benefit to the EU and Seychelles: on the one hand, is makes a substantial contribution to the stabilisation of the European canned tuna market through the granting of fishing licences for tuna, and thus promotes the creation of 760 jobs in Europe; and on the other hand, thanks to the implementation of the financial contribution's sectoral support, Seychelles is increasing its stock management and fisheries monitoring capacity.
I believe that the document in question serves the interests of both parties, so I recommend that it be adopted.
The conclusion of a new Protocol to the Partnership Agreement between the EU and Seychelles is important for the economy and development of the European fishing fleet. The new protocol is in keeping with the aims of the Fisheries Partnership Agreement which seeks to strengthen cooperation between the EU and Seychelles, and to promote a framework for partnership to facilitate the development of a sustainable fisheries policy and responsible exploitation of fishery resources in the Seychelles' fishing zone, in the interests of both parties. The new protocol entails a financial contribution for a period of three years and annual authorisation to fish in Seychelles' waters for 48 seiners and 12 long-liners. These opportunities could be increased. The new protocol covers a period of three years from adoption of the Council decision on the signing and provisional application of the protocol, and after expiry of the current protocol on 17 January 2011. For these reasons, and in order that the cooperation between the EU and the Republic of Seychelles may be strengthened for development, responsible exploitation and responsible fishing, I hereby express my vote in favour.
in writing. - Against. On the basis of the relevant Council mandate, the Commission negotiated on behalf of the European Union with the Republic of Seychelles the renewal of the Protocol to the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles. These negotiations concluded with the initialling of a new Protocol on the 3 June 2010, which was then amended by exchange of letters on 29 October 2010. The Protocol covers a period of three years from the adoption of the Council decision on the signing of the Protocol and its provisional application, and the expiry of the current Protocol on 17 January 2011. The new Protocol has been applied provisionally since 17 January 2011 to ensure that EU vessels could continue fishing. Our group believes however that those type of agreement are detrimental for the stocks and for the building of a social strcuture in the thirds parties which makes them too dependent of the EU.
I believe that this Partnership Agreement is mutually advantageous for the fisheries of both the European Union and Seychelles. The old agreement has already generated numerous jobs both for the population of Seychelles and in Europe, where it has induced jobs in areas related to the sector. Moreover, suspension clauses are included in this agreement, should either one of the parties ascertain a breach of human rights. There is still a lot to do, above all with regard to the phenomenon of piracy in the Indian Ocean, which is increasingly detrimental to tuna fishing in particular. However, the choice made today strengthens the cooperation between the two parties, and promotes a partnership capable of developing sustainable fishing and of exploiting the resources of Seychelles in a balanced way.
As rapporteur for the opinion of the Committee on Fisheries, I voted in favour of the Cadec report, which includes my conclusions. Partnership agreements in the fishing sector should not merely be a legal way of granting European vessels access to the fishery resources of third countries. They should also serve to promote the sustainable exploitation of maritime resources. The amount paid by the European taxpayer should be exclusively used for development objectives, that is to say that it should be spent for the benefit of the fishing communities, so as to enhance their living conditions, to provide training programmes, to ensure safety at sea and to create new local jobs.
I voted for adoption of the agreement, because it is of mutual benefit to the interests of the parties in the fisheries sector. The work of the Seychelles Fishing Authority, which has an effective vessel monitoring system, is of great significance for this cooperation. This is particularly significant in the light of the problem being faced by the Seychelles authorities of illegal, unreported and unregulated catches. The agreement governs many issues, including the presence of observers while fishing is in progress. European vessels entitled to fish in Seychelles' waters will take on board observers appointed by the Seychelles authorities, and during a trip each tuna seiner will take on board at least two Seychelles seamen, in agreement with the shipowner, from the names on a list submitted by the competent authority of Seychelles.
The arrangements concern not only purely pragmatic matters, but also the multiannual sectoral programme, which provides for cooperation in terms of responsible fishing, sustainable fisheries and joint scientific research. The most important effect of the agreement is the creation of 230 crew jobs for Seychelles population, 2 900 jobs in Seychelles and 760 induced jobs in Europe in areas related to the sector, which will without doubt contribute to economic improvement in the sector.
I am voting for this report, given that the current Fisheries Partnership Agreement between the European Community and São Tomé and Príncipe has been in force since 2006 and that the protocol for this agreement expired on 31 May 2011. This new protocol with São Tomé and Príncipe of 15 June 2010, for the 2011-2014 period, therefore makes complete sense, and Parliament must give its consent.
The protocol provides for a Union contribution to São Tomé and Príncipe of EUR 682 500 per year, of which EUR 227 500 will go towards support for São Tomé and Príncipe's fisheries policy, which I believe to be appropriate. I also welcome the fact that the new protocol includes a suspension clause in case of a breach of human rights.
in writing. - (ES) I have voted in favour of this agreement because it fulfils the objective of maintaining the activities of the EU fishing fleet in collaboration with third countries with the aim of strengthening sustainable fishing whilst respecting the environment and social and economic aspects. São Tomé will receive EUR 682 500 annually of which EUR 227 500 will be to support its sectoral fisheries policy. The agreement will allow fishing for 28 tuna seiners and 12 surface long-liners. I wish to stress that not all the fishing opportunities of the previous agreement were used and that in this new protocol the fishing opportunities for the long-liner sector are reduced.
I am voting in favour of this draft European Parliament legislative resolution on the draft Council decision on the conclusion of the protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Democratic Republic of São Tomé and Príncipe. The draft is aimed at consolidating the role of the EU in tuna fisheries in the Atlantic Ocean through legal regulation of the activity of the EU's fleet. Bearing in mind the relevance of the tuna industry for the EU and for Italy alone, developing the operative framework of the EU's fleet in the Gulf of Guinea is of primary importance. On the basis of these considerations, I decided to vote in favour of this draft.
I voted in favour of the report presented by Mr Capoulas Santos. The conclusion of fisheries partnership agreements certainly has the aim of conserving and safeguarding the activities of the European fishing fleet. In particular, extending this partnership agreement contributes to the sustainability of the EU's tuna fisheries in the Atlantic Ocean by setting down a stable legal framework. The agreement, which should be supported, anticipates that EU vessels, of which there will be 40 in the geographical area, will take at least 20% of their crew members from São Tomé and Príncipe or from other ACP countries (African, Caribbean and Pacific Group of States), and also provides the opportunity for an observer designated by the fisheries ministry of São Tomé and Príncipe to be on board. These provisions of the partnership thereby make it possible to operate in conjunction with local authorities, creating important jobs; they also permit Europe to be present in otherwise prohibited areas, thereby facilitating the development of practices of 'good fishing' and making it possible to monitor the presence and quantity of the fish stocks concerned.
I welcome the renewal of the protocol to the EU-São Tomé and Príncipe Fisheries Partnership Agreement (FPA), as it benefits the fisheries interests of both the EU and São Tomé and Príncipe. The EU-São Tomé and Príncipe FPA can help to support the viability of the EU's tuna fleet in the Atlantic Ocean, offering the vessels and the EU areas dependent on them a stable medium-term legal framework and contributing to maintaining continuity in the fishing zones covered by agreements in the Gulf of Guinea.
in writing. - (SV) We voted against these fisheries agreements, as there is no ceiling on the fishing quotas and because studies indicate that fish stocks in the world's oceans are declining. In several of the countries concerned there is widespread corruption, with the effect that the money from the agreements does not benefit the local population. Moreover, there are often no checks on compliance.
The Commission's negotiating position was based, among other things, on the results of an ex-post evaluation of the current protocols carried out by external experts. These evaluations were declared classified by the Commission and we believe that they must be made available to the European Parliament as soon as possible.
I voted in favour of the report on the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Democratic Republic of São Tomé and Príncipe, since it provides for the provisional application of a new protocol so that the activity of European ships will not be suspended. I approve of the fact that the new protocol includes a suspension clause in case of a breach of human rights.
The draft Council decision relates to the conclusion of a new protocol on the Fisheries Partnership Agreement (FPA) between the EU and the Republic of São Tomé and Príncipe. The new protocol is seen as beneficial to both parties, and it can enhance the stability of the European tuna sector in particular. I hope that the people of São Tomé and Príncipe, with which Portugal shares its history and language, will receive tangible benefits as a result of the fair application of the FPA, and that they can diversify their activities and see real progress and development. I hope that the joint committee will meet more regularly so that both parties can monitor the application of the agreement at close hand. Lastly, I would like to congratulate the rapporteur on the work that he has carried out.
The report by Mr Capoulas Santos presents us with a proposal for a recommendation on the draft Council decision on the conclusion of a protocol setting out the fishing opportunities and related financial contribution provided for in the Fisheries Partnership Agreement (FPA) between the European Community and the Democratic Republic of São Tomé and Príncipe. In 2007 the Council adopted Regulation (EC) No 894/2007 on the conclusion of a Fisheries Partnership Agreement between the European Community and the Democratic Republic of São Tomé and Príncipe, which included a protocol setting out the fishing conditions and the respective financial contributions, which expired on 31 May 2010. Aware of the importance of renewing this agreement and following the mandate conferred upon it by the Council, the Commission has negotiated a new protocol, which was concluded on 15 July 2010. Its entry into force is subject to approval by Parliament, under the terms of the Treaty on the Functioning of the European Union. Given that this protocol serves the interests of both parties and that it promotes responsible and sustainable fisheries, I am voting in favour of this proposal for a recommendation.
This fisheries protocol ensures fishing opportunities off São Tomé and Príncipe for various fleets from Member States until 12 May 2014. Under this agreement, Portugal has three licences for surface long-liners, with a lower number of vessels than provided for in the previous agreement.
Given the current crisis in the sector, we believe that it is important that the fees payable by owners should not be changed in relation to the previous agreement, but should remain at EUR 35, despite the fact that there has been a significant increase in catches per tonne: 25 tonnes for tuna seiners and 10 tonnes for long-liners. However, according to an evaluation carried out while the previous agreement was in force, average annual catches in tonnes were lower than the reference tonnage. According to this evaluation, and in line with the trends of recent years, there has been a reduction in the reference tonnage. It was also found that there was a lower take-up of fishing opportunities by long-liners, which led to a reduction in this segment in the current report. As with other cases, there remain concerns about the effectiveness of the development cooperation objectives...
(Abbreviated in accordance with Rule 170 of the Rules of Procedure)
This fisheries protocol ensures fishing opportunities off São Tomé and Príncipe for various fleets from Member States until 12 May 2014. Under this agreement, Portugal has three licences for surface long-liners, with a lower number of vessels than the previous agreement.
We welcome the fact that the fees payable by owners should not be changed in relation to the previous agreement, but should remain at EUR 35, despite the fact that there has been a significant increase in reference catches. However, according to an evaluation carried out while the previous agreement was in force, average annual catches in tonnes were lower than the reference tonnage. According to this evaluation, and in line with the trends of recent years, there has been a reduction in the reference tonnage. It was also found that there was a lower take-up of fishing opportunities by long-liners, which led to a reduction in this segment in the current report.
in writing. - (SK) The negotiation and signing of fisheries partnership agreements is in line with the general objective of maintaining and preserving the activities of the EU's fishing fleet, including the open-sea fleet. It is also in line with the development of relations with third countries in a spirit of partnership and cooperation, with a view to reinforcing sustainable fishing outside EU waters while taking account of environmental, social and economic factors. In this context, in July 2007, the European Council adopted a regulation on the conclusion of a Fisheries Partnership Agreement between the Democratic Republic of São Tomé and Príncipe and the European Community. The fisheries agreement with São Tomé and Príncipe responds not only to the needs of the European fleet, but may also contribute to supporting a viable EU tuna fishing sector in the Atlantic Ocean. The São Tomé fisheries are concentrated mainly on coastal resources, and about 15% of the working population depend on fisheries for a living. The proposal essentially serves the interests of both parties, and it is therefore right to approve it.
in writing. - (LT) The ex-ante evaluation concluded that, insofar as it corresponds to the requirements of the European fleets, the fisheries agreement with São Tomé and Príncipe can enhance the visibility of the EU's tuna fleet in the Atlantic, offering the vessels and the EU areas dependent on them, in the medium term, a stable framework and contributing to continuity in the fishing zones of the Gulf of Guinea. According to the ex-post evaluation, considerable progress has been made as regards means of monitoring and surveillance of fisheries (the first steps have been taken towards a satellite vessel monitoring system, with a new legal basis established for the creation of a vessel database). There is now greater participation and visibility on the part of São Tomé and Príncipe in regional and subregional bodies, such as the International Commission for the Conservation of Atlantic Tunas (ICCAT) and the Regional Fisheries Committee for the Gulf of Guinea (COREP). The evaluation also concludes that more than 50% of the EU's financial contribution has been allocated to the administrative budget for the country's fisheries sector: this is in line with the agreement taken on by the national authorities under the old protocol. I welcomed this document, because it is clear from the evaluations submitted that this proposal corresponds to the basic interests of both parties.
The new fishing agreement between the European Union and the Democratic Republic of São Tomé and Príncipe will be valid for a period of three years and will reinforce sustainable fishing outside Union waters while taking due account of environmental, social and economic factors.
We support the renewal of the exclusion clause which goes into greater detail both in the clauses concerning suspension and revision of payment of financial compensation, and in those concerning suspension of implementation of the protocol in certain circumstances.
We therefore believe that the Commission should forward to the European Parliament the conclusions of the meetings and activities of the Joint Committee, together with the sectoral fisheries programme referred to in the protocol and the results of the relevant annual evaluations. The Commission should also submit to Parliament and the Council, prior to the renegotiation of the agreement, a full implementation report, and facilitate the participation of representatives of Parliament as observers in its meetings. Finally, the Commission and the Council should, in the context of their respective competences, keep Parliament informed at all stages of the procedures relating to the protocol and its eventual renewal.
in writing. - The negotiation and signing of fisheries agreements is in line with the EU's general objective of maintaining and preserving the activities of its fishing fleet, including the open-sea fleet, as also with the development of relations with third countries in a spirit of partnership and cooperation, with a view to reinforcing sustainable fishing outside Union waters while taking due account of environmental, social and economic factors. In this context, on 23 July 2007 the European Council adopted Regulation (EC) No 894/2007 on the conclusion of a Fisheries Partnership Agreement between the Democratic Republic of São Tomé and Principe and the European Community. This agreement, which is applicable for periods of four years, tacitly renewable unless either party rescinds it, entailed the repeal and replacement of the first agreement between the EC and São Tomé and Principe, concluded in 1984. The new protocol was signed on 13 May 2011 and the request for consent was forwarded to Parliament by the Council on the same day. I absolutely agree with the rapporteur.
in writing. - (LT) The new protocol has undoubted benefits for both parties, strengthening partnership and cooperation in the fisheries sector, so that vessels engage in responsible and sustainable fishing. Above all, it will develop fishing opportunities. EU vessels will still have the opportunity to fish in the fishing zones of the Gulf of Guinea. This will have a positive impact on the visibility of the EU's tuna fleet in the Atlantic and will increase competitiveness. Furthermore, it is crucial to ensure that fishing activities meet the same sustainability criteria as fishing activities in EU waters. It should be noted that the Democratic Republic of São Tomé and Príncipe is a least developed country and also qualifies as a highly indebted country. Under the provisions of the agreement, greater financial assistance will be allocated to this country's sectoral fisheries policy, which will create favourable conditions for the development of this sector. Given the country's particularly difficult position, thanks to this agreement we can at least make a minimum contribution to the country's economic well-being, promote the creation of new jobs, environmental and social sustainability, and fish stock preservation and restoration.
The protocol regulating the fishing partnership between the EU and São Tomé and Príncipe expired on 31 May 2010; a new agreement was signed on 13 May and the request for consent was submitted to the European Parliament by the Council on the same day. Fisheries partnership agreements have the aim of conserving and safeguarding activities in the EU's fisheries and developing relations with third countries with a view to reinforcing sustainable exploitation of resources outside Union waters. I have voted in favour of the Council's recommendation for Parliament to support the conclusion of the agreement in question.
The negotiation and signing of fisheries partnership agreements is in line with the EU's general objective of maintaining and preserving the activities of its fishing fleet, particularly the long-distance fleet, so the conclusion of this document is crucial to pursuing the foreign policy objectives of the common fisheries policy.
In the interests of both parties, in its recommendation Parliament has pointed out certain aspects of institutional communication that should be improved, namely that the Commission should send Parliament the conclusions of the meetings and proceedings of the Joint Committee provided for in the agreement, the multiannual sectoral programme referred to in the protocol and also the results of the annual evaluations.
Parliament also requests a full report on the implementation of the agreement and asks that its Members be kept informed during future renegotiation of the agreement so that they can have a positive bearing on the process of negotiation.
I am voting in favour of this recommendation.
This proposal refers to the conclusion of a new protocol to the Partnership Agreement between the EU and São Tomé and Príncipe. The main objective here is to define the fishing opportunities on offer to the EU fleet on the basis of available surplus, as well as to determine the amount of financial contribution to be made separately for access rights and to support the sector. Twenty-eight purse seiners and 12 surface long-liners will be authorised to fish in the region. Allowing for annual evaluations of the state of stocks, these fishing opportunities can be revised upwards or downwards, entailing a consequent review of the amount of financial contribution due. EUR 682 500 will be paid annually as a financial contribution. The annual financial contribution will be increased by EUR 65 per tonne of additional catch, should the EU fleet's total catch exceed 7 000 tonnes in any year. The agreement lasts for three years. For these reasons and in order to consolidate the sustainability of the tuna sector in the EU, I have voted in favour of the proposal.
in writing. - The negotiation and signing of fisheries agreements is in line with the EU's general objective of maintaining and preserving the activities of its fishing fleet, including the open-sea fleet, as also with the development of relations with third countries in a spirit of partnership and cooperation, with a view to reinforcing sustainable fishing outside Union waters while taking due account of environmental, social and economic factors. In this context, on 23 July 2007 the European Council adopted Regulation (EC) No 894/2007 on the conclusion of a Fisheries Partnership Agreement between the Democratic Republic of São Tomé and Principe and the European Community(1). This agreement, which is applicable for periods of four years, tacitly renewable unless either party rescinds it, entailed the repeal and replacement of the first agreement between the EC and São Tomé and Principe, concluded in 1984. However, our group has been traditionally opposed to that procedure for both, the form and the content.
I voted in favour of this recommendation because I feel it corresponds to the best interests of both parties. This Partnership Agreement can surely enhance the visibility of the EU's tuna fleet in the Atlantic, offering the vessels and the EU areas dependent on them a stable legal framework in the medium-term and contributing to continuity in the fishing zones covered by agreements in the Gulf of Guinea. It is, however, desirable that the Joint Committee reconvene more frequently in future, and that representatives of the European Parliament be permitted to participate at meetings as observers.
The negotiation and conclusion of fisheries partnership agreements is in line with the EU's general objective of maintaining and preserving the activities of its fishing fleet. I am voting for the adoption of the protocol on the Fisheries Partnership Agreement between the EU and the Democratic Republic of São Tomé and Príncipe as this relates to the development of relations with a third country in a spirit of partnership and cooperation, with a view to reinforcing sustainable fishing outside Union waters while taking due account of environmental, social and economic factors. The new protocol provides for a financial contribution for access to the exclusive economic zone (EEZ) of São Tomé and Príncipe equivalent to fishing opportunities at a value of EUR 2 047 500 over a three-year period. Authorisation to fish will be granted to 28 tuna seiners and 12 surface long-liners. These fishing opportunities may be revised.
I am voting for this report and welcome the provision aimed at ensuring that trade between both parties develops smoothly within a high level of customs security and that it includes a set of rules to ensure that the agreement and the EU acquis remain in alignment.
I have voted in favour of the agreement as it is intended to ensure that trade takes place with a high level of customs security and that a set of standards ever closer to the EU acquis is applied.
I voted in favour of this measure aimed at extending the existing agreement between the EU and the Principality of Andorra to customs security measures. The need for this measure has steadily increased in the course of the last few years as the Principality of Andorra has taken on a central linking role in illegal trafficking of goods, specifically cigarettes, which are then introduced into the commercial network of EU Member States. It is therefore fundamental that the EU and the Principality itself define a framework of cooperation in the matter of customs security. Given that the safeguarding of border security has always constituted a key aspect of the Lega Nord's political ideology, I can only express my approval of this measure.
I voted in favour of the report on the Protocol extending to customs security measures the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra, since it encourages trade between both parties while ensuring a high level of customs security and consistency between the agreement and the EU acquis.
The Principality of Andorra is historically linked to the EU in all manner of areas. The customs union concluded in 1990 increased these already strong and natural ties. This proposal relates to amendments to the Community Customs Code and its implementing rules, concerning customs security measures for goods that are exported to or imported from non-EU countries. The proposal establishes a special regime between the EU and Andorra to ensure that trade runs smoothly between the two parties without jeopardising the necessary security for the traded goods, To this end it is necessary to ensure equivalent levels of security in their respective territories. I hope that trade relations between the EU and Andorra will prove fruitful and that the proposal will make a significant contribution to this objective. Lastly, I would like to congratulate the rapporteur on the work that he has carried out.
Mr Moreira has presented us with a proposal for a recommendation on the draft Council decision on the conclusion of a Protocol between the EU and the Principality of Andorra extending to customs security measures the Agreement in the form of an Exchange of Letters between the two partners concluded on 28 June 1990. A new Title IIA is to be added to the agreement in force, covering agricultural products. Given that, in the already extensive relations between the EU and the Principality of Andorra, this is another positive step towards possible integration into the internal market and that, as well as including rules to ensure that the agreement and the EU acquis remain in alignment, it aims to ensure customs security and normal relations between both parties, I welcome the adoption of this recommendation, for which I voted.
This protocol is aimed at extending the customs security measures of the established agreement between the EU and the Principality of Andorra. The EU-Andorra Agreement has been in place since 1990. However, it has now been decided to extend it to agricultural products, as part of this arrangement on customs security measures.
As such, the agreement ensures that bilateral trade between both parties runs smoothly and with a high level of customs security. It also provides for the requirement of prior declaration of goods to be abolished, on condition that the EU and Andorra guarantee an equivalent level of security as provided for in the relevant acquis in their respective territories. However, despite our vote in favour, we believe that the interests of the movement of capital should not be promoted at the expense of safeguarding the rights of people and workers.
This protocol is aimed at extending the customs security measures of the established agreement between the EU and the Principality of Andorra. The EU-Andorra Agreement has been in place since 1990. However, it has now been decided to extend it, as part of this arrangement on customs security measures, to agricultural products. The agreement aims to ensure that bilateral trade between both parties runs smoothly and with a high level of customs security. It also provides for the requirement of prior declaration of goods to be abolished, on condition that the EU and Andorra guarantee an equivalent level of security as provided for in the relevant acquis in their respective territories.
At the time of this agreement's review, we would like to reiterate that the interests of the movement of capital should not be promoted at the expense of safeguarding the rights of people and workers.
in writing. - (SK) The Council decision submitted to the European Parliament within the framework of the consent procedure represents a legal instrument for the conclusion of a Protocol between the European Union and the Principality of Andorra, extending the scope of the agreement to customs security measures. The agreement has served as the basis for the customs union between the two parties. The Community Customs Code can in principle be applied to trade with all non-member countries, allowing the application of other regulations in cases where international agreements establish special security measures. The protocol should ensure that trade between the two parties carries on without complications and at a high level of customs security, and it should include a set of rules ensuring that the agreement continues to conform to the EU acquis. I therefore think it is right for Parliament to approve this agreement. At the same time, however, although EU-Andorra relations have developed, they are fragmented, as significant parts of the acquis applying to the internal market have not been incorporated into Andorran law, and thus cannot be applied. We should therefore carry out an analysis in the near future of the possibilities and modalities of its possible progressive integration into the internal market.
in writing. - (LT) I welcomed this document, because the proposal is related to the amendments to the Community Customs Code and its Implementing Rules, concerning customs security measures for goods that are exported to or imported from non-EU countries. Most importantly, the changes contain a provision that traders should submit certain information prior to importing or exporting goods.
We believe that the conclusion of this protocol between the European Union and the Principality of Andorra, which extends customs security measures, will ensure that trade between both parties develops smoothly within a high level of customs security and will provide a set of rules to ensure that the Agreement and the EU acquis remain in alignment. We have therefore voted for Parliament's approval of the proposal. We, however, maintain that the Commission should inform Parliament of the conclusions of the meetings and proceedings of the Joint Committee, together with the findings of the regular assessments, and should also commit to submitting an implementation review of the Agreement.
Given that relations between the EU and the Principality of Andorra are extended but fragmented, we recommend that an analysis of the possibilities and modalities of its possible progressive integration into the internal market be undertaken at the earliest opportunity. This will be necessary to ensure that trade runs smoothly between the two parties, while maintaining a high level of security. Finally, we anticipate the abolition of the requirement of prior declaration of goods on the condition that the EU and Andorra guarantee in their respective territories an equivalent level of security as set out in the relevant acquis.
in writing. - It is known that the protocol is aimed at ensuring that trade between both Parties develops smoothly within a high level of customs security and that it includes a set of rules to ensure that the Agreement and the EU acquis remain in alignment. It is a very important initiative.
in writing. - (LT) Relations between the EU and the Principality of Andorra must continue to be extended effectively and consistently. We need to create the appropriate conditions for this. Above all, in order to facilitate trade between the EU and Andorra, it is important to properly implement customs security measures, concerning the declaration of goods prior to their entry into and exit from this customs territory, authorised economic operators, and customs security checks and risk management. Furthermore, it is necessary to promote a further extension of the internal market beyond the EU based on common regulatory standards. This would be to the mutual benefit of citizens and businesses in the EU and Andorra. It should be noted that the protocol establishes a special regime between the EU and Andorra to help ensure that trade runs smoothly between the two parties while maintaining a high level of security. I welcome the proposal that the protocol should contain a provision that traders should submit certain information prior to importing or exporting goods, so that customs security measures are properly implemented. I believe that it is advisable to abolish the requirement of prior declaration of goods on the condition that the EU and Andorra guarantee in their respective customs territories an equivalent level of security as provided by the respective acquis.
in writing. - Promoting mutually-secure borders with neighbouring countries to the EU is necessary to maintain the sovereignty of our Union, to develop mutual cooperation. Expedient control of the EU border with Andorra, a principality in between two large EU countries, France and Spain, will ensure a more profitable and amiable relationship in the future. I voted for this protocol because it will encourage greater information exchanges with Andorra on security-related risk management and controls, as well as the standardisation of EU customs security measures, and will encourage the safe movement of goods between Andorra and other EU countries. Increasing bilateral trade between Andorra and the EU in a more secure, standardised environment will benefit Europe as a whole.
I voted in favour of Mr Moreira's report on customs security measures because I feel it is important that well-defined trade rules be established for a country which, while not part of the EU, is an enclave within it, and thus perfectly placed for commercial integration. The protocol intends precisely to strengthen customs security measures in respect of goods imported from and exported to non-member countries. Border control ensures that commercial operators supply detailed information during trade operations, guaranteeing, at the same time, the right equilibrium between speed and security of trade flows.
I voted in favour of this report on the proposal for a Council decision on the conclusion of the Protocol extending to customs security measures the Agreement in the form of an Exchange of Letters between the European Economic Community (EEC) and the Principality of Andorra. Both the Committee on International Trade and the Committee on the Internal Market and Consumer Protection recommend the conclusion of this protocol. The conclusion of this new agreement is another step towards greater cooperation between the Principality of Andorra and the EU. It is important for both parties to ensure that the agreement continues to monitor the development of the EU acquis in this area. This concern was expressed in the agreement. As mentioned by the rapporteur, I would stress the need for the Commission and the Principality of Andorra to engage in further talks in order to take into account and if necessary to adapt bilateral agreements to the ongoing implementation of the Modernised Customs Code, which should be completed within the EU within two years.
With regard to the conclusion of the Protocol between the European Union and the Principality of Andorra extending to customs security measures the Agreement, which has until now been in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra and which was concluded on 28 June 1990. The Agreement was the basis for the customs union between both parties. The present arrangement concerning customs security measures will be added to the 1990 Agreement under the form of a new Title IIA and, unlike the customs union, will apply to agricultural products. The Community Customs Code is, in principle, applicable to trade with all non-member countries. Nevertheless, it allows for different rules where international agreements provide for special security arrangements. Taking into account the changes in the relevant EU customs acquis, the proposal establishes a special regime between the EU and Andorra to ensure that trade runs smoothly between the two parties while maintaining a high level of security. For these reasons, and in order to intensify trade between the EU and the Principality of Andorra, I am voting in favour of the new customs security measures.
in writing. - In favour. The Council Decision referral for the European Parliament for consent procedure constitutes the legal instrument for the conclusion of the Protocol between the European Union and the Principality of Andorra extending to customs security measures the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra concluded on 28 June 1990. The Agreement was the basis for the customs union between both parties. The present arrangement concerning customs security measures will be added to the 1990 Agreement under the form of a new Title IIA and, unlike the customs union, will apply to agricultural products (Article 12b(2) of the Protocol).
in writing. - (DE) A customs union has existed between the Principality of Andorra and the European Union since 1990 on the basis of an Agreement in the form of an Exchange of Letters. The current amendment proposes that the Joint Committee should define measures for implementing customs security provisions. Prior declaration will no longer be required if the EU and Andorra each guarantee the level of security in their own sovereign territory. The expansion of the internal market standard will bring benefits to the citizens and businesses of both the EU and Andorra alike.
I am voting for this proposal so that Parliament will approve the conclusion of the Agreement. European and Canadian companies will be able to save millions of euro a year thanks to shorter and simpler, hence less costly, product-approval procedures and mutual acceptance of certification findings. Furthermore, the Agreement constitutes a net benefit for the EU given that it will establish mutual acceptance of certification findings in all areas of airworthiness for all Member States. The Agreement will not only make the Canadian and European markets more competitive, it will also make them safer for passengers and cargo flights, as it promotes cooperation in all matters of certification, inspections and enforcement.
Canada is a leading world producer of aircraft and aviation equipment. At the present time, only six Member States have bilateral agreements on certification of aviation services. The proposed Agreement on civil aviation safety, as with the Agreement with the US, will significantly improve cooperation between the Union and Canada and will govern this matter in all the Member States of the European Union. The Agreement allows the certification system to be harmonised. It is based on mutual trust of each other's system and on a comparison of regulatory differences, and so will allow the duplication of tests and controls to be minimised. It will also start a process of joint inspections, investigations and exchange of safety data. Mutual acceptance of certification findings will allow significant savings to be achieved in the work of European and Canadian aviation companies. The Agreement will on the one hand increase the competitiveness of aviation markets, and on the other hand - by bringing together regulatory authorities - will also improve their safety. In view of the above, I agree to the Agreement being concluded.
in writing. - (ES) I have voted in favour because this Agreement will benefit European and Canadian companies, airlines and passengers. Millions will be saved through product approval procedures and mutual acceptance of shorter, simpler and cheaper certification findings. It provides for the use and recognition of each other's repair and maintenance facilities. Above all it will make the market safer and more competitive.
I voted in favour of Mrs Ţicău's report as Canada should be seen as a priority partner for agreements of this kind, given that both Europe and Canada have world-leading aircraft manufacturers. This Agreement will enable duplication of procedures to be kept to a minimum and mutual certification to be accepted: consequently, the financial savings and simplification of bureaucratic procedures will be of significance and have very positive repercussions for our businesses.
in writing. - (LT) I voted in favour of this report, because I believe that a bilateral Agreement on civil aviation safety between the EU and Canada, which is its aim, will bring benefits for Europeans by facilitating trade between both parties. The objective of the Agreement is to minimise the duplication of assessments, tests and controls and to enable both the EU and Canada to rely on each other's aeronautical product certification systems. By approximating the two sets of requirements and regulatory processes, the importing authority will be able to issue its own certificate on the aeronautical product, part or appliance without duplicating all the assessments done by the exporting authority. European and Canadian companies will save millions of euros a year thanks to shorter, simpler, and hence less costly, product-approval procedures. Airlines will also benefit, and the Canadian and European aviation markets will become even safer.
The mutual acceptance of certification findings will ensure shorter and simpler, hence less costly, product-approval procedures, while it will also bring huge economic benefits for both European and Canadian companies.
I am voting for this Agreement as I believe that, besides the economic benefits it brings, it will also establish mutual acceptance of certification findings in all areas of airworthiness for all Member States. It is therefore based on mutual trust of the systems in force, whether in the EU or in Canada, and provides for obligations and methods of cooperation so that the importing authority can issue its own certificate on the aeronautical product, part or appliance without duplicating all the assessments done by the exporting authority. Airlines will also benefit from the Agreement, since it provides for the use of each other's approved repair and maintenance facilities.
It thus represents a massive step forward for markets that are more competitive but also safer, since greater rapprochement and cooperation in matters of certification, inspections and enforcement should enable the parties to ensure a higher level of security for passengers and cargo flights.
I voted in favour of Mrs Ţicău's report, which gives the European Parliament's green light for applying an Agreement between the European Community and Canada on civil aviation safety. This Agreement will bring the mutual recognition of certification systems for an aeronautical product, part or appliance in terms of airworthiness and maintenance. This should save companies whose products have been certified in one country having to go through the whole certification process in another. This simplification is good news for a market that is worth close to EUR 50 billion in trade between the two regions.
I voted in favour of this recommendation because I approve of the conclusion of an agreement which, on the one hand, will benefit European and Canadian companies and airlines by saving millions of euro, thanks to shorter and simpler certification procedures, and, on the other hand, will ensure a higher level of security for passengers.
Ensuring aviation safety and harmonised rules for the various market players is the main objective of this Agreement between the European Community and Canada on civil aviation safety, henceforth 'the Agreement'.
The Agreement is as important as the aviation industries of these two areas are, so the adoption of common rules will avoid duplication of processes such as tests, assessments and certifications. It should also be noted that the rule of mutual acceptance and joint inspections, investigations and exchange of safety data will allow greater efficiency for all stakeholders.
Last but not least, the Agreement will allow important savings not only for the aviation industry, but also efficiency gains for the airlines themselves, as they will now be able to use repair and maintenance facilities approved by the parties to the Agreement.
Economic and political relations between the European Union and Canada date back a long time, and have given rise to several bilateral agreements in these areas. On 6 May 2009, an Agreement on civil aviation safety was concluded between the EU - then the European Community - and Canada, similar to that with the US, aimed at strengthening cooperation between the two parties and reducing duplication of checks for all controls and tests. I voted in favour of this recommendation and welcome the strengthening of relations between the two parties. This Agreement will make both the Canadian and the European markets safer and more competitive, as it represents an important step forward in terms of establishing international standards for civil aviation safety. It will also benefit airlines, as it will be possible for them to use each other's approved repair and maintenance facilities.
The Agreement that is the subject of this report concerns certain safety aspects of civil aviation and will replace the six existing bilateral agreements between the Member States and Canada, which include product certification. As the rapporteur clearly states, the intention of creating a full Open Aviation Area between these two countries, an issue with which we have raised significant concerns, does not fall within the scope of this Agreement, but should be the subject of a separate recommendation.
The main objectives of the Agreement are to minimise the duplication of assessments, tests and controls, unless these reflect significant regulatory differences, and to enable both the EU and Canada to rely on each other's certification systems. Among other aspects, this will be achieved through progressive approximation of both parties' sets of requirements and regulatory processes.
This Agreement should generate savings for European and Canadian aviation companies thanks to shorter and simpler, and hence less costly, product-approval procedures and the mutual acceptance of certification findings.
This Agreement concerns certain safety aspects of civil aviation, without getting into issues of creating a full Open Aviation Area between these two countries, which, according to the rapporteur, should be the subject of a separate recommendation. The main objective of the Agreement is to minimise the duplication of assessments, tests and controls, unless these reflect significant regulatory differences, and to enable both the EU and Canada to rely on each other's certification systems.
This Agreement should generate savings for European and Canadian aviation companies thanks to shorter and simpler, and hence less costly, product-approval procedures and the mutual acceptance of certification findings. According to the rapporteur, the Agreement could also increase safety, as regulators and enforcement authorities are moving closer to cooperation in all matters of certification, inspections and enforcement, in order to ensure the highest level of safety for passengers and cargo flights.
in writing. - (SK) The recommendation applies to the Safety Agreement signed on behalf of the European Community in May 2009. From the perspective of concluding the Agreement on civil aviation safety, which supplements the Air Transport Agreement, Canada was properly regarded as a priority, because both Europe and Canada host manufacturers of aircraft, engines and avionics, occupying a leading position on the world market. Just as with the similar Air Safety Agreement with the US, the main objective was to minimise duplication of assessments, tests and inspections, and to enable the EU and Canada to rely on each other's certification systems. The agreement thus generally follows the structure of the existing bilateral agreements on civil aviation safety concluded between the Member States and Canada. It assigns obligations and sets out methods of cooperation, based on mutual trust in the systems of the other party, and on a comparison of regulatory differences. European and Canadian companies will save millions of euro a year thanks to shorter, simpler and less costly product approval procedures and the mutual recognition of findings relating to certification. It will also be of benefit to the airlines, representing a major advance in terms of establishing international standards in the area of civil aviation safety. I therefore take the view that it is right for Parliament to approve the conclusion of the Agreement, as it will make both the Canadian and the European markets more competitive and at the same time safer.
in writing. - (IT) The recommendation in question concerns the Agreement of 6 May 2009 on civil aviation safety. Given the climate of collaboration within the Agreement, I can confirm my vote in favour.
in writing. - (LT) I welcomed this document, because the key objectives set out in the negotiating directives were to minimise the duplication of assessments, tests and controls (unless these reflected significant regulatory differences) and to enable both the EU and Canada to rely on each other's certification systems. This would be achieved by progressive approximation of the two sets of requirements and regulatory processes, by regular consultations between the parties to verify the continued fitness and ability of the regulatory bodies involved in the implementation of the Agreement, and by establishing a joint committee which would propose solutions to any problem arising from its implementation. To maintain confidence in each other's systems, the agreement foresees joint inspections, investigations, exchange of safety data (aircraft inspections and accident-related information) and increased regulatory cooperation and consultation at a technical level to solve matters before they can become disputes. It provides for the creation of a joint committee and sub-committees in areas such as certification of airworthiness and maintenance. There are also strong safeguard measures that would ultimately allow either side to suspend acceptance of the finding of the other competent authority or to terminate the Agreement in whole or in part. Nevertheless the entire system of consultations, committees and sub-committees is intended to ensure that any differences are resolved well before reaching this stage.
The 2009 Agreement on civil aviation safety is a first step towards establishing a full Open Aviation Area between the EU and Canada. In order to maintain confidence in each other's systems, the Agreement foresees joint inspections, exchange of safety data, increased regulatory cooperation and consultation at a technical level to solve matters before they can become 'disputes'.
Moreover, the creation of a joint committee and several sub-committees will permit European and Canadian enterprises to save millions of euros every year thanks to mutual acceptance of certification findings. Importing authorities will be able to issue their own certificates on aeronautical products, parts or appliances without duplicating all the assessments carried out by the exporting authority.
Aviation companies will also reap the benefits of the Agreement in so much as it provides for the use of each other's repair and maintenance facilities. The Agreement will not only make the Canadian and European markets more competitive, it will also reinforce global security.
Finally, we feel that this Agreement is important in that it establishes international standards for civil aviation safety and should serve as a starting point for future negotiations with other significant producers of aircraft.
in writing. - This agreement is the most ambitious air transport agreement between the EU and an important global partner. The Agreement will not only make the Canadian and European markets more competitive, it will also make them safer as regulators and enforcement authorities are moving closer to cooperation in all matters of certification, inspections and enforcement, to ensure the highest level of safety for passengers and cargo flights. The Agreement represents an important step forward in terms of establishing international standards for civil aviation safety and should serve as a starting point for future negotiations with other significant producers of aircraft and equipment. I support Silvia-Adriana Ticau.
in writing. - (DE) The Agreement between the EU and Canada on civil aviation safety, which is a supplement to the Air Transport Agreement with Canada, is intended to remove technical trade barriers. In essence, the aim is to minimise duplicated assessments, tests and controls insofar as possible and to enable uniform certification. A joint committee is to be established to find possible solutions to problems that arise during implementation. Collaboration and mutual recognition of certification are to apply to the areas of airworthiness and maintenance. For the future, there is potential for unlimited mutual recognition. In addition to the joint committee, which is to deal with practical problems and disputes, there are also plans for joint inspections and investigations and the exchange of safety data. It is to be welcomed that strong safeguard measures will allow the acceptance of the findings of the other competent authority to be suspended or the Agreement to be terminated should this become necessary.
The Agreement is to be supported provided the product-approval procedures become shorter and simpler without compromising on safety standards.
in writing. - (DE) This recommendation deals with the Agreement on civil aviation safety, signed on 6 May 2009 on behalf of the (then) European Community. At present, only six Member States have bilateral agreements on product certification with Canada. These will become redundant when the Agreement on civil aviation safety between the EU and Canada comes into force. The strong safeguard measures allow the acceptance of the findings of the other competent authorities to be suspended or the Agreement to be terminated should this become advisable. It would be possible to terminate the Agreement as a whole or just in part. The Agreement is to be supported provided the product approval procedures become shorter and simpler without compromising on safety standards.
in writing. - (LT) An Agreement on civil aviation safety between the European Community and Canada has undoubted benefits for both parties. It should be noted that the most important aviation technology manufacturers are located in the EU and Canada. For both parties, the level of trade and exports in this area is enormous. In order to achieve effective cooperation in the area of aviation safety, it is crucial to ensure that the certification systems meet the requirements of both parties. I am pleased that, during negotiations, an agreement was reached on minimising the duplication of assessments, tests and controls. I believe that it is advisable to give the importing authority the right to issue its own certificate on the aeronautical product, thus preventing the duplication of assessments carried out by the exporting authority. Mutual acceptance in the areas of airworthiness, maintenance and maintenance licensing proves the confidence both parties have in each other's systems. This Agreement will facilitate improved cooperation between the regulatory bodies of both parties in all areas of certification, inspections, enforcement and consultation. Carrying out joint inspections, investigations, and exchanging safety data will ensure the highest level of safety for passengers and cargo flights. It should be noted that with this Agreement's entry into force product approval and licensing procedures will become more flexible, shorter and cheaper. This will lower costs for companies in this sector.
I voted in favour of the conclusion of the Agreement on civil aviation safety between the European Community and Canada because I feel it presents a clear advantage for the European Union in so much as it establishes mutual recognition of documentation supplied in all sectors relevant to aviation for all the Member States. The Agreement foresees joint inspections, investigations, exchange of safety data, increased cooperation and consultations at a technical level. Relying on each other's certification systems means strengthening the security of the system, saving on time which would otherwise be lost through duplicating all the assessments carried out by the exporting authority, and guaranteeing benefits for aviation companies thanks to the possibility of using each other's repair and maintenance facilities. All this will make aviation markets more competitive and more secure.
I voted in favour of this report on the proposal for a Council decision on the conclusion of an agreement between the European Community and Canada on civil aviation safety. Like the Air Safety Agreement with the US, the key objectives set out in the negotiations were to minimise the duplication of assessments, tests and controls and enable both the EU and Canada to rely on each other's certification systems. This would be achieved by progressive approximation of the two sets of requirements and regulatory processes, and by regular consultations between the parties to verify the continued fitness and ability of the regulatory bodies involved in implementing the Agreement. These measures may result in savings of millions of euro a year for European and Canadian companies thanks to shorter and simpler, and hence less costly, product-approval procedures. Mutual acceptance of certification findings constitutes a massive benefit for the EU, given that it will establish mutual acceptance of certification findings in all areas of airworthiness for all Member States.
The key objectives here are to enable the EU and Canada to rely on each other's certification systems. This would be achieved by progressive approximation of the two sets of requirements and regulatory processes, by regular consultations between the parties to verify the continued fitness and ability of the regulatory bodies involved in the implementation of the Agreement, and by establishing a joint committee which would propose solutions to any problem arising from its implementation. The Agreement broadly follows the structure of the existing Bilateral Aviation Safety Agreements (BASA) between the Member States and Canada. It is based on mutual trust of each other's systems and on the comparison of regulatory differences. Hence it places obligations and provides methods of cooperation so as to enable the importing authority to issue its own certificate on aeronautical products, parts or appliances without duplicating all the assessments carried out by the exporting authority. So that the Canadian and European markets will become more competitive and more secure, and so that product-approval procedures will become shorter and simpler, I am voting in favour of the proposal in question.
, in writing. - (CS) I have no major reservations about the EU-Canada Agreement on civil aviation safety. I nonetheless abstained from the vote. The reason for this is the unresolved situation in the relationship between the EU, the Czech Republic and Canada regarding the lifting of the unilateral visa requirement for Czech citizens. I have repeatedly warned that the Parliament of the Czech Republic will block ratification of the related aviation agreement for the same reasons. I would like to call on the Commission finally to address this problem with full seriousness. The lukewarm attitude of Commissioner Malmström is the reason why the situation remains unresolved after two years, and it has contributed to the deterioration in relations between the Czech Republic and Canada.
in writing. - In favour. This recommendation deals with the Safety Agreement that was signed on behalf of the (then) European Community on 6 May 2009. The EU-Canada Air Transport Agreement, signed on 17-18 December 2009 and which will finally establish a full Open Aviation Area between the EU and Canada, will be the subject of a separate recommendation. Only six Member States currently have bilateral agreements with Canada covering product certification. These will lapse when the EU-Canada Civil Aviation Safety Agreement ("the Agreement”) enters into force. As the removal of technical barriers to trade in goods comes within the exclusive competence of the Union, the Agreement can be concluded by means of a Council Decision. Unlike the Air Transport Agreement, it is not subject to provisional application and does not require ratification by the Member States. It is appropriate that Canada was seen as a priority for an Air Safety Agreement to complement the Air Transport Agreement as Europe and Canada each have aircraft, engine and avionics manufacturers that are world leaders. The combined exports of civil aviation technology exceed €50 billion while European and Canadian overall trade in aircraft, spacecraft and parts was worth more than €49 billion in 2008.
This Agreement on civil aviation safety, concluded between the EU and Canada, follows the horizontal agreement already adopted by Parliament in March 2011. Canada is a strategic country in this area for EU Member States, as both parties are world leaders in the manufacture of aircraft, engines and avionics; it is also currently the EU's 11th-most important trade partner. The objectives of this Agreement focus on making trade in goods and services easier by removing technical barriers, and on reducing duplication of regulatory airworthiness assessments, tests and controls by implementing the reciprocity principle. The creation of an Open Aviation Area will bring economic benefits for both parties. Greater simplification and reduction of administrative costs to European and Canadian companies will bring greater economic competitiveness and safety for passengers. As a substitute member of the Committee on Transport and Tourism, I voted in favour of this report, but I would stress again that Parliament should take up its new responsibilities enshrined in the Treaty of Lisbon, and be kept informed at all stages of the process of negotiating international agreements.
in writing. - (DE) The Agreement is intended to minimise duplicated assessments, tests and controls by enabling both parties to use the certification system of the other. This mutual trust in the system operated by the contracting party is based on an approximation of the requirements and regulatory processes, as well as regular consultations between the parties and the establishment of a joint committee. Because of the shorter and more cost-effective product-approval procedures permitted, the companies working in that sector will save millions each year and will be able to increase their competitiveness. The Agreement will make the market more competitive and safer, because enforcement authorities will be required to cooperate more extensively.
This report notes that sound financial discipline and transparency in the allocation of funds are key preconditions for achieving cohesion policy's overall objectives, contributing towards increasing accountability as regards strategic objectives. Additional efforts are needed to avoid excessive delays and to improve implementation performance.
I would also stress the need for more synergies with other policy instruments. Cohesion policy should continue to help the poorest regions catch up and adapt its objectives to present and future challenges, providing smart, sustainable and inclusive growth, in line with the Europe 2020 strategy.
Cohesion policy has greater potential today than ever before, and this should not be underestimated; it is capable of improving less-developed regions characterised by permanent geographical or natural disadvantages. To leave unused or squander unnecessarily the resources available would be a terrible shame, and it is therefore right to adopt with urgency a results-oriented approach through the establishment of clear and measurable targets and outcome indicators. The first step, which should apply for all Community resources, is to simplify procedures and make allocation of funds more flexible by reducing bureaucratic barriers, the excessive administrative costs and other obstacles that hamper policy goals regarding employment and the fight against poverty. Let us not forget that cohesion policy is a long-term mechanism; therefore, beginning to work on solid ground, establishing precise goals and allocating clear competences to each level of governance are factors of progress which will produce visible results only in the second part of the programming period.
Achieving social, economic and territorial cohesion is one of the important objectives of the European project. This is a target which all Member States have established as part of the European integration process. This is precisely why I think that the process for funding cohesion projects must be based on rigorous financial discipline, implementation in strategic areas and, last but not least, on the principle of good governance. The aim is to reduce the disparities across Europe's regions. However, the whole procedure for implementing this policy needs to be simplified in order to achieve this desired goal. Funds must be used and I believe that we need to overcome the biggest enemy stalling projects of this kind or making them grind to a halt: excessive European red tape. We must not confuse bureaucracy with transparency, because not every entry registered on a piece of paper or every approval recorded in a file contributes to making cohesion projects transparent.
The disparities between European regions have evolved over long periods of time. I support the report's proposal that, in order to reduce these inequalities and streamline the European integration process for all Member States, we need to reduce the period required for funding approval and cut red tape and all the rules and procedures along with it, which needlessly hinder rather than help the European Union's cohesion policy.
The implementation report drawn up by my colleague Mr Mikolášik presents an excellent track record of what cohesion policy has achieved over the 2007-2013 financial period. It shows that this policy is useful, since its contribution to achieving the objective of economic, social and territorial cohesion within the European Union is undeniable. Finally, I should like to emphasise that the adoption of this report comes at an ideal time, for it has enriched the debate on the future of cohesion policy (2014-2020). Indeed, the European Commission will shortly publish its proposals with a view to updating and therefore improving this policy.
The vote on the 'cohesion' package sends a clear message concerning our desire to have a cohesion policy that shows solidarity, and is effective and ambitious, as it remains one of the most important European policies. Indeed, at a time when the global crisis has worsened the socio-economic situation of many regions, and when we are already debating future cohesion policy, it was crucial for the European Parliament to stress its opposition to any attempt to nationalise cohesion policy or make it more sector-specific. In this report in particular, which sought to assess the implementation of the programmes, the European Parliament drew up an assessment and highlighted the successes, difficulties and possible solutions. This will be of great help for the months to come, when the European Union will introduce a new cohesion policy from 2013 that will have to remedy the shortcomings of the current policy. In particular, it will be important to simplify and accelerate the allocation procedures, especially in favour of SMEs, and to encourage funding through multi-funds and cross-funding. I therefore voted for this report, as I did for the other three, to reiterate my commitment to this fundamental policy, whilst at the same time calling for certain changes that have become necessary for dealing with new challenges.
The Member States, as evidenced by facts and figures published in national reports, are making progress in delivering cohesion policy objectives, despite the fact that some heterogeneity at the level of states and regions has been noted. I recall, moreover, that cohesion policy is a long-term mechanism and that most of the results will become visible only later in the programming period. In my opinion, the fundamental preconditions for achieving the overall objectives of cohesion policy are sound financial discipline and, above all, transparency in the allocation of funds. The issue of the architecture of the future cohesion policy for the period 2014-2020 will be at the heart of the political debate in the coming years. In the context of negotiations for the future programming period, I believe that a strong and well-financed EU regional policy is an essential condition for achieving social, economic and territorial cohesion in the EU. Therefore, funds intended for cohesion policy in the next programming period should not be subject to any reduction. Furthermore, in order to avoid scenarios whereby funds remain unused because of excessively complicated regulations and procedures, it is essential that management and implementation of cohesion policy be simplified.
This motion for a European Parliament resolution on the Report 2010 on the implementation of the cohesion policy programmes for 2007-2013 encompasses points which are contrary to the principles of our political stance, and it therefore cannot be supported. In particular, the motion calls for an improvement and facilitation of services to the Roma community, which is defined by the motion as a 'marginalised' community. The Lega Nord has always stressed that the Roma minority cannot be considered to be the victim of any kind of social 'marginalisation' in that it is this minority itself which refuses to integrate itself into our society. Therefore, I feel that this motion, which considers the Roma to be victims of marginalisation and calls for their privileged treatment on the basis of this presumed marginalisation, cannot be approved. Hence my vote against it.
in writing. - (LT) I voted in favour of this report, because cohesion policy continues to prove its relevance as it greatly contributes to the improvement of the socio-economic environment. Furthermore, cohesion policy is aimed at reducing disparities in the levels of development of European regions, facilitates the pursuit of modernisation and sustainable growth, and demonstrates European solidarity. As such, it has proved to be essential to the progress of European integration while establishing synergies between various European policies. Clearly, European regions still face striking economic, social and environmental disparities. Some of these are consequences of the last two enlargements, while others have been accentuated by the direct effects of the global financial and economic crisis. The Member States have embraced new requirements in a positive way and they are making progress in delivering cohesion policy objectives, as evidenced by facts and figures provided in national reports, though with a certain inherent heterogeneity at state and regional levels. Bearing in mind that the European Social Fund (ESF) is a basic tool for combating poverty, social exclusion, unemployment, gender inequalities and social discrimination (against people with disabilities, migrants, older people, etc.), by getting people into jobs, the European Parliament calls on the Commission to strengthen the ESF's potential and its financial autonomy. Furthermore, we should simplify project management, harmonise and improve procedures and controls, and follow up ongoing projects more effectively.
Cohesion policy constitutes one of the targets of the EU 2020 strategy and for this reason it is necessary to pay greater attention to the coordination of activities between the EU and the Member States which depend on this sector. I, therefore, voted in favour of this document. The economic crisis, as well as the reform made to the policy for the period 2007-2013, have caused activity in Europe to slow down. With a view to benefitting fully from the potential offered by cohesion policy, as the rapporteur has illustrated clearly, it is necessary to commit in a more determined manner to reducing the gap between the highly-developed EU regions and those that are less developed. Pursuing this goal is, in my opinion, possible by increasing the funds intended for cohesion policy and facilitating greater control over project approval and over methods of investment.
in writing. - On the Pieper, Sanchez-Schmid, Stavrakakis, Vlasak and Mikolasik reports: Conservative MEPs have elected to reject these reports on the future direction of Cohesion policy, with the exception of the Vlasak report where we have abstained. This is due to a number of fundamental reasons: it is our contention that at a time of ongoing fiscal consolidation across Member States, it is totally unacceptable that the EU's large Cohesion budget should remain untouched by these efforts. Generally, these reports fail to meet Conservative concerns regarding the EU's management of Cohesion policy in any meaningful way. They reject any moves to allow richer Member States to fund their own regional development and prevent the emergence of a smaller, more efficient and more targeted Cohesion policy towards Europe's poorest regions. Instead, new vehicles of bureaucracy such as the macro-regional entities are proposed, and the nation-state is once again undermined by a determined shift towards regionalism. This age of austerity offers an opportunity for the EU to spend less on old and wasteful priorities. These reports go in entirely the wrong direction.
in writing. - Dossiers that analyse the effectiveness with which EU legislation has been transposed within Member States are of crucial importance. I echo the conclusions of the rapporteur, especially those that concern the importance of SMEs to European economies and the need to facilitate access to finance as well as the need for greater encouragement for SMEs to enhance innovation, thus increasing competitiveness. For these reasons, amongst others, I have decided to vote in favour of this dossier.
In the context of the current crisis that the European Union is going through, the recently introduced cohesion policy is one of the effective ways to kick-start the EU's economy. The Mikolášik report on the implementation of the cohesion policy programmes for 2007-2013, which I supported, is in this respect a useful contribution for redefining the objectives of such a policy. By calling for simplified, enhanced and transparent aid allocation within the framework of the Europe 2020 strategy, this report seeks to stimulate the European cohesion programmes in order to address administrative burdens, the latter being the reason why most allocated funds are currently being withheld.
I voted in favour of the report on the implementation of cohesion policy programmes for 2007-2013, as I believe that it is necessary to adapt cohesion policy to the challenges that the European regions are facing, supporting smart, sustainable and inclusive growth.
Cohesion policy remains one of the most important pillars of EU policy, as it is fundamental for realising the objectives of the Europe 2020 strategy. For this very reason, cohesion policy should continue to strongly support all the European regions, contributing to smart, sustainable and inclusive growth.
At a time when Europe is experiencing an unprecedented economic, financial and social crisis, which is particularly affecting certain regions that were already weaker, it is vital for the future that cohesion policy continue to play its fundamental role in balanced and sustainable development.
This document, for which the rapporteur is Mr Mikolášik, follows the Commission communication entitled 'Cohesion policy: Strategic Report 2010 on the implementation of the programmes 2007-2013'. This is the first rigorous assessment of the implementation of the some 450 operational programmes adopted by the Commission. EU cohesion policy is part of a European framework of solidarity that encompasses the 27 Member States and their 271 regions, and aims to end existing economic and social disparities within the EU.
This report is of even greater importance given the economic and financial crisis that Europe is experiencing, so it should be an instrument for reallocating and maximising cohesion funding. Indeed, given the low rate of implementation, there is a need to create mechanisms enabling the most disadvantaged Member States to make use of the funds allocated to them or risk them being forced to return these funds to the EU, which will redistribute them to richer countries. I welcome the adoption of this report, for which I voted, not only because of the solutions it proposes, but also because of the structure that it suggests for future cohesion policy.
This report acknowledges the existing problems with cohesion policy, beginning with the delayed conclusion of negotiations on the Multiannual Financial Framework (MFF) and the legislative package, resulting in the belated implementation of the national strategies and operational programmes. These factors are compounded by the inadequacy of the funds provided for the 2007-2013 period, particularly taking account of the enlargement of the EU, and the use of only 27.1% of available resources in the current period, as well as the continuation of national cofinancing and the administrative burden. This situation lays bare some of the errors and weaknesses of cohesion policy which we have always denounced.
Countries like Portugal are drifting ever further from the promised economic and social development that would move them closer to the EU average. National cofinancing continues to be an obstacle to accessing funds, particularly for countries with weaker economies, which continue to see many millions of euro returned to the countries that benefit most from the main EU policies, specifically the Economic and Monetary Union and the internal market. This increases the disparity between these countries rather than reducing it.
This report acknowledges the existing problems with cohesion policy, beginning with the delayed conclusion of negotiations on the Multiannual Financial Framework and the legislative package, resulting in the belated implementation of the national strategies and operational programmes, the inadequacy of the funds provided for the 2007-2013 period, particularly taking account of the enlargement of the EU, and the use of only 27.1% of available resources in the current period, as well as the continuation of national cofinancing and the bureaucratic burden This makes clear the errors and weaknesses of cohesion policy, which we have always denounced.
Countries like Portugal are drifting ever further from the promised economic and social development that would move them closer to the EU average. All this is exacerbated by the key policies of the EU, particularly the Economic and Monetary Union, internal market competition and the liberalisation of international trade, among other issues.
in writing. - (SK) The reports on implementation analyse the implementation of EU regulations in national law and their enforcement in the Member States. In the case of cohesion policy, the legislative framework is made up of directly applicable regulations. The Commission report entitled 'Cohesion policy: Strategic report 2010 on the implementation of the programmes 2007-2013' thus analyses whether Member States have duly applied the legislation, as well as the way in which Member States have understood the Community's strategic guidelines and managed them when implementing the national strategic reference frameworks and operational programmes. Cohesion policy demonstrates its importance, making a substantial contribution to improvements in the socio-economic environment. The Member States are making progress in achieving its goals, as confirmed by the facts and data mentioned in the national reports. However, the fundamental preconditions for fulfilling the overall objectives of cohesion policy are, of course, proper financial discipline and transparency in the allocation of funds. The submission of strategic reports may, as a new instrument, be of considerable benefit for increasing responsibility in the fulfilment of policy objectives. Likewise, steps leading to the simplification of the management and implementation of cohesion policy are still highly desirable and justifiable in order to fulfil the aims of this policy and thus contribute to European solidarity.
I voted in favour, because despite the problems with using money from the Cohesion Fund, current cohesion policy should continue to be pursued consistently, in view of its long-term objective. Cohesion of the Union means effective use of the potential of economically backward regions and growth by using the effect of scale throughout the Union. Hence the concentration on investments in communications infrastructure, which will make it easier for the single market to function, and on ecology. In the new financial perspective the funds must not be frittered away on sectoral projects.
There is also a need for an improvement in cohesion within Member States and for better use of financial resources earmarked for infrastructure investments related to climate change, such as hydrotechnical constructions. Poor use is being made in Poland, for example, of money from the Cohesion Fund earmarked for public communications projects, such as railways, trams and the Internet. Attention needs to be paid to making more effective use of resources by recycling. The percentage of Union resources allocated to thermomodernisation is also too low, particularly in the countries of Central and Eastern Europe. It is in the interest of the Union for the divide between the important centre and the developmentally backward peripheries to disappear, so that the peripheral regions will not just be market outlets and reservoirs of workers.
in writing. - (SV) The Swedish Conservatives do not share the enthusiasm expressed in the report for the use of the structural funds in cohesion policy. We are critical of the system's current structure and scope, but how the funds are used is nevertheless important. This own-initiative report does not advocate the allocation of additional resources to the funds, and it also states that priority should be given to research and development in the appropriations. As a result, we were able to support the report.
in writing. - (LT) I welcomed this document, because corrective measures need to be taken promptly to improve poor project performance in certain priority areas. The document recommends carrying out an in-depth analysis of the implementation problems in areas with specific delays in project selection. In this context it calls on Member States to step up efforts to improve project selection in areas where there are delays, and to accelerate implementation of all selected projects to avoid the risk of failing to achieve the agreed objectives. The report underlines the fact that SMEs play an important innovative role in the economy, and it is therefore necessary to develop this sector inter alia through the implementation of the Small Business Act, facilitate SMEs' access to financing and operating capital, encourage SMEs to become involved in innovative projects, and strengthen their competitiveness and potential for greater employment. I believe that the effective selection and implementation of projects in some areas is hampered by the lack of relevant preconditions such as simpler application procedures at national level, clear national priorities for certain areas of intervention, timely transposition of EU laws and consolidated institutional and administrative capacity, as well as by excessive red tape at national level. The document therefore calls on Member States and regions to facilitate policy implementation by tackling these challenges, above all by adapting the legal framework in the field of state aid, public procurement and environmental rules, and pursuing institutional reforms.
Cohesion policy has always been an essential element of the European Economic Recovery Plan through which the role of Structural Funds becomes clear to everyone. With small businesses specifically in mind, as these are understood to be agents of development within the territory, cohesion measures have been promoted with a view to supporting regional labour markets by reducing gender segregation and inequalities, to facilitating interinstitutional dialogue, and to improving infrastructure and services for disadvantaged microregions with high concentrations of socially marginalised groups. These interventions, which are only some of many, are specific and necessary in order to maintain the equilibriums that are essential for the territories. My support for this report recognises the excellent work carried out by Mr Mikolášik and hopes that cohesion policy, even in the next programming period, continues on its path of aggregation and development of territories and the European economy.
Implementation of cohesion policy from 2007-2013 deserves to have Parliament's attention for several important reasons, which are as follows: systematic growth of cohesion is strategically important for the future of the Union; the Cohesion Fund is an opportunity for the new Member States and for regions subject to particularly difficult conditions of development; reservations concerning implementation of policy have been expressed in recent years by the Committee on Budgetary Control because of the rate of error, which is too high. The Mikolášik report is deserving of support.
This strategic reporting exercise represents a new feature of cohesion policy. It provides timely evidence of the progress in implementation throughout the EU-27 and promotes transparency of measures through integration with the Community's priorities.
The progress made by the Member States can be considered reasonable, given the context of serious deterioration in the socio-economic situation due to the global crisis and to the reform made to the policy for the period 2007-2013. In many respects, there is still an obvious gap between different EU regions. Progress varies significantly between countries and across themes: certain strategic areas are facing particular delays in project selection.
Areas of special concern, where an in-depth analysis of the reasons for the delays should be carried out, are the following: the rail sector, certain energy and environmental investments, digital economy, social inclusion, governance and capacity building. Therefore, additional efforts are needed to avoid excessive delays, strengthen performance of the implementation and to ensure higher financial discipline.
Cohesion policy continues to prove its relevance as it contributes considerably to the improvement of the socio-economic environment. The fundamental preconditions for achieving the overall objectives of cohesion policy are sound financial discipline and transparency in the allocation of funds.
in writing. - (LT) Cohesion policy is a guarantee for improving our socio-economic environment, which helps reduce disparities between the levels of development of the regions, and facilitates the pursuit of modernisation and sustainable growth. It is an effective and efficient tool for responding to socio-economic challenges brought about by the financial crisis. In order to reduce the disparities between the less developed and highly developed EU regions, the Member States must be encouraged to improve the absorption capacity of Structural and Cohesion Funds. The Member States must participate more actively in the implementation of cohesion policy programmes. In pursuing these objectives, it is important to ensure that projects are selected and properly implemented without any delays. Consequently, there must be an efficient control and monitoring mechanism, and a reduction in bureaucracy and the administrative burden. It should be noted that special attention should be paid and financing should be allocated to transport, which is a crucial factor in implementing territorial, economic and social cohesion. I am disappointed that investment in the rail sector is below the level of investment in the road sector. Moreover, the delay in investment in the rail sector is doing enormous damage to the implementation of the TEN-T network. It should be noted that for small businesses the Structural Funds are a crucial tool for economic stimulus. It is essential to use the opportunities offered by these funds to establish favourable operating conditions for SMEs, improving financing opportunities, and promoting participation in various innovative projects and cooperation at local and regional levels.
Cohesion policy is a fundamental pillar of socio-economic development, and the Member States have received the new requirements positively and are quickly acknowledging the EU's guidelines, making relevant progress in achieving the targets of political cohesion. This is what emerges from the report on the Report 2010; therefore, in the hope that we will continue on this road, I am voting in favour of the report on the implementation of the cohesion policy programmes for 2007-2013. Moreover, the report formulates proposals and recommendations for greater transparency and flexibility in the allocation and use of European funds.
Cohesion policy is vital to an improved socio-economic environment in Europe and is a practical expression of solidarity between the Member States. However, the report rightly highlights the belated completion of strategic and operational programmes, due to the difficult negotiating procedures; however, it also mentions - and this is an important point for Greece - that the EU needs to find ways of dealing with these delays when they arise due to scarce public resources available for cofinancing projects. At the same time, it is important to emphasise, at every opportunity, that the basic precondition to attaining the global objectives of cohesion policy is sound financial management, accountability and transparency in the allocation of funds. This can be achieved by submitting regular progress reports and by improving the efficacy of the public administration.
Cohesion policy is a fundamental pillar of EU policy and one of the driving forces behind the creation of a one-speed Europe, as it contributes to improving the socio-economic climate. The Member States are making progress in delivering cohesion policy objectives, as evidenced by the national reports, although there is a certain inherent heterogeneity between states and regions. This policy does not offer immediate results: it is a long-term mechanism. Indeed, the full picture for the 2007-2013 programming period will be visible only in 2015, two years after the second strategic report, since certain countries have two more years to use all the allocated funding. I voted in favour of this report, which, among other aspects, draws attention to the fact that effective selection and implementation of projects in some areas is hampered by factors which should be combated. I would like to highlight the late conclusion of the negotiations on the Multiannual Financial Framework and this policy's legislative package, resulting in belated completion of the national strategies and operational programmes, and in the scarcity of public resources available for cofinancing in Member States. It is imperative that these issues be addressed so that the objectives of the process can be fully achieved.
This report analyses whether legislation has been properly applied by the Member States as well as the way in which the Member States have understood and followed the Community Strategic Guidelines when implementing their National Strategic Reference Frameworks and Operational Programmes. The report has been elaborated mainly on the basis of the following two documents: the Communication from the Commission to the European Parliament, the Council and the Court of Auditors entitled 'Cohesion Policy: Strategic Report 2010 on the implementation of the programmes 2007-2013', and the Commission Staff Working Document accompanying the Communication. Core assessments have been made on the implementation of the programmes, while taking into account for the purposes of comparative analysis differences of several months, because such differences could influence the volume of allocations made to a particular sector. Core assessments have similarly been made on the strategic reporting exercise, which provides timely evidence of the progress of implementation throughout the whole of Europe, offering a basis for high-level debate, peer review, policy learning and an incentive to improve the quality of performance, even if there are certain limitations in these reports. So that accountability in delivering policy objectives might be increased, I express my vote in favour of the proposal.
in writing. - It is important for the EU to maintain its focus on disadvantaged areas to ensure they do not suffer further in the current economic crisis. Helping poorer regions also helps more affluent ones by increasing spending power in neighbouring markets, which is one of the things the single market is all about. Structural funding is of immense use in tackling challenges in these regions and we must guarantee it continues to operate effectively, delivering sustainable and inclusive growth. This report commented on the delays in project selection for areas such as the rail sector, energy, the environment, the digital economy, social inclusion, governance and capacity building. These are key issues for competitiveness and therefore a key issue for economic growth. The EU must ensure excessive delays in respect of the allocation of funds are avoided.
in writing. - In favour. The draft report was rather weak, but could have been considerably improved by 22 compromise amendments and a number of stronger paragraphs from different opinions, e.g. in the field of social cohesion (para 7 and 19), gender mainstreaming (para 9), decarbonisation of transport (para 11), energy efficiency (para 14) and environment and climate protection (para 15). Our formulation about the synergies among funds ("each fund needs its own rules", para 28) could be integrated as well as our call for increasing cross-financing (para 29) and strengthening partnership (para 33) and transparency (para 3). We also have good wording on realigning programmes to sustainable development (para 35). However, we could not avoid jubilation for the Lisbon earmarking (para 5 and 20) and a call for better financing TEN-T projects (para 12). More Green focus for measures to exit from the crisis could not have been achieved neither (para 27).
Article 174 of the Treaty on the Functioning of the European Union establishes that the EU 'shall develop and pursue its actions leading to the strengthening of its economic, social and territorial cohesion', and it has therefore set Union funds for the 2007-2013 period at EUR 347 billion, which corresponds to 35.7% of the overall EU budget. I am voting in favour of this report as it sets out an accurate analysis of the current state of Union funds by demonstrating the areas in which, up until now, EUR 93.4 million has been spent, suggests recommendations and areas for improvement, contributes to resolving the economic and financial crisis, and promotes best practices and mutual learning at regional level.
I would like to highlight the fact that the implementation of EU funds varies between the different Member States, and it is important for the EU to understand the difficulties that some countries have had in taking corrective action in order to actively contribute to the wider uptake of EU funds, in line with the Europe 2020 strategy. Finally, I would also like to congratulate the Member States on their efforts in putting together the first national strategy report, actively contributing to greater transparency, flexibility, effectiveness and accountability for cohesion policy funds.
in writing. - (RO) I voted for the report on the implementation of the cohesion policy programmes for 2007-2013 as cohesion policy is vital to achieving the Europe 2020 objectives, especially in the areas of employment and social matters. I deplore the delays that there have been in the selection process for projects in strategic areas such as transport, certain energy and environmental investments, the digital economy, social inclusion, governance and reinforcement of administrative capacities. Effective selection and implementation of projects in some areas are hampered by missing relevant preconditions such as simpler application procedures at national level, clear national priorities for certain areas of intervention, prompt transposition of EU laws, consolidated institutional and administrative capacities and excessive domestic red tape.
I think that establishing a European intermodal transport system, based on the TEN-T network and interconnecting it with national road, rail and inland waterway projects, is vital to ensuring territorial, economic and social cohesion.
I regret the inadequate investment in projects promoting energy efficiency and renewable energy resources for housing and for housing projects aimed at marginalised communities. In future, Europe must make considerable investment in innovation, education and new technologies.
in writing. - (DE) The strategic report on the implementation of the operational programmes cofinanced under the auspices of cohesion policy is a new instrument that will be essential for transparency and that will help the public understand this complex issue in the future. Every year the Court of Auditors uncovers enormous irregularities in the distribution of subsidies. If used correctly, this instrument could play a significant role in helping to stop this. For this reason, I am in favour of the improvements suggested by the rapporteur, particularly those that relate to the quality of the reports produced by the Member States, ensuring effective controls in the future.
I am voting for this report, as it examines the needs of urban areas, focusing mainly on two aspects: basic infrastructure, and smart investment in infrastructures and services based on technological advances. I also agree with the call for attention to be given to strategic planning principles, and with the need for cross-financing that is more flexible between the European Regional Development Fund (ERDF) and the European Social Fund (ESF).
European urban diversity must be supported primarily by a flexible mechanism for implementing cohesion policy and by coordinating and adapting urban development projects according to the development needs and strategic guidelines of each city individually. There is talk about smart urban development and about the need for cities to improve and modernise their infrastructure and the services they offer. To ensure that this is not an idle notion, I think that we must put our trust in the local authorities and elected representatives of those cities. We should listen to what communities want, initiate any construction based on their list of priorities and have the belief that mayors know best what are or should be the priorities for their cities. This is precisely why I firmly believe, along with the rapporteur, that the offer of EU funding must meet local demand and the integrated strategic planning principles at EU level. Therefore, the European Urban Agenda must help reduce disparities in the strategic areas which every modern European city needs, namely, infrastructure, research and innovation, transport, environment, education, health and culture. This is because adopting an integrated approach to cohesion policy is the only way in which we will help today's cities develop in an organic, sustainable and environmentally responsible manner.
in writing. - Mr. President, the report on the "European Urban Agenda and its Future in Cohesion Policy" stresses the fact that, further to the significant contribution of cohesion policy interventions to the development of urban areas, a range of other EU policies (such as environment, transport and energy) have a strong impact on urban development. For this reason the Commission should proceed with a territorial impact assessment of sectorial policies to enhance an effective EU Urban Agenda. The report also underlines that one of the weaknesses of the Lisbon Strategy was the lack of well-functioning multi-level governance and the insufficient involvement of regional, local authorities and civil society in the design, implementation, communication and evaluation stages of the strategy. Taking this lack into account, it's imperative to improve the governance system for the EU2020 Strategy, with greater integration of stakeholders at all stages.
As Vice-Chair of the working group on urban issues, I attach great importance to the impact that cohesion policy can have in our towns, especially in areas that are struggling. I voted in favour of this report, for in it my colleague Mr Vlasák promotes an important role for urban areas and comes up with a clever compromise between local, national and European responsibilities. Finally, I am keen to add that I intend to carry on working on the connections that need to be developed between urban areas and rural areas, the latter being all too often forgotten in territorial planning policies.
While a large majority of the European population live in towns and while these towns are facing new challenges, the urban agenda within cohesion policy remained relatively unknown, disorderly and therefore inadequate. Today's vote was the chance to emphasise the need to strengthen cooperation between towns and suburbs, as well as to give more consideration to specific urban challenges. As I am elected in the South-East constituency, I pay close attention to issues relating to towns, especially since Marseille is the second largest French city in terms of population. Like many other cities, Marseille is facing many challenges, such as public transport, employment, housing and combating social exclusion, which the EU can help to meet, in particular through its cohesion policy. This report focuses on three objectives that are: developing physical infrastructure; economic, social and environmental modernisation of towns; and 'smarter' urban development. Thus, without forgetting rural areas, the report stresses the role urban areas play in European regions and points out that urban areas should not be 'forgotten' if we want balanced regional development.
in writing. - (LT) I voted in favour of this report, because the main purpose of the enhanced Urban Agenda should be to serve the development and qualitative upgrading of the infrastructure and services in European cities. The future measures must be closely connected with overall EU priorities in order to justify assistance allocated from the EU budget. Europe's cities are its centres of economic activity, innovation and employment, yet they face a number of challenges. Complex problems such as the trend towards suburbanisation, the concentration of deprivation and unemployment in urban neighbourhoods, and increasing congestion, require integrated answers in transport, housing, training and employment schemes, which must be tailored to local needs. These challenges should be addressed by taking into account European regional and cohesion policies. Furthermore, the European Commission should aim at the best possible harmonisation of rules for particular EU funds and programmes under which urban and local development projects are conducted, in order to minimise red tape and potential errors in implementation. The Commission should prepare a study comparing the practice to date of individual Member States regarding integrated strategic planning and, on the basis of the outcome of the study, draw up specific EU guidelines for integrated urban development planning practice that promote efficient, legally regulated partnerships, including cross-border urban partnerships.
in writing. - This report concerns a number of issues related to the urban dimension of cohesion policy that the Committee on Regional Development has identified as being particularly challenging for the future cohesion policy. The austerity measures that are in place across Europe have increased the strain on all levels of public spending, and thus a better coordination of resources has become necessary in order to ensure the most effective use and distribution of such resources. There should also be an efficient flow of resources from the EU all the way down to sub-national level. I am in agreement with the rapporteur on such issues and have thus decided to vote in favour of this dossier.
It is important to set out a European urban policy, which should contribute to sustainable development in urban areas, taking into account the principle of subsidiarity. The European Urban Agenda not only includes the urban dimension of EU policies, in particular cohesion policy, but also the intergovernmental strand of European-level efforts to coordinate the urban policies of the Member States, the latter being implemented through informal ministerial meetings.
It is crucial to strengthen the urban dimension of cohesion policy and to promote sustainable urban development, particularly by strengthening and developing instruments to implement the Leipzig Charter at all levels. At the same time, the dynamism of urban areas should be stimulated through effective and efficient synergies between the various European financing instruments, especially as regards research and innovation.
It should therefore be ensured that urban areas in all the EU regions, as centres of economic activity, innovation and employment, can benefit from necessary and adequate support in order to address the enormous challenges they are facing, such as the trend towards suburbanisation, the concentration of poverty and unemployment, and rising levels of congestion and pollution, among others.
Cities are the fulcrum of social and economic life and possess a fundamental faculty of social integration since, on the one hand, they guarantee the preservation of cultural diversity and, on the other, they maintain a permanent link between the centre and outlying areas. For this reason I am voting in favour of the proposal to increase the funds earmarked for urban development. I also agree with the idea that new investments should not be made exclusively in the economy and in specific sectors; instead, I would argue for the necessary implementation of projects which are to a large extent aimed at social cohesion and integration of the parts. To this end it is essential to bring forward projects that are sustainable in terms of costs and resources, and flexible in so much as every city is different and calls for solutions that best suit its demands. The development objectives of a European Agenda should therefore be aimed at: improving social cohesion in urban areas, including but not only through economic progress; implementing a well-coordinated policy at both European and local level which involves local elected authorities in the strategic decision-making process; finding funds and providing incentives for investments to run new projects instead of creating projects in order to gain financial assistance.
I am delighted that this report has been adopted, since most of our ideas (climate, social cohesion, integrated and bottom-up approach, disadvantaged neighbourhoods, cross-funding and so on) are included. However, I do regret that with regard to implementing the urban dimension, there is not a clearer signal in favour of a more widespread use of general subsidies for direct management by towns. Furthermore, this report should have elaborated on opening up deprived neighbourhoods, the role of medium-sized towns in the urban agenda, as well as the battle for climate and social mixing in our towns.
While they contain nearly 70% of the population and produce four-fifths of the Union's GDP, urban areas need to become highly competitive zones with a dense economic fabric, poles of attraction for technological excellence, and they must be directly connected to their regional support base. By supporting the report on the European Urban Agenda and its Future in Cohesion Policy, I am advocating a new approach to urban policy based on close cooperation between operators at the various levels of decision-making: EU, national level, urban areas and peripheral urban areas. The fact that fellow Members with such ambitions almost unanimously support European cohesion policy demonstrates the importance we attach to the project of rebalancing development across different territories.
I voted in favour of the report on the European Urban Agenda and its Future in Cohesion Policy, as it underlines the importance of forming networks of cities, sharing best practices and adopting innovative solutions, strengthening the urban dimension of the objective of European territorial cooperation, as well as implementing the partnership principle more effectively in cohesion policy, with a view to the more sustainable development of cities, particularly as regards the modernisation of infrastructure and urban transport networks.
One of the most important dimensions of cohesion policy is the aspect specifically geared towards cities, insofar as most of them are urban areas that implement cohesion policy, and in which many of the challenges to be tackled by the Europe 2020 strategy can be found.
According to the data given by the rapporteur, 70% of people in Europe live in urban areas. These people generate 80% of gross domestic product (GDP) and consume about 70% of EU energy. Large urban areas are also the main centres of innovation, knowledge and science, and are home to the majority of productive activities, which generate wealth and contribute to economic growth. Furthermore, the greatest challenges in terms of the efficient management of infrastructure and transport are also found in urban areas, and these have a direct impact on environmental and energy policy.
EU cohesion policy is part of a European framework of solidarity encompassing the 27 Member States and their 271 regions, and aims to end existing economic and social disparity within the EU. The purpose of this report, drafted by Mr Vlasák, is to follow up the previous report, entitled 'The urban dimension of cohesion policy in the new programming period'. The role of cities, where 80% of the European population lives, as sources of wealth creation, and as hubs of social and economic development is indisputable.
However, the problems that affect them, including poverty and social exclusion, unemployment, housing shortages, crime and drug consumption, are huge and require careful attention. Despite the creation of the financial instruments developed by the Commission and the European Investment Bank (EIB), such as the Joint European Resources for Micro to Medium Enterprises (Jeremie), Joint Assistance to Support Projects in European Regions (Jaspers) and Joint European Support for Sustainable Investment in City Areas (Jessica), and the other Structural Funds, the results have fallen short of expectations. I therefore agree with the rapporteur's recommendations on the preparation of comprehensive and integrated financial planning so that the funds can be allocated to projects aimed at achieving the objectives set out in the Europe 2020 strategy, rather than to actions that merely consume these same funds.
The massive contradiction inherent in this report is that it places great value on cities, but forgets their citizens. Great emphasis is placed on strengthening the European Urban Agenda, on developing basic physical infrastructure and its contribution to the economic fabric, and on energy and environmental sustainability through investment based on technological progress, but people are sidelined.
Cities and their entire infrastructure are built by people. People inhabit them and make their public education, health and transport services, their trade and industry, and their cultural activities work. These people should be at the centre of any urban policy. However, they are the ones largely being forgotten by EU policies.
From our point of view, an urban agenda should prioritise better distribution of the population in the territory of certain countries, particularly in Portugal, relieving the cities by valuing rural areas and properly remunerated farming; spreading productive activity across the country; valuing quality public services in rural and urban areas; combating unemployment; defending jobs with rights; valuing salaries and pensions; and combating poverty.
This report focuses on the European Urban Agenda and its Future in Cohesion Policy. It places great emphasis upon cities, but it forgets a fundamental component of these cities: the people. The report is clearly contradictory. It advocates strengthening the European Urban Agenda, developing basic physical infrastructure and its contribution to the economic fabric, and energy and environmental sustainability through investment based on technological progress, but it puts people second. However, the fact is that cities and their entire infrastructure are built by people. These people should therefore be at the heart of any urban policy. However, they are the ones largely being forgotten by EU policies.
From our point of view, an urban agenda should prioritise better distribution of the population in the territory of certain countries, particularly in Portugal, relieving the cities by valuing rural areas and properly remunerated farming; spreading productive activity across the country; valuing quality public services in rural and urban areas; combating unemployment; defending jobs with rights; valuing salaries and pensions; and combating poverty. Nothing of this sort emerges from this report.
in writing. - (SK) The report deals with several aspects of the urban dimension of cohesion policy, which, according to the Committee on Regional Development, are key or problematic in terms of the future of cohesion policy, which should become a fully-fledged and effective policy focussing on the cities of the EU. Territorial diversity and polycentric development are characteristic in Europe, and there are few large cities in the relatively dense urban network. A stronger urban agenda requires the development and qualitative modernisation of infrastructure and services in Europe's cities. It is desirable for future actions to be closely linked to overall EU priorities. Although European cities fulfil the role of centres of economic activity, innovation and employment, they face many problems, and solving these problems requires an individual approach taking account of local needs. European regional policy and cohesion policy deal with precisely this issue. The problems that have arisen must be resolved through an integrated method at EU level, national level and regional level, and the funding options must be coordinated so as to cover a broad range of specific requirements.
in writing. - I will vote in favour of this report because it highlights the importance of moving beyond the current greenhouse gas emissions target of 20% and increasing this to 30% in order to work towards the ambitious 2 degree Celsius objective. This can only be achieved if there is global adherence to and participation in the ETS, which can only be fully effective if implemented on a wider scale. The EU ETS must however remain flexible when dealing with the economic crisis by taking financial measures which promote cost-effective GHG reduction in Europe. It has become increasingly clear that delaying action is unsustainable and will not only increase the costs of reducing emissions but will also result in the EU losing its pioneering role in green research. There must therefore be continued investment in innovation and promotion of eco-efficient development across Member States. International cooperation in this major climatic challenge will ensure that European industry is able to remain competitive and is never placed at an economic disadvantage. The EU, whose global emissions are just over 10%, cannot combat climate change alone; this is a global problem which requires global action.
Urban areas, which are home to 73% of Europe's population and generate around 80% of the GDP, are the Union's major centres of innovation, culture and growth. However, the urban dimension has up until now received insufficient recognition. For this reason it is important that Parliament should propose to enhance the European Urban Agenda within the framework of EU policies, reinforcing the contribution of cohesion policy to urban development and encouraging greater involvement on the part of local political stakeholders.
It is necessary to direct the urban dimension of political cohesion towards supporting the development of basic physical infrastructure, the modernisation of economic, social and environmental characteristics of cities, urban regeneration and the promotion of social innovation in disadvantaged neighbourhoods. All this requires direct participation on the part of local authorities and civil society, and the involvement of cities' political representatives in strategic planning and in defining and negotiating partnership contracts. Within this framework the call for the Commission to promote the creation of urban administrators and to establish an Erasmus for local and regional elected representatives is of significance.
Let us monitor closely the Commission's commitment to welcoming the important proposals of this report, in the belief that a full appreciation of the central role of the urban dimension in EU politics constitutes an indispensable condition for its success.
in writing. - (SV) The Swedish Conservatives do not share the view expressed in the report on a number of points. We are opposed to additional control of the European Investment Bank as well as to the EU's involvement in urban planning. However, the report does not advocate the provision of additional funds by the EU, and the role of urban areas as centres for growth is also mentioned. As a result, we were able to vote in favour of the report as a whole.
The principle of subsidiarity means that urban policy falls within the competence of the Member States. The development of our territories, however, cannot be considered complete unless we genuinely take the urban dimension into account at European level. Indeed, cities play a driving role in achieving our objectives in relation to employment, training and energy efficiency.
This report successfully demonstrates the added value of European policies, particularly cohesion policy, when it comes to development and the modernisation of infrastructure and services in European cities.
For this reason, I welcome the fact that this report was adopted with a large majority. It successfully reconciles national concerns and local needs with the European priorities found in the Europe 2020 strategy whilst respecting the principles of multi-level governance and partnership.
in writing. - (LT) I welcomed this document, because it recommends that the urban dimension of cohesion policy should focus on a threefold objective: firstly, to help urban areas develop their basic physical infrastructure as a precondition for growth in order fully to exploit their potential contribution to economic growth in Europe, diversification of the economic base and energy and environmental sustainability, in particular with a view to maintaining and improving air quality in urban centres, without detriment to rivers; secondly, to help urban areas modernise their economic, social and environmental characteristics through smart investment in infrastructure and services based on technological advancements and closely related to specific regional, local and national requirements; thirdly, to regenerate urban areas by reclaiming industrial sites and contaminated land, while bearing in mind the need for links between urban and rural areas with a view to promoting inclusive development, in line with the Europe 2020 strategy. Urban areas are not isolated elements within their regions and their development must therefore be closely linked to the surrounding functional, suburban or rural areas. I agree with the opinion that the European Commission should aim at the best possible harmonisation of rules for particular EU funds and programmes under which urban and local development projects are eligible for cofinancing, in order to minimise red tape and potential errors in implementation.
I voted in favour of this report, which represents an important contribution to the European added value of cross-financing between the European Regional Development Fund (ERDF) and the European Social Fund (ESF) in terms of increased flexibility for social inclusion projects and integrated urban development programmes. The presence of more flexible conditions for cross-financing could, in my opinion, optimise the use of the plans or strategies in question, exploiting the complementary synergies of these funds in an effective and efficient way. Often, and especially in urban areas which stand out thanks to problems of social exclusion or environmental pollution, ESF resources could be used to support local projects to prevent exclusion that are carried out in a coordinated and united way by public authorities and private businesses acting as leaders to a network of cities. I hope that today's vote encourages better harmonisation of rules for particular EU funds and programmes under which urban and local development projects are eligible for cofinancing in order to minimise red tape and potential errors in implementation as far as possible.
We believe that the main objective of the European Urban Agenda is to serve the development and qualitative updating of the infrastructure and services in European cities. Therefore, a proper evaluation of the mainstreaming process, including a list of strengths and weaknesses, must be carried out before further steps are taken. This should lead to a list of recommendations or standards for more formalised local involvement in future policy design and implementation.
Therefore, the evolution of the Urban Agenda must not be a one-way process, but have an organic dimension with a bottom-up approach. For this reason, it is crucial that cities be able to have their say, and that they receive due attention at EU level. We also believe that cities should be offered sufficient flexibility so as to be able to use funds for their own priorities. Regional, national and EU funding opportunities should be coordinated to cover the whole range of specific needs. Finally, we believe that future cohesion policy should become a fully-valued and effective policy for EU cities.
in writing. - (DE) Urban areas are one of the key factors in European development. They grow quickly and concentrate economic strength, industry and, above all, a very large number of people, also giving rise to a large number of social and infrastructural issues. Thus, cities play a particularly important role in the European Union's cohesion policy. This point is given due attention in the report, which is why I voted in favour of it.
in writing. - (LT) Cities stimulate economic growth and entrepreneurship, and contribute to the creation of new sustainable jobs. By implementing the Urban Agenda, we must focus more on serving the development and qualitative upgrading of the infrastructure and services in European cities. In order to implement the concept of smarter urban development, conditions must be created for cities to develop their infrastructure properly and effectively by means of advanced technologies, in particular information and communications technology (ICT). The application of intelligent systems would help address challenges related to transport congestion, energy efficiency and safety in the public sector. Given the specific needs of individual regions, it is necessary to promote investment in technological progress. We must promote social innovation in urban areas, particularly in disadvantaged neighbourhoods, by exploiting the opportunities offered by cohesion policy. It is crucial to regenerate urban areas by reclaiming industrial sites and contaminated land, while promoting inclusive development of urban and rural areas. To achieve this objective it is necessary to implement multi-level governance, regional planning and the partnership principle. It should be noted that based on the best practice of Member States regarding strategic planning, the Commission should draw up specific EU guidelines for integrated urban development planning practice and make integrated urban planning legally binding. Moreover, local government initiatives must actively pursue partnership between the public and private sectors and implement innovative strategies for the development of urban infrastructure.
This report aims to identify the modern challenges, especially in terms of living standards, faced by EU citizens living in urban areas. It is worth reminding ourselves that there are some 5 000 towns in Europe with a population of between 5 000 and 50 000 inhabitants and almost 1 000 cities with a population of over 50 000. Even though only 7% of the population of the EU lives in cities with over 5 million inhabitants, compared with 25% in the United States of America, in numerous urban areas, including in Greece, the population is increasing. In any event, the towns of Europe are centres of economic activity, innovation and employment and supporting them is therefore important, especially in times of economic recession. The report, which I voted for, rightly finds that this support needs to be provided at four levels (EU, national, regional and local), by using the corresponding economic and political tools available in each instance (Community funds, national strategic programmes, regional operational programmes and local and private resources).
Since 2009, the date of the first report entitled 'The urban dimension of cohesion policy in the new programming period', new contributions have been made to this issue, and it has been further developed. The purpose of this report is to follow the previous report up, highlighting several aspects of the urban dimension of cohesion policy that the Committee on Regional Development identifies as crucial or challenging for future cohesion policy, which should become a fully-valued and effective policy for EU cities. I voted in favour, in view of the utmost importance of this topic in order for small and medium-sized towns and cities to realise their potential. I agree with the rapporteur's warning that the 'projects for money' approach should be replaced by a 'money for projects' approach. Indeed, projects should not be drafted in order to take up the funds available, but rather to meet strategic objectives. Experience shows that in many cases, project ideas emerge on the basis of available funding, instead of being based on real needs and on strategic priorities. Combating this is one of the main challenges of development policy and also of cohesion policy.
Europe's cities are its centres of economic activity, innovation and employment, but they face a number of challenges. The trend towards suburbanisation, the concentration of deprivation and unemployment in urban neighbourhoods, increased congestion and other problems of similar complexity require solutions in the fields of transport and housing, as well as in training and employment schemes which must be tailored to local needs. European regional and cohesion policies address these challenges. The main purpose of the enhanced Urban Agenda is to serve the development and qualitative updating of the infrastructure and services in European cities. On one hand, the future measures must be closely connected to overall EU priorities to justify the contribution of the EU budget. The Europe 2020 strategy, however, mainly concerns future trends. Overcoming the current disparities among European cities is of equal importance and should be reflected in the priorities of future cohesion policy. Bearing in mind the experience of the Lisbon Strategy, the evolution of the Urban Agenda must not be a one-way process, but have an organic dimension with a bottom-up approach. So that European cities will always continue to develop, I express my vote in favour of the proposal.
in writing. - Europe has almost 1 000 cities with populations of more than 50 000 and their composition is constantly evolving. Given recent population changes and migration patterns, it is important to continually assess how we want the cities of the future to develop. Answers must be found to the challenges of transport, housing, suburbanisation and green space. These responses must be tailored to local needs but recognising that issues such as unemployment, deprivation and social exclusion are universal problems. The EU's regional and cohesion policies must address these challenges. The rise of cities as economic drivers for regions and entire countries means that the urban agenda must be based on spatial strategies that recognise the role of cities as not just places to live and work but as providing a service to those in the hinterland and beyond.
Europe is characterised by great territorial diversity and polycentric development. In this context, Europe's cities represent centres of economic activity, innovation and employment, but they must face up to a number of challenges. I welcome the fact that, under this Urban Agenda, the issue regarding the definition of the concept 'urban' is left to the Member States in accordance with the principle of subsidiarity. There will thus be more opportunity to adapt interventions according to the demands of each Member State. For this reason I welcomed and voted in favour of this measure.
in writing. - IN FAVOUR. This is another own-initiative report on urban development in Europe which rather repeats what has already been stated in the previous reports on that issue. The only relevant question at this particular moment is the question about the role of urban dimension in the future architecture of cohesion policy post 2013 - however, the report remains open in this point and does not make a clear recommendation. The report covers several aspects of the urban dimension of Cohesion Policy such as multi-level governance, partnership principle, sub-delegation of responsibilities, integrated strategic planning and comprehensive financial planning. Besides some IBM friendly text on "smarter urban development" (para 8) we were mainly disappointed that S&D shadow managed to weaken good wording on the partnership principle. The draft report could have been improved by a number of compromise amendments, and our amendments were quite well integrated. We have good wording on the costs of economic growth (para 4), climate protection (para 9), internal cohesion (para 10), integrated and bottom-up approach (para 21 and 23), deprived neighbourhoods (para 25) and cross-financing (para 28).
Europe is characterised by great territorial diversity. Europe's cities are its centres of economic activity, innovation and employment, but they must face up to a number of challenges. I agree with the rapporteur in that cohesion policy, including the European Agenda, should pursue the objective of overcoming territorial disparities by investing in smart urban development with the aim of raising cities' infrastructure and services to a higher qualitative level. The European Commission and the European Investment Bank (EIB) have developed three financial instruments, one of which is aimed at administering joint support for sustainable development in urban areas (that is, the Joint European Support for Sustainable Investment in City Areas, or JESSICA). With the aim of covering specific territorial needs, it is advisable to coordinate regional, national and EU funding opportunities in the best way possible.
in writing. - (CS) I voted to adopt the report by Oldřich Vlasák on the European Urban Agenda and its Future in Cohesion Policy. I welcome the main objective of this report, which is to support the urban dimension of cohesion policy in the new programming period, and to take account of the current development of the urban agenda in the EU. I would also like to mention, however, the recent publication of the White Paper on the future of transport up to 2050, which outlines the moves towards achieving a single European transport area. In my opinion, one of the main obstacles to achieving the ambitious aims of this White Paper is the persistent differences in the level of infrastructure and transport services in the various Member States. The instruments of cohesion policy must therefore continue to play an important role in bringing these levels closer together, in the interests of sustainable and safe European transport. This applies both to cities and rural areas, and especially the transboundary areas, whose prosperity and employment prospects depend on the development of infrastructure.
I believe that the European Urban Agenda is a policy of undoubted importance, given that 70% of the European population lives in cities, and that these people generate about 80% of EU gross domestic product (GDP). A total of EUR 21.1 billion has been earmarked for urban development in 2007-2013, to be targeted at the rehabilitation of industrial sites and contaminated land areas, urban and rural regeneration, clean urban transport, and housing. The European Urban Agenda focuses on developing infrastructure and services in cities. Cities are currently facing various and disparate problems, requiring the implementation of tailored and integrated local development models. Therefore, since urban policy is integrated into cohesion policy objectives, the latter should serve as a link with rural areas in order to foster inclusive development. Cities should have a voice in solving their problems through multi-level governance and by employing the partnership principle. Finally, I would like to stress that the preparation of integrated strategic planning should be complemented by flexible financial engineering so that national, regional and local authorities are free to implement their priorities.
in writing. - (RO) I voted for the report on the European Urban Agenda and its Future in Cohesion Policy. Urban areas generate around 80% of GDP, consume up to 70% of the energy in the EU and are the major centres of innovation, knowledge and culture. Some EUR 21.1 billion has been allocated to urban development between 2007 and 2013, representing 6.1% of the EU's cohesion policy budget. In fact, EUR 3.4 billion is targeted at the rehabilitation of industrial sites and contaminated land, EUR 9.8 billion at urban and rural regeneration projects, EUR 7 billion at green urban transport and EUR 917 million at housing.
Smart cities require a smart communications, transport and energy infrastructure. I support the development of integrated urban mobility plans and I encourage local authorities to modernise urban public transport to make it more environmentally friendly and efficient. The implementation of intelligent transport systems (ITS) in urban areas will increase energy efficiency and transport safety.
Since 99% of the housing stock in Europe is made up of old buildings, I call on the Commission and Member States to increase the rate of the ERDF allocation which each Member State can use to boost energy efficiency in housing from 4% to 15% in the future Multiannual Financial Framework.
in writing. - (LT) The rapporteur observes quite rightly that the Member States must make more effort to ensure that sustainable urban development becomes a strategic priority. Although almost 70% of the population of Lithuania live in cities and suburban areas, my country nevertheless lacks a clear, integrated and sustainable approach. This is due to reduced competition.
It is very important to balance EU priorities and local needs. The EU's Urban Agenda must not become a one-way process - it is crucial for citizens to have their say.
The report touches upon several challenges of urban planning, such as urban regeneration, adequate housing and green urban transport. Unfortunately, the list of social problems in Lithuanian urban areas is somewhat longer. According to the Lithuanian Government's official statistics, about 18% of the inhabitants of Lithuania's urban areas are at risk of poverty. Lithuania has one of the highest urban suicide rates in the world.
EU statistics show that more than 25% of young Lithuanians are forced to take low paid work and conclude short-term contracts with insufficient social security guarantees. This has a significant impact on the independence of young people living in cities and causes major demographic challenges, because starting a family in urban areas is becoming a difficult task.
in writing. - (DE) I have voted in favour of this report. One of the reasons why the Lisbon Strategy was unable to achieve its goals was the poor integration of the cities and regions. Among the rapporteur's proposals is a fundamental change to the way in which funds are allocated: 'projects should not be drafted to withdraw the funds available but to meet the strategic goals.'
I am voting for this report as it points to the need to take concrete decisions on certain key issues for future cohesion policy, including strengthening Objective 3. In this area it is important not to leave out the most isolated and outermost regions.
The objective of territorial cooperation is essential to putting cohesion policy into practice. I would like to highlight European Groupings for Territorial Cooperation (EGTCs), which make a significant contribution to cohesion through cross-territorial cooperation programmes.
Serving the harmonious development of the EU is one of the objectives of cohesion policy, which is an indispensable instrument for reinforcing the economic, social and territorial reality of Europe, as well as an essential factor for the realisation of smart and inclusive growth as anticipated in the Europe 2020 strategy. I support this report as I feel that territorial cohesion should be adequately supported through the allocation of greater structural funds, and it is therefore right that the share allocated to Objective 3 be increased from the current 2.5% to 7%, considering in addition that around 37.5% of the European population lives in border regions. Allocating greater resources would mean, in the first place, investing in the trans-European transport networks (TEN-Ts), for which modernisation is an urgent priority; and, secondly, proceeding to reduce the physical, cultural, administrative and regulatory obstacles which hamper cooperation and territorial cohesion.
in writing. - Dear Mr. President, I voted in favour of this report because it stresses that the European territorial cooperation, with its significant contribution to the multi-level governance model, is one of the pillars of the cohesion policy. Considering that the territorial cooperation has proved its effectiveness in promoting the harmonious development of the Union as a whole, it's now fundamental to increase its budget from the actual 2.5% to at least the 7% of the overall cohesion policy resources for the next programming period.
Although I represent the Centre, Auvergne and Limousin regions, which do not have borders with other Member States of the European Union, I am convinced of the usefulness of cross-border cooperation - and, more generally, of territorial cooperation - for the development of Europe and for building bridges between people. I completely agree with the proposals brought forward by the rapporteur, my colleague Mrs Sanchez-Schmid, particularly when it comes to enhancing the role of the European Groupings for Territorial Cooperation (EGTCs) and the financing of this objective.
The aim of Objective 3 of cohesion policy is to bring all of the European regions, particularly cross-border regions, closer together in economic, social and environmental terms. This is because it is important to strengthen the links between these regions, particularly in the areas of energy and transport. At a time when we are living through what might be called a crisis of the European idea, it is good to reiterate the European added value that territorial cooperation provides. In order that Objective 3 can be implemented in the best way possible, therefore, we have asked for a substantial increase in the structural funds earmarked for this objective, with a view in particular to improving transport infrastructure and thus increasing the mobility of European citizens within regions and between them. As an elected representative of a cross-border region, I paid particular attention to this issue, and I am pleased that we have called for reinforced cooperation for local authorities, which means both cooperation between authorities and cooperation with the European institutions. We need to improve dialogue with these authorities in order to better understand the problems that exist and face up to the challenges. Finally, as it is still too complicated to implement the territorial cooperation programmes, we asked for them to be simplified and stressed the specific nature of the programmes associated with this objective, which are, by their very nature, international programmes.
I am voting in favour of this report, which highlights the benefits deriving from increased cooperation between neighbouring regions of different Member States. I agree with the transformation of the objective of territorial cooperation into one of the pillars of cohesion policy in the Community as soon as it is necessary, from the point of view of enhancing the synergies between neighbouring territories that naturally have the same needs and problems, to improve capabilities and increase the means of political, economic and administrative exchange between neighbouring regions. I also believe that the proposal in the report to increase the Community's financial commitment in order to uphold this pillar of political cohesion is a positive one.
in writing. - (LT) I voted in favour of this report, because we must strengthen territorial cooperation aimed at helping territories and regions work together in tackling their common challenges, reducing the physical, cultural, administrative and regulatory barriers to such cooperation and lessening the border effect. Cross-border cooperation programmes are also important for being effective and achieving results when implementing strategies linked to poverty reduction and the integration of disadvantaged groups into European mainstream society. Furthermore, close cultural and linguistic links between border regions in different Member States, a legacy of history, must be exploited in order to boost cross-border cooperation. There also needs to be better coordination between managing authorities and existing cross-border institutions like Euroregions during the implementation of cross-border programmes, so as to guarantee that projects have a high level of quality, transparency and closeness to the citizen.
I voted in favour of the report on the cross-border, transnational and interregional territorial cooperation initiative. In fact, I understand the importance, which was well highlighted by the rapporteur, of greater cooperation between those on the political stage, with the aim of developing and carrying out projects that are more ambitious and useful to all citizens. It is well-known that populations in border regions are more likely to suffer for want of infrastructure; it follows that participation of all the parties concerned could lead to the needs of all such populations being satisfied, even in the case of those populations that are further away from the centre of Europe. Therefore, in order to attain this goal, what is necessary is more strategic planning and collaboration at the level of governance so that certain financial programmes can become easier to use; also useful would be more widespread checks to guarantee greater clarity and traceability of used funds. In this context, I believe it is right that the Commission render all these instruments more visible: only through better publicity of these measures can the parties concerned proceed in unambiguous conditions.
in writing. - In recent years it has become all the more important to limit regulatory and administrative obstacles to cohesion so as to enhance the ability of different regions to address shared problems together. I am in favour of the conclusions that have been reached by the rapporteur and have decided to vote in favour of this dossier.
'Territorial cooperation' is surely one of the most important topics today for the European Union. The need for countries to draw together and for the bond between peoples to continue to grow stronger becomes more apparent than ever when we consider that 37.5% of the European population lives in border regions. On this account, territorial cooperation thus proves to be crucial from different points of view. On the one hand, it would promote effectively the consolidation of the internal market, contributing to the breaking down of physical and cultural obstacles which hinder this process; on the other hand, it would support European integration in different political sectors, helping countries to develop coordinated and shared projects. I agree with the allocation of greater funds to support this policy, above all where this concerns raising the percentage of the budget allocated to interregional cooperation. Another strength brought to light by this report is the establishment of European Groupings of Territorial Cooperation (EGTCs). I believe that the establishment of these groupings can bring about positive results both from the point of view of governance, in that they would signify cross-border governance that guarantees authorship of different policies at local and regional levels, and from that of social cohesion, as it creates more potential for communities that are linguistically and culturally different from each other to come closer together.
I voted in favour of the report entitled Objective 3: the future agenda for cross-border, transnational and interregional cooperation, as it is indispensable to the effectiveness of cohesion policy. It is worth emphasising the importance of creating European Groupings of Territorial Cooperation (EGTCs) as a key instrument for territorial governance which addresses the need for structured cooperation in financial terms, as well as legal status and governance at various levels.
Thirty-seven and a half percent of Europe's population lives in border regions, making the three dimensions of territorial cooperation - cross-border, transnational and interregional - a key policy for the Union, as it helps territories, regions and Member States to work better with one another at pursuing their common objectives.
This report, drafted by Mrs Sanchez-Schmid, is on Objective 3: a challenge for territorial cooperation - the future agenda for cross-border, transnational and interregional cooperation. We can think of Objective 3, European territorial cooperation, as the 'poor relation of the Structural Funds'. Despite the fact that the population in cross-border areas amounts to nearly 200 million, this objective is granted only 2.52% of cohesion funding. Given that EU cohesion policy is part of a framework of solidarity encompassing the 27 Member States and their 271 regions, and that it aims to end the economic and social disparities that exist therein, it is crucial that the next Multiannual Financial Framework (MFF) increase the funding allocated to this objective, as these are regions with serious competitiveness problems, but are essential to the EU's sustainability. I therefore agree with the rapporteur's proposal to strengthen the 'Territorial Cooperation' objective by increasing the overall budget from 2.5% to 7%, adopting measures to simplify the implementation of programmes and creating European Groupings of Territorial Cooperation (EGTCs), which are essential to the functioning of cross-border governance systems.
in writing. - (SK) The importance of territorial cooperation has increased considerably in the recent past due to the basic regulation governing the Structural Funds and the entry into force of the Treaty of Lisbon. Its aim is to eliminate physical, administrative and regulatory barriers, and to mitigate the so-called border effect between countries and regions, so that they can react to common challenges as a single unit. It is essential to retain the relationship between the three basic elements - cross-border cooperation, transnational cooperation and interregional cooperation - as each has its justification and its benefits. In our effort to fulfil the principle of territorial cohesion, we must better fulfil the goal of territorial cooperation and the standard procedures. In order that it can be successfully implemented and developed, territorial cooperation, as an important European idea, should also be a kind of symbolic embodiment of the EU for all citizens.
I want to welcome the adoption of this report and to underline the importance of Objective 3, which concerns territorial cooperation, in the European Union's cohesion policy. Our Parliament is calling for an increase in the share of the Structural Funds earmarked for this objective - from the current 2.5% to 7% - and I strongly support this position. Objective 3 must be maintained and, even more importantly, developed, so that we can pursue the integration of Community territory across national borders. As a Member of Parliament representing a constituency very much affected by cross-border issues, and as someone who comes from the only region in France which shares a border with three other EU Member States, I take a great interest in these issues and in projects for cross-border cooperation. These territorial cooperation areas are privileged areas for European cooperation, particularly cross-border cooperation. In these areas, borders, barriers and obstacles are less 'real'. Furthermore, in becoming genuine project zones, these cooperation areas have an essential role to play in consolidating links at local level, between partners from different Member States and between citizens who come together to deal with joint problems. Territorial cooperation must be encouraged.
in writing. - (DE) Cross-border cooperation is essential in border regions. That is why the Euregio and SaarLorLux regions need to be strengthened. It is for this reason that I welcome the retention of cross-border cooperation as a key element in structural policy.
I particularly welcome the call for at least 70% of budget funding to be spent on territorial cooperation in cross-border collaboration, on the one hand, and for the funding for territorial cooperation to be increased from a level of 2.5% in the current programming period to at least 7% of total budget funding in the next programming period.
Furthermore, the establishment of European alliances for territorial cooperation is to be made easier, because this new instrument will make it easier for local administrations and citizens to access greater cooperation, benefiting many regions, in particular border regions.
Overall, this report marks an important step in the direction of securing the future of cross-border policy in the EU and will make it possible for the German-speaking community in Belgium, as a border area, to further strengthen and improve its partnership with the border regions.
In relation to cohesion policy, I am pleased to see that the committee has adopted my suggestion that structural funds earmarked for transport should have a greater focus on the general EU orientation of transport policy. This may also speed up important projects in border areas.
Border regions, representing 37.5% of the European population, are crucially important for integration and for building bridges between European citizens. The success of territorial cooperation is now well established. This objective, set in 2007 and provided with a budget of EUR 8.5 billion for 2007-2013, distributed among cross-border, transnational and interregional programmes, enables 271 European regions to benefit from significant financing aimed at developing and enhancing joint projects and overcoming various natural borders and barriers, such as land and sea borders and administrative barriers, that affect the everyday lives of our citizens.
I have no doubt that Mrs Sanchez-Schmid's report, which was adopted with a large majority, will have an influence on the work of the European Commission as it prepares the legislative proposals that it will bring forward in September. This report particularly emphasises the need to maintain the predominant status of the cross-border pillar and to develop incentives to spur on large cross-border and transnational projects, such as the trans-European transport networks (TEN-T). These are recommendations that I fully agree with, and I would therefore like once again to praise the quality of this report, which has managed to garner broad cross-party support.
in writing. - (LT) I welcomed this document, because the Multiannual Financial Framework for the period 2007-2013 turned the territorial cooperation objective into one of the three pillars of the EU's cohesion policy, replacing the INTERREG Community initiative. Since then, territorial cohesion has become, under Article 174 of the Treaty, one of the three components of cohesion policy, alongside economic and social cohesion. Territorial cohesion is now firmly established as one of the European Union's main priorities. The aim of territorial cooperation must be to do away with physical, administrative and regulatory obstacles to cohesion and to reduce the border effect between territories and regions in order to enable them to address their shared challenges together, whether those challenges are territorial (services, infrastructure, urban and regional planning), global (globalisation, climate change), economic or societal. Territorial cooperation brings European added value and plays a key role in deepening the internal market and fostering closer European integration in several sectoral policies, and I agree with the opinion that territorial cooperation should remain one of the pillars of cohesion policy.
The instrument of 'territorial cooperation', as also highlighted in the Europe 2020 strategy, plays a crucial role in consolidating the internal market and promoting European integration in a variety of EU sectoral policies. I voted in favour of this report so that these objectives might become a reality in the near future, stimulating harmonious growth not only in different sectors but also in areas of Europe often characterised by heterogeneity on the level of territorial development. To this end, resources are needed - and these should be allocated on the basis of harmonised criteria - as is an effective synergy between cross-border and transnational areas precisely so that local needs can be coordinated with those that have wider scope. I am certain that the enormous cultural, historical and linguistic heritage of the EU should become recognisable if physical and territorial barriers are overcome: this is the kind of collaboration which is the cornerstone of our vision of democratic principles and unity in diversity.
in writing. - (RO) This European Parliament resolution on Objective 3 is important in terms of removing the administrative and legislative obstacles which currently exist between Member States.
The purpose of territorial cooperation, as suggested in this report, is to get Member States to collaborate on services and infrastructure, as well as on urban, regional, economic and social planning. This cooperation offers the potential of creating a closer, more lasting union between EU Member States.
Objective 3 offers a complex, multidimensional model of cooperation between partners in different Member States, which requires a specific, distinct and uniform approach and implementation in Member States, which will enhance cohesion between them.
Last but not least, this report highlights one important fact. This is the need to attract, encourage and involve partners from the private sector with a view to achieving this territorial cooperation, since many services or infrastructures are operated and owned by partners in this sector.
European cross-border cooperation is currently part of cohesion policy. On the one hand, it contributes to the creation of supranational projects and EU strategies, and on the other it helps to reduce barriers between territories and regions. I am convinced that effective territorial cooperation is important not only inside the Union, but chiefly in areas which share a border with the European Union's Member States. Furthermore, during the Polish Presidency of the Council of the European Union we are going to have the opportunity to promote harmonious principles for the implementation of border cooperation programmes both in internal and external EU border areas.
In relation to the above, I think the Sanchez-Schmid report on a challenge for territorial cooperation - the future agenda for cross-border, transnational and interregional cooperation is an important contribution to work on regional policy, and I voted in favour of its adoption.
The basic regulation governing the Structural Funds and the entry into force of the Treaty of Lisbon have substantially enhanced the importance of 'territorial cooperation', transforming it into one of the three pillars of the EU's cohesion policy. Cohesion policy should certainly remove the current physical, administrative and regulatory obstacles and reduce the 'border effect' between territories and regions, permitting them to address their shared challenges together, whether these be territorial, global, economic or societal.
We hope that cooperative measures can be coordinated at all levels of governance, in conjunction with a Europe 2020 strategy which meets the demands of territories and with the other existing territorial strategies. In order to implement the principle of territorial cohesion properly and in order to increase the European added value of the funding allocated under the 'convergence' and 'competitiveness and employment' objectives, we believe that greater harmonisation between the 'territorial cooperation' objective and the mainstream is necessary.
We agree with the idea of taking a 'territorial' approach in the early stages of the programming period in order to channel 'convergence' and 'competitiveness and employment' funding towards a number of priority projects, such as trans-European transport networks (TEN-Ts), as identified in advance and agreed with programme partners, in keeping with the basic tenets of multi-level governance and European partnership.
in writing. - (LT) Funding for territorial cooperation should be increased, taking into account its influence on cohesion policy. However, when increasing the budget for this programming period, we must clearly indicate the cohesion policy budget lines for which the funding allocated will be reduced, without prejudicing the implementation of cohesion policy objectives. Territorial cooperation eradicates administrative and regulatory barriers between territories and regions and helps address issues linked to territorial, economic and social cohesion. Furthermore, cooperation among border regions must remain a priority compared to cooperation with other areas. Consequently, funding for its implementation should be increased. I believe that there should be more flexibility in the application of the geographical limit of 150 km for coastal and maritime regions. Various regional cooperation programmes must be taken into account when developing and implementing large-scale strategies. Furthermore, the Commission should evaluate the results of the first macro-regional strategies implemented. Territorial cooperation is closely linked to Europe's external borders and it is therefore necessary to ensure more effective synergies between the ERDF and other arrangements for cooperation, create more favourable funding opportunities and implement a new neighbourhood policy. It should be noted that the implementation of territorial cooperation programmes is currently hindered by the fact that this involves many different authorities. There is also a need to simplify rules on auditing and control.
in writing. - Improved cooperation between EU Member States on bilateral, regional and interregional levels is not only a crucial part of the European Union's mandate but also increasingly necessary in maintaining EU solidarity as we tackle a growing number of issues. I supported this resolution because it acknowledges that we need to simplify the implementation elements of these levels of cooperation and involve private actors especially with regard to cooperation on economic development. EU Member States will continue to greatly benefit from enhanced mediums for cooperation with other Member States. Together with the rapporteur I call on the EC to conduct an in-depth study of the results of the first macroregional strategies implemented.
The future agenda of cross-border, transnational and interregional cooperation is strategically important in defining the objectives of every territorial reality in Europe, and the ways in which these can be achieved. 'Territorial cooperation' is an added value which paves the way towards realising all the possibilities of a region and increasing its competitiveness. I am voting in favour of the report because I believe it is important to define the objectives which guarantee the adequate allocation of funds for cooperative programmes, and to fully satisfy the needs of every area through the involvement of the most important regional projects.
'Territorial cooperation' has become one of the three pillars of EU cohesion policy, succeeding the Community initiative INTERREG. Subsequently, under Article 174 of the Treaty of Lisbon, territorial cohesion has become one of the three components of cohesion policy, alongside economic and social cohesion. This is one of the European Union's main priorities. The aim of this policy is to do away with physical, administrative and regulatory obstacles to cohesion, and to reduce the 'border effect' between territories and regions in order to enable them to address their shared challenges together, whether those challenges are territorial (services, infrastructure, urban and regional planning), global (globalisation, climate change), economic or societal. I voted in favour because of the main thrust of the report, specifically: strengthening the 'territorial cooperation' objective through territorial cohesion programming at all planning stages and in coordination with the Europe 2020 strategy; adopting a territorial approach to other EU policies; encouraging the establishment of European Groupings of Territorial Cooperation (EGTCs); simplifying the implementation of this policy; and committing to making it visible across Europe are the reasons behind my vote in favour.
The basic regulation governing the Structural Funds and the entry into force of the Treaty of Lisbon have substantially enhanced the importance of 'territorial cooperation' in the last five years, transforming it into one of the three pillars of the EU's cohesion policy. The financial framework for the period 2007-2013 turned the 'territorial cooperation' objective into one of the three pillars of the EU's cohesion policy, replacing the INTERREG Community initiative. Subsequently, under Article 174 of the Treaty, 'territorial cohesion' has become one of the three components of cohesion policy alongside economic and social cohesion, and, in fact, constitutes one of the EU's main priorities. This aims to remove the current physical, administrative and regulatory obstacles and alleviate the 'border effect' between territories and regions, permitting them to address their shared challenges together, whether these be territorial, global, economic or societal. Objective 3 provides for complex and multidimensional cooperation that brings partners from different Member States together. For this reason, a simplification of the rules of audit and control is required. In order that territorial cooperation should become the symbolic embodiment of the EU for all its citizens, and that policy-makers and civil servants could become acquainted with the practical aspects of territorial cooperation which relate to their work, I am voting in favour of this proposal.
I concur with the rapporteur in affirming the great importance of 'territorial cooperation', which aims to remove physical, administrative and regulatory obstacles and reduce the 'border effect' between regions, promoting their harmonious development. This new approach will also be relevant to mountain regions which could similarly play a leading role in realising the objectives of the Europe 2020 strategy. However, in order to realise these objectives, territorial cooperation programmes will have to be simplified, and local authorities and the public will need to be more involved by encouraging better communication through a large-scale media and awareness-raising campaign.
in writing. - IN FAVOUR. The draft text of the rapporteur broadly met the position of our group on objective 3. Amendments of our group that were adopted by REGI concern: • a call for flexibility in the application of the geographical limit of 150 km set for cross-border cooperation programmes for coastal and maritime regions; • the recommendation that a first assessment of the EGTCs in place be carried out, with a view to learning from these initial experiences; • close cultural and linguistic links between border regions in different Member States must be exploited in order to boost cross-border cooperation.
'Territorial cooperation' is one of the pillars of the EU's cohesion policy, which aims to remove the physical, administrative and regulatory obstacles and reduce the 'border effect' between territories and regions, with a view to promoting a harmonious development that enables them to address their shared challenges together. In the logic of the Europe 2020 strategy, better allocation of funds is important in order to respond adequately to the needs and idiosyncrasies of European territories. For these reasons, I am voting in favour of the report.
Since 1986, the objective of cohesion policy has been to strengthen economic and social cohesion between the different Member States of the EU. However, the Treaty of Lisbon and the new Europe 2020 strategy set out a third dimension, dubbed 'territorial cohesion', which promotes a functional approach to the integrated development of the 271 regions, viewed as areas where people live. I believe that territorial cohesion should contribute to doing away with physical, administrative and regulatory obstacles between the European regions, and should promote harmonious European development and growing cooperation through joint projects between different regions which have similar characteristics and development objectives. I would also stress that territorial strategies should be directly related to the trans-European transport network guidelines, to the strategies of the integrated maritime policy and to the Europe 2020 strategy, so as to build a smart, sustainable and inclusive Europe. Finally, I fully agree with the idea that it is necessary to set out an action plan for the EU's outermost regions, and multisectoral principles should be established which support their harmonious development and help to reduce the territorial disparities with other European regions.
in writing. - (DE) The cofinancing of cross-border, transnational and interregional projects epitomises the EU. The rapporteur has proposed a series of improvements that deal with previously discussed weaknesses. I have voted in favour of this report.
I voted in favour of the report presented by Mrs Sanchez-Schmid. The report highlights the added value of 'territorial cooperation' and its potential to promote competitiveness. While it upholds the original structure of Objective 3, the report proposes an increase in funds and draws attention to the specific needs of border populations. A strategic approach and a response aimed at the needs and idiosyncrasies of every region can be guaranteed by allocating funds on the basis of harmonised criteria for every territorial cooperation programme.
I firmly believe that an effective strategic framework can ensure a common approach and capitalise on the synergies between all the funds to support the cohesion policy objectives, such as those set out in the Treaties, and thus better serve the people of the EU and meet their expectations. This report goes some way towards creating these synergies, so I am voting for it.
The need for greater flexibility in the use of funds and for an administrative culture that promotes a multidisciplinary approach and simpler fund administration is vital for establishing a common strategic framework for the Structural Funds. In terms of synergies between the Structural Funds, the European Parliament has insisted on the need to avoid a high concentration of capacity in economic clusters and top European Union regions. I think that an integrated approach is needed between the different sectoral policies in order to achieve the optimum result for economic development and growth, the reduction of development disparities between regions, job creation, improvement in quality of life, worker training for new jobs, social and territorial cohesion and the implementation of the European social model, which is a factor contributing to cohesion and the European economy's competitiveness. Focusing the funds' joint action at regional or local level enhances their added value and permits stakeholders to fine-tune specific actions to the real economic and social needs and, therefore, to the employment situation in each specific region. This is why I voted in favour of this report.
All those involved in cohesion policy agree that having several European funds in parallel - the European Regional Development Fund (ERDF), the European Social Fund (ESF), the Cohesion Fund, the European Fisheries Fund (EFF) and the European Agricultural Fund for Rural Development (EAFRD) - does not always allow the European Union's financial resources to be managed in an optimal way. I voted in favour of this report because it proposes interesting ways of achieving the imperative objective of increasing consistency between these devices. I have high hopes that this approach, which is supported by the European Commission, will form part of the Commission's upcoming proposals concerning the regulatory framework that will apply to future cohesion policy (2014-2020).
Although we are now thinking about and debating the next multiannual framework, it was important to reiterate the fact that cohesion policy remains an essential lever for growth and that the budget earmarked for it should not be reduced. One of the ways in which we can make improvements is to raise the level of consistency among the various instruments and policies, particularly in relation to the Europe 2020 strategy, so as to achieve a better synergy between the various funds, and thus to enable us to have a more results-oriented regional development policy. One consequence of the proliferation of funds is that they are less visible, and thus citizens and interested parties are less aware of them; another is that this can lead to duplications or inconsistencies and thus reduce the overall impact of this policy. In this report, therefore, we have specified three main objectives that we think should be pursued: setting up multi-fund programmes, enhancing technical assistance and drawing up a European guide. By improving synergies, we will be able to increase the European added value of cohesion policy for local and regional partners across the European Union, which will in turn enable citizens to draw increased benefits.
The European Union has insisted in several resolutions on the need for an integrated approach between the different sectoral policies in order to achieve the optimal result for growth and development in the EU. The most decisive attempt to coordinate the efforts from EU programmes and funds stems, in my opinion, from the post-crisis era that Europe has entered. It is certainly clear that, in the future, the need to consolidate budgets will force us to seek a bigger impact from the funding available. I believe that this difficult moment in history, which the whole of Europe is experiencing, does, nevertheless, present an opportunity to use the negotiations on the next Multiannual Financial Framework (MFF) to achieve greater synergies from the EU programmes and funds. In particular, the experience of these years clearly demonstrates that funding of economic actions such as innovation, research and the environment from the European Regional Development Fund (ERDF) can be more effective if closely coordinated and integrated with the actions undertaken by the European Social Fund (ESF). Finally, I would like to reiterate the call to the Commission to promote a culture that aims to simplify the administration of EU funds.
I had to vote in favour of this report. At a time such as this, when the economic and financial crisis demands more cautious spending, transparency and secure and innovative finance, in the face of ever scarcer resources and ever more acute social needs, to try to make more efficient use of the Structural Funds is not only an objective but also a moral duty for all administrators and, above all, for this Europe, which is perceived by its citizens as an entity that is becoming increasingly abstract and out of touch with people's real needs.
in writing. - (LT) I voted in favour of this report, because the rationalisation of spending calls for greater effectiveness and efficiency of policies at EU level as well as at national, regional and local levels. Furthermore, in the interinstitutional negotiations on the new EU financial perspective (2014-2020), the European Parliament should provide specific proposals on a single strategic framework, to ensure the implementation of the EU cohesion policy objectives and the effectiveness of the Structural Funds. We should draw attention to the fact that the economic and financial crisis has further increased the urgent need for measures in sectors covered by the European Social Fund (ESF), promoting in particular employment, career reorientation, social inclusion and poverty reduction. Furthermore, I would like to stress that the ESF, as a support instrument for ongoing training, the acquisition of qualifications and career reorientation, should be considered an essential resource - which is not in fact being exploited to the full - for the promotion of comprehensive and efficient growth and knowledge-based competitiveness for Europe. Expenditure in the field of cohesion policy must be rationalised by reducing fragmentation of funding instruments and fostering greater complementarity between the various funding instruments. Moreover, we need to take into account the Commission proposal for better prioritisation and a thematic concentration of EU and national resources on a number of priorities in order to achieve more effective coordination between the funds.
in writing. - It is crucially important to ensure the effectiveness of these and other European funds, in order to ensure their continued support from the European people.
I welcome the ideas that have been taken forward, through the adoption of this report, to enhance synergies between policies with an impact on territories, on the one hand, and between funds, on the other hand, in particular by increasing financing and setting up multiregional programmes. I find it deplorable, however, that the involvement of local and regional powers in the decision-making process is not being viewed as a priority. Improving governance through the additional involvement of authorities with decentralised management capacities is the way to respond to the need for absorption, efficiency and simplification, all of which are desirable when implementing cohesion policy.
Economic, social and territorial cohesion policy is one of the fundamental pillars of an EU that is conscious not only to promote and develop excellence by encouraging innovation, but also to create convergence and bridge the gaps of and in less developed areas compared with more advanced ones. Joint programming was the most innovative aspect of the period 2007-2013, having led the regions and the Member States to adopt an integrated approach between territories and resources as part of their strategic and operational programming. However, this important approach is liable, in many cases, to be frustrated by the considerable autonomy and strong competition existing between the various authorities in charge of managing each monofund programme. By failing to work together properly, they seriously endanger not only the valuable integration of operations and actions that could be achieved, but also the benefits and the impact that those actions could create. In the next programming period, then, it may be worth reverting to multifund programmes, incorporating in them the experience gained from joint programming and encouraging shared and responsible management between the various stakeholders in charge of regional development. I believe that the adopted report makes an effective contribution to these objectives.
I voted in favour of the report on increased effectiveness between the European Regional Development Fund (ERDF) and the other Structural Funds as I believe that the development of a strategic framework could ensure a common approach and capitalise on synergies between the various existing funds, with a view to achieving the objectives of cohesion policy as defined by the Treaties, thus meeting the expectations of citizens.
Parliament has been stressing the need to increase the effectiveness of the combined application of the European Regional Development Fund (ERDF) and the other Structural Funds, along with an integrated approach to the various sectoral policies. The need to avoid wasting resources, which is ever more pressing in the times of serious crisis that we are experiencing, makes it advisable to seek to take the most advantage possible of the synergies resulting from the resources made available by the Structural Funds, and to avoid wasting opportunities due to excessive leakage. This effort to use available means will contribute to improving opportunities for sustainable growth, reducing disparities between regions, and encouraging social inclusion and cohesion between regions. However, this will not come about unless the Union and the Member States set out clear priorities, thus preventing the dispersal of funds and emphasising aspects whose pursuit is genuinely essential. The desired flexibility should be accompanied by close monitoring of the implementation of the funds so that this is done with maximum compliance with the rules of rigour and transparency.
This report, which was drafted by Mr Stavrakakis, is on the current situation and the need to assemble future synergies in order to increase efficiency between the European Regional Development Fund (ERDF) and the other Structural Funds. Over two decades, the Structural Funds have been invested in various regions of Europe and have made a key contribution to improving the quality of life of millions of Europeans. They seemed an inexhaustible source from which the most disadvantaged regions could satisfy their funding needs. The recent economic and financial crisis has brought us to our senses and shown us the consequences of the unrestrained consumerism embodied in non-sustainable investments.
Indeed, improving infrastructure does not always go hand-in-hand with major development. A rigorous assessment of all projects underway is therefore urgently needed, along with a strategic redirection of the funds that are still available, taking into account the achievement of the objectives set out by the Europe 2020 strategy in preparation for the next Multiannual Financial Framework (MFF). I support the recommendations in this report aimed at creating synergies through the establishment of a strategic instrument that covers all the Structural Funds and is geared towards innovation and technological development, supporting companies, particularly small and medium-sized enterprises, and reducing administrative costs.
The objective advocated in this report is clear: the creation of a single strategic framework for the European Regional Development Fund (ERDF) and the other Structural Funds, particularly the European Agricultural Fund for Rural Development (EAFRD) and the European Fisheries Fund (EFF), for the next financing period after 2013, along with its coordination with other instruments of the external aspects of EU policy.
By creating a single strategic framework, the specific characteristics and diversity of beneficiary areas and sectors may be lost, opening the way for the EU budget to be restricted and payments from the funds to be reduced, as the major EU powers have advocated. This new framework aims to promote competition and strengthen the integration of EU policies in order to consolidate the Europe 2020 strategy, in favour of big companies and financial institutions, and of the concentration and centralisation of capital.
For our part, we will continue to advocate making full use of these funds and making them complement each other, in order to defend and promote production in each country, to combat unemployment and promote jobs with rights, to create wealth and distribute it better, to advocate quality public services, to combat poverty, and to defend small-scale coastal fishing, family-run farms and small and medium-sized farmers.
This report advocates the creation of a single strategic framework for the European Regional Development Fund (ERDF) and the other Structural Funds, particularly the European Agricultural Fund for Rural Development (EAFRD) and the European Fisheries Fund (EFF), for the next financing period after 2013, along with its coordination with other instruments of the external aspects of EU policy. It should be taken into account that by creating a single strategic framework, the specific characteristics and diversity of beneficiary areas and sectors may be lost, opening the way for the EU budget to be restricted and payments from the funds to be reduced, as the major EU powers have advocated.
This new framework aims to promote competition and strengthen the integration of EU policies in order to consolidate the Europe 2020 strategy, to the benefit of the usual suspects: big companies and financial institutions, and the concentration and centralisation of capital.
For our part, we will continue to advocate making full use of these funds and making them complement each other, in order to defend and promote production in each country, making use of their potential for combating unemployment and promoting jobs with rights, to create wealth and distribute it better, to advocate quality public services, to combat poverty, and to defend small-scale coastal fishing, family-run farms and small and medium-sized farmers.
in writing. - (SK) Europe is in a post-crisis period, and for this reason it is right to make even greater efforts to coordinate the activities of EU funds and programmes. As far as the European Social Fund is concerned, experience shows that funding the economic measures of the European Regional Development Fund can be more effective if it is better coordinated and is integrated into the activities performed by this fund. It should be borne in mind that a good result for most programmes and measures depends to a considerable extent on a successful combination of several factors, of which human resources development is the most important. The current system for planning and fulfilling programmes, which links the policies relating to the development of human resources, the business development of small and medium-sized enterprises in particular, and infrastructure development, serves as an instrument for bringing the assisted regions into line. Each of these policies would achieve less by itself than they are all achieving together at present in the integrated system of programme planning and fulfilment. In my opinion, however, we need to introduce an even more extensive coordination mechanism which would contribute towards aligning the instruments, policies and parties concerned. It is desirable for the carefully planned interventions and programmes to be implemented in this way, and for them to take account of local peculiarities and comparative advantages, or the specific features of each region, in an integrated approach based on local specifics.
in writing. - (LT) I welcomed this document, because it calls for a single strategic framework to be proposed, in time for the next financing period after 2013, to ensure a common approach and to capitalise on synergies between all actions which serve on the ground to further cohesion policy objectives as defined by the Treaties and are funded by the European Regional Development Fund (ERDF), the Cohesion Fund, the European Social Fund (ESF), the European Agricultural Fund for Rural Development (EAFRD) and the European Fisheries Fund (EFF). I believe that cohesion policy is one of the pillars of an EU economic policy favouring a long-term investment strategy and social inclusion. Cohesion policy is also a guarantee of support for the least-developed regions and disadvantaged groups, leading to balanced and harmonious development for the European Union. The European added value lies in the fact that all are able to benefit from the EU's economic successes, therefore cohesion policy must remain independent and be allocated greater and sufficient funding.
in writing. - I would like to welcome the report of Mr. Stavrakakis on the increased effectiveness between ERDF and other structural funds. Greater flexibility of the funds, the simplification of their administration and strategic coordination between instruments, policies and actors is a long-standing demand and a necessary tool for the social inclusion of marginalized groups within a complex policy framework of integrated policies, making use of all the EU financial resources available under the EU funds, and in particular under the ERDF, ESF and EAFRD. The amendment of the regulation governing the ERDF extending the eligibility of housing interventions in favour of marginalised communities enables Member States to revise their Operational Programmes and re-prioritise their investments, by using maximum 2% of their total ERDF allocation for housing interventions in favour of marginalised communities for both replacement and renovation. Member States must make full use of this opportunity to complement their efforts to ensure the effective social inclusion of the most vulnerable and the European Commission should come forward with a specific action plan on this Regulation to speed up the use of funds and to prepare a report on their utilisation.
Cohesion policy is one of the pillars of EU economic policy. It is a guarantee of support for the least-developed regions and disadvantaged groups, leading to balanced social and territorial development in the Union, and a course of action that has great significance for the 27 Member States, which are required to lay down strategic territorial development guidelines through the increasingly active involvement of the social partners. My vote in favour of this report confirms my belief in this objective but also my awareness of the need to simplify provisions at national and regional level in order to implement projects by the agreed deadlines, prevent bureaucratic delays and reduce administrative burdens, thereby increasing their absorption capacity.
in writing. - (RO) A robust, properly financed cohesion policy provides a key instrument for achieving the Europe 2020 strategy objectives. This is conducive to a well-devised, long-term investment strategy, generates added value, promotes social inclusion and, at the same time, harmonious development across the entire European Union.
I think that we must provide support to Member States and regions by encouraging synergy between structural, social and rural policies. Establishing a common strategic framework for the next financial programming period would offer an enhanced approach and leverage the synergies better between the measures implemented in Europe's regions, intended to support EU policy objectives.
The European Union needs new synergies and an integrated approach between the different sectoral policies in order to achieve the optimal result for growth and development on the ground. There needs to be a greater commitment to regional policy that is increasingly flexible and integrated with other instruments and programmes. We believe that ERDF funding for innovation, research, the environment and SMEs can only become more effective if it is closely coordinated and integrated with social action in general. That is the virtue of integrated planning. It is not possible, in fact, to solve complex problems by just approaching them from one side. A fragmented approach may lead to overlapping or even conflicting policies, contradictory public actions or, worse, duplication of resources.
We believe that keeping together the planning of the Structural Funds and the Cohesion Fund and re-integrating them better with the Rural Development Fund and the Fisheries Fund is a way of unlocking the potential of regions that are lagging behind. Greater flexibility, a new multidisciplinary approach and simplification in the management of funds may be the key to the success of our development and territorial cohesion policy.
I voted in favour of the Stavrakakis report because I believe that the various European funds available for implementing regional policies should be made easier to use. I refer in particular to the development of synergies for an integrated approach between the different sectoral policies that exist in the field of regional policy, as highlighted in the report. The need to enhance the impact of available funding is made even more acute by the current economic and financial crisis. In this sense, the report suggests a single strategic framework for the European Regional Development Fund (ERDF), the European Agricultural Fund for Rural Development (EAFRD), the European Social Fund (ESF) and the European Fisheries Fund (EFF). Ensuring a common approach to these various regional funds will also serve to prevent overlapping and confusion for those economic operators at regional and local level who are interested in receiving European funding for a particular project. Furthermore, adopting a systematic and synergic approach between the various European regional funds will contribute to the adoption of cohesion policy objectives and hence the reduction of disparities in development between European regions, and will facilitate social inclusion.
in writing. - (LT) We must make every effort to create a favourable environment for all Member States to take advantage of the assistance provided by the European Regional Development Fund (ERDF) and other structural funds. In order to implement cohesion policy objectives, we must clarify the synergies between these funds, address issues surrounding their coordination and simplify the funds' management rules. Consequently, after 2013, it is very important to comply with the common approach and the single strategic framework established. It is also necessary to reduce the fragmentation of funding instruments, ensuring the rationalisation of cohesion policy spending. It should be noted that cohesion policy guarantees sustainable and long-term European Union development, and, consequently, must remain independent and be allocated increased funding. Greater attention must be devoted to the European Social Fund (ESF), which makes a major contribution to efficient growth and knowledge-based competitiveness. I believe that cohesion policy must be more result-oriented, and less focused on the regularity of expenditure and procedures.
European cohesion policy is and will remain a cornerstone of the EU's tangible action in its regions, as well as the main source of investment in the real economy, capable of helping Europe and its regions to recover from the crisis and become competitive again. The European Regional Development Fund and the other Structural Funds have accomplished a great deal, but they can and must do more and better for the European Union. With this in mind, I support the content and structure of Mr Stavrakakis's report, which I endorse. In particular, I agree with Mr Stavrakakis's suggestions and proposals aimed at making more effective use of EU funds. I hope that the European Commission will take Parliament's request on board, particularly in view of the new financial perspective for 2014-2020.
The current economic situation should be seen as an opportunity to reformulate anything that could be made more efficient, tenaciously combating any and every instance where time and resources are being wasted, with greater legitimacy. The need to consolidate public budgets means that we need to be more innovative and seek to achieve a greater impact from the available funding. This report, for which I voted, is a reflection on the current situation and the need for future synergies in order to strengthen effectiveness between the funds. The coordination of these funds should be improved.
The instruments of EU cohesion policy are managed in a common framework that ranges from the strategic guidelines to payments and the submission of reports. However, coordination between cohesion policy instruments and others should be increased. I agree with the creation of an integrated planning and delivery system encompassing all policy areas. The virtue of integrated planning is in the understanding that complex problems can only be solved by approaching them from several different angles at once. Unemployment cannot be solved just by training the unemployed: you also need to put in place job creation policies, such as support for small and medium-sized enterprises (SMEs) or business startups.
The reform of structural policy for the 2007-2013 programming period led to the separation of rural development from the general framework of the Structural Funds. That separation should not result in the duplication or the omission of objectives, and development opportunities should be ensured in rural and urban areas alike, but there is conflicting evidence from the ground. Efficiency of rural development policies requires close coordination with the implementation of measures under the European Agricultural Fund for Rural Development and regional policy instruments alike. A single strategic framework is required for the European Regional Development Fund (ERDF), the Cohesion Fund, the European Social Fund (ESF), the European Agricultural Fund for Rural Development (EAFRD) and the European Fisheries Fund (EFF), to ensure a common approach and to increase the synergies between all the financing instruments mentioned. The aim of cohesion policy is to reduce the disparities between regions and to promote social inclusion, for the sake of balanced and harmonious development. I voted in favour so as to ensure that funds are coordinated better and that regional and local authorities are involved in the development and implementation of partnership contracts.
Economic, social and territorial cohesion are fundamental principles in determining all EU policies and activities. I share the rapporteur's view that the economic crisis will force us to be more innovative and to seek a bigger impact from the available funding. Innovation means creating synergies and an integrated approach between the different sectoral policies in order to achieve the optimal result for growth and development on the ground.
I particularly agree with the rapporteur's assertion that synergies and coordination do not imply one-size-fits-all solutions, but call for close strategic coordination between instruments, policies and actors in order to produce carefully designed interventions and programmes which take into account the territorial specificities and comparative advantages or special features of each region in an integrated place-based approach.
Today we voted during the plenary session of the European Parliament in Brussels on the report on increased effectiveness between the ERDF and other structural funds. The resolution adopted by the Committee on Regional Development proposes the creation, as from the forthcoming post-2013 programming period, of a single strategic framework to ensure a common approach and to capitalise on synergies between all actions which serve to further cohesion policy objectives as defined by the Treaties and funded by the ERDF, the Cohesion Fund, the European Social Fund (ESF), the European Agricultural Fund for Rural Development (EAFRD) and the European Fisheries Fund (EFF).
It points out that increased synergies among the Structural Funds are necessary in order to meet the Europe 2020 objectives, but also and above all to meet the cohesion policy objectives. Mr Stavrakakis's report calls for the rural development actions under the EAFRD and the sustainable development actions for fisheries areas under the EFF to be integrated into a single framework with the other structural funds, and for coordination also to be enhanced between cohesion policy instruments as such and activities carried out under the Seventh Framework Programme and the Competitiveness and Innovation Framework Programme.
in writing. - In Favour. This text basically calls for a single strategic framework to be proposed, in time for the next financing period after 2013, to ensure a common approach and to capitalise on synergies between all actions which serve on the ground to further cohesion policy objectives as defined by the Treaties and are funded by the ERDF, the Cohesion Fund, the ESF, the EAFRD and the EFF; Furthermore, it points out that the goal of cohesion policy should be sustainable, smart and inclusive economic growth evenly spread both territorially and socially, reduction of development disparities between regions, job creation, improved quality of life, worker training for new jobs, including in the field of sustainable economy, social and territorial cohesion and the implementation of the European social model, which constitutes a factor of cohesion and competitiveness of the European economy;
The aim of cohesion policy is sustainable and inclusive economic growth spread evenly across Europe and the reduction of disparities between regions. To increase synergies, a single strategic framework should be adopted that will strengthen the integration of EU policies for the purposes of implementing the Europe 2020 strategy. Integrated planning clearly allows for the Structural Funds to be used in a way that will further Europe's cohesion policy objectives. One objective to be achieved is the redistribution of European resources that have not been used in certain regions to other, more virtuous regions, but still in the same State.
I endorsed the resolution on the state of play and future synergies for increased effectiveness between the ERDF and other structural funds. Research conducted in Poland to identify barriers to the take-up of structural funds has shown that the two main obstacles are the lack of comprehensive information and the bureaucratic system of applying for EU funds and accounting for their use.
In particular, I would like to draw attention to the need for simplification of the procedure of applying for funds, at both national and regional level. For effective use to be made of all funds, this is a priority. I also appeal to the Commission to simplify the concept of cohesion policy and focus it on results, and not on complicated monitoring procedures. The new policy must be characterised by greater flexibility, proportionality and visibility in the use of the funds. Simplification of procedures would be helped by harmonising the rules concerning management, eligibility, audit and reporting of projects financed by the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Fisheries Fund.
Greater coordination of aid from different funds will make the search for solutions to complex problems more effective. For example, the problem of unemployment requires training for the unemployed, but also needs promotion of enterprise and support for structural infrastructure. A variety of funds come into play, here. Only effective synergy between them will bring about a reduction in unemployment. A comprehensive approach of this kind may also help to improve the access of potential beneficiaries to essential information.
The issue of greater effectiveness and more synergies between the various Structural Funds is of major importance in debates about future cohesion policy. This should be simplified and more integrated. The future approach should therefore be based on a common strategic framework for the various Structural Funds, in order to ensure a common perspective and to optimise the synergies which can be established between the different funds. Only with an integrated vision which is focused on results and in line with the objectives of smart, sustainable and inclusive growth, will we be able to talk about strengthened effectiveness between the various Structural Funds.
As the shadow rapporteur for the Group of the European People's Party (Christian Democrats), I believe that we must include regional and local authorities in the preparation and implementation of partnerships, and move towards a thematic concentration of priorities and financial resources to be allocated in the future. The regional dimension should be present and contribute to demonstrating the benefit of cohesion policy for the EU. As regards financial instruments, the possibility of using financial engineering instruments should be strengthened, just as provision should be made for Member States and their regions to use multi-fund programmes.
in writing. - (DE) The rapporteur has emphasised more than once that greater coordination and an integrated planning and implementation system are vital if the best possible results are to be achieved with the subsidies from the three cohesion policy funds. Our many years of experience provide sufficient data to enable existing opportunities to be used and to significantly improve European cohesion policy for the future.
in writing. - On the Sanchez-Schmid, Stavrakakis, Vlasak and Mikolasik reports: Conservative MEPs have elected to reject these reports on the future direction of Cohesion policy, with the exception of the Vlasak report where we have abstained. This is due to a number of fundamental reasons: it is our contention that at a time of ongoing fiscal consolidation across Member States, it is totally unacceptable that the EU's large Cohesion budget should remain untouched by these efforts. Generally, these reports fail to meet Conservative concerns regarding the EU's management of Cohesion policy in any meaningful way. They reject any moves to allow richer Member States to fund their own regional development and prevent the emergence of a smaller, more efficient and more targeted Cohesion policy towards Europe's poorest regions. Instead, new vehicles of bureaucracy such as the macro-regional entities are proposed, and the nation-state is once again undermined by a determined shift towards regionalism. This age of austerity offers an opportunity for the EU to spend less on old and wasteful priorities. These reports go in entirely the wrong direction.
in writing. - Dear Mr. President, I voted in favour of this report because it insists on the fact that the framework for preventing and correcting macroeconomic imbalances should complement a Union strategy for growth and jobs aimed at boosting the Union's competitiveness and social stability. The text also clearly calls on the Commission to have a stronger and more independent role in the enhanced surveillance procedure, missions, recommendations and warnings.
Current events show that the European Stability and Growth Pact is not very efficient and has failed to prevent several Member States from encountering serious problems in their balance of payments and in paying off their debt. In addition to the aid provided to these countries by the EU, the institutions are therefore working to strengthen the Stability and Growth Pact in order to avoid crises of this kind in the future. That is the objective of the economic governance package, of which this report by my fellow Member Mrs Ferreira is a part. The report deals with the prevention and correction of macroeconomic imbalances, and advocates increased supervision. I support the principles behind this, just as I support the economic governance package as a whole.
On 29 September 2010, the Commission tabled a legislative package aimed at strengthening economic governance in the European Union and the euro area. The strengthening of economic governance must be linked to a strengthening of the democratic legitimacy of the decisions made. In other words, it requires closer and more timely involvement of the interested parties, as well as of national parliaments and the European Parliament. This report, which I voted for, states that the corrective action plan shall set out the specific policy actions that the Member State concerned has implemented or intends to implement, and it shall include the timetable for them.
Equally important among the corrective measures is the possibility for the Commission to carry out enhanced surveillance missions in the Member State concerned in order to monitor the implementation of the plan. Lastly, I would like to highlight Parliament's power to act on its own initiative or at the request of a Member State to invite the President of the Council, the Commission and, where justified, the President of the Euro Group to appear before the relevant parliamentary committee to discuss the decision declaring non-compliance.
The inability to assess with certainty the impact of the directives presented in this report on the proposal for a regulation of the European Parliament and of the Council on the prevention and correction of macroeconomic imbalances is what made up my mind to abstain from the vote. There is no doubt that the scale of the economic meltdown in Greece, coupled with the risk of a similar crisis hitting many other Member States, urgently requires a strategy to prevent such a disaster from happening again. On the other hand, however, that strategy should not result in indiscriminate interference by the EU central authority in the economies of individual Member States. The protection of national powers and freedoms is a guarantee of the proper functioning of the EU, and therefore it must not be sacrificed even under circumstances such as the Greek crisis.
in writing. - (LT) I voted in favour of this amendment, because I believe that, following the financial and economic crisis that hit Europe and the rest of the world, it is very important to review the issues of Europe's macroeconomic development and fiscal discipline. It is a difficult time, but also the right time to complete and correct the existing model in light of past and present evidence, and for the first time, the European Parliament is involved in the process of making these important decisions. The prevention and correction of macroeconomic imbalances is a new disciplinary measure for euro area Member States, under which penalties would be introduced to punish fraud or unwillingness to act on agreed recommendations without acceptable justification, but not the inability to achieve the proposed targets. This disciplinary measure will take into account the total burden of the penalties imposed on the state, and their total amount will be subject to a maximum cap. Fines paid will provide revenue for the central fund of the Permanent Crisis Mechanism.
The Ferreira report is part of the legislative package for reforming economic governance, which consists of six reports resulting from months of negotiations. Parliament has sent a clear message to everyone, and particularly to the Council. I therefore hope that this package will be definitively approved before the summer recess and, above all, applied as soon as possible, so that the European Union is not unprepared, as it was in the past, to rise to the challenges threatening its stability. In particular, I voted in favour of the Ferreira report because I believe that the emphasis on the role of the scoreboard, as an instrument for identifying possible imbalances by means of specific criteria, is an excellent basis on which to analyse the problem. In fact, I believe that the first step to be taken in preventing future economic crises is to analyse thoroughly the risk factors that may lead to budgetary imbalances, and this report duly addresses this issue. Furthermore, these criteria are common and quantifiable, so they can be assessed and compared uniformly across Europe.
I voted in favour of the report because I agree that, when the Commission carries out its economic reading of the scoreboard in connection with the alert mechanism, it should pay particular attention to the evolution of the real economy, including economic growth and employment and unemployment rates; nominal and real convergence inside and outside the euro area; the development of productivity and its main drivers, such as research and development and external or internal investment; and trends at sectoral level, including energy, which affect the performance of both gross domestic product and current account balance.
The current economic, financial and social crisis has demonstrated that the European Union's current economic governance model has not worked: the surveillance framework has shown itself to be very weak and the rules of the Stability and Growth Pact have not been respected. I therefore support the package of measures that the European Commission has tabled on economic governance. I endorse Mrs Ferreira's report on the prevention and correction of macroeconomic imbalances. I congratulate the Commission on the idea of introducing a scoreboard, which has already given good results in the fields of the internal market and the area of freedom, security and justice. I would like the European Parliament to be able to provide expert help to the Commission in defining the indicators on the scoreboard. The number of indicators is expected to be quite large, but they should focus mainly on the factors relevant to macroeconomic imbalances. I agree with the possibility of calling for structural reforms in surplus countries, but most attention should be given to deficit countries.
It is very important to stress the importance of this regulation. While it is completely new within the EU legal framework, it is absolutely innovative in its content and in what it proposes, which is to identify and correct macroeconomic imbalances in the Union.
Drawing on the lessons to be learnt from the recent crisis, this report is noteworthy for seeking to prioritise the monitoring and coordination of the economic policies adopted in the various Member States, for the sake of a strong, well-balanced economic union. It aims to set up an alert mechanism for possible future imbalances that may occur in a given Member State, so that they can be effectively remedied straight away.
Lastly, I should like to congratulate my compatriot, Mrs Ferreira, on all her commitment and dedication, which has not always been easy but is clearly commendable.
I believe the Commission should have a stronger and more independent role in the enhanced surveillance procedure as regards assessments that are specific to each Member State, monitoring, missions and recommendations. I support the Union method, and therefore I agree that the role of the Council should be limited in the steps leading to potential sanctions. The most important thing, however, is to progress towards economic governance with strong preventive and corrective parts, so as to avoid such sanctions.
The prevention and correction framework and the whole economic governance framework should promote growth and jobs and boost the Union's competitiveness and social stability. I therefore agree that surveillance of the economic policies of the Member States should be broadened beyond budgetary surveillance to prevent excessive macroeconomic imbalances and vulnerabilities within the Union. It is also important to consider internal imbalances, including private and public debt, its evolution and origin (domestic or international) and late payments of the country, especially from the public sector and big multinationals to small and medium-sized enterprises.
This report is part of the package of six pieces of legislation on so-called economic governance. While the intention of the rapporteur and her political group was to make it stand out from the other five, the fact is that it is very revealing of the contradictions that exist in this European Union.
In fact, it is not enough to identify macroeconomic imbalances in the Member States if there are no alternative EU policies to the current ones, based on solidarity and economic and social cohesion, in order to remedy the imbalances. Pious declarations of good intentions about protecting jobs and workers' and social rights profoundly contradict statements about maintaining the Stability and Growth Pact (which has been called 'stupid'), including the toughening of sanctions against those countries with more vulnerable economies that have fallen victim to neoliberal policies, and the Euro Plus Pact.
The rapporteur and her political group also insist on acknowledging that the policies that they have supported and endorsed are the fundamental cause of the crisis, and that the creation of the single currency in the image of the German mark was based on false assumptions, which only served the interests of economic and financial groups in the strongest economies. If things continue like this, we will inevitably witness an even greater deterioration of the economic, social and political situation.
This report is part of the package of six pieces of legislation on economic governance and reveals the contradictions that exist in the European Union. The fact is that it is not enough to identify macroeconomic imbalances in the Member States if there are no alternative EU policies based on solidarity and economic and social cohesion to remedy the imbalances. It is not enough, therefore, to make declarations of good intentions about protecting jobs and workers' and social rights if, afterwards, they do not put an end to the Stability and Growth Pact and the Euro Pact, replacing them with a genuine Progress and Social Development Pact, but prefer to impose broader demands and tougher sanctions on countries and peoples that have fallen victim to neoliberal policies.
Until Europe's leaders acknowledge that their policies are the fundamental cause of the crises that persist, we will witness a deterioration of the economic, social and political situation, which will inevitably cause further social tension and more conflicts, with unforeseeable consequences. That will happen until they recognise that the creation of the single currency in the image of the German mark was based on false assumptions, which only served the interests of powerful economic and financial groups, and that that is the fundamental cause of the exacerbation of the crises ...
(Abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - (SK) The attempt to correct macroeconomic imbalances is extremely important for the future of the euro area and the EU. Parliament intends to improve the Commission proposal with the aim of creating a strong and coherent framework for the coming decade, guaranteeing compatibility between fiscal discipline and the goals of economic growth and employment in the Union and in all Member States, because the stability and sustainability of the Union and the euro will be secured only through fulfilment of these conditions. The strengthening of economic governance must go hand-in-hand with a strengthening of the democratic legitimacy of the decisions adopted. This requires the closer and more timely involvement in the whole process not only of the relevant interested parties, but especially of the national parliaments and the European Parliament. It is right that the Stability and Growth Pact and the full framework of administration of economic affairs should support the EU strategy on growth and jobs and comply with them, and also that it should aim to boost the competitiveness of all Member States as well as social stability in all regions of the EU. The prevention and correction of macroeconomic imbalances is an effective instrument for handling the weak points arising specifically as a result of medium-term and long-term trends, the growing differences within the Union and the euro area and also the external consequences of policies of individual Member States. We should improve the framework for economic governance and thus bring about the sustainable and balanced growth of the Union as a whole.
in writing. - (EL) The New Democracy group of MEPs voted today in favour of the six proposals in the new economic governance package. The European Parliament's proposals pave the way for an environment of economic stability, while at the same time allowing for the development of innovative mechanisms, such as Eurobonds and European project bonds.
in writing. - I will vote in favour of the Ferreira report, as it is the only one that emphatically highlights the crucial importance of retaining a broad macroeconomic perspective which takes into account varying levels of productivity in Member States whilst simultaneously safeguarding fundamental and social rights through the 'Monti clause'. On the other hand, the economic package proposed by all the other reports only maintains further implementation of widespread austerity measures, which have had, and might well continue to have, damaging effects on economic growth. Policies which are solely focused on austerity measures and exclusively encourage further cuts without any investment plans hinder job creation. This is why I will vote against all the other reports and abstain on the Haglund report. We need to find an alternative way of dealing with the current crisis which involves implementation of responsible austerity measures coupled with a strong investment plan to ensure that those who are most vulnerable in this crisis are supported. Indeed, changes such as extensive structural and regulatory reform of the financial sector must take place, but any improvement of the current situation can only occur through the creation of incentives as well as radical and comprehensive modernisation policies and targeted investment.
in writing. - (LT) I welcomed this document, because this procedure should put in place an alert mechanism for the early detection of emerging macroeconomic imbalances. It should be based on the use of an indicative and transparent scoreboard, comprising indicative thresholds, combined with economic judgment. This evaluation should take into account, inter alia, nominal and real convergence in the euro area and beyond. If severe macroeconomic imbalances are identified, including imbalances that jeopardise the proper functioning of the economic and monetary union, an excessive imbalance procedure should be initiated that may include issuing recommendations to the Member State, enhanced surveillance and monitoring requirements and, in respect of Member States whose currency is the euro, the possibility of enforcement (penalties) in the event of sustained failure to take corrective action. I believe that this is a good instrument for avoiding macroeconomic imbalances.
in writing. - The response that Europe needs is a stability pact. The package is of major importance for the future of the EU and, in particular, of the euro area. I support this report because it is a base of a structured economic dialogue. The prevention and correction of macroeconomic imbalances is a powerful instrument to address fragilities arising, from medium and long term structural trends, from the enlarging divergences within the Union. We need to have corrective mechanisms implemented at the right time.
in writing. - (RO) This proposal for a regulation of the European Parliament and of the Council on the prevention and correction of macroeconomic imbalances intends to improve the Commission's proposals on creating a powerful instrument where fiscal discipline, economic growth and employment in the EU are interconnected and make a crucial contribution to the stability of the European Union and the euro, with the aim of avoiding future financial crises like the current one. This regulation is intended to be a standard instrument for preventing macroeconomic imbalances which may occur as a result of economic disparities between EU Member States and of individual policies implemented nationally.
It should be noted that this report is drafted on the basis of prior experience within the EU on the functioning of the economic and monetary union, which identifies the need for an enhanced economic governance framework, as is proposed in this report.
in writing. - I voted in favour of this report as it was an improvement on the original Commission text. I particularly welcome the provisions for upholding workers' rights and the importance of a comprehensive assessment of economic performance, particularly including employment.
in writing. - Labour Euro MPs are fundamentally opposed to the current, austerity-only, direction of the economic governance package. Improved coordination on economic and fiscal policy, particularly within the Eurozone, would be good for Europe's long term economic growth but must be based on the right rules. The text negotiated by the right wing majorities in Parliament, Council and the Commission puts too much emphasis on short term, severe cuts to deficits, not long term growth. These rules would be imposed across the European Union, removing the flexibility for national governments to respond with different policies in the future. Long term growth keeps debt falling as a proportion of GDP, and is essential to providing jobs and economic well-being and funding high quality public services. To ensure this package supports economic growth, investment spending must be protected. Investment in scientific research, vital infrastructure and the new green economy is crucial to long term growth and should never be cut back to meet short term EU targets. Cutting such spending in times of recession would also worsen an economic downturn. Labour Euro MPs support the improvements secured to the Commission proposal on macroeconomic imbalances in the Ferreira report, which uphold workers' rights and the importance of a comprehensive assessment of economic performance, including employment.
The Commission will now be able to give out good and bad marks at will. It will itself be introducing the indicators which will allow it to give marks to the Member States. There will also be sanctions for those who do not follow the 'recommendations' that will then be imposed. The Commission will be able to implement them in a semi-automatic fashion, thanks to reversed qualified majority voting. The Commission will even make the decisions when it comes to imposing sanctions. This is a masterpiece of authoritarianism. I am voting against this democratic aberration, which I condemn.
in writing. - (DE) The targets identified in terms of economic growth, employment and competitiveness cannot be attained through the planned measures because the economic development of the Member States is being stifled. A framework for controlling economic policy can perhaps be implemented by the various constituent Member States, but not by the EU as a whole, because the strength of the different national economies varies so much. That is why the euro area should be dissolved as quickly as possible. The strong states should unite to form a new monetary union and the others should return to their own currencies. A call for the surveillance of national economic policies in the present situation would mean socialist state intervention, something that failed in the past and that is one of the reasons for the current financial difficulties in the euro area. There is little democratic legitimisation for such measures, which is why I voted against this report.
in writing. - (DE) The Commission's proposals primarily aim to tighten up the regulations of the Stability and Growth Pact. At the same time, one support mechanism after another is being established for the 'budgetary black sheep', once again involving taxpayers' money. It is about time that we concentrated on stable, sovereign national economies and reducing the national debts of individual states. It is outrageous that the same hard-working countries should again and again be required to pay for the mistakes of others. What we need are democratic solutions rather than bureaucratic procedures in order to ensure significant and effective coordination of economic policy at EU level that will benefit all the people of Europe.
in writing. - (LT) It is very important to establish an effectively functioning, fully-fledged mechanism for the prevention and correction of macroeconomic imbalances, which would warn about and respond promptly to the risk of macroeconomic imbalances. It is very important for this mechanism to be based on the use of an indicative and transparent scoreboard. The Commission, together with the Council and the European Parliament, must construct this scoreboard and macroeconomic and macrofinancial indicators intended for Member States. I believe that, under special economic circumstances, the scoreboard of indicators and alert thresholds, should be symmetric and differentiated for euro area and non-euro area Member States. Furthermore, the Council should provide regular reports on the measures carried out that led the excessive imbalance procedure to be placed in a position of abeyance in a certain Member State. I agree with the proposal to give the Commission the right to carry out enhanced surveillance missions in liaison with the European Central Bank (ECB), social partners and other national stakeholders. The risk of imbalances must be assessed constantly in order to prevent them from emerging, and the Member States must be given timely recommendations to avoid possible interference with the functioning of the economic and monetary union.
in writing. - I voted in favour of this particular report on macroeconomic imbalances because it addresses the details about the current debt issue in some member states, and more importantly, it offers a progressive method to solve such a serious problem concerning not only short-term but also long-term consequences. I believe that Europe needs progressive investment to help with economic growth and job creation, and therefore simply just cutting budgets could only undermine the entire economic and political system in the long term. As a social democrat who emphasizes the fundamental of social rights of the people and the long-term well being of the society, I support this proposal for its depth and comprehensiveness in addressing these issues.
I voted in favour of Mrs Ferreira's report because I believe that an EU-coordinated surveillance mechanism for the identification and prevention of macroeconomic imbalances is important, as is a procedure for the correction of excessive imbalances. The identification system, described as an 'alert mechanism', uses both a scoreboard of quantitative indicators and qualitative assessments. I believe that this scoreboard is important in terms of giving us a general and complete overview, and I therefore believe it should be a flexible and adaptable instrument so that it can be modified and adapted to varying requirements and situations, clearly guaranteeing a framework of legal certainty. I hope that Parliament will reach a final agreement and approve the entire governance package as quickly as possible, in order to send a strong and unified message to the public and the markets and to stop speculation.
On 29 September 2010, the Commission tabled a legislative package aimed at reinforcing economic governance in the EU and the euro area. The package is made up of six proposals: four of them deal with budgetary issues, including a reform of the Stability and Growth Pact (SGP), while two new regulations aim at detecting and resolving emerging macroeconomic imbalances within the EU and the euro area. This draft opinion is on the proposal, tabled by the Commission, for a Council regulation amending Regulation (EC) No 1466/97 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies. It is generally agreed that the SGP has failed in terms of both prevention and correction, and needs to be reformed.
I agree with the amendments to the proposal initially tabled by the Commission, which were supported by a broad majority in the European Parliament. I would argue that it is important to take into account the experience acquired during the years when the old SGP existed, along with the fact that economic governance has become more democratic through the European Parliament's involvement throughout the entire surveillance process. I therefore voted for this report.
Experience gained during the first decade of functioning of the economic and monetary union shows a clear need for an improved economic governance framework. The legislative proposals on governance adopted by the Commission in September 2010 will have to be examined carefully and improved by Parliament, in view of their fundamental role for the future of the EU and, in particular, in the euro area. Strengthening economic governance should go hand in hand with reinforcing the democratic legitimacy of the decisions taken, because economic governance cannot be dissociated from financial market regulation and supervision. Under the Treaty of Lisbon, the Council requires Parliament's agreement to reach a final consensus. This is the first time Parliament has co-decided with the Council on macroeconomic developments and fiscal discipline in the Union. I voted in favour of an extensive reform of the governance framework based on the Community method in order to ensure that Parliament improves the Commission proposals on the establishment of a robust and coherent framework for the next decades, guaranteeing compatibility between fiscal discipline and economic growth.
This is the only report seeking to go against the dominant trend for the economic governance package as a whole. I abstained from the vote to highlight this aspect and acknowledge its value. Mrs Ferreira's report is concerned with preventing severe macroeconomic imbalances. In it, deficit and debt are no more important than surpluses and commercial deficits, than employment and unemployment, or than any qualitative challenges that might ensure a sustainable growth strategy. It is sensible to have this type of wide-ranging coordination, based on a scoreboard of various indicators that identifies imbalances at an early stage. What prevents me from voting for this report is the fact that it is the poor relation of a form of coordination whose beginning and end are still deficit and debt.
in writing. - The current economic crisis facing Europe requires a new approach. The crisis is political as well as economic in nature and we have seen time and time again that Europe is strongest when it acts together and a unified response to this crisis is the best response. Even the approach by the EU is novel in this regard as this is the first time the Parliament is co-deciding with the Council on macroeconomic developments and the Council needs the Parliament's agreement in order to reach a final consensus. This report represents a large number of compromises from all sides of the argument. It is vitally important to send a strong signal to the markets and to citizens both of the EU's intention to combat this financial crisis and of its capacity to resolve differences and address crucial issues. I also welcome the approach taken to address fraud and an unwillingness to act on agreed recommendations without a reasonable justification. It is important that such sanctions exist but it is equally important that we do not punish states where they are unable to achieve proposed targets and I welcome the report in this respect.
in writing. - (ES) I voted in favour. This report seeks to include prevention and correction mechanisms for Member States when they are facing fiscal imbalances. The prevention side includes mechanisms such as an annual review of fiscal balances, early warning mechanisms from the European Commission and prevention recommendations to address minor imbalances. As a corrective measure, a procedure to deal with excessive imbalances will be introduced, namely the excessive imbalance procedure (EIP) and also the requirement to submit specific action plans by Member States. I have voted in favour of this report mainly because it includes the economic imbalances in the Stability and Growth Pact, the Europe 2020 strategy and the European semester. In other words the real economy is integrated into the procedures of economic control and coordination. In addition, a series of indicators to determine economic imbalances are included and also, in the interests of consistency, recommendations and indicators such as, for example, investment in research and development and the energy sector.
I believe that the package of interventions contained in the proposal for a regulation of the European Parliament and of the Council may be effective in preventing macroeconomic imbalances, especially in the euro area. Furthermore, Parliament intends to improve the Commission proposals in order to establish a robust and coherent legislative framework guaranteeing economic growth and employment for the next decades. At this particularly difficult time for the EU, it is vital to respond by amending, completing and correcting the current sustainable growth model, and by strengthening economic governance and the democratic legitimacy of the decisions taken.
in writing. - The ECR has always worked constructively to ensure that the eurozone can formulate a lasting solution to its sovereign debt crisis. The defects of the Stability and Growth Pact, in both its substance and its enforcement, have been obvious for some time; it is right that efforts are now underway to ensure a lasting settlement that works. We have contributed throughout the committee and trialogue process to ensure that the Parliament's preferred outcome is realistic, workable, and lasting. Nevertheless, we regret that what has been proposed by the Commission and endorsed by the Parliament is not a solution merely for the eurozone, but one that includes those whose currency is not the euro. Whichever way one looks at it, the package we have voted on is one which increases the powers of the EU at the expense of the Member States. It includes concepts that are innovative, such as reversed qualified majority voting and the fining of Member States, and ensures that national budgets are no longer a matter merely for national parliaments. So while we endorse the long term goals, we cannot endorse the means and have voted against those reports which do not confine themselves to the eurozone.
The stability of the euro area, in particular, and of Europe as a whole requires the restructuring of prevention and surveillance instruments, in order to correct macroeconomic imbalances. Financial consolidation is essential for correcting the errors of the past, and for a sustained growth of Europe's economies that is not supported by public and foreign debt, but rather by the promotion of employment and competitiveness. This report focuses on the scoreboard of macroeconomic and structural statistical indicators that enable comparisons to be made among Member States, reflecting structural, and short-, medium- and long-term trends.
The inclusion of new indicators, and the establishment of lower and upper thresholds that will be symmetric when appropriate, will enable these indicators to serve as alert levels to avoid the current financial rescues being undertaken by the Commission and the International Monetary Fund. This new smart, symmetrical system will lead to surveillance that is more rigorous, to assessments by the Commission, the European Parliament, the Council and the European Central Bank that are more thorough, and to the drafting of recommendations on additional reforms and corrective plans. At a critical juncture for the European project, I consider the involvement of all the European and national authorities essential, in order for the necessary measures to be taken early.
Current events show that the European Stability and Growth Pact is not very efficient and has failed to prevent several Member States from encountering serious problems in their balance of payments and in paying off their debt. In addition to the aid provided to these countries by the EU, the institutions are therefore working to strengthen the Stability and Growth Pact in order to avoid crises of this kind in the future. That is the objective of the economic governance package, of which this report by my colleague Mr Feio is a part. The report deals with the implementation of the excessive deficit procedure. I am in favour, in particular, of calculating debt reduction according to an average rate calculated over a three-year period, rather than according to a fixed rate each year over a three-year period. I supported this report, just as I support the economic governance package as a whole.
The economic and financial crisis has exposed and reinforced the need for coordination and improved surveillance of economic policies within the economic and monetary union. These recent experiences have also revealed failings and shortcomings in the current system of coordination and in existing surveillance procedures. The crisis has dramatically reversed the favourable conditions in which the economic and financial sector operated until 2007, and the majority of Member States need to undergo a process of consolidating their accounts to reduce public debt. For the majority of countries, debt reduction is a crucial issue, given the negative effects that it has on economic incentives, and on the growth of the economy thanks to increased taxes and risk premiums. This report argues that the Commission and the Council should undertake a balanced comprehensive assessment of all the relevant factors, especially of the extent to which they affect, as aggravating or attenuating circumstances, the assessment of compliance with the deficit and/or debt criteria. The Council will demand that the Member State meet its annual budgetary targets, which will enable a minimum of a 0.5% increase in gross domestic product per year. For the above reasons, I voted for this report.
I chose to abstain from the vote on this report on the proposal for a Council regulation amending Regulation (EC) No 1467/97 on speeding up and clarifying the implementation of the excessive deficit procedure. Although the relationship forged between the economies of individual Member States, and between them and the Union, needs to be reviewed, particularly in the light of what has happened in Greece and of the fact that various other Member States are showing signs of an imminent financial crisis on the same scale as that in Greece, such a review cannot be carried out using the methods presented in this report. The report seeks to correct the vulnerabilities of national economies by increasing - excessively in my view - the authority of the EU over the Member States themselves, thus sacrificing their freedom and powers in relation to finance. I therefore cannot vote in favour of this report.
The Feio report is part of the legislative package for reforming economic governance, which consists of six reports resulting from months of negotiations. Parliament has sent a clear message to everyone, and particularly to the Council. I therefore hope that this package will be definitively approved before the summer recess and, above all, applied as soon as possible, so that the European Union is not unprepared, as it was in the past, to rise to the challenges threatening its stability. In particular, I voted in favour of the Feio report because I believe that it correctly emphasises the essential role that Parliament must play in preventing future economic crises. The text stresses the central importance of the dialogue that Parliament will have to establish with representatives of the national parliaments in order to safeguard the democratic process when issues relating to the EU's economic stability arise. Furthermore, the report proposes a three-year period in which to bring down the total debt, which I consider reasonable and sufficient.
I voted for the report because I agree that, when it exceeds the reference value, the ratio of the government debt to gross domestic product is to be considered sufficiently diminishing and approaching the reference value at a satisfactory pace in accordance with Article 126(2)(b) of the Treaty on the Functioning of the European Union (TFEU) if the differential with respect to the reference value has decreased over the previous three years at an average rate of one twentieth per year as a benchmark, following an assessment made over a three-year period for which there are data.
The current economic, financial and social crisis has demonstrated that the economic governance model in force in the European Union has not worked: the surveillance framework has shown itself to be very weak and the rules of the Stability and Growth Pact have not been respected. I therefore support the package of measures that the European Commission has tabled on economic governance. I am voting for the excellent report by Mr Feio on speeding up and clarifying the implementation of the excessive deficit procedure. I welcome the call for the process by which the European Commission publishes its recommendations to be sped up. I agree with the proposal that the European Parliament have the right to invite the representatives of the Member States and I regret that the Council has not accepted it. I welcome the opportunity granted to the Commission to carry out additional surveillance visits and the fact that the European Central Bank could play a part in those visits.
I decided to vote against four of the six proposals included in the economic governance package as I felt that they contain only austerity measures which would make the European economy even more fragile. In order to resume economic growth, we need an alternative model to the one proposed in the package, which is based on strategic investments and creating new jobs.
in writing. - (SV) As Swedish Social Democrats we view the broad package of reforms for stronger economic governance within the EU as an important tool for creating order in the European economy. A tighter Stability and Growth Pact, increased requirements for transparency and discipline in the national budgetary frameworks and a new system for preventing economic imbalances are all key elements in the work to stabilise state finances and the financial market.
The fact that we have chosen not to vote in favour of five out of the six reports today is not because we are against stricter regulations. On the contrary, we believe that stricter regulations need to be put into place quickly. The purpose of our voting strategy was instead to send a clear signal that certain trends in the package for introducing austerity measures that are far too extensive ought to be exchanged for a more balanced approach in the final negotiating rounds. Regulations that do not provide sufficient scope for forward-looking investments and sound growth cannot be sustainable in the long term.
The rules on budgetary discipline and on complying with and enforcing it should be strengthened, in particular by giving a more prominent role to the level and evolution of debt and overall sustainability. I therefore agree with an assessment of the sustainability of public finances, including the debt level, debt profile - including maturity - and debt dynamics. In this context, private debt cannot be forgotten, to the extent that it may represent a contingent implicit liability for governments. The framework to control public debt and private debt should support long-term growth, taking due account of the anti-cyclical role of budgetary policy as well as improving the preconditions for investments and the development of the internal market, which is essential to ensuring the correct functioning and the strengthening of the economic and monetary union. It is important to establish a European Monetary Fund, managed under Union rules and financed in particular with the revenues from the fines, in order to safeguard financial stability of the euro area as whole.
This report is part of the legislative package on economic governance and is one of its key elements. It is the regulation on speeding up and clarifying the implementation of the excessive deficit procedure.
While it starts from the premise that there is a crisis in the euro area and a need for a comprehensive and integrated solution to the debt crisis in the euro area, given the lack of success of the fragmented approach used until now, the report ends up calling for the same type of monetarist and neoliberal policies and criteria that led to the crisis. It reiterates and tightens the veritable stranglehold imposed on the Member States, without a care for the causes of the problems, or for alternative policies that take into account economies' different levels of development.
As such, instead of proposing a pact for progress and social development founded on solidarity and on genuine policies of economic and social cohesion, as we have been advocating, it calls for a deepening of the Stability and Growth Pact and, now, the Euro-Plus Pact. It expands and reinforces application of sanctions and payment of fines for Member States that do not comply with the impositions. This is unacceptable interference, which puts Member States subjected to this excessive deficit procedure in a position of veritable colonial-style submission to the European powers.
This is one of the key pieces of legislation in the economic governance package. It is the regulation on speeding up and clarifying the implementation of the excessive deficit procedure.
While it starts from the premise that there is a crisis in the euro area and even acknowledges the need for a comprehensive and integrated solution to the debt crisis in the euro area, given the lack of success of the fragmented approach used until now, it ends up calling for the same type of monetarist and neoliberal policies and criteria, so tightening the veritable stranglehold imposed on the Member States, without a care for the causes of the problems, or for alternative policies that take into account economies' different levels of development. As such, instead of proposing a pact for progress and social development founded on solidarity and on genuine policies of economic and social cohesion, it calls for a deepening of the Stability and Growth Pact and the Euro-Plus Pact. It also expands the application of sanctions and payment of fines to Member States that do not meet any of the requirements imposed on them.
This is unacceptable interference, which puts Member States subjected to this excessive deficit procedure in a position of veritable colonial submission to the European powers.
That is why we voted against.
in writing. - (SK) The global economic and financial crisis has revealed and deepened the need for more intensive coordination and better economic governance in the economic and monetary union. The existing instruments and procedures for coordination and surveillance have enabled the EU to overcome a crisis which no Member State could have overcome alone. The European institutions and Member States are all striving to recover from the crisis. This experience, however, has revealed shortcomings and weak points in the current system of coordination and in existing surveillance processes. It is essential to strengthen the framework of the economic and monetary union with the aim of securing macroeconomic stability and the sustainability of public finances, which are a precondition for sustainable performance and growth in employment. The individual elements of coordination in the area of economic policy, including surveillance of structural reforms, must be integrated into the new surveillance cycle, the so-called European Semester, which unites the existing processes in the pact with the main aims of economic policies, ensuring that stabilisation and convergence programmes and national reform programmes are submitted concurrently.
in writing. - (EL) The New Democracy group of MEPs voted today in favour of the six proposals in the new economic governance package. The European Parliament's proposals pave the way for an environment of economic stability, while at the same time allowing for the development of innovative action mechanisms, such as Eurobonds and European project bonds.
in writing. - (DE) Greater coordination and closer monitoring of economic policy in Member States is essential if we are to learn from the mistakes of the economic and financial crisis and combat the current debt crisis in some Member States. This report is a response to the question of precisely how to organise this new coordination and monitoring process.
The debate regarding the enormous deficits in some countries should be noted in Belgium above all, particularly in this transitional period in which Belgium has no government. This transitional period is extremely problematic because of its major influence on the economy, social policy and the financial sector in Belgium and is not exactly instrumental in improving the situation.
If a country like Belgium wishes to ensure that Europe is not allowed to make decisions on Belgium's behalf in the future, then it is high time to demand that those responsible for federal policy should recognise their responsibilities to their citizens, instead of intervening with the Commission for the retention of the index or of social policy in Belgium.
in writing. - (LT) I welcomed this document, because this regulation sets out provisions to speed up and clarify the excessive deficit procedure. The objective of the excessive deficit procedure is to prevent excessive government deficits and, if they occur, to further prompt their correction, where compliance with the budgetary discipline is examined on the basis of the government deficit and government debt criteria. The rules on budgetary discipline should be strengthened, above all by giving a more prominent role to the level and evolution of debt and overall sustainability. Compliance with these rules should be strengthened, along with systems for their enforcement. Economic governance should be enhanced by also involving the European Parliament and national parliaments in a more active and timely manner.
in writing. - I voted against this report as I strongly oppose the programme of crippling austerity measures which is being driven through the European Union by the centre-right. This package of economic governance reforms will stifle growth in the EU at the very time we need investment for growth, for research and development and for jobs, to secure the economic future of Europe. This financial reform package will hit the poorest in Europe the hardest, while leaving the cause of the crisis - the financial sector - untouched. I welcome improved coordination of economic and fiscal policy in Europe, but strongly oppose the short-term vision under which this is being imposed. Long-term investment in the green economy, in scientific research and in infrastructure is absolutely crucial to economic stability, job creation and growth, and I cannot support this package of reforms which seeks crippling austerity across Europe.
This proposal concerns the speeding up and clarification of the implementation of the excessive deficit procedure. We believe that the enforcement of budgetary surveillance should always be subject to overarching objectives of the EU, and in particular to the requirements related to the promotion of a high level of employment, the guarantee of adequate social protection and the fight against social exclusion.
In monitoring compliance with the rules on budgetary discipline, consideration should also be given to social downturns which may have an impact on the financial position of governments. We also maintain that Member States implementing structural reforms which contribute to job preservation or creation and to reduction of poverty should be given the opportunity to deviate from their respective medium-term budgetary objectives.
Lastly, we believe that strengthening economic governance should go hand in hand with reinforcing the democratic legitimacy of European governance, and that the role of the European Parliament should be strengthened in the whole surveillance process. In addition, regular consultation of the social partners and a stronger involvement of national parliaments are necessary preconditions of a credible and transparent surveillance framework.
This report proposes extending reversed qualified majority voting in order to fine Member States whose policies do not conform to Euro-liberal standards. Even worse, it calls on the Commission to introduce a speeded-up punishment process for intentional non-conformity. The one exemption that exists concerns Member States who reform their pension systems as desired by the Commission. In this way, an authoritarian federalism is established. I will never accept my country paying any fines to anyone.
in writing. - (DE) Monitoring budgets should not simply involve gaining access to correct facts and figures. Of course the Commission should also issue recommendations, for example in relation to reducing debt. However, under no circumstances should we allow Member States to be dictated to on how to spend their money. European governance is not something the citizens of the EU want, nor is it provided for in the Union's Treaties. It represents clear contempt for the principle of subsidiarity. It is not governance by the EU that will help the affected countries to recover economically, but rather a withdrawal from the euro area. I am unable to support this motion for the reasons stated.
in writing. - (DE) The economic governance proposals are clearly in breach of the principle of subsidiarity. I have voted against this report because it significantly undermines both European integration and economic and social conditions in the Member States.
in writing. - (LT) The excessive deficit procedure must move more rapidly and promptly, in order to prevent excessive government deficits. I believe that the rules on budgetary discipline must be strengthened by paying particular attention to the level of debt. In order to achieve the objectives outlined, the Commission must be given a special role in the areas of assessments, monitoring and recommendations. In carrying out assessments, the Commission and the Council must also take into account pension reforms implemented by the relevant Member State. I do not agree with the proposal to reduce the size of the penalty for Member States that failed to implement or did not properly implement actions or instruments to control the deficit. I do not think that it is advisable to reduce the overall annual amount of fines, because the fines collected must be used to implement stability mechanisms.
First of all, I wish to congratulate Mr Feio on his excellent report. I believe that the ratio of debt to GDP should be reduced at a 'satisfactory pace'. In this sense, the differential between current government debt and the 60% reference value should be reduced by one-twentieth per year. I welcome Mr Feio's amendment to the initial Commission proposal, according to which the reduction should be calculated at an average rate of one-twentieth per year over the previous three years. I also agree that the assessment of compliance with this condition should begin three years after the closure of the excessive deficit procedures currently under way. Above all, I welcome the fact that, when applying the regulation on government debt, the Commission will have to take into account 'all other relevant factors', in particular private debt, and other important factors allowing for an overall assessment to be made. I hope that Parliament will reach a final agreement and approve the entire governance package as quickly as possible, in order to send a strong and unified message to the public and the markets and to stop speculation.
As part of the legislative package aimed at reinforcing economic governance in the EU and the euro area, there has also been a vote on this draft opinion on the Commission's proposal amending the regulation on speeding up and clarifying the implementation of the excessive deficit procedure. I voted for this report because I essentially share the rapporteur's concerns, particularly as regards the following points: 1) the enforcement of budgetary surveillance should be subject to the overarching objectives of the EU; 2) in monitoring compliance with the rules on budgetary discipline, consideration should be given, not only to severe economic downturns, but also to social crises that may have an impact on the financial position of governments; 3) fines collected from Member States failing to comply with their respective recommendations should be used in support of the EU's long-term investment and job targets, and not distributed only to the Member States that are not subject to any procedure relating to excessive deficits, as the Commission proposed; 4) regular consultation of the social partners and a stronger involvement of national parliaments are necessary preconditions of a credible and transparent surveillance framework.
in writing. - (ES) I voted against. This is because of the introduction of a hard pro-cyclical measure to deal with the excessive deficit. I refer specifically the 1/20 measure that involves the reduction of the annual public debt by 5% in three consecutive years if it exceeds 60% of Gross Domestic Product (GDP) even if the deficit is less than 3% of GDP. This measure is based on the supposition that economic growth depends exclusively on the reduction of public spending. In other words, that tackling public debt involves the direct application of austerity plans, particularly rigorous ones, regardless of the circumstances.
The main aim of the legislative package presented by the Commission in 2010 is to revive economic governance in the EU and the euro area. This is of strategic importance in a crisis such as the one we are going through. Improving the Member States' development and growth plans, optimising the coordination of budgetary policies and strengthening the procedures for monitoring deficits and national debt are just some of the priorities to be pursued. To achieve these results, however, our efforts need to be fully in line with labour market recovery plans and social protection policies, the cornerstone of a new sustainable growth model.
in writing. - The ECR has always worked constructively to ensure that the eurozone can formulate a lasting solution to its sovereign debt crisis. The defects of the Stability and Growth Pact, in both its substance and its enforcement, have been obvious for some time; it is right that efforts are now underway to ensure a lasting settlement that works. We have contributed throughout the committee and trialogue process to ensure that the Parliament's preferred outcome is realistic, workable, and lasting. Nevertheless, we regret that what has been proposed by the Commission and endorsed by the Parliament is not a solution merely for the eurozone, but one that includes those whose currency is not the euro. Whichever way one looks at it, the package we have voted on is one which increases the powers of the EU at the expense of the Member States. It includes concepts that are innovative, such as reversed qualified majority voting and the fining of Member States, and ensures that national budgets are no longer a matter merely for national parliaments. So while we endorse the long term goals, we cannot endorse the means and have voted against those reports which do not confine themselves to the eurozone.
Recent events have shown that the various Stability and Growth Pacts did not have the desired effect: instead, several Member States have faced severe problems meeting their obligations and have risked increasing their public debt. The report adopted in plenary today includes a broader package of measures that constitute the proposals for European economic governance. Specifically, this report analyses the issue of Member States' excessive debts and considers the problems of the European Union as a whole, not just in the sense of resolving the deficits, but also the level of public debt, so as to ensure that procedures are implemented with a view to correcting the infringement early on and thus prevent corrective measures from being implemented when it is already too late. The implementation of the measures is essential for the euro area. With the outcome of the negotiations and the progress made in recent months in trialogue, I hope that we can expect the Commission's recommendations to be published more quickly, and count on genuine economic dialogue. I hope that the possibility of reviewing the recommendations on the basis of the economic downturns can also contribute to its success, provided that it does not threaten fiscal sustainability.
in writing. - (LT) One of the things that the crisis in Greece shows us is the urgent need for fiscal responsibility. Otherwise, all EU Member States, not just Greece, will face serious problems, because two thirds of EU Member States have an excessive deficit. I am pleased that the rapporteur underlines this fact.
The report includes more, but the most important proposals are to overcome the excessive budget deficit and to finalise means of combating deficits in the future. The report also touches upon another important aspect - that we must combat the budget deficit without damaging growth, particularly as far as generating the economy is concerned. It is important that the system intended to manage public and private debt should support long-term growth. This would include improving investment conditions and development of the internal market, while also taking into account the specific priorities and needs of the Member States.
Most importantly, we need transparency, accountability and independent surveillance. This is an essential part of increasing economic governance. The national budgetary frameworks should include the establishment and strengthening of the role of independent fiscal bodies and ensure the publication of transparent fiscal statistics.
Current events show that the European Stability and Growth Pact is not very efficient and has failed to prevent several Member States from encountering serious problems in their balance of payments and in paying off their debt. In addition to the aid provided to these countries by the EU, the institutions are therefore working to strengthen the Stability and Growth Pact in order to avoid crises of this kind in the future. That is the objective of the economic governance package, of which this report by my fellow Member Mrs Ford is a part. The report deals with requirements for the budgetary frameworks of the Member States. I supported this report, just as I support the economic governance package as a whole.
I abstained from the vote because I have doubts about the long-term impact that the directives proposed in the report will have on the Member States' national economies. In particular, these directives propose to strengthen surveillance mechanisms in a stringent manner in order to prevent any more Greek-style financial crises within the Union. In my view, the Member States' economic problems will not be solved by simply restricting their powers and their role, and that is why I decided to abstain from the vote.
The Ford report is part of the legislative package for reforming economic governance, which consists of six reports resulting from months of negotiations. Parliament has sent a clear message to everyone, and particularly to the Council. I therefore hope that this package will be definitively approved before the summer recess and, above all, applied as soon as possible, so that the European Union is not unprepared, as it was in the past, to rise to the challenges threatening its stability. In particular, I voted in favour of the Ford report because I believe that harmonising national systems through the development of minimum requirements and, above all, forecasting plans for public accounting systems is a basic rule if we want to prevent economic crises in future. This should not mean, however, that we overlook the national nature of fiscal regulations, which contain some considerable differences, especially between countries within and outside the euro area.
I voted for the report because I agree that the Member States should establish an authoritatively scrutinised, effective medium-term budgetary framework providing for the adoption of a fiscal planning horizon of at least four years to ensure that national fiscal planning is part of a multiannual fiscal planning perspective. Member States should establish appropriate mechanisms of coordination across subsectors of general government, to provide for comprehensive and consistent coverage of all subsectors in fiscal planning, numerical fiscal rules, specific to each country, and in the preparation of budgetary forecasts, and setting up multiannual planning as laid down in the multiannual budgetary framework, in particular.
The current economic, financial and social crisis has demonstrated that the European Union's current economic governance model has not worked: the surveillance framework has shown itself to be very weak and the rules of the Stability and Growth Pact have not been respected. I therefore support the package of measures that the European Commission has tabled on economic governance. I am voting for the Ford report on requirements for budgetary frameworks of the Member States. I welcome the fact that the regulation will be applicable to all EU Member States. I would stress the need for means of independent oversight to be established. I welcome the possibility that governments that have just come to power might have the right to update their budgetary framework in the medium term to reflect new political priorities.
I voted in favour of this directive because I believe it has succeeded in striking the right balance between rigour, which is a requirement in this area, and discretion, connected to the economic situation. We must not forget that our economic and monetary union has never been equalled in terms of its size, heterogeneity and level of development. There is no instruction manual on how to create the perfect monetary union, and nor can any absolute value be put on the knowledge acquired until now, since the socio-economic peculiarities of the euro area are liable to make any comparisons meaningless. Therefore - and the rapporteur has done very well in this respect - it must be emphasised that the Maastricht criteria, an excellent point of reference and suitable benchmark for establishing the credibility our currency needs, are not absolute values to be upheld everywhere, all of the time. There may be economic situations in which to deviate from those limits is a risk worth taking, provided that any additional debt finances a recovery that cannot be further delayed. I congratulate the rapporteur on the excellent work she has done, and in a short amount of time at that, and I hope that the political debate and the intellectual debate on these issues can be combined in order to guarantee the people of Europe the prosperity that monetary policy helps to create.
If we really want to prevent future crises; if we want to create a cohesive and responsible economic Union; if we want to be guided by a perspective of prevention and correction; if we want to commit to sustainable growth then, for this package to be complete, this directive was essential. In this directive we find a series of fundamental premises whose application by national governments will make their budgetary policy rules more transparent, not least as regards publication of budgetary forecasts and performance.
I believe that with everything we are achieving here, the Union will be increasingly prepared to coordinate and to prevent potential problems, shortcomings and imbalances in a unified way. Finally, I should like to thank my colleague, Mrs Ford, for all her efforts and commitment towards concluding this report.
This report, drafted by Mrs Ford, is on the legislative proposal for amending Council Regulation (EC) No 1467/97 on speeding up and clarifying the implementation of the excessive deficit procedure, which is part of the economic governance package, adopted by the Commission on 29 September 2010, seeking to 'anchor macroeconomic stability and the sustainability of public finances' so as to make the EU more robust and sustainable. The current economic and financial situation of various EU countries demonstrates the failure of the Stability and Growth Pact. It is not enough to control the public deficit. There is also a need to avoid public and private debt. It is now also becoming necessary to introduce mechanisms that improve competitiveness and restore public finances. The Member States will be prevented from taking on excessive deficits. The measures for coordination and surveillance that ensure respect for budgetary discipline will be reinforced. I voted for this proposal for a legislative amendment, since I believe it is crucial for the recovery of public confidence in the institutions and for sustainable growth in the EU that these measures be implemented as soon as possible.
This report is on the proposal for a directive on requirements for budgetary frameworks of the Member States, and constitutes one of the most serious attacks on their sovereignty.
Budgetary choices, which are key to determining the path each country will follow, according to its specific characteristics, its interests and the will of its people, are under threat. The situation is particularly serious for the most vulnerable economies of the euro area, which are considered to have 'excessive deficits' and could be subjected to severe sanctions. This directive is part of the legislative package on so-called 'economic governance', which is made up of six legislative texts, and which is a veritable attack on social and labour rights, as well as democracy itself.
The intention of this legislative package is an unprecedented attack on the rights of the national parliaments and, in Portugal, on the Constitution of the Portuguese Republic itself. From now on, the members of the national parliaments will be governed by guidelines from the European Union on their countries' budgets. These guidelines are increasingly neoliberal and determined, essentially, by the directorate of powers that hold the majority of votes in the Council and European Parliament. Our only option is to vote against.
This is one of two reports on the proposal for a directive on requirements for budgetary frameworks of the Member States. It constitutes one of the most serious attacks on their sovereignty, and this situation will be even worse for those in the euro area considered to have excessive deficits, which, in addition to continuous surveillance by the European Commission, could be subject to sanctions.
This directive is part of the legislative package on so-called 'economic governance', which is made up of six legislative texts, and which is a veritable attack on social and labour rights. It is also part of the European Union's crusade against national independence and sovereignty.
The result of the negotiations is the final agreement between the three institutions - the European Parliament, the Council and the European Commission - and it will surely be confirmed by the Council of 24 June, despite the contradictions existing at EU level. The intended outcome is an unprecedented attack on the rights of the national parliaments and on the Constitution of the Portuguese Republic, whose members are governed by guidelines from the European Union on their countries' budgets; these guidelines are increasingly neoliberal. We therefore voted against.
in writing. - (SK) The global economic and financial crisis sharply reversed the favourable economic and financial conditions prevailing up to 2007, and again emphasised the fact that proper use was not made of the unforeseen profits that were accumulated in the favourable period to create an opportunity for effective procedures in the unfavourable period. The availability of fiscal data is essential to the proper functioning of EU budgetary surveillance. Timely and reliable fiscal data are essential for proper and well-timed monitoring, making it possible to adopt prompt measures in case of an unfavourable budgetary situation. Transparency is a fundamental element in ensuring the quality of fiscal data, and must include the regular availability of such data.
in writing. - (EL) The New Democracy group of MEPs voted today in favour of the six proposals in the new economic governance package. The European Parliament's proposals pave the way for an environment of economic stability, while at the same time allowing for the development of innovative action mechanisms, such as Eurobonds and European project bonds.
in writing. - (LT) I welcomed this document, because the economic governance package is aimed at responding to the need for greater coordination and closer surveillance of economic policies in the economic and monetary union. Furthermore, requirements are proposed for the budgetary frameworks of the Member States to encourage fiscal responsibility by setting minimum requirements for national fiscal frameworks and ensuring that they are in line with Treaty obligations. To back up the changes in the preventive and corrective arms of the Stability and Growth Pact, the Commission also proposed strengthening the enforcement mechanisms for the euro area Member States. In general, I welcome the proposals put forward to ensure improvements in national fiscal frameworks and to encourage Member States to make better fiscal decisions in the future. In particular, proposals for improved statistical reporting of fiscal data are required in order to avoid a repeat of recent experiences in some Member States. Likewise, proposals for independent budgetary offices, national fiscal rules, and mandatory multi-year budgeting should also help provide greater fiscal stability.
in writing. - I voted against this report as I strongly oppose the programme of crippling austerity measures which is being driven through the European Union by the centre-right. This package of economic governance reforms will stifle growth in the EU at the very time we need investment for growth, for research and development and for jobs, to secure the economic future of Europe. This financial reform package will hit the poorest in Europe the hardest, while leaving the cause of the crisis - the financial sector - untouched. I welcome improved coordination of economic and fiscal policy in Europe, but strongly oppose the short-term vision under which this is being imposed. Long-term investment in the green economy, in scientific research and in infrastructure is absolutely crucial to economic stability, job creation and growth, and I cannot support this package of reforms which seeks crippling austerity across Europe.
The Commission proposes to reinforce Member States' compliance with the Stability and Growth Pact, deepen fiscal policy coordination, set minimum requirements for fiscal frameworks and specify the mechanisms for enforcing the current rules.
We welcome the proposal put forward to ensure improvements in national fiscal frameworks and to encourage Member States to make better fiscal decisions in the future. Likewise, we support the establishment of independent budgetary offices, national fiscal rules and mandatory multi-year budgeting to provide greater economic and monetary stability. We believe that the requirements for national budgetary frameworks should not only ensure that fiscal planning of Member States is based on realistic forecasts, but should also ensure that appropriate attention is given to the sustainability of their respective social protection systems, including pension and health care systems.
Lastly, we believe that the requirements for national budgetary frameworks should be designed in such a way as to encourage Member States and leave them room for manoeuvre for development-oriented public investments, such as in education and training, contributing to the achievement of the EU's growth and employment objectives.
This report calls on the Commission to publish the accounts of national governments each month. They will have to do so according to the norms specified to them by the Commission itself. We are no longer pretending to set budgets at national level except to 'build support'. This report shows approval for this state of affairs, to which a majority in Parliament contributed by voting for the introduction of the European Semester. I am voting against this report. The French will abolish it.
in writing. - (DE) The intention behind the report - ensuring budgetary discipline in the Member States - is to be welcomed. While I have heard the message, I am not sure I believe it. There is also a silent majority in Europe that agrees with me. Interventions in the budgets of the Member States should be rejected. Different approaches and solutions must be tried and should be discussed by Parliament as a matter of urgency, something that has not happened so far. We must draw the right conclusions from the wrong turns that have been taken in recent years. As long as no alternatives are proposed, I am unable to approve this course of action and cannot vote in favour of the motion.
in writing. - (DE) In future, compliance with the Maastricht criteria is to be enforced though early warnings and drastic penalties. However, this pact has failed to work so far. I cannot believe that it will suddenly start to function correctly simply because new directives have been introduced. For this reason, I have not voted in favour of this report.
in writing. - (LT) The coordination and surveillance of economic policies in the economic and monetary union must be efficient and effective. In order to achieve this objective, fiscal responsibility must be encouraged among the Member States. We urgently need to set at least minimum requirements for national frameworks and to ensure the effectiveness of the excessive deficit procedure. Member States must follow prudent and purposeful fiscal policies in good times to build up the necessary buffer for bad times. I agree with the proposal that numerical fiscal rules for Member States with a derogation should contain specifications that address the target definition and scope of the rules, monitoring and consequences in the event of non-compliance. I believe that it is appropriate for medium-term budgetary frameworks to include procedures for establishing an opinion as to how the proposed measures will affect the long-term sustainability of the public finances. Furthermore, it is appropriate to apply escape clauses, which would determine cases where temporary non-compliance with the rules should be permitted.
Within the context of the reform of the Stability and Growth Pact and in the light of the various innovations introduced and of the greater collaboration between European institutions, national parliaments and governments, the Ford report on requirements for budgetary frameworks is vital since it sets minimum requirements for public accounting systems, central and local public finance statistics and multiannual planning. Transposition of the directive does not necessarily mean that its provisions have to be formally integrated into national legislation (through a law for example). An administrative act will therefore also suffice, as long as it can guarantee that the directive will be applied transparently. I hope that this will result in the directive being implemented more quickly. I hope that Parliament will reach a final agreement and approve the entire governance package as quickly as possible, in order to send a strong and unified message to the public and the markets and to stop speculation.
Also as part of the legislative package aimed at reinforcing economic governance in the EU and the euro area, there has been a vote on this draft opinion on requirements for budgetary frameworks of the Member States. I voted for this report because I essentially share the rapporteur's concerns, particularly as regards amendments pertaining to the following key issues: 1) the general aim of this proposal should be linked to the promotion of a high level of employment, the guarantee of adequate social protection and the fight against social exclusion; 2) rules put forward to ensure improvements in national budgetary frameworks should be established in the context of the European Semester for policy coordination; 3) the requirements for national budgetary frameworks should not only ensure that Member States' fiscal planning is based on realistic forecasts, but should also ensure that appropriate attention is given to the sustainability of their respective social protection systems, including health care and pension systems; and, finally, 4) the requirements for national budgetary frameworks should also be designed in such a way as to encourage Member States to achieve the EU's growth and jobs objectives.
Although it acknowledges the importance and necessity of our having independent statistics authorities able to produce reliable and credible data on a Member State's macroeconomic and budgetary forecasts, I voted against this report because the punitive thinking behind it slots perfectly into a wider package to which I am opposed, for the reasons already expressed in the reports on this economic coordination.
in writing. - (ES) I have voted in favour of this report as it involves improved harmonisation between macroeconomic and budgetary forecasts, the introduction of numerical fiscal and fiscal consolidation rules, the introduction of a framework on main medium-term expenditure categories, greater requirements for accountancy and statistics and, lastly, greater transparency in general requirements on finance and the overall goal of the budget.
in writing. - The ECR has always worked constructively to ensure that the eurozone can formulate a lasting solution to its sovereign debt crisis. The defects of the Stability and Growth Pact, in both its substance and its enforcement, have been obvious for some time; it is right that efforts are now underway to ensure a lasting settlement that works. We have contributed throughout the committee and trialogue process to ensure that the Parliament's preferred outcome is realistic, workable, and lasting. Nevertheless, we regret that what has been proposed by the Commission and endorsed by the Parliament is not a solution merely for the eurozone, but one that includes those whose currency is not the euro. Whichever way one looks at it, the package we have voted on is one which increases the powers of the EU at the expense of the Member States. It includes concepts that are innovative, such as reversed qualified majority voting and the fining of Member States, and ensures that national budgets are no longer a matter merely for national parliaments. So while we endorse the long term goals, we cannot endorse the means and have voted against those reports which do not confine themselves to the eurozone.
Current events show that the European Stability and Growth Pact is not very efficient and has failed to prevent several Member States from encountering serious problems in their balance of payments and in paying off their debt. In addition to the aid provided to these countries by the EU, the institutions are therefore working to strengthen the Stability and Growth Pact in order to avoid crises of this kind in the future. That is the objective of the economic governance package, of which this report by my fellow Member Mrs Goulard is a part. The report deals with budgetary surveillance in the euro area. Some of Mrs Goulard's initial proposals, the creation of a European Monetary Fund in particular, were not retained during the trialogues. I believe that the balance achieved by the Commission and the Council on this report is satisfactory, and I therefore supported it, just as I support the economic governance packaged as a whole.
The Goulard report is part of the legislative package for reforming economic governance, which consists of six reports resulting from months of negotiations. Parliament has sent a clear message to everyone, and particularly to the Council. I therefore hope that this package will be definitively approved before the summer recess and, above all, applied as soon as possible, so that the European Union is not unprepared, as it was in the past, to rise to the challenges threatening its stability. In particular, I voted in favour of the Goulard report because I believe it is important to lay down criteria but also, and above all, to establish mechanisms for monitoring those criteria. On the one hand this report specifies the tasks and objectives to be pursued during the stage of monitoring, and possibly sanctioning, the budgets of the various countries, and on the other it identifies forms of incentive to encourage them to meet the criteria (the so-called Eurobonds) supplementing the surveillance package.
I voted for this report because I agree that the Council should be able, after debating a Commission recommendation, to impose a fine on any Member State that distorts, whether intentionally or through grave negligence, figures relating to the deficit and public debt relevant to the application of Articles 121 and 126 of the Treaty, and to the Protocol (No 12) annexed to the Treaty. I also agree that the aforementioned fines should act as an effective deterrent and should be proportional to the nature, seriousness and duration of the offence. I agree that it should not be possible for the fine to exceed 0.2% of gross domestic product. The interest earned by the Commission on deposits lodged in accordance with Article 4 and the fines collected in accordance with Article 5 and 6a should constitute other revenue referred to in Article 311 of the Treaty, and will be allocated to the European Financial Stability Facility.
The current economic, financial and social crisis has demonstrated that the European Union's current economic governance model has not worked: the surveillance framework has shown itself to be very weak and the rules of the Stability and Growth Pact have not been respected. I therefore support the package of measures that the European Commission has tabled on economic governance. I am voting for the Goulard report on the effective enforcement of budgetary surveillance, although I acknowledge that the rapporteur has overstepped her remit in a number of areas, which will make it very difficult to reach an understanding with the Council. I welcome provision for fines in the case of falsified statistics, so as to penalise fraud relating to deficit and debt calculation, both inside and outside the euro area. I agree that it should be possible for countries outside the euro to be part of this system.
I should like to emphasise what I consider to be this report's most significant step forward: the possibility of creating a system that is not just based on the sanctions aspect of the Stability and Growth Pact (SGP), but that, by contrast, enables the introduction of real incentives that lead to and develop a genuine will in the governments of the Member States to comply with the rules laid down in the SGP.
In this sense, I would highlight the future tabling of a report by the European Commission on issuance of sovereign bonds - Eurosecurities - under joint and several liability. I should also like to stress the extraordinary work undertaken here, with the institutionalisation of economic dialogue among the various European institutions, as well as the promotion of participation by national parliaments and governments in a genuine democratic debate about economic policy.
Finally, I should like to congratulate my colleague, Mrs Goulard, on her extraordinary work and commitment in getting the most out of this package.
This report, drafted by Mrs Goulard, is on the legislative proposal for amending Council Regulation (EC) No 1467/97, on budgetary surveillance in the euro area, which is part of the economic governance package, adopted by the Commission on 29 September 2010, seeking to 'anchor macroeconomic stability and the sustainability of public finances' so as to make the EU more robust and sustainable. The current economic and financial situation of various EU countries demonstrates the failure of the Stability and Growth Pact. It has not managed to control the public deficit. There is also a need to avoid public and private debt. It is now also becoming necessary to introduce mechanisms that improve competitiveness and restore public finances. The Member States will see the coordination and surveillance mechanisms reinforced in order to prevent any serious errors from being made with their budgetary policy that could threaten economic and monetary union. Since I believe there is a need for rapid, quality solutions in line with the recommendations of the European Central Bank, I voted for this proposal for a legislative amendment, which, in addition to encouraging interinstitutional dialogue, strengthens budgetary discipline and obliges each Member State or institution to accept its responsibilities.
This report is another part of the package of six pieces of legislation on so-called economic governance. We are voting against each and every one of the reports making up this legislative package because of the vision behind it as a whole.
In this case, it is on the regulation on the effective enforcement of budgetary surveillance in the euro area. The report acknowledges the problems and mistakes during the first decade of economic and monetary union, but does not draw the necessary conclusions, instead calling for a 'more robust' framework for surveillance of national economic policies by the Commission and Council. It also adds that such policies should have 'particular focus upon development and strengthening of the internal market': in other words, it wants more neoliberal policies, more privatisations, more free competition, and more policies that favour the strongest over the weakest. The report calls for the payment of fines by any Member States that do not meet the requirements imposed on them by the Stability and Growth Pact. This is also reinforced, however, by an attempt to legitimise the system of sanctions, with an attempt to include a system of incentives. All of this is done without considering the real causes of the problems or the alternative policies that are needed: that is unacceptable.
This report is another part of the package of six pieces of legislation on so-called economic governance, and is one of the package's key pieces of legislation. It is on the regulation on the effective enforcement of budgetary surveillance in the euro area.
Whilst it acknowledges the problems and mistakes during the first decade of economic and monetary union, it pushes blindly ahead, calling for a 'more robust' framework for surveillance of national economic policies by the Commission and Council. However, it always adds that such policies should have 'particular focus upon development and strengthening of the internal market': in other words, it wants more neoliberal policies, more privatisations, more free competition, and more policies that favour the strongest over the weakest. That is, it ends up calling for the same type of monetarist and neoliberal policies and criteria, tightening the veritable stranglehold imposed on the Member States, without a care for the causes of the problems, or for alternative policies that take into account economies' different levels of development.
Thus, it calls for the payment of fines by any Member States that do not meet the requirements imposed on them by the Stability and Growth Pact. This is also reinforced, however, by an attempt to legitimise the system of sanctions, with an attempt to include a system of incentives. That is why we voted against.
in writing. - (SK) In June 2010 the European Council agreed that it was urgently necessary to strengthen the coordination of our economic policies. This agreement included above all the Growth and Stability Pact (GSP) and budgetary surveillance. This mainly involved strengthening the preventive and corrective parts of the GSP, and ensuring that all Member States had national budgetary rules and a medium-term budgetary framework that were in line with the GSP. The Member States using the euro as their currency have a particular interest in and responsibility for implementing economic policies that support the proper functioning of economic and monetary union, and for not applying policies that threaten it. The sanctions for Member States using the euro as their currency should, in the preventive part of the GSP, provide a stimulus for the prudent drafting of fiscal policy. At the same time, it also leaves room for budgetary manoeuvring, taking account above all of the importance of public investments.
in writing. - (EL) The New Democracy group of MEPs voted today in favour of the six proposals in the new economic governance package. The European Parliament's proposals pave the way for an environment of economic stability, while at the same time allowing for the development of innovative action mechanisms, such as Eurobonds and European project bonds.
in writing. - (LT) I welcomed this document, because in the preventive part of the Stability and Growth Pact, the adjustment and adherence to the medium-term budgetary objective should be ensured through an obligation to lodge an interest-bearing deposit temporarily imposed on a Member State whose currency is the euro that is making insufficient progress with budgetary consolidation. This should be the case when a Member State, even with a deficit below the 3% of GDP reference value, deviates significantly from the medium-term budgetary objective or the appropriate adjustment path towards it and fails to correct the deviation. The interest-bearing deposit imposed should be released to the Member State concerned together with the interest accrued on it once the Council has been satisfied that the situation giving rise to the obligation to lodge that deposit has come to an end. The non-interest-bearing deposit should be released upon correction of the excessive deficit while the interest on such deposits and the fines collected should be assigned to stability mechanisms to provide financial assistance, created by Member States whose currency is the euro in order to safeguard the stability of the euro area as a whole.
in writing. - I voted against this report as I strongly oppose the programme of crippling austerity measures which is being driven through the European Union by the centre-right. This package of economic governance reforms will stifle growth in the EU at the very time we need investment for growth, for research and development and for jobs, to secure the economic future of Europe. This financial reform package will hit the poorest in Europe the hardest, while leaving the cause of the crisis - the financial sector - untouched. I welcome improved coordination of economic and fiscal policy in Europe, but strongly oppose the short-term vision under which this is being imposed. Long-term investment in the green economy, in scientific research and in infrastructure is absolutely crucial to economic stability, job creation and growth, and I cannot support this package of reforms which seeks crippling austerity across Europe.
This opinion relates to the proposal for a regulation on the effective enforcement of budgetary surveillance in the euro area. We believe that the enforcement of budgetary surveillance should always be subject to overarching objectives of the EU and, in particular, to the requirements of Article 9 TFEU relating to the promotion of a high level of employment, the guarantee of adequate social protection and the fight against social exclusion. It is equally important for the enhanced surveillance framework to be established in the context of the European Semester of policy coordination.
In order to enhance budgetary surveillance, an enforcement system should be composed not only of fines (sanctions) but also incentives, thereby strengthening the role of the European Parliament and the national parliaments alike. Lastly, we maintain that the fines collected from the Member States which fail to comply with their respective recommendations should be used in support of the EU's long-term investment and job targets.
This report makes it clear what kind of sanctions await Member States which do not bend to the commands of the European Commission. It shows no concern at all about the consequences that such sanctions will have on the people, nor about the legitimacy of the Commission imposing sanctions on elected governments. The only concession that is made is on public debates, which cannot take place in the Member State affected by the sanction. In other words, the people should not interfere in the machinations of a process of which they are the victims. I will never allow the Commission to attack France. I am voting against this report.
in writing. - (DE) The stability criteria were not respected in the past. It is to be assumed that incentives will not help in the future either. It is open to question whether the European Parliament and the national parliaments will be able to play a substantial role in any monitoring process. I believe that macroeconomic imbalances in the EU and in the euro area can only be effectively redressed by splitting the euro into two currency zones. Further planned rescue packages are not required merely out of a sense of fairness and will lead to major difficulties in the northern EU Member States in the future. Although I essentially agree with the report, I reject its approach, which is why I am voting against it.
in writing. - (DE) I seriously doubt that the Stability and Growth Pact, which has failed to work so far, will suddenly become a panacea in one of the most difficult economic phases in the history of the EU. Although this would be desirable, in view of the current crisis, it remains a chimera. We have reached a stage where we can no longer afford further rescue packages. Moreover, dipping into national treasuries and using taxpayers' money to save budgetary delinquents is very unfair. I therefore voted against this report.
in writing. - (LT) I believe that appropriate financial sanctions should be imposed on Member States which fail to comply with the fiscal framework of the Union. There must be a gradual differentiation of sanctions in the preventive and corrective parts of the Stability and Growth Pact. The system of sanctions proposed will ensure graduation and equal treatment between Member States, because the interest-bearing deposit, the non-interest-bearing deposit and the size of the fine will all be composed of a fixed component that equals 0.2% of GDP. Furthermore, the Commission will be given the right to recommend reducing the size of a sanction or to cancel it on grounds of exceptional economic circumstances. In order to implement an effective budgetary surveillance framework, it is very important for the Commission to present the European Parliament and the Council with a report on the possibility of introducing Eurosecurities. I do not agree with the proposal that revenues from unused payment appropriations in the Union budget should be carried over into the following year's Union budget and allocated to programmes conducive to the Union's priorities. I believe that the tax system must remain under the competence of each Member State, and it is consequently inappropriate to oblige the Commission to put forward a set of proposals on a fully fledged common European system of taxation.
Countries that fail to meet the obligations in the preventive and corrective part of the Stability and Growth Pact may be subject, unless they take appropriate measures (the suitability of which will be decided by the Council) and present a rebalancing plan, to the application of financial sanctions equal to 0.1% of GDP. This is an important requirement for ensuring that the new framework established under the economic governance reform is credible and effective. However, there is no need to be too rigid or extreme; incentives for the Member States are a good idea, too. In this sense I applaud the reference to the issue of Eurosecurities (Eurobonds). I have always been in favour of issuing these Eurobonds, which I believe can bring added value by being issued jointly, and of a strong euro. I hope that Parliament will reach a final agreement and approve the entire governance package as quickly as possible, in order to send a strong and unified message to the public and the markets and to stop speculation.
Also as part of the legislative package aimed at reinforcing the economic governance in the EU and the euro area, there has been a vote on this draft opinion on the effective enforcement of budgetary surveillance in the euro area. I voted for this report because I essentially share the rapporteur's concerns, particularly as regards amendments pertaining to the following key issues: 1) the enforcement of budgetary surveillance should always be subject to requirements related to the promotion of a high level of employment; 2) the guarantee of adequate social protection and the fight against social exclusion; 3) enhanced budgetary surveillance through an enforcement system should be composed not only of fines - sanctions - but also incentives; 4) a strengthened role for the European Parliament, as well as that of national parliaments, throughout the entire surveillance process.
This report provides for the Member States to lodge interest-bearing deposits or pay fines, as part of the preventive and corrective parts of the Stability and Growth Pact. This is a system of punishment in advance, when a system of incentives would be more useful. The thinking behind it slots perfectly into the overall 'philosophy' of the package in question. I am voting against for these reasons.
in writing. - (ES) I voted against. The Group of the Greens/European Free Alliance tried to introduce key amendments asking for the use of Eurobonds, fiscal convergence and the application of a cap on financial sanctions and other incentives. These amendments were not adopted and the report ended up being nothing more than a list of sanctions on those countries that do not adhere to their budget. This Directive is intrinsically linked to the Wortmann-Kool report which has already been elaborated on. Thus I have voted against.
At a time of widespread economic crisis such as we are experiencing now, the need for effective enforcement of budgetary surveillance in the euro area is a priority. Such surveillance must, however, take place without any change to the fundamental objectives of promoting a high level of employment, guaranteeing adequate social protection and stepping up the fight against social exclusion. The European Parliament and the national parliaments ultimately play a crucial role in the achievement of this ambitious objective, and their role must therefore be strengthened throughout the surveillance process, at national and international level alike.
in writing. - As my group's shadow Rapporteur I would like to congratulate Mrs Goulard on the adoption of her report and to thank her for the good co-operation between us throughout these difficult negotiations. I chose to abstain on this report and on the proposed amendment on fiscal convergence. I regret that despite the Rapporteur's best efforts the Council watered down or removed numerous intelligent proposals from the text, which made it impossible for me to endorse the report. Because of my position as S&D group shadow Rapporteur on this report I could not join my colleagues from the Maltese delegation in voting against the amendment tabled by my group on fiscal convergence. Although I agree with some of the proposals made in the amendment, I do not support the establishment of a common rate of corporate taxation. We need to have better co-ordination of economic policy but taxation policy must remain in the hands of Member States.
in writing. - The ECR has always worked constructively to ensure that the eurozone can formulate a lasting solution to its sovereign debt crisis. The defects of the Stability and Growth Pact, in both its substance and its enforcement, have been obvious for some time; it is right that efforts are now underway to ensure a lasting settlement that works. We have contributed throughout the committee and trialogue process to ensure that the Parliament's preferred outcome is realistic, workable, and lasting. Nevertheless, we regret that what has been proposed by the Commission and endorsed by the Parliament is not a solution merely for the eurozone, but one that includes those whose currency is not the euro. Whichever way one looks at it, the package we have voted on is one which increases the powers of the EU at the expense of the Member States. It includes concepts that are innovative, such as reversed qualified majority voting and the fining of Member States, and ensures that national budgets are no longer a matter merely for national parliaments. So while we endorse the long term goals, we cannot endorse the means and have voted against those reports which do not confine themselves to the eurozone.
in writing. - (NL) I voted with conviction in favour of the compromise package on economic governance as negotiated by us with the Council. The package that emerged from the negotiations does provide quite a number of answers to the mistakes of the past, including when it comes to budgetary discipline. That in itself represents important progress. Nonetheless, my group and I still harbour reservations about some points, in particular when it comes to realising the preventive part of the Stability and Growth Pact. In order to be able to come up with an all-embracing agreement before the summer recess, it is important to give the negotiations with the Council over the coming weeks every chance and not send out any political signals that could jeopardise a positive end result. The package reflects a precarious political balance that I do not want to put at risk. For that reason I voted against some of the amendments. This should not be interpreted, however, as meaning that I do not fundamentally support some elements of these amendments. I am referring, in particular, to Amendment 9, which argues for convergence in the fiscal sphere. There are certainly elements of this that I could endorse, such as the financial transactions tax or the introduction of a consolidated EU corporate tax base.
The enhancement of economic governance must be based on a robust framework for preventing and correcting macroeconomic imbalances, minimum requirements for national budgetary frameworks, enhanced financial market regulation and supervision, and a credible, permanent crisis resolution mechanism. I think that coherence is required among policies aimed at growth and creating sustainable jobs, with a particular focus on the development and strengthening of the internal market, fostering international trade and competitiveness and providing an effective framework for preventing and correcting excessive budgetary positions. Furthermore, I think that it is of paramount importance that this consolidation of economic governance takes place, while also boosting its democratic credentials.
Current events show that the European Stability and Growth Pact is not very efficient and has failed to prevent several Member States from encountering serious problems in their balance of payments and in paying off their debt. In addition to the aid provided to these countries by the EU, the institutions are therefore working to strengthen the Stability and Growth Pact in order to avoid crises of this kind in the future. That is the objective of the economic governance package, of which this report by my colleague Mrs Wortmann-Kool is a part. The report deals with the surveillance of budgetary positions and the surveillance and coordination of economic policies. The discussion with regard to this report has focused on the issue of the reversed qualified majority voting mechanism - which means that the Commission's recommendations will come into effect unless opposed by a qualified majority of the Council - as well as the review clause. I supported these two mechanisms during the vote because I am convinced that we must be demanding and ambitious in order to improve budgetary stability in Europe and thus to safeguard our future.
The coordination of the Member States' economic policies, in line with the Treaty on the Functioning of the European Union, involves observance of the following guiding principles: stable prices, robust public finances and monetary conditions, and a sustainable balance of payments. The aim is to lay down rules regulating the content, presentation, examination and monitoring of stability programmes and convergence programmes, as part of the multilateral surveillance to be carried out by the Commission and the Council at an early stage. The intention is to prevent budget deficits and excessive debt occurring, and to promote the surveillance and coordination of economic policy, so supporting the achievement of the Union's objectives regarding growth and jobs. The European Parliament shall be duly involved in the European Semester in order to increase transparency, ownership and accountability for the decisions taken, specifically through economic dialogue. For the above reasons, I voted for this report.
in writing. - (NL) The EU and the euro are in turbulent times and we need a rapid and structural resolution to the problems in Greece. However, anyone who looked into this more deeply would have to acknowledge that Europe will come out of this crisis stronger and more robust. Bolstered EU supervision of the economic and budgetary policy of the 27 Member States is an essential prerequisite for the continued existence of the euro. We must ensure that Europe's social side emerges from this stormy period unscathed. Respect for national traditions in relation to wage agreements will have to cost whatever it costs. The most important prize obtained by Parliament is without doubt the incorporation of the European Semester into this legislative package. I say that because the result of this is that not only will the governments have to ensure healthy finances, but Europe will also be able to hold them to account if they fail to invest adequately in training and education, jobs and combating poverty. This package will drastically improve the economic competitiveness and financial health of the EU. Of course, this cannot be a goal in itself. What we have here are tools to realise growth, jobs and social welfare.
This report on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1466/97 on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies is part of an EU economic governance package. This report, like the other, similar reports included in the package, directly refers to the recent financial crisis in Greece and sets the objective of creating a regulatory framework to prevent the repetition of similar crises. On the one hand, the need to strengthen coordination and especially financial monitoring of Member States appears obvious, given the seriousness of the Greek crisis and its repercussions for the other Member States. However, the directives proposed by the report also have problematic aspects that should not be underestimated. In fact, the directives entail a substantial increase in EU interference in the internal economic affairs of Member States, which suggests a sharp decline in the latter's influence. The fact that such a risk cannot be ruled out meant I had to abstain from the vote.
The Wortmann-Kool report is part of the legislative package for reforming economic governance, which consists of six reports resulting from months of negotiations. Parliament has sent a clear message to everyone, and particularly to the Council. I therefore hope that this package will be definitively approved before the summer recess and, above all, applied as soon as possible, so that the European Union is not unprepared, as it was in the past, to rise to the challenges threatening its stability. In particular, I voted in favour of the Wortmann-Kool report because I believe that the European Union needs a solid foundation on which to prevent crises similar to the one we have just been through in the future. This foundation requires the creation of a system of benchmarks for reforming the Stability and Growth Pact in a feasible way. This is necessary because we need to reach a new agreement that no longer forces struggling States to request exemptions from the agreements in force but instead allows for the introduction, through the renegotiation of the Pact itself, of new criteria for establishing sustainable obligations and achievable objectives.
I voted for the report because I agree that, in order to ensure closer coordination of economic policy and sustained convergence of the behaviours of Member States' economies, the Council should go ahead with multilateral supervision as an integral part of the European Semester for the coordination of economic policy, in line with the objectives and requirements provided for in the Treaty on the Functioning of the European Union (TFEU). Parliament shall be duly involved in the European Semester, in order to increase transparency, ownership and accountability of the decisions taken, specifically through economic dialogue. I agree that the Economic and Financial Committee, the Economic Policy Committee, the Employment Committee and the Social Protection Committee should be consulted within the framework of the European Semester wherever deemed appropriate, and that the relevant stakeholders, in particular the social partners, should be involved in the European Semester as regards the main political issues, wherever appropriate, in accordance with the TFEU, with the law and with national policies.
The current economic, financial and social crisis has demonstrated that the European Union's current economic governance model has not worked: the surveillance framework has shown itself to be very weak and the rules of the Stability and Growth Pact (SGP) have not been respected. I therefore support the package of measures that the European Commission has tabled on economic governance. I am voting for the Wortmann-Kool report on strengthening budgetary surveillance and coordination of economic policies. I agree with reversed qualified majority voting, which reinforces the role of the European Commission by demanding a qualified majority in the Council in order to derogate from the Commission's decision. I think the 'economic dialogue' provided for here is very important, as is the clear, necessary link with the European Semester. I welcome the provision for a Member State's temporary departure from the adjustment path when it results from unforeseen events, which ensures that the process will be flexible and realistic.
We can take two important lessons from the recent crisis: the need for sustainable public finances, and the urgent need to work towards increased coordination of economic policy between the Member States, with an emphasis on prevention. This report is on those exact points.
I would immediately stress the importance of including the European Semester in this legislative text, so as to gradually provide an effective platform for joint political discussion of the budgetary policies adopted by all the Member States, which will favour a robust and balanced economic union. I would stress the crucial importance of EU Member States' public finances being in order, as well as the need to adopt increasingly responsible economic policies that ensure stability and growth.
We need to be responsible. We need to adopt policies that save money, principally when times are good, so that we might have means of defending ourselves when times are harder. I consider this report crucial if we, as a Union, are to achieve increasingly greater coordination and prevention. Finally, I should like to thank Mrs Wortmann-Kool, a colleague from my group, for her exemplary work whilst negotiating and concluding this package.
This report, drafted by Mrs Wortmann-Kool, is on a legislative proposal on economic governance, adopted by the Commission on 29 September 2010, on the surveillance of budgetary positions, and the surveillance and coordination of economic policies, which is part of the economic governance package, adopted by the Commission on 29 September 2010, seeking to 'anchor macroeconomic stability and the sustainability of public finances'. The strengthened framework for economic governance should promote growth and employment, with particular focus on developing and strengthening the single market, and on fostering international trade and competitiveness.
The strengthening of economic governance should be accompanied by the reinforcement of the democratic legitimacy of economic governance in the Union, which should be achieved through the increased participation of the European Parliament and the national parliaments in all processes of economic policy coordination. The Stability and Growth Pact and the entire framework for economic governance should be compatible with the Union's strategy for growth and jobs, and should complete it. I voted for this proposal for a legislative amendment, whose definitive text I hope to see adopted during Parliament's July plenary sitting.
This is yet another of the pieces of legislation in the so-called economic governance package. In this case, it aims to strengthen surveillance of budgetary positions, and the surveillance and coordination of economic policies. In practice, this regulation lays down the rules regulating the content, presentation, examination and monitoring of stability programmes and convergence programmes, as part of the multilateral surveillance that the Commission and Council want to carry out at an early stage; the argument being to prevent budget deficits and excessive debt occurring, and to promote the surveillance and coordination of economic policy. The tired old arguments about growth and jobs being the main objectives are being wheeled out.
As we know and have said, the result is the opposite. Solidarity and economic and social cohesion are nothing more than empty words: dead letters in the Treaties. It is dominated by monetarist and neoliberal policies in the interest of guaranteeing greater profits for large companies and financial institutions. As for the people, as the experiences of Greece, Ireland and Portugal show, what they see and suffer in the flesh is more social inequality, more unemployment and more poverty. It must be acknowledged, once and for all, that the policies in force, that they now want to deepen, are the fundamental cause of the crisis.
This is part of the package of six legislative texts on economic governance and aims to strengthen surveillance of budgetary positions, and the surveillance and coordination of economic policies. In practice, this regulation lays down the rules regulating the content, presentation, examination and monitoring of stability programmes and convergence programmes, as part of the multilateral surveillance that the Commission and Council want to carry out at an early stage; the argument being to prevent budget deficits and excessive debt occurring, and to promote the surveillance and coordination of economic policy. It is always argued that the objective is growth and employment, but, as they have forgotten policies of solidarity, and of economic and social cohesion, committing only to monetarist and neoliberal policies in the interests of guaranteeing greater profits for large companies and financial institutions, what we will have is more social inequality, more unemployment and more poverty, as the cases of Greece, Ireland and Portugal have already shown.
Until Europe's leaders acknowledge that their policies are the fundamental cause of the crises that persist, we will witness a degradation of the economic, social and political situation, which will inevitably cause further social tension and more conflicts...
(Abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - (SK) The recent global economic and financial crisis has revealed and deepened the need for better coordination and improved surveillance of economic policies in the economic and monetary union. Shortcomings and weak points persist in the current system of coordination and in existing surveillance processes. It is essential to strengthen the framework of the economic and monetary union with the aim of securing macroeconomic stability and the sustainability of public finances. Most Member States will have a vital need for substantial consolidation in order to return to a trend of declining public debt. The problems are all the more urgent, however, given that European societies and economies are facing the consequences of an ageing population, which could put even greater pressure on labour supply and the budgets of public finances. The coordination of the economic policies of Member States within an EU framework should above all include adherence to a sustainable balance of payments and the need for public investments.
in writing. - (EL) The New Democracy group of MEPs voted today in favour of the six proposals in the new economic governance package. The European Parliament's proposals pave the way for an environment of economic stability, while at the same time allowing for the development of innovative action mechanisms, such as Eurobonds and European project bonds.
Europe needs stronger and more Community-based economic governance. However, the package of measures being voted on today wrongly reflects the tendency of the current centre-right majority to view governance as a mere austerity exercise, by strengthening the preventive and corrective dimension of the Stability and Growth Pact without outlining mechanisms and instruments for supporting investment and development. One cannot accept the reverse majority rule and tougher parameters and sanctions without a golden rule to protect Member States' investments and without Eurobonds to fund European investments and, at the same time, to guarantee sovereign debt. This is not a good enough formula for tackling the crisis and it is destined to make it worse. That is why we will vote against this and the other reports on fiscal surveillance. Moreover, we will fight to take European economic policy in a different direction and, at the same time, to strengthen the Community method and the EU's instruments and resources.
in writing. - (LT) I welcomed this document, because the economic and financial crisis has exposed the need to review the framework for the economic and monetary union (EMU) in order to enforce the existing instruments and to broaden the procedures for coordination and multilateral surveillance. As the Commission stresses in its Explanatory Memorandum, the system must be strengthened in order to 'anchor macroeconomic stability and the sustainability of public finances, which are preconditions for durable output and employment growth.' The economic governance package comprises six proposals aiming at reinforcing the coordination and surveillance of economic policies in the economic and monetary union (EMU) in the context of the Europe 2020 strategy and the European Semester, which is a new surveillance cycle, a linking process under the Stability and Growth Pact and the Broad Economic Policy Guidelines. I believe that it is particularly important for the strengthening of economic governance to go hand in hand with reinforcing the democratic legitimacy of European governance. Consequently, the role of the European Parliament should be strengthened throughout the whole surveillance process. In addition, regular consultation with social partners and the involvement of national parliaments are necessary preconditions for a credible and transparent surveillance framework.
in writing. - I voted in favour of this report, but I think we should have been clearer and stronger in our demands when it comes to the mechanism of sanctions and penalties. The current line stays vague and does not express clearly that in case of a breach, sanctions must follow automatically, without being subject to political bargaining. Although the role of the Commission is strengthened, the report should clearly support the reversed qualified majority voting as planned in the first place to ensure independent and fast procedure of applying needed measures. I welcome in overall the call for greater transparency and involvement of European Parliament and national parliaments. This is especially important considering the call to align the national budgets with the European Semester. All actors have to be fully involved and informed at all stages to ensure preventing problems and finding solutions at earliest moment possible.
in writing. - I voted against this report as I strongly oppose the programme of crippling austerity measures which is being driven through the European Union by the centre-right. This package of economic governance reforms will stifle growth in the EU at the very time we need investment for growth, for research and development and for jobs, to secure the economic future of Europe. This financial reform package will hit the poorest in Europe the hardest, while leaving the cause of the crisis - the financial sector - untouched. I welcome improved coordination of economic and fiscal policy in Europe, but strongly oppose the short-term vision under which this is being imposed. Long-term investment in the green economy, in scientific research and in infrastructure is absolutely crucial to economic stability, job creation and growth, and I cannot support this package of reforms which seeks crippling austerity across Europe.
We support the proposal to reinforce Member States' compliance with the Stability and Growth Pact and to encourage greater coordination of their fiscal policies. The regulation adopted today has been amended to ensure that Member States follow prudent fiscal policies in good times so as to build up the necessary buffer for more difficult times. The framework for budgetary surveillance and for the coordination of EU economic policies should be broadened so as to include employment and social aspects.
As regards, on the other hand, the stability and convergence programmes of the Member States, these should include information on the consistency of the Member States' budgetary objectives with the EU's growth and jobs strategy, and the Employment Committee and the Social Protection Committee should be consulted during every surveillance procedure. We also think it extremely important that the strengthening of economic governance go hand in hand with reinforcing the democratic legitimacy of European governance. In this respect, Parliament should be regularly consulted and involved in the entire process, as should all the social partners. This is a necessary precondition of a credible and transparent surveillance framework.
This report proposes helping the Commission to find the best instruments for measuring the political failures of leadership for which governments might be responsible. Do we need to take as a reference the budgetary objective set by the Commission or a reference rate as a function of GDP? That is all that worries the parliamentary majority. These instruments will put the European people at the mercy of rating agencies. They will extend the austerity plans which are currently bleeding Greece, Ireland and Portugal dry.
I am voting against this report, which I condemn. France is an independent and sovereign country.
in writing. - (DE) The planned measures do not provide for obligatory participation by the banks. However, a rescheduling of debt will be unavoidable. The taxpayer does not necessarily have to pay for the speculation errors made by banks. As the example of Iceland shows, orderly state bankruptcy can be the right answer.
Greece is the cradle of European culture. In view of the impotence of the political players, their inability to recognise cause and effect and their unwillingness to accept responsibility, it seems that this culture could also come to an end through Greece. I have voted against this report.
in writing. - (LT) The strengthening of economic governance should go hand in hand with reinforcing the democratic legitimacy of European governance. We must make every effort to ensure that we achieve macroeconomic stability and sustainability in public finance. In order to ensure strengthened coordination of Member States' economic policies and actions, it is necessary to broaden the procedures for coordination and multilateral surveillance. In order to identify expected divergences of the budgetary position from the medium-term budgetary objective, or from the appropriate adjustment path towards it, the Council and the Commission must carry out multilateral surveillance. We must continuously monitor how convergence programmes and the economic policies of Member States with a derogation are implemented in line with convergence programme objectives. I believe that the deadline of five months, to address the deviation from the adjustment path towards the medium-term objective, is sufficient. Moreover, the actions a Member State takes to address the deviation should be strictly controlled.
May I first offer my sincerest congratulations to Mrs Wortmann-Kool on the work she has done on the economic governance package. The Stability and Growth Pact has been weakened; more serious and effective rules need to be introduced and less discretion shown to the Member States. Preventive actions are crucial in this respect, as they allow for situations to be prevented without ex post actions having to be taken. I agree with the report when it supports the Commission's approach and extends the use of reversed qualified majority voting to block a Commission decision in the Council. Parliament's goal must be to prevent the intergovernmental method from being used, but we must look at things from an overall perspective and, without watering down the regulation, find solutions to ensure that the Commission's independence is guaranteed and that Parliament can be an actor and not just a spectator in the process, reaching a mutual agreement with the Council. I hope, in fact, that Parliament will reach a final agreement and approve the entire governance package as quickly as possible, in order to send a strong and unified message to the public and the markets and to stop speculation.
As part of the legislative package aimed at reinforcing the economic governance in the EU and the euro area, there has also been a vote on this draft opinion on the strengthening of the surveillance of budgetary positions and the surveillance and coordination of economic policies. I voted for this report because I essentially share the rapporteur's concerns, particularly as regards amendments pertaining to the following key issues: 1) the EU's framework for budgetary surveillance should be broadened so as to include employment and social aspects; 2) the guidelines for Member States' employment policies should be taken into account when they present their respective stability and convergence programmes, as well as during the examination of those programmes; 3) the multilateral surveillance of the stability and convergence programmes should be conducted as part of the European Semester; and 4) the stability and convergence programmes of the Member States should include information on the consistency of the Member States' budgetary objectives with the EU's growth and jobs strategy, such as the Europe 2020 strategy, and in particular with the Broad Economic Policy Guidelines and the Guidelines for the Employment Policies.
This report aims to ensure that the Member States will comply with the deficit and debt limits set out in the Stability and Growth Pact. I am voting against it for two main reasons: because the pact it aims to regulate is responsible for a decade of mediocre growth in Europe, and because its disciplinary measures are founded on sanctions that aggravate the problems it aims to solve. This reports, and the others in the package, should have at least had the good sense to keep public investment separate from deficit calculations, in the name of job creation, which would be the main objective of any economic coordination that was mindful of Europeans' concerns.
in writing. - (ES) I have voted against as this report tries to solve the public deficit exclusively through adjustments in public spending. Specifically, a medium-term objective of gross domestic product growth (GDP) is introduced. This will be strictly controlled by the Commission. In fact, extra powers are granted to the European Commission including the ability to automatically sanction Member States of the euro area unless the Council decides against this by qualified majority. This report implies that fiscal consolidation is prioritised over the long term sustainability objectives and the European Union's objectives of job creation, combating poverty and social cohesion. It is the tough part of the package. It tries to put all the emphasis on the application of adjustments and austerity mechanisms, excluding the use of counter-cyclical mechanisms. Furthermore, it lacks the incentives to achieve the medium-term growth objectives and it focuses exclusively on the system of sanctions.
I believe the Stability and Growth Pact should be updated and fiscal policy coordination improved in order to strengthen surveillance of national budgets and ensure that Member States take 'prudent' decisions in good times for the economy, building up the necessary buffer for the bad times. This is the only real way of ensuring that the pattern of debt and deficit will be monitored more closely. Lastly, I welcome the proposal to set specific requirements for national fiscal frameworks, strengthening the enforcement mechanisms for the euro area Member States.
in writing. - (NL) Today, Parliament decided its position on European economic governance. The European Union needs stricter European economic supervision and a reform of the Stability and Growth Pact. However, the short-sighted approach of the Centre Right does not provide a sound basis for credible and coherent reform. Their tunnel vision focus on cuts without seeking to increase EU income is no basis for a sustainable fiscal policy. It would mean that poverty in the EU would only increase. Fiscal consolidation must be teamed with government investment and other collective spending if we want to create more jobs and avoid excessive socio-economic instability. You cannot demand high-quality education and training while at the same time slashing the relevant budgets. I therefore voted against the Wortmann-Kool, Feio and Goulard reports. The Group Of The Greens/European Free Alliance advocates a macroeconomic approach whereby the balances of trade of the different Member States would have to be better aligned. Economic measures need to be placed in a broader framework incorporating other elements such as solidarity and responsibility. I therefore gave my support to the report on the macroeconomic pillars, which provided for an all-encompassing and systematic approach that would make it possible to prevent future crises. I also voted in favour of the Ferreira, Haglund and Ford reports.
in writing. - The ECR has always worked constructively to ensure that the eurozone can formulate a lasting solution to its sovereign debt crisis. The defects of the Stability and Growth Pact, in both its substance and its enforcement, have been obvious for some time; it is right that efforts are now underway to ensure a lasting settlement that works. We have contributed throughout the committee and trialogue process to ensure that the Parliament's preferred outcome is realistic, workable, and lasting. Nevertheless, we regret that what has been proposed by the Commission and endorsed by the Parliament is not a solution merely for the eurozone, but one that includes those whose currency is not the euro. Whichever way one looks at it, the package we have voted on is one which increases the powers of the EU at the expense of the Member States. It includes concepts that are innovative, such as reversed qualified majority voting and the fining of Member States, and ensures that national budgets are no longer a matter merely for national parliaments. So while we endorse the long term goals, we cannot endorse the means and have voted against those reports which do not confine themselves to the eurozone.
The economic and financial crisis that has rocked the euro area has threatened the instruments of economic and monetary union, and demonstrated the harmful consequences of asymmetric shocks and systemic risk, in a monetary area that is not considered optimum. This report, which is part of a package of six reports on economic governance in the EU, aims to create preventive and corrective mechanisms, so avoiding budget deficits and excessive debt. Furthermore, it institutionalises the European Semester through the need for the involvement of all the European institutions, where national reform programmes should incorporate EU objectives. I should also like to stress that it seeks to expand the mechanism of reversed qualified majority voting in the Council to all stages of the process of assessing, examining and monitoring the Stability and Growth Pact and national convergence programmes. I am voting for this report because I believe the EU needs to send a message of stability to the markets, using a short- and long-term economic governance strategy. The sovereign debt crisis rocking the EU - in particular the three countries already bailed out, not least Portugal - will only be overcome with concerted decisions and increased involvement of the EU institutions, in particular Parliament and the Commission.
in writing. - The economic governance package approved by a right-wing majority in the European Parliament will risk entrenching austerity in EU law. I voted against the overall package as I do not believe it is the right thing to do in the current financial climate. Right-wing governments are trying to push through a number of economic policies that cut deficits in the short term but provide no hope for economic growth in countries in the long term. Improved coordination on economic policy is without doubt a good idea for Europe's long-term growth. However, we need a progressive alternative to ensure growth in the economy - without growth in the economy it is impossible to provide jobs and fund public services. Investment spending should be dealt with separately from regular annual government spending in the debt rules. It is also vital for governments to be able to undertake stimulus spending, as the Labour government did in 2008/2009, to prevent this crisis from turning into a global depression.
in writing. - Dear President, I abstained on the vote on the Wortmann-Kool and the Feio reports which look to revise the Stability and Growth Pact. I am glad that the reports are strong on the need to avoid debts and deficits, and they have certainly been drafted according to an economic philosophy that I support. However, I have doubts that tweaks to the Stability and Growth Pact, that failed so miserably in assuring both stability and growth, are the right solution to Europe's economic woes. I also have grave concerns about reverse qualified majority voting in Council decisions linked to these reports. We should not underestimate the precedent that this is setting, and the shift in power away from the Council that this would entail.
I voted in favour of the report presented by Mrs Wortmann-Kool. It supports the Commission's approach in adding qualified majority voting to selected parts of the procedures. The upshot of the economic dialogue between the European institutions and the Member States is that the national reform programmes will have to be drawn up by the individual States, with due regard to the achievement of the EU's objectives. It is important to stress that, according to Mrs Wortmann-Kool's report, Parliament's role will involve requesting and conducting hearings of the President of the Euro Group.
Current events show that the European Stability and Growth Pact is not very efficient and has failed to prevent several Member States from encountering serious problems in their balance of payments and in paying off their debt. In addition to the aid provided to these countries by the EU, the institutions are therefore working to strengthen the Stability and Growth Pact in order to avoid crises of this kind in the future. That is the objective of the economic governance package, of which this report by my fellow Member Mr Haglund is a part. The report deals with enforcement measures to correct excessive macroeconomic imbalances in the euro area. I supported this report, just as I support the economic governance package as a whole.
The Commission's proposals on improving economic governance are of the highest importance for the future of the EU and for economic growth. Therefore, the framework for economic governance must be improved, and it must be founded on increased national appropriation of the rules and policies adopted, and on more robust EU-level monitoring of national economic policies. This report, for which I voted, advocates the need for Member States to create accounting systems that fully and consistently cover all sectors of public administration.
It adds that the Member States must ensure that their budgetary plan is founded on realistic macroeconomic and budgetary forecasts. Budgetary planning must be founded on a realistic scenario. In order to help the Member States prepare their budgetary forecasts, the Commission should provide forecasts of EU spending, based on the level of expenditure planned in the Multiannual Financial Framework.
The aim of this report on the proposal for a regulation of the European Parliament and of the Council on enforcement measures to correct excessive macroeconomic imbalances in the euro area is to draw up an action plan for preventing new economic crises of the kind that recently befell Greece, and in this way it supplements a series of other reports presented in the same economic governance package. The general aim of the report, namely to strengthen coordination between EU economies, is undoubtedly a good one, but the same cannot be said of the mechanisms that are meant to achieve it. In fact, the report, like the other, similar reports included in the economic governance package, essentially proposes to strengthen central surveillance and monitoring of individual Member States' economies, which would gradually and consistently weaken the role and the freedom of national economies themselves. I therefore decided to abstain from the vote.
The Haglund report is part of the legislative package for reforming economic governance, which consists of six reports resulting from months of negotiations. Parliament has sent a clear message to everyone, and particularly to the Council. I therefore hope that this package will be definitively approved before the summer recess and, above all, applied as soon as possible, so that the European Union is not unprepared, as it was in the past, to rise to the challenges threatening its stability. In particular, I voted in favour of the Haglund report because I believe that in future we will have to avoid repeating past mistakes, and will have to rule out the possibility of some countries in the euro area violating the stability rules that will be adopted. Therefore, I believe that the system of yearly fines for non-compliance with these rules, as proposed in the report, should be supported and, above all, strictly applied. Moreover, the request to extend reversed qualified majority voting is further evidence of this Parliament's desire to take action and respond to the crisis.
I voted for the report because I agree that the Commission should publish a report on the application of this regulation three years after it comes into force, and then every five years subsequently. I agree that this report should assess, inter alia, the effectiveness of the regulation, the progress made towards ensuring closer coordination between economic policies, and sustained convergence of the behaviour of the Member States' economies, pursuant to the Treaty.
The current economic, financial and social crisis has demonstrated that the European Union's current economic governance model has not worked: the surveillance framework has shown itself to be very weak and the rules of the Stability and Growth Pact have not been respected. I therefore support the package of measures that the European Commission has tabled on economic governance. I am voting for the Haglund report on enforcement measures to correct excessive macroeconomic imbalances. I regret that the regulation is not also being applied to any countries outside the euro area that want it. I agree with reversed qualified majority voting and regret that the Council continues to oppose this mechanism.
I should like to welcome the introduction of a mechanism of sanctions for correcting macroeconomic imbalances, in line with what is happening at the moment with the Stability and Growth Pact rules. Let us aim here, once again, to give less emphasis to the punitive aspect and more to the corrective aspect.
The procedure provided for in this report is totally new to the framework of Union law, and I believe it will go on to play an indispensible role in the Member States' future macroeconomic policies. It enables not just greater coordination, but also greater accountability by governments at national and EU level.
I would also stress the introduction of the reversed qualified majority rule in the Council when decisions are being taken that are essential to the proper functioning of this package. Finally, I should like to congratulate my colleague, Mr Haglund, on his excellent work and dedication.
The regulation on enforcement measures to correct excessive macroeconomic imbalances in the euro area is another key piece of the legislative package on economic governance. This regulation addresses a system of sanctions and the application of fines to any Member States not fulfilling the requirements imposed by the European Commission on the basis of the delegated acts.
What we have before us is a process of intervention that calls for the application of the same type of monetarist and neoliberal policies and criteria that led to the current crisis, particularly affecting the most vulnerable economies. The stranglehold imposed on the Member States is being tightened, without a care for the causes of the problems, or for alternative policies that take into account economies' different levels of development.
Although the proposal initially only covers Member States whose currency is the euro, the European Parliament is seeking its application to any Member State that has notified the Commission that it wishes to apply this regulation, even if it is not a member of the euro area. The intention is to expand the application of sanctions and the payment of fines to any Member State not complying with the impositions that have been laid down, placing them in a genuinely submissive position with regard to the European institutions and to the directory of powers that are, essentially, in charge of them...
(Abbreviated in accordance with Rule 170 of the Rules of Procedure)
This is the regulation on enforcement measures to correct excessive macroeconomic imbalances in the euro area, and is yet another key piece of legislation in the package on economic governance. This regulation is concerned, above all, with a system of sanctions and the application of fines to any Member States not fulfilling the requirements imposed by the European Commission on the basis of the delegated acts.
Although the proposal initially only covers Member States whose currency is the euro, the European Parliament is seeking its application to any Member State that has notified the Commission that it wishes to apply this regulation, even if it is not a member of the euro area.
It is yet another interventionist measure that calls for the application of the same type of monetarist and neoliberal policies and criteria, tightening the veritable stranglehold imposed on the Member States, without a care for the causes of the problems, or for alternative policies that take into account economies' different levels of development. What it does is expand the application of sanctions and the payment of fines for any Member State not complying with the requirements imposed on it, placing them in a genuinely submissive position with regard to the European institutions, just so as to serve the interests of large companies and financial institutions...
(Abbreviated in accordance with Rule 170 of the Rules of Procedure)
in writing. - (SK) The existence of large macroeconomic imbalances, including extensive and persistent differences in competitiveness trends, was looking very harmful for the EU at the moment when the crisis hit, and especially for the euro. The low cost of finance in the years running up to the crisis led to an incorrect distribution of resources. These were often assigned for less productive purposes, which in some Member States resulted in an unsustainable level of consumption, the creation of property bubbles and a build-up of both external and internal debt. It is therefore important to create a new structured approach in order to prevent an undesirable macroeconomic imbalance in all Member States and to correct it. The Europe 2020 strategy establishes an ambitious and comprehensive strategy for ensuring the intelligent, sustainable and inclusive growth of the EU economy. In the context of the crisis, this strategy designates new areas that must be focused on in addressing the weak sides of Europe within the framework for the surveillance of macro-financial and structural problems. It includes a challenge to draw up a specific political framework for the eurozone, with the aim of addressing the extensive macroeconomic imbalance, and in particular to take account within this of the deep economic and financial links within the eurozone and their impact on the single currency. For this reason, it is essential, in my opinion, to have a mechanism for monitoring macroeconomic imbalances and, if necessary, to ensure that adequate corrective measures are adopted for them. The key issue above all is the link between the preventive and corrective measures.
in writing. - (EL) The New Democracy group of MEPs voted today in favour of the six proposals in the new economic governance package. The European Parliament's proposals pave the way for an environment of economic stability, while at the same time allowing for the development of innovative action mechanisms, such as Eurobonds and European project bonds.
in writing. - (LT) I welcomed this document, because enforcement of the Regulation on macroeconomic imbalances in the euro area should be strengthened by establishing interest-bearing deposits, if a Member State has failed to comply with the recommendations and has not taken the corrective action recommended by the Council, which are converted into a yearly fine in cases of repetitive non-compliance with the recommendations to address excessive macroeconomic imbalances. These enforcement measures apply to Member States whose currency is the euro. In order to ensure equal treatment between Member States, the interest-bearing deposit and the fine should be identical for all Member States whose currency is the euro and equal to 0.1% of the gross domestic product (GDP) of the Member State concerned in the preceding year. I believe that the Commission should be given the possibility to propose to reduce the amount of the fine or cancel it in exceptional economic circumstances, and the power to adopt individual decisions for the application of the sanction provided for in this regulation should be conferred on the Council.
in writing. - I abstained from this vote. I supported the accompanying Ferreira report, but was unable to support this report as I strongly oppose the programme of crippling austerity measures which is being driven through the European Union by the centre-right. This package of economic governance reforms will stifle growth in the EU at the very time we need investment for growth, for research and development and for jobs, to secure the economic future of Europe. This financial reform package will hit the poorest in Europe the hardest, while leaving the cause of the crisis - the financial sector - untouched. I welcome improved coordination of economic and fiscal policy in Europe, but strongly oppose the short-term vision under which this is being imposed. Long-term investment in the green economy, in scientific research and in infrastructure is absolutely crucial to economic stability, job creation and growth, and I cannot support this package of reforms which seeks crippling austerity across Europe.
The Commission's proposals for improved economic governance are of major importance for the future of the European Union and for growth in the countries belonging to the euro area. Economic governance should be built on stronger national ownership of commonly agreed rules and policies and on a more robust EU national economic policy surveillance framework. If the latter is to be credible and efficient, it must be strengthened by the introduction of yearly fines for non-compliance with recommendations or the obligation to draw up a sufficient corrective action plan.
We believe that economic governance and national economic policy should be a matter of common concern for all the parties involved, and that there should be an emphasis on early detection and prevention of potentially harmful macroeconomic imbalances. Greater involvement of parliaments at national level and EU level alike is therefore needed.
Lastly, we believe that the Commission should have a stronger and more independent role in the surveillance procedure as regards assessments that are specific to each Member State, monitoring, missions, recommendations, warnings and sanctions. We also believe that enhanced transparency and accountability are crucial, in order to strengthen peer support and peer pressure, and that Parliament should have a stronger role in the surveillance process, but not an executive role.
Faced with the threat of the Commission imposing annual fines on Member States challenging its authority, the majority can find nothing better to do than propose extending these. Even better, they propose that the sums thus obtained by the EU should be allocated to the EU-IMF stability fund, the effects of which are currently being suffered by the Greek, Irish and Portuguese people. This is tantamount to the hangman's salary being paid by the victim! I am voting against this report.
in writing. - (DE) The dishonesty of the Greek Government in presenting false information in relation to its budgetary situation has contributed to the current crisis with the euro and the EU. Following the last rescue package, the socialist government in Greece failed to implement the painful, yet necessary, structural changes. All of the planned European governance measures aim to wrest power from the Member States, increase the influence of the central powers in Brussels and restrict democracy in Europe. The lack of participation by the banks and investors, who made healthy profits in recent years, shows how much influence these groups actually wield over the political elite in Europe. While the top ten thousand will cash in - thus, all the payments to Greece will not go to the Greek people, but will instead line the pockets of investors - the people of Europe are being weighed down with more and more unjustified financial burdens. Because this should be roundly rejected, I voted against this report.
in writing. - (DE) More and more new rescue packages are being assembled for Greece, billions in taxpayers' money are being squandered and plans are being forged for economic governance for the whole of Europe. All Member States need to save money in order to deal with the burden of the euro crisis, the safety net and the packages for Greece. All of these austerity measures hit wage-earners and the weakest sectors of society. I therefore voted against this report.
in writing. - (LT) An improved economic governance framework should be built on stronger national ownership of rules and policies and a more robust surveillance framework at the European level of national economic policies. The governance framework must be reformed extensively. In order to ensure that the provisions of the regulation on microeconomic imbalances in the euro area can be properly implemented and achieve the objectives outlined, a differentiated system of sanction allocation must be established. Consequently interest-bearing deposits must be applied to a Member State if it fails to comply with recommendations and does not carry out the corrective actions proposed by the Council. In cases of repetitive non-compliance with the recommendations, the interest-bearing deposits are converted into a yearly fine. I agree with the proposal that the interest-bearing deposit and the fine should be identical for Member States whose currency is the euro, in order to ensure equal treatment for all Member States. Only a strong and independent Commission can properly supervise and give directions in the new deeper and wider economic policy surveillance framework. Consequently, the Commission needs to be given the right to recommend reducing the size of a sanction or to cancel it in exceptional economic circumstances. Meanwhile the power to adopt individual decisions for the application of the sanction should be conferred on the Council.
I voted for this report on enforcement measures to correct excessive macroeconomic imbalances in the euro area, which is part of the legislative package aimed at strengthening economic governance in the EU and the euro area. The Commission proposals for improving economic governance are of the greatest importance for the future of the EU and for economic growth, particularly in the euro area. The crucial importance of these measures meant that Parliament's rapporteurs decided to examine the Commission proposals exhaustively as a package, and to improve them so as to establish a robust and coherent framework for the coming decades. The rapporteurs have taken the Commission's proposals as a starting point for their work. This is the first time that Parliament is making a codecision on the macroeconomic development of the Union alongside the Council. The new competences conferred by the Treaty of Lisbon have led to new responsibilities and the Council will not be able to make a final decision on the entire package without Parliament's agreement. The aim of this procedure is to ensure coherence and the timely adoption of all elements making up the package; that has also been achieved with this report.
Economic governance and national economic policy should be more a matter of common concern for all the parties involved. The Commission's proposals for improved economic governance are of major importance for the future of the European Union. They may be a good starting point, but they need to be further developed. The points to be further developed are: a stronger focus on prevention of unsustainable fiscal and macroeconomic policies; the need for national reform programmes and stability and convergence programmes to be duly dealt with at national level before submission to EU-level surveillance; a stronger and more independent role for the Commission in the surveillance procedure; more independence for the Commission in relation to the Council concerning compliance with EU rules; the need for the decision-making procedure based on reversed qualified majority voting in the Council to be introduced in both the preventive and the corrective parts of the framework; enhanced transparency and accountability, in order to strengthen peer support and peer pressure; a more independent role for the Commission in the decision-making procedure but also greater accountability on the part of the Commission; and lastly, the need for Parliament to have a stronger role in the surveillance process, but not an executive role. For these reasons, I voted in favour.
This report aims to establish a series of joint-action measures that will enable the correction of dangerous macroeconomic imbalances in the euro area. The measures available range from interest-bearing deposits to the charging of fines, and so slot perfectly into the punitive philosophy of the package as a whole, with which I disagree. In itself, the inclusion of macroeconomic imbalances in the universe of economic coordination is positive, but the proper conclusions have not been drawn from it. For example, during the process of applying sanctions, no account is taken of the symmetry and interdependence between countries with trade surpluses and countries with excessive deficits. All the punishments are applied to those already in difficulty, even when these are the result of a euro overvalued against the dollar.
in writing. - (ES) I have abstained. On the negative side, this report introduces the possibility of sanctioning Member States that do not apply measures to correct excessive imbalances. Specifically, the possibility to impose a sanction of 0.1% of gross domestic product (GDP) in the case of Member States that do not apply the recommendations is introduced. However, on the positive side, it also includes the requirement to introduce the 'reverse voting mechanism' clause which implies that sanctions must be adopted except when the Council (exclusively the euro area members) votes against this by qualified majority. When we ask for more economic governance and coordination these must, of course, be accompanied by certain sanction measures. However, it is still not clear what would be the real economic effect and the effect of the application of this very rigid sanction on the citizens of the Member States. As there are no reports providing justification, I am therefore abstaining.
If European economic governance is to be improved, the coherence and timely adoption of all parts of the package have to be guaranteed straight away, within the context of these procedures. Everyone is now aware of the need for an improved economic governance framework to guarantee a more robust EU national economic policy surveillance framework. Furthermore, this surveillance should be broadened to prevent harmful macroeconomic imbalances, with a guarantee that, in future, it will go beyond fiscal policy and that its remit will be extended to early detection and prevention of potentially harmful economic imbalances, too. Macroeconomic surveillance cannot be based on a static and simplistic reference framework. Rather, this procedure must be based on thorough economic analysis, through in-depth reviews investigating a broad range of economic factors.
in writing. - The ECR has always worked constructively to ensure that the eurozone can formulate a lasting solution to its sovereign debt crisis. The defects of the Stability and Growth Pact, in both its substance and its enforcement, have been obvious for some time; it is right that efforts are now underway to ensure a lasting settlement that works. We have contributed throughout the committee and trialogue process to ensure that the Parliament's preferred outcome is realistic, workable, and lasting. Nevertheless, we regret that what has been proposed by the Commission and endorsed by the Parliament is not a solution merely for the eurozone, but one that includes those whose currency is not the euro. Whichever way one looks at it, the package we have voted on is one which increases the powers of the EU at the expense of the Member States. It includes concepts that are innovative, such as reversed qualified majority voting and the fining of Member States, and ensures that national budgets are no longer a matter merely for national parliaments. So while we endorse the long term goals, we cannot endorse the means and have voted against those reports which do not confine themselves to the eurozone.
As the last year has shown, the Stability and Growth Pact, which was supposed to be an effective means of preventing Member States from breaching the macroeconomic policies of the euro area, has - to put it mildly - not been very successful. This was to a large extent due to the fact that Member States felt they would not be punished, because the sanctions provided for in the system were not applied automatically. The measures which have been proposed centre mainly around stronger coordination of the fiscal policy of individual Member States and tougher and automatic sanctions intended to force Member States to maintain greater macroeconomic discipline.
Institutionalised austerity cannot be the only response that we offer Europeans. The 'governance' package that has just been voted on is inherently poorly balanced in the way it seeks to respond to the crisis. Admittedly, we must strengthen the Growth and Stability Pact and deficits must be more closely monitored, and even penalised. However, strict rules laid down for the deficits and the debt cannot be our sole response. We must listen to what European citizens are saying to us, they who have been the first to suffer the economic and social effects of the crisis: austerity alone is intolerable. The 'governance' package should be offset by a European investment plan which guarantees economically and socially sustainable development. It should introduce the financial tax and Eurobonds. I therefore voted for the Feio and Wortmann-Kool reports while I abstained on the Ferreira, Ford and Haglund reports and I voted for the Goulard report (for Eurobonds). A choice of votes that is intended to reflect my very mixed feelings over this package, which admittedly does offer some steps forward but which is still too poorly balanced: Europe will be unable to continue to develop without its people and therefore we must debate solutions for the future in public.
in writing. - As a result of the global economic crisis and the instability that continues to plague the euro area, the Commission proposed a number of legislative initiatives, cumulatively known as the Economic Governance Package. The Package aims to address the deficiencies in the system of economic governance currently in place at EU level. It in order to avoid a repetition of the crises currently inflicting the euro area it is vital that countries exercise fiscal discipline. Being part of the euro area has been instrumental for most Member States in weathering the adverse effects of the crisis; nevertheless forming part of this group also entails responsibilities as the potential default of one Member State will see a wave of negative effects across the entire area. For this reason, ensuring prudent fiscal policy-making is key. I am in favour of a strong European Economic Governance Package and have thus decided to vote in favour of the six dossiers as amended.
In the context of the euro crisis, Member States should no longer escape penalties if their deficits get out of control. The six texts adopted today should allow a stability mechanism to be introduced along with financial sanctions which come into play when a nation's public deficit soars towards the European limit of 3% of GDP. While this legislative package does represent a step forward, these legislative measures on financial stability are far from sufficient. Governments still refuse to let the Commission easily send a warning and impose financial sanctions. They also refuse to allow the Ministers of Finance of those States whose public accounts are tipping into the red to be heard by Parliament. Europe also needs to have a real European policy on investment and to introduce a public loan at Union level. This would be the sign of a strong and united European response to the crisis. This signal could act as a guarantee against the risk of collapse of the euro area.
I did not support the package as a whole. Parliament is mistaken in calling for automatic, more severe sanctions. Of course we need budgetary discipline and less debt. However, economic policy is not just a simple mechanical sequence of procedures. Political power must always be in a position to judge the text and the context and to decide the extent to which sanctions are opportune and necessary. However, economic governance should above all aim for the best possible future, in other words aim for greater economic growth.
I am voting for this report, since it took into account the main concerns of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. The general approach of the directive is now maximum harmonisation, with a few significant exceptions. It is particularly important that the directive apply to digital products, as well as - partially - to passenger transportation.
The directive includes a vast array of requirements for information to be provided to the consumer by the trader prior to the signing of the contract, whether this is done in person or at a distance. It is very important that consumers be informed of the total price and principle characteristics of a given product immediately before ordering.
This is about improving and harmonising consumer protection at European level. The proposal for which we have just voted replaces four existing directives with one, with a view to simplifying and supplementing the existing legal framework for consumer protection. This is the final vote, as an agreement with the Council was reached after the first vote by Parliament last March. As Parliament has won most of what it had called for, I fully supported this report.
I welcome what the report says on protecting consumer rights and encouraging cross-border trade throughout Europe. Consumer rights are of critical importance to the effective functioning of the single market. I voted in favour of the report because it proposes measures that will ensure that there is protection for consumers everywhere in the Union. Under its provisions, traders will have to provide clear and accurate information in a timely manner and, failing that, a consumer cannot be bound by distance or off-premises contracts. I particularly welcome what it says with regard to giving consumers the right to change their mind after buying an article online. This could be done by email or telephone within a two-week period. There has been a significant increase in online shopping in the EU and there must be protection for consumers who engage in it. It must be ensured, however, that too heavy an administrative burden is not placed on SMEs. A balance must be struck between strengthening consumer rights and cutting red tape.
in writing. - (FR) E-commerce is undeniably successful. It is evidently a lasting trend and will remain so. We should obviously be delighted. The role of the legislator is to prevent the most questionable practices from becoming widespread in order to avoid mail order being nothing short of a jungle of regulations. The European Parliament is restoring overall coherence with this vote. Specifically, the European consumer is guaranteed the right to withdraw within 14 days. According to the new regulations, all goods ordered remotely must be delivered within 30 days. The trader is responsible for all damage to or the loss of the item during delivery. Last but not least, MEPs have voted for genuine price transparency. That is excellent news for this sector of the economy which has everything to gain from this new development.
I have voted in favour of this initiative as it is aimed at achieving better protection for consumer rights. Additionally, it sets the desired level of harmonisation in distance and off-premises contracts as well as the right of withdrawal at Community level.
The directive in question was a great opportunity to try to establish common standards for the 27 Member States, as well as an excellent chance to simplify EU legislation on consumer rights, which is still split into several legislative acts. However, the outcome of the parliamentary procedures and especially of the trialogues with the Council has provided us with a text that I personally consider unsatisfactory; sensitive parts and some important aspects of the text submitted by the Committee on the Internal Market and Consumer Protection have been removed by the Council, and overall the final text shows signs of a struggle between different basic approaches to the issue. Moreover, it was unrealistic - especially at this moment in time - to expect a result that reconciled legal traditions and protection standards that vary significantly from one Member State to the next. My final vote on the directive is one of abstention.
in writing. - (LT) I voted in favour of this report, because it has greatly simplified EU legislation in the field of consumer protection and extended the rights of consumers when making online purchases. In addition to enhanced protection of consumer rights, this proposal for a directive is aimed at eliminating unnecessary legal obstacles for companies wishing to sell their goods and services in the entire territory of the European Union. The newly confirmed consumer rights for online purchases include the opportunity to return goods within 14 days of delivery, the right to withdraw from a purchase if the goods are not delivered within 30 days of ordering, and an obligation to inform the purchaser of the good's final price. At the same time, in order to protect retailers and service providers, the report provides for consumer obligations, such as covering the cost of postage when returning goods to the seller, and in the case of provision of services, the recipient will have to pay for the service share that has already been provided.
in writing. - (CS) On 23 June 2011, Parliament approved the proposal for a Consumer Rights Directive, replacing the previous four directives with one legal document. Firstly, this leads to more transparent legal arrangements for consumer protection in European legislation. The directive above all responds to the fragmentation of law on cross-border commerce, where, with Internet shopping in particular, traders are unwilling to be governed by the different rules of another Member State. The directive above all reintroduces the obligation to inform consumers about place of business, telephone and fax numbers and e-mail address, in order to facilitate communication with the trader. The reintroduction of the obligation for traders to reimburse the direct costs for returning goods where the price of the goods does not exceed EUR 50 is also a new development. From the perspective of Czech law, the proposal for a directive will not have a major impact on the legal arrangements for consumer protection, except for these new developments. The new developments apply mainly to distance agreements. I have therefore voted in favour of the proposal for a directive.
I voted in favour of adopting the final compromise as it marks an important step forward for consumer protection, offering additional legal certainty for both consumers and traders. I think that the directive offers numerous merits, one of which is maximum harmonisation for distance selling and off-premises contracts, with a few exceptions.
To develop the internal market through boosting cross-border transactions and e-commerce, it is vital that European consumers benefit in these contracts from a standard level of protection, regardless of their country of origin. Another factor which is also just as important is for traders not to have to adapt to different requirements. Thanks to the regulations on providing information about delivery areas, giving prices inclusive of all taxes and the standard 14-day right to cancel, this directive is likely to boost consumer confidence in cross-border transactions.
I also welcome the solution found for the right to cancel in the case of online products, given that the number of sales of such products is rising and a solution was an absolute necessity. Finally, the ban on excessive charges for using certain payment methods and on the use of pre-ticked boxes is excellent news from this directive for consumers.
The introduction of this common platform of rights for all consumers within the Union represents a real step forward for the citizens of other countries where consumer information requirements are not as high and where the period for withdrawal is less well protected. However, it has given mixed results, as the aim of the Commission and the European right has been above all to facilitate cross-border trade, and not to harmonise upwards consumer protection. It is therefore a small step for the French consumer but a big step for the European consumer.
in writing. - It is important to underline the necessity of consumer rights, particularly those related to online purchases, in this and future reports in this area.
in writing. - (PT) This directive aims to simplify and complete the legislative framework in force, by merging the four existing directives into a single legislative instrument. These directives only provide for minimal harmonisation clauses and leave the adoption of more rigorous rules to the discretion of the Member States. This has contributed to an enormous fragmentation at EU level and high compliance costs for businesses in cross-border transactions.
There is a need to establish a true internal market between businesses and consumers that is able to contribute to a fair balance between a high level of consumer protection and businesses' competitiveness, but also to ensure respect for the subsidiarity principle. That would enable consumers to have access to competitive cross-border offers, benefitting from better choice, better prices and the clear advantages of the internal market, whilst also enabling them to place greater trust in a high level of protection of their rights. At the same time, it will enable companies to provide goods and services without being subjected to unnecessary legal obstacles.
I agree that the ideal solution would be an approach of total harmonisation, as initially proposed by the Commission and requested by several spheres of business. However, unfortunately, that approach is still unfeasible at this stage...
(Abbreviated in accordance with Rule 170 of the Rules of Procedure)
I welcome this vote, which is a significant step forwards for the internal market and the fruit of complex and involved negotiations. We now await the Council's formal approval. I consider it important for the European Parliament to continue to play a part in monitoring the directive's implementation by the Member States over the next two years. While the adoption of the directive is an important result, its transposition into national law is in fact the key stage in ensuring that the legislation is properly implemented by the Member States and that no obstacles or barriers to the single market are created. With this directive, European consumers will gain new rights enshrined at European level and transcending national borders. This will most certainly increase cross-border trade and boost online trade, which is the real challenge for businesses and the economic recovery of the market.
Today, Parliament adopted the amended text of the Consumer Rights Directive of my fellow Member, Mr Schwab. I welcome the adoption of this directive which will contribute to strengthening the platform of common consumer protection regulations, in particular with reference to the sale of goods online. I also welcome the fact that the legislator has allowed the Member States to include provisions that are more favourable to consumers in their respective national legal systems. Conversely, like numerous consumer associations, I deplore the fact that options have been provided so that Member States can bypass certain provisions in the directive with commercial or sector interests in mind.
in writing. - I supported this deal between the European Parliament and Council on a Directive on Consumer Rights. The proposal for the directive merges the four existing Community directives into a single legal instrument. I would have liked to have seen a higher level of consumer protection in some areas but the proposal as a whole is a very good compromise and will enhance the rights of the consumers throughout the EU. Several important points will mean real added value for the European consumer; the Directive now applies to digital products and (partly) to passenger travel; the trader is now required to provide the consumer with specific information in the pre-contractual phase, in on-premises contracts as well as in off-premises and distance contracts; immediately before a consumer places an order, she has to be informed (again) about the full price and the main characteristics of the product, and she has to explicitly confirm that the order implies and obligation to pay; Moreover, the right of withdrawal will now be fully harmonized in all Member States providing a 14-day withdrawal period. Further there will be a prohibition of so called pre-ticked boxes causing problems especially in the passenger travel sector.
The Consumer Rights Directive will enable full harmonisation of the rights of European consumers. This vote is the fruit of two years of discussions with consumer and professional associations, and it is, in particular, a major victory for the European Parliament which remained united around this issue. This text provides for new, very important regulations for e-commerce. We have set up a system which will make it possible to ensure that any order meets the wishes of the consumer (chief characteristics of the good or service, total cost, length of contract) prior to its definitive validation. With these new regulations, vendors will still be under the obligation to display clearly the total cost of the good or service including all additional costs. Thus consumers will be better and fully informed.
in writing. - (PT) I voted for this report because it contributes to increasing the confidence and protection of consumers when they buy on the Internet, and to reducing the reluctance of businesses to sell in other EU countries. These amendments will ensure consumers greater security, and will contribute to companies, small or large, being able to provide goods and services without unnecessary legal obstacles.
Consumer rights and protection under EU law is one of the fundamental principles of the functioning of the internal market. I believe adequate consumer protection and security are fundamental to the proper functioning of the markets and to trade, which constitute an essential condition of competitiveness and growth.
As such, it is crucial to strike a balance between a high level of consumer protection - especially as regards the level of information provided to them and responsibility for any harm caused to them - and the costs this will impose on businesses. As I said during the March vote, it is important to bear in mind the various national particularities and the protection offered, with proper respect for the subsidiarity principle.
I therefore believe that this is an area where, on the one hand, maximum harmonisation may be useful, but, on the other, minimum harmonisation may also be adopted, depending on which is more suited to a given type of contract.
This report is on the proposal for a European Parliament and Council Directive on Consumer Rights. The European Union has always been concerned with the free movement of people and goods. However, this freedom sometimes raises issues that need to be cleared up and, above all, prepared for or prevented. In a globalised world where purchases are increasingly made over the Internet, it is becoming essential to adapt legislation to the new requirements of the market, with a view to defending the rights of consumers who, very often, do not even know them.
I therefore welcome the adoption of this report, which represents a major step forward in consumer protection. I also welcome the option taken by the Council of restricting this directive to door-to-door and Internet sales - a market that is expanding significantly, but in which consumers still feel a little lost - and I approve of the simplification measures adopted, not least the possibility of consumers, but not companies, rescinding contracts by telephone. In reality, the common market requires rules that are more precise and transparent, such as the clause on the requirement for information on the mechanisms of online transactions.
This is a new proposal for an agreement on a European Directive on Consumer Rights, which is the culmination of tough negotiations between the European Parliament, the Council and the Commission.
This is a compromise between rules aimed at better protecting consumers and guaranteeing clear common conditions for companies competing in the single market.
New rights are considered in this new proposal, like the existence of a 14-day withdrawal period for the entire EU, to be counted from receipt of the products. In case of return of goods, the price paid by the consumer must be returned within 14 days of their return. If the seller does not inform the consumer of the right to return goods, the purchaser has a period of one year to return them. In this new version, the item will have to be delivered within 30 days. If this does not happen during that time, the buyer has the right to cancel the order, and the seller is responsible for any loss or damage that occurs during transportation and shall not charge any sum that is not clearly marked as part of the initial online order. All costs added to the value of the order shall be borne by the seller. It is a positive proposal, overall, and we voted in favour.
This new proposal for an agreement on a European Directive on Consumer Rights is the culmination of tough negotiations between the European Parliament, the Council and the Commission. It is a compromise between rules aimed at better protecting consumers and guaranteeing clear common conditions for companies competing in the single market.
Of the new rights, the following are particularly important:
a 14-day withdrawal period for the entire EU, to be counted from receipt of the goods, during which consumers buying at distance can change their mind. In case of return of goods, the price paid by the consumer must be returned within 14 days of their return. If the seller does not inform the consumer of the right to return goods, the purchaser has a period of one year to return them.
the item shall be delivered within 30 days. If it is not delivered within this period, the purchaser has the right to cancel the order;
the seller is responsible for any loss or damage that occurs during transportation and shall not charge any sum that is not clearly marked as part of the initial online order. All costs added to the value of the order shall be borne by the seller.
in writing. - (SK) The aim of this proposal is to ensure that consumers in all 27 Member States of the EU can rely on a high level of consumer protection, and that companies of all sizes are capable of supplying goods and providing services to consumers in all 27 EU Member States without unnecessary legal obstacles. The fragmentation of existing laws scares off both consumers and businesses who are considering becoming involved in cross-border trade. Consumers often complain that they cannot make full use of the advantages of the single market, since traders with a place of business in another Member State are often not prepared, when entering a new market, to comply with the differing provisions applicable in that market. In addition to this, they often refuse to open up a possible legal action in another Member State. The altered scope of the proposed directive appears to offer a possible solution to the difficulties that have arisen, as, in addition to the introduction of many sectoral variations, the scope of the directive would be mainly limited to off-premises contracts, which make up the greater part of cross-border transactions. I therefore think it is desirable to apply an approach aimed at a targeted, full and extensive harmonisation, limited to specific aspects of certain contracts, while retaining a high level of consumer protection.
I should like to congratulate Mr Schwab on the important and mammoth task he has accomplished. However, given the current economic situation, perhaps this is not the best moment to adopt this text. The effort of consolidating 27 diverse legal traditions in one document has perhaps been too audacious. Doubts about the consequences of transposing this directive in the individual Member States and the deletion from the text of the amendment approved by our Member in committee induce me to abstain.
I am voting in favour of this report because I believe that the moment has come to harmonise the European legal system in terms of consumer protection.
In 2008, the European Commission adopted a proposal for a Directive on Consumer Rights, which consolidated the four existing Community directives into a single legal instrument, with the aim of simplifying and standardising the existing regulatory framework in the area of consumer protection. It is now essential both to guarantee a higher level of protection to all consumers in the 27 Member States of the European Union and to ensure that businesses have the possibility of providing their products and services without encountering unnecessary legal obstacles stemming from differing systems.
Until now, this situation has severely damaged the single European market. In the era of online purchases and the globalisation of consumption, every trader operating in another Member State must feel encouraged to enter the market in other European countries without having the heavy burden of adapting to their national regulations. I hope that our work will be able to respond to the great challenge of protecting consumers and to our businesses' need for growth, in order to strengthen a strong and competitive market.
After weeks of negotiations, agreement has finally been reached on this crucial issue for European citizens, namely consumer rights. By adopting this proposal for a directive, which replaces four existing directives with one, we hope to improve the regulation of consumer protection and guarantee everyone a minimum level of protection. Thus this directive contains some major steps forward, and, in particular, better supervision of remote sales and e-commerce. It will help facilitate the thousands of purchases made on a daily basis from other European countries. In concrete terms, a French customer buying something from a German website will benefit from the same protection as would a German customer. As someone who represents a very cross-border constituency and who hails from the only region in France to share a border with three other EU Member States, I am very sensitive to these problems and this directive represents a major step forward. Beyond that, one of the main successes of the European Union is the internal market. By guaranteeing clear consumer protection, we will be able to strengthen consumer confidence in the internal market and more generally towards the European Union.
The European Parliament has brought an end to the long legislative procedure on the Consumer Rights Directive by adopting the Schwab report, which is a satisfactory compromise with the Council and the Commission. Two important steps have thus been taken. On the one hand, we have adopted a single legislative instrument on consumer rights, which provides harmonisation and takes over from the four previous directives in this area. On the other hand, we have laid down detailed rules for buying and selling online, in order to promote cross-border trade and to guarantee transparency for both businesses and consumers.
The new directive lays down aspects that are intended to give greater protection to the European consumer, such as the information to be contained in sale contracts, delivery times, the right of withdrawal, and the right to repair or replacement of a defective product, as well as the cases in which the risk is transferred from the vendor to the consumer. Although yet more detailed rules may be laid down in future, the text that has been adopted represents a positive compromise in the harmonisation of existing regulations, guaranteeing secure purchases and putting a definitive end to typical sharp practices that hide behind electronic purchasing.
I supported this report because I believe that it will above all give greater security to consumers buying online by providing better prior consumer information. Let me also take this opportunity to commend the fact that priority has not been given to market interests alone. I note in particular that these new regulations provide consumers with a 14-day withdrawal period after their purchase, with a withdrawal form that is standardised throughout the EU, and that this period can even be extended to one year if the vendor fails to inform the purchaser about the right to withdraw. Finally, exemptions have been provided for small and medium-sized enterprises who have informed us of the threats that would have hung over their business if the text had been too strict. In this way, their concerns have been heard.
in writing. - I wish to congratulate the rapporteur and colleagues across the political groups for the excellent work that has been done in negotiating this package. When this House first received the Commission's proposal it was clear that consumer rights in numerous countries were being threatened, not enhanced. This compromise package has removed a number of these threats and will hopefully lead to a better consumer environment across the EU.
in writing. - (LT) I welcomed this document, because the aim of the directive is to achieve a high level of consumer protection and contribute to the proper functioning of the internal market by approximating certain aspects of the laws, regulations and administrative provisions of the Member States concerning contracts between consumers and traders. The most important aspects of the amendment of the directive are related to distance contracts or off-premises contracts. The act will give consumers more control when purchasing goods, protect them from unfair activities, extend consumer choice and increase competition. It may also contribute to increasing the flow of cross-border trade and stimulating distance selling. This directive shall not apply to contracts relating to: social services, health care, financial services, immovable property, the construction of new buildings, as well as contracts concluded by means of automatic vending machines or automated commercial premises or concluded with telecommunications operators through public payphones for the use thereof, or relating to single telephone, Internet or fax connections established by the consumer. Member States may choose not to apply this directive to off-premises contracts for which the payment to be made by the consumer does not exceed EUR 50. This directive shall not prevent traders from offering consumers contractual arrangements which go beyond the protection provided for in this directive. It should be noted that the European Consumers' Organisation welcomes this proposal.
I voted for the Consumer Rights Directive today because I believe that it will simplify and improve the existing regulations in the area of consumer protection. Over many months, Members in the Committee on the Internal Market and Consumer Protection sought to reach agreement on important aspects of this regulation with the Council, in order that consumers may be better protected, without making businesses suffer from overly strict and unnecessary rules that would restrict business activity and increase bureaucracy. We have now managed to arrive at a balanced result, that is both consumer-friendly and business-friendly. However, in my view we must not rest on our laurels. After consulting consumer-rights organisations and representatives from the business world, I understand that we must insist on yet greater harmonisation of consumer rights across the European Union. There are currently significant differences, and these are an obstacle to business people who wish to expand into the markets of those other Member States where the standards are higher. In my opinion, Latvia is a good example in the area of consumer protection, because our standards are some of the highest, but they are proportionate and do not encumber the business environment with bureaucratic requirements.
in writing. - (DE) I voted in favour of the results of the negotiations on the Consumer Rights Directive because it was possible to find a balanced compromise between the interests of both consumers and the business community. By harmonising consumer rights, we are helping to strengthen the internal market, thereby also strengthening Europe. The directive enables businesses to safely cross borders, taking the internal market one step closer to becoming a European home market. The new rules offer consumers more security and confidence when they make purchases, particularly using the Internet.
However, sadly, some provisions miss the point. I would have welcomed it if the Council in particular had agreed on more objective solutions that were sympathetic to small businesses. Above all, it could have been possible to add the procurement element to the definition of off-premises contracts.
in writing. - (FR) I supported the report by my colleague Mr Schwab which had been subject to an agreement between the Commission, Parliament and the Council, and which has struck an appropriate balance between greater protection for all European consumers and easier access to the European market for our businesses. While this directive deals with sales and service contracts between businesses and consumers, in particular distance contracts and off-premises contracts, it is particularly encouraging that European legislation is at last addressing the issue of e-commerce, which is set to play an increasing role in our economies and purchasing practices. By guaranteeing a minimum number of common consumer protection regulations within the European Union, we offer our fellow citizens and our businesses the security and the guarantees they need for the development of cross-border and e-commerce purchases. We are thus working towards achieving a true internal market.
Consumer rights require continuous care, both in the area of legislation, including the scope of regulation, the subject of regulation and the obligations and rights of the parties, and also in the area of the observance of these rights. It is good that we periodically review and modify provisions in these areas. Information given to consumers, the medium on which this information is stored, goods of diminished commercial value and the possibility to return goods are particularly important issues today. The above essential matters and principles have found expression in the Schwab report.
in writing. - (RO) The new directive is a balanced agreement offering benefits such as the right recognised at EU level of consumers to change their mind in the two weeks after they have received the item they ordered and the obligation for online traders to provide full information about the total price and the trader's contact details. Such a framework was needed for online transactions as this is the method used for the majority of cross-border sales.
We must aim in the future to protect consumers against unfair contractual terms. In the case of banking, electronic communication and tourist services, the contract's terms are very often written in tiny letters and customers very frequently agree without familiarising themselves with these terms.
The aim of the Directive on Consumer Rights is to simplify contractual relations between consumers and businesses, thereby contributing to the better functioning of the internal market and increasing their confidence in cross-border purchases. It should guarantee consumers a higher level of protection and ensure that businesses can provide their goods and services to consumers without encountering legal obstacles.
The European Commission has proposed applying the principle of 'full harmonisation', since the current divergence in national legislation has contributed to the fragmentation of the market and the regulatory framework. We consider that such a proposal is impractical at the moment, and we propose instead minimum harmonisation at a high level of consumer protection as a rule, emphasising the need for convergence of national regulations on the exercise and effects of the right of withdrawal. All this will help to strengthen consumer confidence and overcome the reluctance of businesses to engage in cross-border trade. Persons and organisations having an interest in consumer protection will have to report to the Commission on the results of implementing this directive. On that basis, the Commission will have to draw up a report along with proposals for any revisions.
in writing. - (DE) The report on consumer rights still contains numerous shortcomings, particularly in relation to the provisions for craftspeople. A number of improvements are still needed here and we must first see how the regulations impact on the rights of craftspeople in practice. However, because it contains a number of improvements on the Commission's proposal and, most importantly, offers numerous benefits to the European consumer, I voted in favour of the report.
in writing. - (DE) Certain conditions must be established in order to offer companies an incentive to enter into cross-border trade. Above all, these include consumer protection, which must be brought to an equally high standard throughout the EU. There is still a great deal of uncertainty associated with online purchases in particular - especially on the part of the consumer - as there is no clear legal basis for such transactions. Misunderstandings regularly occur, especially in relation to the purchaser's right of withdrawal and delivery conditions.
I voted in favour of the report because it is essential to be able to offer consumers a certain level of protection even when they make purchases outside their own country. This protection should be standardised on a EU-wide basis.
I am pleased to see that, after years of negotiations, agreement between the different political groups has finally been reached and that the new Consumer Rights Directive has finally been adopted today. The new regulations will notably strengthen consumer rights. Consumers will be better informed on contract terms and conditions of sale, as well as on delivery times and the possibility of withdrawing from the contract. I have in mind, for example, the period for a refund in the case of returned goods, which will be considerably reduced, providing a guarantee to the consumer from a financial point of view as well, and the right to reconsider, which will be extended to 14 days. These are small but important steps that will be appreciated not just by consumers, since the directive, as amended, will also bring benefits to small and medium-sized enterprises, enabling them to extend their business across borders too, where many of them, especially the smaller entrepreneurs, still find it difficult to operate, due to consumers' mistrust of new technologies, online transactions, assurances that they will get their money back and legal restitution in cases of a change of mind.
in writing. - (DE) Now that companies regularly engage in cross-border selling in the internal market, it makes sense to offer consumers cross-border protection. However, harmonisation is not something to be achieved by force. I therefore voted in favour of the report.
in writing. - (LT) We must make every effort to ensure that there is a high level of consumer protection throughout the entire European Union. Only by achieving this objective can the internal market function effectively. Above all, we must harmonise Member States' legislative requirements relating to distance contracts and off-premises contracts. Consequently, specific information requirements need to be imposed on these types of contracts to ensure adequate consumer protection. Once these measures have been implemented, consumers will have more control when purchasing goods. In addition, they will be protected from unfair activities. There will also be an increase in consumer choice, competition, the flow of cross-border trade and distance selling. It should be noted that Member States are given the right not to apply the provisions of this directive to off-premises contracts where the contract amount does not exceed EUR 50, in order to avoid additional legal obstacles.
I voted in favour of this report on the proposal for a European Parliament and Council Directive on Consumer Rights. The objective of this directive is to achieve a high level of consumer protection. The European Union's attempt to combine the harmonisation of the internal market with a high level of consumer protection can best be achieved by trying to raise the current minimum level of harmonisation in the direction of the best national practices existing in several Member States. In future, the European system of liability for lack of conformity should be developed in such a way that it improves consumer protection and confidence in the markets: this is fair to businesses and supports an increase in the useful life of products. Putting this into practice requires the creation of a European model for resolving consumer disputes. Not all the grand ambitions for the Consumer Rights Directive have been achieved, but I believe an important step has been taken that does not compromise the market's normal workings.
This proposal for a directive is the result of a review of the consumer acquis which started in 2004 with the aim of simplifying and completing the existing regulatory framework relating to consumer protection. The proposal is intended to ensure that, on the one hand, consumers of the 27 Member States can rely on a high level of protection and, on the other hand, that businesses, regardless of their size, can provide their goods and services to consumers in the 27 Member States without facing unnecessary legal obstacles. In order to avoid the ever greater fragmentation of existing regulations in this area, a targeted full harmonisation approach was sought; that is to say, harmonisation limited to specific aspects of certain contracts, while maintaining a high level of consumer protection. This requires an adjustment of the scope of application. In fact, apart from a series of sectoral exemptions across a wide range of sectors, the directive is restricted to contracts concluded away from business premises, which increasingly constitute a sizeable proportion of cross-border contracts. In order that citizens of the EU may benefit fully from their internal market, especially in relation to e-commerce, I am voting in favour of the proposal in question.
in writing. - A directive harmonising consumer rights across Europe makes sense. It also has the potential to boost Internet and distance sales businesses because shoppers will have greater confidence in services based in the EU. Providing this information will give consumers confidence and encourage them to engage in cross-border shopping, providing them with better choice and value. Any increase in cross-border shopping will be a benefit to the internal market as a whole. Online sales and e-commerce in Europe were worth EUR 163 billion in 2010 and the Centre for Retail Research predicts online sales in Europe will grow by 18.7% to EUR 202.9 billion in 2011. This is a highly lucrative market and we must ensure that consumers are adequately protected. The directive also protects businesses. Differing consumer laws in Member States have deterred companies from expanding their markets. By harmonising these laws across the EU, businesses can be confident the rules that apply in their home market also apply everywhere else in the EU.
in writing. - (RO) The European Commission proposal for a Directive on Consumer Rights merges four existing directives into a single legislative instrument, with the aim of simplifying and completing the existing consumer protection regulatory framework. The twin aims of the proposal are to guarantee that every consumer in the 27 EU Member States can rely on a high level of consumer protection and that businesses of all sizes are in a position to provide their goods and services to consumers in the 27 EU Member States.
The new consumer rights regulations include almost every type of sales, in stores, via telephone or online, but reinforce in particular the provisions on international sales. The new legislation stipulates what kind of information the purchaser must receive from the seller, the delivery terms and the rules applied when the risk lies with the purchaser, not to mention the latter's right to cancel or refuse purchases or the right to have an item repaired or replaced.
I support the proposal to introduce a combination of the principles of maximum and minimum harmonisation, thereby allowing consumers to retain the rights they have gained through national legal provisions.
In a large internal market like Europe's, there is a need to ensure that consumers' rights are protected. Mr Schwab's report has the aim of merging four different directives: those on off-premises sales, on distance sales, on guarantees and on unfair contract terms. It is difficult to reconcile 27 different legal traditions on these subjects. This is probably not the most appropriate point in history to issue regulations of this complexity. It would have been more opportune, in my view, to concentrate on specific aspects and sectors, rather than to try and create a new competency shared between the EU and the Member States. In fact, for certain states, this directive will represent an over-large and over-enthusiastic step forward, while other countries will have to make concessions in the name of European harmonisation. For this reason, although I acknowledge the great effort made by Mr Schwab, I cannot vote in favour of this report.
in writing. - (FR) A well-protected consumer is a citizen at ease and a sign of maturity in our modern democracies. This is what makes the directive adopted today important. Not a day passes in which the European consumer, when choosing to make an online purchase or accepting an amendment to a subscription by telephone, is not faced with doubts about whether the contract he or she has signed or approved is in order. In response to the often unequal relations between professionals and consumers, the European Parliament has negotiated essential rights, namely: a right of withdrawal set at 14 days, whether the purchase has been carried out online, by e-mail, by telephone or by a door-to-door salesperson. If the vendor has not provided information about the right to withdraw, it will be possible to send back the item for a year after the date of purchase. All deliveries must be made within a period of 30 days. Once this period of time has been exceeded, the purchaser may withdraw without justification. This vote has taken place after fierce negotiations between Parliament and the Member States and constitutes a strong signal that the same rights must be exercised throughout the Union.
I voted in favour of the Schwab report, which strengthens the rights of consumers and safeguards them in particular when they are the weak contractual party, for example when they make purchases away from business premises. The directive, which spells the end of a lengthy debate between Parliament and the Council, provides, among other things, for the period in which consumers can withdraw from a sale to be doubled from seven to fourteen days, and for enhanced protection in the event of a lack of conformity. Sellers will also have to make it clear when they impose any binding terms or terms that are unfair to consumers.
in writing. - The new rules approved by the EP today will give a real boost to consumers' rights across Europe. Crucially, consumers will now have the right to withdraw from a purchase up to 14 days after. "The new rules also give much greater protection for online shopping, with consumers covered by the same rules across Europe. This will give greater peace of mind to online shoppers. "The Greens welcome the greater protection for consumers buying digital content. From now on, consumers will have to be properly informed when they purchase digital content online and will have a right of withdrawal under certain conditions. The new rules will also bring real improvements for passengers buying transport tickets online. It should end in transparent charging practices and ensure that companies can no longer surcharge consumers when using credit cards.
One in two Europeans uses the Internet, and the number of online purchases has doubled over the last six years. Nevertheless, the online market is still not being used to its full potential. The existence of minimum harmonisation clauses has resulted in the fragmentation of the regulatory framework, hindering the completion of the single market.
The adopted report helps to improve the functioning of the internal market, while at the same time bolstering consumer confidence. Businesses have too often struggled until now to operate not only in their national market but also in transnational markets. Excessive fragmentation has also reduced the choice of millions of European citizens and made them less confident about purchasing goods from abroad.
The proposal adopted today introduces the obligation to provide clear and legible information, encouraging shrewd and informed choices. Consumers will have recourse to a number of remedies in the event that they purchase a product that does not conform to the contract, and they will be entitled to claim damages if no remedy is provided. Provision is also made for the publication of a list of terms that are considered unfair and are therefore prohibited throughout the European Union.
Consumer rights are just one of the many examples of the European institutions' failure, at this historic time, to carry out acts of great legal and political importance. We would not want to waste all the work done and the positive things achieved, including, for example, the contribution of our amendment on the right of recourse, which is intended to bring about a clear improvement in the activity of small traders without harming consumer rights.
This plenary session has had the effect of cancelling out the few good things that the rapporteur and the groups introduced into what was a poor proposal to begin with. The responsibility for this situation lies not with Parliament but with the Commission. There are some issues on which even we Eurosceptics in the Lega Nord are prepared to say yes to a high degree of harmonisation, but only when it makes good sense and is compatible with the public interest, the interests of small and medium-sized enterprises and, indeed, the prerogatives of Member States. Consumer protection being a complex issue, an approach reflecting all of the above was needed from the outset. We abstained during the vote.
The internal market remains one of the pillars and drivers of European integration. I voted in favour of this report as it represents not only a major advance towards further European integration, but also, once they are implemented, these regulations will enable all citizens to benefit from the same high level of protection, whatever their mode of purchase. Thus, online purchases will finally become subject to clear regulations: the trader must provide the purchaser with full information about the cost and the characteristics of the good as well as providing him or her with a point of contact. 'Traditional' purchases will also be better protected: all European consumers will benefit from a 14-day withdrawal period, which can be extended if they have not received certain essential information. Consumers and traders will be better informed and will benefit from standard protection throughout the EU. Thus they will be in a position to derive even greater benefit from the advantages of the internal market.
in writing. - (CS) I voted for the adoption of the Consumer Rights Directive, because I believe it will ultimately strengthen the rights of European consumers. My group in particular has managed to carry through several key points which retain the high level of consumer protection in countries where protection would be reduced through the introduction of common rules. It was important for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, as well as for me personally, that the directive should apply to digital products in the same way as it does, in part, to passenger transport. Another important point is that the directive includes a long list of requirements pertaining to the information which must be provided by traders to consumers in the pre-contractual stage in the case of off-premises and distance contracts. Another important point is that consumers must be informed of the full price and the main characteristics of a product immediately before ordering it on the Internet, and they alone must explicitly confirm that they want to pay that price. In addition to this, the right to withdraw from a contract will be fully harmonised in all Member States, providing a fourteen-day period to do so. The new directive also does away with the exemption for distance or off-premises contracts, which have been widely abused in the Czech Republic by street traders or at promotional events for old people, for example, depriving consumers of their rights, such as the right to withdraw from a contract.
In today's vote, I endorsed the amendments to the Directive on Consumer Rights which make it easier to make purchases on the Internet, because this is a very important step towards the complete lifting of barriers to the flow of goods while at the same time safeguarding the rights of consumers. The right which has been guaranteed to precise information about the ability to withdraw from a contract, the price of a product, the costs of delivery, the total cost of a purchase and details of the trader is intended to increase the security of such transactions and will also be a stimulus to sales.
Consumers very often complain that their right to benefit from all the privileges of the single market is incomplete, and this is reflected in the lack of trust in online transactions and in the feeling of legal uncertainty concerning the scope of the protection which should be enjoyed by consumers. Meanwhile, traders explain that their dislike of cross-border transactions is caused by differences in legislation in the markets of different Member States. Therefore, a legal solution at Union level is essential. The experts estimate that by 2015 as much as a quarter of trade will have moved to the Internet, so it is very important that confidence in this type of transaction should grow. I congratulate the author of the report and the other people who were involved in the work on the draft of this resolution.
in writing. - (NL) The Dutch Party for Freedom (PVV) will be voting in favour of the Consumer Rights Directive because it will provide better protection for Dutch consumers when shopping online. Consumers shopping in the Netherlands enjoy good protection, but when shopping online, often in foreign shops, that protection is not guaranteed or is unclear. This Consumer Rights Directive improves protection for cross-border purchases via the Internet, and it is thus of added value to Dutch consumers. It will mean that, in future, Dutch consumers will enjoy a 14-day cooling-off period right across Europe. That is a clear improvement on the current 7-day period. The PVV also thinks it is a good thing that this directive will put an end to hidden costs and those added on at the end. The final price that a consumer has to pay must be clearly displayed in advance. This directive will thus help protect Dutch consumers and improve the internal market, and the PVV is fully in favour of that.
This directive which has been adopted today by the vast majority of the European Parliament marks an important stage in achieving greater consumer protection within the European Union. The new regulations will strengthen consumer rights considerably, in particular with regard to information, delivery and withdrawal from contracts. The right to withdraw has been extended to 14 days for all European citizens, and this represents a decisive step forward. However, the area in which the directive breaks new ground is in consumer rights in e-commerce: prohibition of pre-ticked boxes and full information on all different costs are tools indeed for consumer protection.
The Consumer Rights Directive is now going to the final vote, following my vote in favour at the part-session in March 2011. This new directive, which comprises the fusion of four already existing directives, aims to give new impetus to completing the internal market by removing legal obstacles to cross-border trade. Following long negotiations between the various institutions, this new legal framework will ensure clear and common conditions for citizens and businesses in the EU. Cross-border commercial transactions and online transactions are now harmonised, so ensuring greater security and transparency for EU consumers and businesses. The information to be provided for consumers needs to be clear, intelligible and provided in good time. The specificities of hotel- or restaurant-reservation contracts have also been safeguarded, which was not the case with the initial proposal. I believe this new directive will increase transactions within Europe. This will enable the safeguarding of consumers and of the proper functioning of the single market, pursuant to Article 26(2) of the Treaty on the Functioning of the European Union: 'The internal market shall comprise an area without internal frontiers in which the free movement of goods, persons, services and capital is ensured'.
Purchases made on the Internet, which are becoming ever more popular, have the opportunity to become simpler and safer thanks to this directive. This is good news for the Polish Presidency, because e-commerce is one of our priorities and is something we want to use to increase the competitiveness of the EU economy. After the new legislation comes into force, the seller will be obliged to give clear information about the countries to which deliveries are made. At the moment, many shops do not send goods to all EU Member States, and our transactions are often terminated.
in writing. - (LT) I believe that the new rules contained in the report provide clarity and set out acceptable criteria, for both consumers and businesses, when concluding online transactions. I hope that they will improve consumer protection and the functioning of the internal market, while also stimulating cross-border trade within the EU.
These amendments are overdue - the original directives anticipated the digital revolution, but today consumers shopping online do not have adequate protection. The new rules are good news for Lithuania, which has one of the highest Internet penetration rates in Europe. According to reports in the Lithuanian media (Verslo savaitė), in Lithuania the number of consumers shopping online has grown by 73% over the last two years. The list of purchases is very broad, from tickets (32%), clothes, shoes and accessories (also 32%), to electrical appliances (23%).
However, improving consumer rights should not be restricted to the Internet. We must reduce bureaucracy and promote transparency in all areas of consumer rights. We should also strive to ensure that people are better informed about consumer rights. Research carried out in the EU has shown that seven out of ten Lithuanians would still like to know more about their rights when purchasing airline tickets online or when facing additional credit charges.
in writing. - I wholeheartedly supported this report to strengthen protection for consumers across Wales. This new legislation will protect those consumers purchasing products on line - customers will now have a period of two weeks in which to change their mind about on-line purchases. This new legislation takes in to account the "digital revolution" and will help both consumers and traders alike. Cross border selling will become easier, helping both consumers and traders alike. The Consumer Rights Directive also signals the end of high credit and debit card fees, which many people pay when purchasing on line - I am pleased to say that this report outlaws the practice of adding credit or debit card payment fees that bear no relation to costs incurred when processing an on-line transaction. I hope that the British Government will implement these new rules without delay to ensure the protection of consumers across the UK.
I voted in favour of the report by Mr Schwab because I consider it a sound basis on which to negotiate with the Council and the Commission the conclusion of an agreement on the level of harmonisation necessary to obtain consumer rights that can be exercised in every Member State.
in writing. - (ES) I have voted in favour of the amendment to Directive 2000/25/EC. It establishes a gradual, phased reduction in polluting emissions. This is due to the time period required for the necessary technological development to apply phase III. The latter provides for more drastic emission reductions and, therefore, important modifications to engines which have not yet been possible. In addition to this, the economic crisis has affected the production of tractors. Thus, it is necessary to provide the required time period and adopt measures that allow manufactures to sell tractors, to seek resources for research and that also allow farmers to replace their tractors with less polluting ones, always with the aim of complying with European environmental legislation.
in writing. - (PT) The directive in question concerns emissions from agricultural tractors and provides for a quantitative modification, without altering the environmental objectives previously set out in Directive 2000/25/EC. Given the difficulties currently being experienced in the sector, an increase of the percentage of the number of engines placed on the market under the flexibility scheme could be beneficial. As the rapporteur mentions, the proposal in question aims to enable Union manufacturers to sell tractors, to overcome the time of economic crisis currently being experienced, to find new resources for research and to respect European legislation's limits as regards environmental protection, whilst simultaneously replacing the most obsolete tractors with new tractors that have less polluting engines. In order to make environmental protection compatible with the protection of agricultural and industrial activities, transitional measures like the present flexibility scheme are advisable.
This report by Mr Tatarella is on the joint proposal for a European Parliament and Council directive amending Directive 2000/25/EC as regards the provisions for tractors placed on the market under the flexibility scheme, which concerns exhaust gases. Environmental protection is one of the European Union's priorities. This directive sets out the maximum level of exhaust gases that each tractor with a diesel engine may emit, taking into account its power, and establishes a timetable for phasing out these emissions. However, the proposal does not provide for a reduction as drastic as was initially envisaged on account of the delay in implementing new technological solutions and the decline of more than 20% in turnover in 2009 and 2010. I voted for the rapporteur's recommendations because I agree, not only that this directive will enable tractor sellers to respect European legislation whilst overcoming the current crisis, but that it will enable farmers to replace used tractors with new agricultural machines with engines that are more efficient and that cause less pollution.
in writing. - (SK) The directive in question applies to emissions from agricultural tractors and its aim is a quantitative amendment to Directive 2000/25/EC. The directive is urgent, because it has an impact on the period that began on 1 January 2011, and it is highly significant in view of the positive results it is expected to bring to the sector in question. A maximum level of emissions is laid down in the directive for each type of tractor on the basis of engine performance, and a gradual reduction in emissions is stipulated in multiple phases. The limits set for the stage that has just begun are much stricter than for the previous stage. In the interests of easing the transition between these stages, the directive introduces a system of flexibility, allowing tractor makers to market a limited number of tractors with engines calibrated to the emission limits allowed in the previous stage. The directive proposed by the Commission should be warmly welcomed. It takes account of environmental objectives approved by the EU some time ago. If the proposed amendment is not approved, we would paradoxically end up with the precise opposite, since many farmers might decide to stick with their old, polluting tractors, thus causing environmental deterioration in Europe. I therefore think that it is desirable to support the amendment to the directive, because approval would bring about the aim of environmental protection, while also promoting the economic prospects of the branch of industry in question.
I am in favour of both the Commission proposal and the Tatarella report because it is absolutely vital to support a sector in serious difficulty. The directives relate to emissions from agricultural tractors and from the engines of non-road mobile machinery. Given the 25% fall in its turnover compared with the pre-crisis period, this sector, an important and well-developed one in our regions, needs our support, not more constraints.
Today's vote will enable European agricultural tractor manufacturers to deal with the more stringent exhaust emission limits imposed by the entry into force of Stage III B of Directive 2000/25/EC.
We must remember, in fact, that in order to be able to comply with the new limits, engines will have to undergo major modifications, which will involve fundamental changes in the design of the vehicles, too. In many cases, the solutions for adapting tractors to the new engines are not yet available or final.
Added to this technological development time lag are the effects of the economic crisis, which has hit this industrial sector hard, causing a 20-25% fall in its turnover compared with 2008.
In this respect, strengthening the flexibility scheme will make for a smoother transition between the various stages of laying down emission limits, thereby enabling businesses too to spread the necessary investment over a longer period of time, including in the area of research and development.
Lastly, I should like to point out that, although the amendment of this directive will have a significant environmental impact, it will generate major economic benefits, enabling EU manufacturers to overcome this time of crisis and, at the same time, to comply with the limits laid down by European law for environmental protection purposes.
in writing. - (LT) I welcomed this document, because this directive concerns emissions from agricultural tractors and merely makes a quantitative modification to Directive 2000/25/EC, without altering its environmental protection objectives, methodology or period of validity. It is an urgent directive, because it affects a period which already began on 1 January 2011, and it is very important because of the positive impact it is expected to have on the industry concerned. Directive 2000/25/EC on emissions of pollutants from agricultural tractors lays down the maximum levels of carbon monoxide (CO), hydrocarbons (HC), nitrogen oxides (NOx) and particulates (PM) which may be emitted in exhaust gases from diesel engines in tractors. For each different type of tractor, the directive lays down the maximum emission level on the basis of engine power and provides for the gradual, phased reduction of emissions. It is important to maintain adequate economic development of the industry concerned while at the same time contributing to environmental protection.
in writing. - (RO) I voted for the compromise reached by the rapporteur in the negotiations with the Council for reasons relating to Romania's interests. Even though the political group which I belong to has taken a different stance, the one adopted in the European Parliament's Committee on the Environment, Public Health and Food Safety, which supports an increase from 20% to just 35% of tractor production that can be placed on the market, and even though this does not meet current environmental standards, my decision was for us to pursue Romania's interests. In the current circumstances, Romania clearly benefits from this production limit being higher, given the economic crisis, the crisis in the domestic agricultural sector and the technology gap.
I wanted to express my support for this report on tractors placed on the market under the flexibility scheme because it introduces appropriate measures that take many aspects into account. On the one hand, due account is taken of the fact that the crisis has disrupted the entire economic and production landscape and hence also the tractor industry: this flexibility measure will enable it to recover immediately and will also have a positive impact on agriculture as a whole. On the other hand, it is not a question of climbing down on the issue of pollution, which is still important, but simply of using a criterion that will ensure that basic common sense is applied. This is the Europe that we value, a Europe that is capable of responding to specific needs and adapting, where necessary, measures that have already been taken when they are no longer sufficient for the changes in circumstances.
in writing. - (LT) I welcome this resolution. In order to achieve environmental goals linked to emissions, I believe that the maximum emission level for tractors should be set according to the power of the engine. This would ensure the effective implementation of a gradual, phased reduction of emissions. I welcome the fact that the directive includes a flexibility scheme which will facilitate the transition from one stage to the next. The application of this scheme will take into account the technological development time lag and the negative consequences of the economic crisis. Thus, due consideration will be given to the interests of both the EU's manufacturers and its farmers. Manufacturers will not face an additional burden and will have sufficient time to adapt their production to the requirements at every stage, while farmers will be able to exchange their oldest tractors for new ones, whose engines will be less polluting. Consequently, I believe that it is appropriate to raise the number exempted from 20% to 50% of annual sales of tractors. Such regulation will create a favourable environment for the economic development of the industry, while at the same time keeping the current environmental protection programme unaltered.
This report is on the proposal for a European Parliament and Council directive amending Directive 2000/25/EC as regards the provisions for tractors placed on the market under the flexibility scheme. The directive in question concerns emissions from agricultural tractors and makes a merely quantitative modification to Directive 2000/25/EC, without altering its environmental protection objectives, methodology or period of validity. It is an urgent directive, because it affects a period which began on 1 January 2011, and it is very important because of the positive impact it is expected to have on the industry concerned. All of these factors, duly founded on this report, influenced my vote in favour.
The proposal to amend Directive 2000/25/EC on emissions from agricultural tractors relates solely to the quantitative side of things. It neither tackles nor alters its environmental protection objectives, and it makes no impact on its methodology or period of validity. This directive deals with exhaust emissions from diesel engines installed in tractors. It lays down the maximum emission level on the basis of engine power and provides for the gradual, phased reduction of emissions. On 31 December 2010 Stage A ended, and on 1 January 2011 Stage B began. The limits set for the stage which has just begun are much stricter than those for the previous stages. Precisely in order to facilitate the transition from one stage to the next, the directive introduced a 'flexibility scheme', allowing tractor manufacturers to place on the market a limited quantity of tractors with engines calibrated to the emission limits permitted during the previous stage. The amendment increases the percentage of these tractors from 20% to 50%. For these reasons, and because the technological development time lag and the global financial crisis have precluded the adjustment of these factors, I voted in favour.
in writing. - The Directive proposed by the Commission is certainly to be welcomed. It respects the environmental protection objectives adopted some time ago by the EU. In view of the serious economic crisis, the Commission might have made more radical proposals, such as a moratorium on the Directive, a change in the timing of the stages or an even higher percentage of flexibility. However, the Commission has opted to introduce a measure which is simple, effective and timely and which will make it possible: (a) for manufacturers in the EU to sell tractors, overcome the current difficult economic crisis, find new resources for research and comply with the limits laid down by European law for environmental protection purposes; (b) for farmers to replace their oldest tractors with new ones whose engines will be less polluting. I support the compromise as the flexibility scheme could be increased provisionally and exclusively in Stage IIIB or to three years where no subsequent stage exist; for this period the level of flexibility could be maximum 37.50% .
in writing. - Against. Although the agreement is slightly better than the original Commission proposal, the compromise still waters down existing legislation. The Greens/EFA voted against the committee report, did not support first reading agreement negotiations and consequently has not co-signed the agreement to plenary. Using the economic crisis as an excuse to weaken existing limit values (when they have already entered into force) sets an unfortunate precedent for other EU environmental legislation rewarding non-compliance and punishing those companies that have made the necessary investments to comply with the legislation in time. While the impact of this particular proposal on EU air quality is small, the issue of principle is important.
I believe that the Commission proposal on the provisions for tractors placed on the market under the flexibility scheme contains timely, simple and effective measures. Allowing the sale of a higher percentage of tractors calibrated to the old, more permissive emission limits will actually serve to protect the economic interests of this strategic manufacturing sector, without altering the environmental protection objectives that have already been laid down. Had this request not been approved, the situation would in reality have been made much worse. Today we have actually succeeded in averting the risk of farmers being put in a position where, because of the difficult economic climate, they have to hold on to old, much more polluting tractors for longer than necessary.
These two proposals to amend directives are crucial to the survival of European manufacturing companies. The Commission has proposed to exempt 50% of the tractors manufactured in the EU in the last five years because of the technological development time lag, which makes it impossible - unless an enormous amount of money is spent - to carry out the mechanical modifications necessary to move on to the next stage, and because of the economic crisis affecting the tractor market, which has seen a 20% annual fall in its turnover since 2008.
We should have liked the Commission proposals to have been accepted for both directives, since the impact on emissions would be truly negligible. It is regrettable that the 'no' stance of the left-wing groups and Mrs Pietikäinen is due purely to matters of principle and completely ignores the risk that would be run if these exemptions were rejected: our factories would close down and jobs would be lost as a result.
The final compromise reached following the trialogues has resulted in a first-reading agreement for a 40% exemption for tractors and a 37.5% exemption for non-road mobile machinery. While we may not be satisfied, we shall vote in favour of the directives on account of the extremely tight deadlines: exceeding them would render the directives meaningless.
I am voting for this proposal, with the amendments of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. The Commission proposal lays down specific requirements to ensure Member States will establish a national regulatory and organisational framework, and draw up appropriate national programmes for managing spent fuel and radioactive waste, from generation up to disposal.
It is essential to impose a ban on exporting waste. It is also essential that the competent regulatory authority be able to halt certain activities if evaluation reveals them to be unsafe. Non-recyclable nuclear waste must not be exported to third countries. We need a responsible strategy and adequate means of eliminating all nuclear waste produced for energy purposes, for research, or for medical uses.
The future of the planet's energy supply does not lie in nuclear energy. The future lies in a mix of energy supplies. Nonetheless, we are still going to have to manage this technology for at least several decades (manage the dismantling of power stations, and also radioactive waste and spent fuel). We need to understand that this waste has a life that lasts for decades. Today it is vital to set up a framework for Member States and strengthen supervision of the ways in which the Member States choose to store waste. I therefore voted for the directive on managing this waste. Even though the text could be improved further and there is an important point that remains, in my view, unresolved, namely the definition of radioactive waste, I believe that we should continue to forge ahead in this area and that it is pointless to deny the need to treat waste. I also voted in favour because the possibility of exporting to third countries was rejected. This was a crucial point indeed. It would be totally unacceptable if we were to allow the export of our most dangerous waste to countries outside the EU, where we cannot be certain of the level of safety with regard to the treatment and storage of the waste in the long term.
in writing. - (LT) I voted in favour of this report, because responsible management and storage of waste that is harmful to the environment and humans is undoubtedly important. Particularly now, following the accident at the Fukushima nuclear power plant, we are considering how to ensure that nuclear power plants are as safe as possible, and even discussing whether we should reject this type of electricity production altogether in Europe. With this report the European Parliament basically approved the Commission proposal for a directive, which sets out an EU legal framework for spent fuel and radioactive waste management. The legal framework proposed by the Commission is aimed at obliging Member States to draw up national programmes for spent fuel and radioactive waste management. The European Parliament report proposes the following improvements to the text of the future directive: strengthening of the so-called reversibility principle, according to which access would even be created to waste buried by means of deep geological disposal, should a means of processing such waste be discovered at some stage in the future, for example. The report also proposes providing for more stringent financial obligations for Member States, requiring them to earmark funding for possible waste management, as well as the financing of reserves, and it also proposes a framework for controlling regional waste management projects.
I voted in favour of the report on the management of radioactive waste. Parliament has long been calling for harmonised standards, and this report contributes towards a consistent legislative corpus aimed at ensuring safe management. While respect must be shown for the reversibility principle, concepts and technical solutions for final disposal should be envisaged in order to enable potential access to and recovery of waste for technical reasons or if progress in research allows the emergence of new technological solutions such as transmutation. I agree with the proposal's aim of ensuring that adequate financial resources are set aside to meet the requirements of nuclear plant decommissioning, and that the waste is managed in a transparent manner. Member States are still responsible for the safe management of spent fuel and waste, but they can fulfil this obligation while working on joint initiatives to share the management of radioactive waste under duly defined and rigorous conditions.
The proposal for a directive on which the European Parliament was consulted is another example of how Europe is able to act in a practical manner to protect European citizens. Organising harmonised standards in the management of spent fuel and radioactive waste responds to a demand and a need to strengthen safety in this area. I was particularly pleased to see a proposal adopted that would go beyond the fundamental safety principles set by the International Atomic Energy Agency (IAEA) and impose the highest safety standards reflecting state-of-the-art practices at regulatory and operational level and best available technology (BAT).
I welcome the vote on this report. The strengthening of nuclear safety and security regulations was essential for several reasons. Of course one reason is the serious nuclear accident in Japan. However, I also welcome it because at the present time, what is referred to as 'high-level and long-life' radioactive waste is still stored in a provisional manner. Spent fuel is generally stored securely near to the reactors, but it has to be recognised that, for permanent storage, levels of security should be much higher. It is therefore our responsibility to demand maximum safety. That is why I also voted for the amendment banning the installation of nuclear waste management facilities in seismic or coastal areas where there are significant risks of rises in sea levels and tsunamis. Furthermore, I believe in the principle that the polluter pays, and I also voted in favour of the amendment calling for an assessment of the costs, monitoring, the sending of regular reports to the European Commission and the participation of national governments.
in writing. - I supported this Report on the proposal for a directive on the management of spent fuel and radioactive waste. The current directive only covers spent fuel storage facilities directly related to nuclear installations, the current proposal intends to assure safety in the long term of the management of existing and future radioactive waste. It is crucial that we work together to guarantee the highest possible safety standards. Indeed, many generations to come will remain at risk This Report calls on member states to accept common minimum standards, invest in new technologies and, importantly, to ban nuclear waste export to third countries.
The tragic events in Fukushima have only served to strengthen the will of Parliament to have a strong clear directive on the export and processing of nuclear waste. The export of nuclear waste to countries outside the EU must be banned, and exports within the EU must be permitted only through bilateral agreements. We also must have stricter rules in order to protect workers, better monitoring and strengthening of the powers of investigation by the competent authorities in order to be able to carry out regular assessments of nuclear safety, enquiries and inspections. At the same time, research into alternatives to deep disposal of waste must be stepped up. The nuclear issue can no longer be dealt with by sidestepping public opinion, which is increasingly unfavourable towards it. We must have a joint policy on renewable energy and develop other sources of energy, without falling back on fossil fuels, while seeking to ensure that we are self-sufficient.
I voted for the report on the management of spent fuel and radioactive waste, because I believe there is a need for a responsible strategy and adequate means to respond to all nuclear waste, whether from energy production, from scientific research, or from medicine. It should also be taken into account that non-recyclable nuclear waste must not be exported to third countries.
The proposed directive establishes a European legal framework for the management of spent fuel and radioactive waste. It sets out specific requirements so as to ensure the Member States have the regulatory and organisational means to enable them to tackle the problem adequately. As this proposal is based on the Treaty establishing the European Atomic Energy Community (Euratom), the European Parliament is only being consulted. This is a highly sensitive environmental issue, requiring the utmost attention from political decision-makers, and the reliable and rigorous monitoring of the management of this waste. The terrible events of Fukushima have given the issue an urgency and drama that we should perhaps overcome when debating issues relating to energy resources. The emotional climate that has developed - which is understandable - does not seem to me to give the best guidance on issues of this magnitude. Clearly, this does not mean that we should not pursue a policy of controls on and strict monitoring of anything relating to nuclear power.
The problem of the management of spent fuel and radioactive waste is tackled in the report by Mrs Jordan Cizeli that we have just voted on. Following the Fukushima disaster, the resulting security issues have made this issue unexpectedly acute. In fact, the European Parliament has been calling for the adoption of a new directive in this area for some time already. Radioactive waste is worthy of increased attention because of the safety, not just of the workers handling it, but also of the general public. Furthermore, we cannot forget the environmental consequences of this waste, which is harmful to biodiversity. I therefore voted for this proposal, which aims to implement the polluter-pays principle - respect for which has been very gradual - and introduces measures restricting the shipping of these goods to third countries. In truth, it is essential that we increase our awareness of the fact that we cannot leave these problems for future generations. I welcome the introduction of a financial mechanism to help manage this waste, so as to stop it being dangerous, and the adoption of regulators that are more demanding and prevent the violation of this directive.
in writing. - (SK) Last November the Commission issued a proposal for a directive establishing the EU's legal framework for the management of spent fuel and radioactive waste. The proposal sets out concrete requirements which should ensure the safe handling and management of spent fuel and radioactive waste from its creation to its disposal. In planning the concept and technical solution for final storage - mainly the deep geological storage of spent fuel and highly radioactive waste - urgent consideration should be given to the principle of reversibility. The aim is to enable potential access to the waste and its reverse recovery, either for technical reasons or if progress in research creates the possibility of a new, longer-term technological solution. The storage of waste in repositories, however, must in any case be performed in accordance with internationally accepted safety standards, requirements and methodology. In the final analysis, it is the Member States that bear responsibility for the safe management of any spent fuel and radioactive waste that they produce, including its safe storage. Although it is vital for every Member State to draw up its own national programme for spent fuel and radioactive waste, it may be an interesting alternative to look for a common solution to this issue. I take the view, however, that such a concept can under no circumstances be a substitute, encouraging Member States to avoid their national obligations relating to the management of radioactive waste.
The proposal for a directive is designed to ensure that Member States establish a national regulatory and organisational framework and draw up appropriate national programmes for spent fuel and radioactive waste management, regardless of the perspectives of nuclear power and non-power applications.
Forty thousand cubic metres of radioactive waste is produced each year in the European Union. Of this, 80% is short-lived low-level radioactive waste, 5% long-lived low-level radioactive waste and less than 10% high-level waste. Armed with such data, I think it is important to establish a European legislative framework to regulate, with the help of national programmes, the spent fuel and radioactive waste production and disposal sector.
The sustainable disposal of certain substances is a goal that requires ongoing monitoring and the gradual emergence of technological solutions in the long term. That is why I agree with the rapporteur on the need to focus on reversibility, in the hope that research will soon result in the definitive transmutation of spent fuel and radioactive waste so that it can be used for other purposes. In fact, research and technological development are the keystone of this sector: they will allow for the safe use of nuclear power, which is capable of meeting the energy needs of the food, medical, industrial, agricultural, research and education sectors.
Lastly, I hope that the adoption of this report will be an important step towards achieving the goal of a European energy plan.
As permanent rapporteur in the area of the legal basis of legislation in the European Parliament's Committee on Legal Affairs, I would like to draw attention to one aspect of the report in particular - the question of its legal basis. In view of the controversies which are aroused by nuclear energy today and the fact that the EU institutional system has changed since the entry into force of the Treaty of Lisbon, I think the European Parliament should be included in the decision-making process in the area of nuclear energy. This, therefore, is why I recommended Article 192 of the Treaty on the Functioning of the European Union and Articles 31 and 32 of the Euratom Treaty as the proper legal basis for this directive. Unfortunately, because of changes to the calendar of work of the Committee on Legal Affairs, my opinion was not taken into consideration by the committee responsible for the directive - the Committee on Industry, Research and Energy - which by a very small majority voted to accept the Euratom Treaty as the only legal basis. I think this happened to the detriment of the transparency of the decision-making process for nuclear energy - a matter which is so important for the EU's citizens.
I voted in favour of this report on the management of spent fuel and radioactive waste to send a clear message to the Member States: polluters must be held responsible for their waste. Indeed, whether it is a question of waste resulting from activities relating to the production of electricity or activities in other areas such as medicine, research and industry, the export of radioactive waste to third countries is an irresponsible practice that has been condemned by Parliament in adopting this report. Despite the success of this vote, given the cross-border implications for the safety and health of European citizens, I regret the minor role that Parliament has been given in nuclear matters as it has only a consultative role in this matter. Thanks to an amendment brought by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, this report underlines the need to find a new legal basis for legislation in nuclear matters in order for the interests of European citizens to be better represented on issues that are of such direct concern to them.
The tragic earthquake in Japan is an incentive for Europe to look more deeply at the consequences of nuclear technology use and its impact on the safety of European citizens. In adopting the report on the proposal for a directive on the management of spent fuel and radioactive waste, Parliament is showing that it is particularly sensitive to this issue and demonstrating a clear desire to find common, definitive solutions to the storage of nuclear waste in Europe.
By calling for common minimum standards for all the Member States, we are encouraging their governments to invest in new technologies, with a view to obtaining rapid, concrete results in relation to the disposal of this extremely hazardous waste.
I therefore welcome two amendments tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament calling for Parliament and the Council to co-decide on matters relating to nuclear energy use and endorsing the fundamental ban on waste exports to third countries, a ban which demonstrates Parliament's determination to shoulder its responsibilities. Parliament's vote is therefore a further step towards the gradual abandonment of nuclear energy, in favour of sustainable energy solutions that are safe for the public.
After the incident in Fukushima in Japan, the EU must equip itself with ambitious standards and framework treaties in matters concerning nuclear power and energy policy. I voted in favour of the Cizelj report on the management of spent fuel and radioactive waste from the energy, medical and research sectors. Third countries are not the 'dustbins' of the EU Member States. I welcome the fact that the MEPs have adopted the amendment by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament on the prohibition of the mass export of waste to third countries, unless they are exported for recycling and then reimported back into the EU. The authorisation for an EU State to export its waste to another Member State only through a bilateral agreement provides the appropriate framework for nuclear and environmental safety. I am pleased that Parliament has opposed the storing of waste of this nature in seismic regions and that the powers of national authorities have been strengthened. Despite the fact that the position of Parliament on the revision of the Euratom Treaty is only of consultative value, MEPs have sent a clear message to the Council: the EU must provide itself with the appropriate means to develop a responsible energy policy that it can hand on to future generations.
in writing. - The horrors at Fukushima have served to highlight the unavoidable dangers of the nuclear industry. My party has long campaigned against Scotland being used as a nuclear dumping ground for other countries and one of the first acts of the SNP Scottish Government was to withdraw Scotland from the UK position of deep geological disposal. Whilst today's vote could have gone much further, I welcome colleagues' decision to reject the dumping of nuclear waste in third countries.
in writing. - (LT) I welcomed this document, because it sets out an EU legal framework for spent fuel and radioactive waste management. The proposal lays down specific requirements to ensure that Member States establish a national regulatory and organisational framework and draw up appropriate national programmes for spent fuel and radioactive waste management, from their generation to their disposal. The management of spent fuel and radioactive waste is particularly important, both for the environment and for public safety. However, we cannot guarantee safety without the appropriate funding, and I therefore believe that the decommissioning of nuclear power plants like Ignalina should not just be a concern for one Member State, in this case Lithuania, but for the whole of Europe.
in writing. - (DE) I have my reservations about the management of radioactive waste and, although this initiative contains some good ideas, it is not enough to solve the underlying problem, which is why I abstained from voting. Even though the nuclear industry has spent five decades looking for solutions to radioactive waste, we are, in this respect, still at square one. Nuclear waste is transported the length and breadth of Europe in convoys that cost the taxpayer millions, entailing a high risk of accidents. Risk-free storage over a period of millennia is an impossibility and such an idea takes the argument about clean and cheap electricity from nuclear power to absurd lengths. Nuclear dumping sites in the immediate vicinity of nuclear power stations and/or in areas where earthquakes are prevalent are particularly risky. Worryingly, in the case of the Krsko storage facility, both factors apply.
in writing. - (DE) Some time ago, I drafted a motion calling for greater safety for nuclear reactors in the Danube region. After all, the Danube region, which lies right in the heart of Europe, is where some of the most dangerous reactors are located: Temelin, Bohunice, Mochovce, Dukovany and Paks. The mostly outdated construction methods used have led to poor safety standards. Dangerous incidents occur with alarming regularity, but are mostly swept under the carpet. Neighbouring countries like Austria are often not even informed when an incident occurs. Even in the environmental impact assessment procedure there is insufficient consultation or no consultation whatsoever with neighbouring states. However, funds are now being made available for the drafting and financing of plans for the closure of productive reactors. That is why I abstained.
in writing. - (LT) We must make every effort to ensure that we make the safest decisions in the area of spent fuel and radioactive waste management. The accident at Fukushima nuclear power plant has shown that the disposal of radioactive waste remains a complicated and risky process that can have particularly painful negative consequences. Therefore, nuclear safety assessments, research and checks must be continuous. We must continuously exchange good practice in this area throughout the EU. We must not allow people's health or the environment to be endangered. It is crucial for Member States to establish a national regulatory and organisational framework and draw up national programmes for spent fuel and radioactive waste management, from their generation to their disposal. Given the principles of safety and economy, I believe that Member States can share spent fuel and radioactive waste management facilities, but such use must be based on an agreement between both parties. The Member States will thus be able to take advantage of the favourable geological and technical advantages of a specific territory and share the financial burden of the project. It should be noted that spent nuclear fuel storage basins pose an enormous risk and hazards, and therefore all unused fuel should be transferred to dry cask storage as soon as possible.
In November 2010, the Commission published a proposal for a directive establishing an EU legal framework for the management of spent fuel and radioactive waste. The proposal lays down specific requirements to ensure that Member States establish a national regulatory and organisational framework, and draw up appropriate national programmes for spent fuel and radioactive waste management, from generation up to disposal. The Commission's proposal was well received since it was drawn up following principles already existing at international level, basing its proposals on the approaches already adopted in the most advanced Member States and providing a framework for a more responsible management, including: (i) a national framework based on a clear distribution of duties and responsibilities among those involved, (ii) a national programme ensuring milestones, timeframes and clarity of the decision-making process on radioactive waste, and (iii) balanced rules on transparency and information, oversight and control. I share the concerns raised about the potentially disastrous effects of human error in managing radioactive waste and spent fuel, and would stress the need to apply rigorous standards of training, workplace safety and inspection by independent authorities.
The proposal for a directive presented by the Commission sets out an EU legal framework for spent fuel and radioactive waste management. The proposal lays down requirements to ensure that Member States establish a national regulatory and organisational framework, in order to be able to draw up appropriate national programmes for spent fuel and radioactive waste management, from their generation to their disposal. The proposal is based on the Euratom Treaty and, in particular, on the guidelines provided in the report 'Assessing Euratom - 50 years of European nuclear energy policy'. The rapporteur identifies four main priorities among the amendments tabled in the draft report for consideration by the members of the committee. The first is the need to envisage concepts and technical solutions for final disposal, in particular deep geological disposal. The second is the need to ensure that adequate financial resources are set aside to meet the requirements of nuclear plant decommissioning and that the resultant waste is disposed of. The third concerns the development of regional disposal facilities, while the fourth deals with transparency and participation of the public. For these reasons, I voted in favour of the proposal for a directive.
in writing. - (RO) This proposal for a directive sets out the EU legal framework for spent fuel and radioactive waste management and revises the Commission proposal for a Council (Euratom) directive on the management of spent fuel and radioactive waste.
The sustainable management of radioactive waste and spent fuel must include the waste's life cycle (from generation to temporary or final storage, as well as during the post-closure period of the storage facilities) and restoring the environment. During this whole period, environmental factors must be closely monitored while the waste is being stored, also during its transportation and that of the products obtained from recycling spent fuel. All these measures must be complied with to safeguard people's health and protect the environment.
in writing. - This report highlights a serious flaw in EU governance that must be addressed as soon as possible. Member States with nuclear power enjoy a competitive advantage over states that are nuclear-free. However, states adjacent to countries with nuclear power plants can be adversely affected by their neighbour. It will be recalled that in the past carbon emissions from some Member States created acid rain in other countries. Also nuclear fallout from Chernobyl affected EU states. This is the case in Ireland, where Sellafield - one of the world's biggest nuclear reprocessing plants - has been contaminating the Irish Sea to the detriment of Ireland since the 1950s. Apart from the threat of accident or terrorist attack, there is also considerable evidence of adverse health effects along Ireland's eastern seaboard attributed to Sellafield discharges. Europe has been using nuclear technology for more than 60 years and still there is no policy on management and disposal of nuclear waste. The 12th Congress of the International Radiation Protection Association called for a regional approach to the transport of nuclear waste. The industry and Parliament should recognise that disposal and reprocessing is also a transnational policy area that cannot be left to individual Member States.
This directive is designed to ensure that Member States establish a national regulatory and organisational framework and draw up appropriate national programmes for spent fuel and radioactive waste management, regardless of the perspectives of nuclear power and non-power applications.
The Commission's position is commendable: it makes the Member States responsible for the safe management, including disposal, of the spent fuel and radioactive waste that they generate, through the development of their own programmes. On the other hand, many of the amendments incorporated in the text are questionable. On such a sensitive issue as this, maximum transparency and public information are crucial. However, choices of this kind cannot be restricted to public participation in decision-making alone. In fact, the danger of not laying down precise rules is that we will fail to take the decisions necessary to ensure the management of spent fuel and radioactive waste. For this reason I cannot support this report.
in writing. - (FR) It is important for the European Parliament to express an opinion on the revision of the Directive on Radioactive Waste. It is a sign of responsibility and maturity to be able to turn a blind eye to divergences on whether to maintain or phase out nuclear energy and to come up with an effective policy for burying nuclear waste. That is the first lesson to be learnt from today's vote. Clearly, nuclear safety also means strengthening nuclear safety and security regulations in a post-Fukushima landscape. I particularly welcome the adoption of Amendments 124 and 130 which respectively call for the prohibition of the installation of nuclear waste management facilities in seismic or coastal regions which are at risk and the preparation of a safety case to accompany any radioactive waste management activity. It remains to be hoped that the European Energy Ministers will pay heed to this strong message in favour of a safety culture. This inevitably requires priority to be given to deep burying solutions, such as permanent storage in dry rock or permanent storage in deep cavities (3 000 to 5 000 metres deep), which are still being examined. I also welcome recourse in the last resort to the transport of highly radioactive waste.
We are having to express an opinion on a proposal for a directive on nuclear waste based on the Euratom Treaty and our Parliament only has a consultative opinion on this text, which is something I regret. I hope that the Council will take due account of our position. One of the most controversial issues in this debate is whether or not to authorise the export of nuclear waste to countries outside the EU. I clearly supported the option of prohibiting exports to third countries, contrary to initial proposals. I also supported the proposal not to allow exports of waste other than for recycling, on the express condition that they should subsequently be imported back into the EU. This position was supported by a majority and I am glad of this. Furthermore, I would urge that workers involved in the management of radioactive waste, from its production to its disposal, receive adequate protection and training. Unlike the Commission, which considers that deep geological storage is the safest option for highly radioactive waste, I think that we should support and step up research into alternatives to burying waste at depth.
in writing. - Abstain. While the outcome of today's vote is certainly a lot better than was expected, the proposed rules remain far too weak and fall far short of addressing the very real concerns with nuclear waste. These rules aim to create perception that the problems of nuclear waste are solved but nothing could be further from the truth. Significantly, the rules do not apply to nuclear waste from military use, waste from uranium mining or spent fuel that is to be sent for reprocessing. It is a huge source of relief that MEPs rejected a proposal to export nuclear waste to third countries however. It is outrageous to suggest that, because we cannot solve the problem of nuclear waste ourselves, it is ok to dump our nuclear waste in other countries. Hopefully this vote will convince those governments that are pushing export as a solution to drop this approach. Importantly, a Green amendment calling for the storage of nuclear waste in seismic areas to be banned was passed. The ongoing disaster in Fukushima should be a wake-up call on the huge risks involved with storing nuclear waste and we welcome that MEPs have heeded this call.
in writing. - President, I have voted on the JORDAN CIZELJ report in a way in which I believe was the most responsible regarding Europe's future energy concerns. I am referring to the fact that roughly 15% of the EU's current energy supply comes from nuclear energy. This is huge chunk of our energy demand, a demand which is projected to increase in the coming decades. It is therefore essential that this significant section our energy supply not be taken hostage to fear and panic in the wake of the Fukushima incident. President I fear that these concerns have been exacerbated for political ends by certain factions here and elsewhere in Europe and I wish to make a clear stance regarding our future energy mix that is free from fear and panic and approaches the subject of nuclear energy based on science and evidence. I would like to thank the rapporteur and my friend and colleague Ms Edit Herczog for all their efforts on this. The fact is that nuclear energy and nuclear research will be a part of future energy demand and that's why I've voted the way I did in order to ensure that the waste and spent fuel is dealt with in the appropriate way. Thank you
in writing. - (NL) I abstained from the vote on the Cizelj report concerning a Commission proposal laying down rules for the management of radioactive waste. Why did I do that? I did not vote against the report as, this way, the Commissioner for Energy, Mr Oettinger, has a chance to stand by his original proposal and ban the exporting of radioactive materials to third countries. This is contrary to the wishes of a number of Member States, who would love to see the existing ban on such exports lifted. Well aware, as I am, that the level of such management or environmental awareness, let alone a strict culture of safety in relation to nuclear matters, is not or is barely present in many developing countries, it seems to me that allowing such exports is completely irresponsible. Moreover, Europe must manage its own nuclear waste itself if the EU wants nuclear power so badly. What some Member States are angling for borders on the criminal at government level in Europe. It is regrettable that exporting spent nuclear fuel to Russia and Ukraine for processing is not prohibited. The Group of the Greens/European Free Alliance is nonetheless very pleased that a majority in this House rejected further exports and endorsed an amendment by our group that prohibits the storage of radioactive waste in seismologically active areas. On the other hand, I could not vote in favour of this report because the rules proposed are far too weak.
in writing. - (RO) I voted for the report on the proposal for a Council directive on the management of spent fuel and radioactive waste because nuclear security in the EU depends on the proper management of spent fuel and radioactive waste. Member States are ultimately responsible for spent nuclear fuel and radioactive waste management. They must ensure that information on the management of spent fuel and radioactive waste is made available to the relevant local and regional authorities, workers and the general public, and that these parties are effectively involved in the relevant decision-making process. The Commission and Member States must provide, in the long term, sufficient financial resources for the activities and facilities required to manage spent fuel and waste.
Through the amendments tabled, we have called for education and vocational training plans to maintain and develop the expertise and skills required for spent fuel and radioactive waste management. I think that a well-trained workforce and the provision of suitable working conditions help enhance nuclear safety. I do not support the ban on exporting radioactive waste, but I call for all the specific contracts signed between Member States and third countries to comply with Recommendation 2008/956/Euratom on criteria for the export of radioactive waste and spent fuel to third countries.
I agree with the main political message of the preliminary report, which maintains that the EU budget has a crucial role to play in helping the Member States recover from the economic and social crisis, in the sense of promoting growth and jobs.
This report also rejects the exclusive following of an approach that promotes austerity to resolve the EU's economic problems. I cannot fail to point out that there is a need for more investment to help in the implementation of the Europe 2020 strategy, and this report stresses that need.
Finally, I would stress the important point, directed at the Council, to pressure it not to make mere arithmetical cuts and, if it does so, to explain what the priorities established were.
in writing. - I voted against the Balzani report on the mandate for the trilogue negotiations from the Budget committee because it wants to increase the EU budget for 2012 by 3.7% for commitments and 4.9% for payments. I could not vote in favour of the Conservative Party amendment to freeze the budget at 2011 levels because I firmly believe it is a reduction that is needed, and their stand represents a weak starting point for negotiations.
in writing. - I voted against the Balzani report on the mandate for the trilogue negotiations from the Budget committee because it wants to increase the EU budget for 2012 by 3.7% for commitments and 4.9% for payments. I could not vote in favour of the Conservative Party amendment to freeze the budget at 2011 levels because I firmly believe it is a reduction that is needed, and their stand represents a weak starting point for negotiations
How and to what extent should ITER be financed? The subject has now become a recurrent item on the agenda of the European Parliament. It has been raised once again at a time when we are being asked to vote on the 2012 budget. While the cost of the project has increased exponentially since it was launched in 2006, from EUR 6 to 16 billion, I think it must now continue with the available resources. Not one euro more should be added to ITER. I therefore voted for the amendments against increasing expenditure for ITER. Unfortunately, however, they were not adopted for want of a majority. While research - into both fusion and fission - is a good thing (albeit diversified), I deeply regret the increase in appropriations (EUR 700 000 for 2012) as well as the anticipated financial tinkering, which would lead to part of the European research budget being emptied simply to finance ITER. Not to mention the fact that budget cuts are planned in this area, creating more imbalance between research spending on nuclear energy and renewable energy. It is, however, essential to re-establish the balance between the two, especially in France, where almost 80% of the research budget is still devoted to nuclear energy.
in writing. - (LT) I voted in favour of this report, because it outlines the general guidelines for the European Union 2012 budget and gives Members of the European Parliament powers to represent the European Parliament at trialogue negotiations with the Council and the European Commission on the 2012 draft budget. The report stresses that next year's budget must be drawn up in such a way that it helps Europe recover from the economic and social crisis as quickly as possible. Consequently, the Member States are urged to continue investing in areas that reinforce growth and employment, but it should also be noted that the European Union budget should support the Member States' collective efforts to consolidate national budgets in times of austerity. The report calls for continued investment in youth education, mobility and employment, supporting and promoting small businesses, scientific innovation, social integration and poverty reduction.
in writing. - I voted against the Balzani report on the mandate for the trilogue negotiations from the Budget committee because it wants to increase the EU budget for 2012 by 3.7% for commitments and 4.9% for payments. I could not vote in favour of the Conservative Party amendment to freeze the budget at 2011 levels because I firmly believe it is a reduction that is needed, and their stand represents a weak starting point for negotiations
in writing. - (SV) To quite abruptly reduce or freeze next year's EU budget would not be a responsible approach. We have therefore chosen to vote against the proposals that called for this. On the other hand, we support the call for a review of expenditure in all areas of activity in order to ensure that all expenditure gives value for money, with the aim of identifying areas for potential savings. We also believe that we should firstly redistribute existing funds before we call for new resources. However, as this proposal did not meet with a sympathetic response, we chose to abstain in the final vote.
I voted for the report on the mandate for the trialogue on the 2012 Draft Budget, because the European Union budget should foster recovery from the economic and social crisis in the Member States, by promoting growth, employment and the investment that is critical to the realisation of the Europe 2020 strategy's goals.
in writing. - (SV) We have chosen to vote in favour of the report on the mandate for the trialogue on the 2012 Draft Budget. We believe that it is very important for work on the EU 2020 strategy to begin immediately and for the strategy to be given adequate financial resources in order to prevent a repeat of the failure of the Lisbon Strategy. We also believe that it is important for the EU to have the resources it requires to be able to carry out its new tasks under the Treaty of Lisbon.
We do not agree that the level of payments from the EU budget should be frozen during 2012, which is why we do not support Amendment 16. The payments are based on previous years' budget decisions regarding commitments and therefore the level of the payments is simply a consequence of previous undertakings. The Union must inevitably pay what it has promised to pay. At the same time, we are also keen for the EU to pursue a responsible budgetary policy and therefore welcome the passages stating that we will also continue to identify and evaluate negative priorities.
However, we would like to point out that we do not believe it to be necessary to continue to provide EU support for the school fruit programme and the aid for deprived persons programme, as we believe that it is better for the measures that these programmes entail to be taken at national level. Neither do we agree that initiatives for a switch to a more environmentally sound and sustainable agriculture should only be taken without compromising the competitiveness of EU farmers. Unfortunately, it was not possible to vote on these aspects separately.
in writing. - I voted against the Balzani report on the mandate for the trilogue negotiations from the Budget committee because it wants to increase the EU budget for 2012 by 3.7% for commitments and 4.9% for payments. I could not vote in favour of the Conservative Party amendment to freeze the budget at 2011 levels because I firmly believe it is a reduction that is needed, and their stand represents a weak starting point for negotiations.
European strategy for sustainable and inclusive growth remains high on the Union's list of concerns, and cannot fail to be present in the preparation for the 2012 EU budget. The role reserved for small and medium-sized enterprises (SMEs) is extremely important, since it is SMEs that are best placed to stimulate this type of growth. This budget is emerging at a time of particular difficulty in terms of the crisis being experienced by the peripheral countries - including Portugal - and can play an important role in how these countries conduct their efforts to get back on the path to financial stability and healthy public accounts. Furthermore, new competences, like those relating to the area of freedom, security and justice, require the reinforcement of its resources and capacity for action. There could also be a need to increase resources, in order to face up to the consequences of how the conflicts in the Mediterranean develop. I hope the trialogue on the 2012 draft budget will take place in a constructive climate and will not fail to take into account Europeans' main needs and concerns, and that it will contribute to providing the Union with adequate resources to properly fulfil the duties and responsibilities that result from these.
The intention is for the Europe 2020 strategy to start guiding the 2012 budget now. It should be noted that the implementation of this strategy will require a huge amount of future-oriented investment up to 2020, estimated at around EUR 1 800 billion. Starting now, we must seek to improve levels of education, foster social inclusion - not least by reducing poverty - and foster the development of a knowledge society founded on the EU's overall scientific and technological capacity. Therefore, there is a need to support research, development, and innovation and small and medium-sized enterprises. The EU draft budget for 2012, as proposed by the Commission, amounts to EUR 147 435 million in commitment appropriations and EUR 132 738 million in payment appropriations. These amounts represent respectively 1.12 % and 1.01% of the EU's forecast gross national income for 2012. It should be noted that the EU 27 annual inflation rate for 2011 is estimated at 2.7%, meaning that the proposed nominal 2012 increases of 3.7% in commitment appropriations and 4.9% in payment appropriations are, compared to the 2011 budget, in real terms 1% and 2.2%, respectively.
It is not acceptable to, yet again, subordinate the EU budget strategy - this time for 2012 - to the objectives of the so-called Europe 2020 strategy, heir to the failed 'Lisbon Strategy' whose stated objectives of poverty reduction and job creation were no more than propaganda.
The specific situation of countries like Portugal demonstrates this, with more people in poverty, more unemployment and more inequality. The 2012 draft budget should take this situation into account, supporting production in each Member State, wealth creation, the combating of unemployment and the creation of jobs with rights, the combating of social inequality and poverty, and the defence and promotion of public services.
The guidelines for the budget, accepted by the majority in Parliament, are 'fully in line with the dynamics of the European Semester', seeking to impose structural adjustments that have neoliberal content. It is unacceptable that, in the face of the extremely severe crisis affecting the most vulnerable economies in the EU, there continue to be insupportable cofinancing requirements for the use of Union funds, particularly the Structural Funds. That is why we have been advocating the abolition or substantial reduction - to a maximum of 10% - of national contributions.
We voted against for all these reasons.
We consider it unacceptable that the European Union budget - this time for 2012 - is yet again being subordinated to the objectives of the so-called Europe 2020 strategy, heir to the failed Lisbon Strategy whose stated objectives of poverty reduction and job creation were no more than propaganda. The specific situation of countries like Portugal demonstrates this, with more people in poverty, more unemployment and more inequality.
The guidelines for the budget, accepted by the majority in Parliament, are 'fully in line with the dynamics of the European Semester', seeking to impose structural adjustments that have neoliberal content. It is unacceptable that, in the face of the extremely severe crisis affecting the most vulnerable economies in the EU, there continue to be insupportable cofinancing requirements for the use of Union funds, particularly the Structural Funds. That is why we have been advocating the abolition or substantial reduction - to a maximum of 10% - of national contributions.
The 2012 draft budget should take this situation into account, supporting production in each Member State, wealth creation, the combating of unemployment and the creation of jobs with rights, the combating of social inequality and poverty, and the defence and promotion of public services.
in writing. - (SK) Reducing the public investments of Member States in selected areas is not an appropriate solution, since the fight that the EU and the individual nation states are waging against the crisis through cost-cutting is really not the most viable approach. If we really do have an interest in restoring economic growth and employment and intend to do so, and if we really do want to implement the Europe 2020 strategy, then growth in public investment must be greatly accelerated. In addition to the Europe 2020 strategy, this would also be fully in accordance with the European Semester. Among other things, this should result in the national Member State budgets and the EU budget complementing each other and working through synergy towards the fulfilment of these objectives. The Commission, however, is inclined to postpone the necessary giant leap in terms of a common financial effort to the Multiannual Financial Framework after 2013. Such a position, however, will seriously threaten the achievement of the main objectives by 2020. It is therefore desirable for the Commission to reassess its position in unambiguous terms.
in writing. - (CS) The European draft budget for 2012 will be only the second since the Treaty of Lisbon entered into force. After last year's complicated negotiations, a tough fight up to the last minute can be expected over the budget this year too. The real institutional struggle, however, will begin only afterwards, when the Union decides on the new Multiannual Finance Framework. Precisely for this reason, it will be necessary to emphasise better coordination between all participants in the negotiating process when preparing the current trialogue, so that the European budget will secure sufficient funding to achieve the objectives of the Europe 2020 strategy. These objectives promote smart, sustainable and inclusive growth, and therefore investment into the creation of decent jobs. I fully agree with the priorities outlined by the rapporteur, Mrs Balzani. I also think that the EU budget should fulfil a role as the main mechanism for boosting and restoring growth and employment. I would also like to emphasise that the rapporteur's conclusions are fully in line with the dynamic of the European Semester, which, as a new instrument for strengthening European economic management, has the objective of increasing cohesion and complementarity, as well as coordinating the EU budget and national budgets in the implementation of common EU investments, in relation to achieving the objectives of the Europe 2020 strategy.
in writing. - (LT) I welcomed this document, because necessary investments - at both EU and Member State levels - must be made now and delayed no longer, to improve education levels and to foster social inclusion, particularly through the reduction of poverty, and the development of a knowledge-based society rooted in the EU's scientific and technological capacity. In this context, we need to support research, development, innovation and SMEs and the development of resource-efficient technologies. Support for youth training, mobility and employment, SMEs, research and development should be a key priority of the EU budget.
With today's vote Parliament has adopted the mandate for the trialogue on the 2012 budget. As shadow rapporteur for the Group of the European People's Party (Christian Democrats), I am very satisfied with the final document. It will give direction to the negotiations with the Council, which will enable us to approve the general budget of the European Union for 2012 at the end of the entire procedure. The document specifically identifies the priorities of the European Parliament, placing the need for smart, sustainable and inclusive growth, enshrined in the Europe 2020 strategy, at the centre of the 2012 budget. We also aim to support research, development, innovation, employment and SMEs. I believe, in fact, that investment in these areas is the only way of pulling Europe out of the crisis and that, even in times of austerity, the EU budget can be an important tool for stimulating European action.
in writing. - (NL) The Dutch People's Party for Freedom and Democracy (VVD) is opposed to an absolute increase in the EU budget for 2012. While all the Member States are currently suffering severe cuts in their public finances, the EU cannot be left out and it, too, must make choices about what to do and what not to do.
I voted for the report on the mandate for the trialogue on the 2012 Draft Budget. Some people are saying that in circumstances where there are large budget deficits and high levels of debt, Member States should contribute as little as possible to the EU budget. I believe that this is a mistake.
2012 is the penultimate year in the current financial period. It is an important year from a financial perspective for EU programmes. At times of crisis, investment is needed in jobs and development. Investment accounts for 95% of the European Union budget. The funds are distributed for EU projects and policies in all Member States, admittedly, in varying proportions. All Member States benefit directly or indirectly.
The proposed budget increase is an absolute necessity. I cannot see why anyone should object to this increase. There are policies which are absolutely essential, approved by Member States and, therefore, they need to be financed so that they can be implemented.
in writing. - (DE) The EU needs to tighten its belt. This is not just because increasing the budget would be a slap in the face for our citizens in the light of national austerity programmes, but also because next year payments are to be made into the permanent euro stabilisation mechanism. This money needs to be found from the already cash-strapped national budgets. It may well be that spending is scheduled for many multi-annual programmes and the relevant funding cannot be cut at present because the EU would otherwise be open to accusations of breach of contract. However, there is plenty of scope available for savings. It is for these reasons that I have voted against this draft budget.
I consider this report on the mandate for the trialogue to be fairly satisfactory. The fact that, at a time of crisis and necessary cutbacks, there has still been an increase in the resources from the European budget for heading 3a, on the management of immigration, is a good thing in my view. I therefore hope that the European Union will no longer avoid facing up to this problematic situation or leave Italy alone to manage it.
Some cutbacks are necessary and therefore some priorities can also take second place. It is always difficult to say where and how things should be done, but action has to be taken somewhere. We could start with administrative expenditure, for example, and in this respect we are still a long way from meeting the Commissioner's request to keep the increase below 1%. The European Personnel Selection Office, among others, is undoubtedly a classic example of mismanagement, and it is at that and certain other agencies that we can begin to try to reduce Europe's administrative costs. For the reasons listed above, I chose to abstain during the vote.
in writing. - (DE) The line being taken by the governments of the core Members States of the EU, the European Commission and the European Central Bank is becoming increasingly clear. The Commission's proposals primarily aim to tighten up the terms of the Stability and Growth Pact. In future, compliance with the Maastricht criteria is to be enforced though early warnings and drastic penalties. However, this pact has not worked in the past and probably will not work in the future either. It is about time that we concentrated on stable, sovereign national economies and reducing the national debt of individual states. It is outrageous that the same hard-working countries should again and again be required to pay for the mistakes of others.
This report on the mandate for the trialogue on the 2012 Draft Budget is of particular interest due to the economic times we are experiencing. In fact, 11 of this House's 22 standing committees have tabled opinions on this report. This is the second budget to be adopted under the terms of the rules set out in the Treaty of Lisbon, so it is an important exercise to establish what went wrong last year so that the process can be improved. I voted for this report because I agree in general terms with the mandate that this report grants to Parliament's representatives in the trialogue on this issue, which will take place on 11 July 2011. I would stress the following points of interest in the mandate granted for the trialogue: 1) 2012 EU budgetary allocations in support of the Europe 2020 strategy; 2) proposal for a revision of the current Multiannual Financial Framework 2007-2013 to address the additional financing needs of the International Thermonuclear Experimental Reactor (ITER) project; and 3) financial sustainability and manageability of Heading 4 in 2012, particularly in view of the forthcoming amending letter to address the democratic transition in the southern Mediterranean.
I voted in favour of the report by my fellow Member, Mrs Balzani, defining the position of Parliament in the forthcoming negotiations on the 2012 budget. Today, the European Parliament has given instructions to those of its Members who will represent it before the Council and the Commission in the budget negotiations starting on 11 July. If there is a message in this vote, it is that the vast majority of us are intent on warning the Council against any attempt to reduce the European budget. We are not of course advocating spending for spending's sake. We are well aware of the terrible crisis ravaging our continent. However - and the Socialists have been saying this for a long time - Europe will not emerge from this crisis by sacrificing its future and selling tomorrow's growth on the cheap. We should, rather, have the courage to speak out and not fear confronting populism. We do not need less Europe. We need more Europe. Until we give the Union the resources it needs to fulfil its ambitions, it would be an illusion to believe that it will be able to return to the path our citizens want to go down.
in writing. - Against. Even though the report is largely positive, we have a strong problem with the ITER parts.
The Europe 2020 strategy objectives of smart, sustainable and inclusive growth should be central priorities when considering the future budget for 2012. The European Union's small and medium-sized companies should also receive particular attention and, as such, it will be appropriate to insist on the need to clarify the budgetary implications of the Europe 2020 strategy's flagship initiatives. It should be mentioned that, in a context of recovery for many Member States, the European Union budget has a role to take up by reinforcing support for national investment to encourage growth. Therefore, the level of payment allocations, as proposed by the European Commission, should be maintained, whilst taking into account that all programmes should proceed quickly. As such, there is a need to try to focus priorities and to aim to redeploy resources. There are also other areas that should have an equivalent in the budget, such as that of justice, freedom and security, and there is a need to react to events in the Mediterranean too.
in writing. - I am voting against Amendment 11 concerning the withholding of European funds for regions that use the 'Ley de Costas' in a retroactive way without compensation for the citizens affected. I completely disagree with the current state of affairs regarding 'Ley de Costas', but I also think that, especially in this moment of economic crisis, it is not responsible to take such a strong stand, as hundreds of thousands of citizens would be affected if funds were withheld. The situation of the citizens affected by 'Ley de Costas' has to be directly tackled, and I call on the Commission to put all possible pressure on the Spanish Government to achieve a positive outcome for the citizens affected, in order to protect their property rights.
I am voting in favour because, inter alia, the report includes a proposal stressing the need to assess the specific situation of the milk and dairy products sector before March 2015, in order to ensure the proper functioning and stability of the milk market. I view this adoption as an important message from the European Parliament to let the Commission know, without taking dogma into consideration, if a decision taken years previously on the basis of certain rules will introduce real benefits when the time comes for it to enter into force, taking into account the situation 12 years later, or if it will contribute to exacerbating the situation instead.
The report also mentions that the common agricultural policy should be fairer and more equitable, with a distribution of financial resources between countries that is more balanced, and a system of direct support for farmers that is fairer and based on environmental and social criteria.
in writing. - I voted against amendment 21 of the Dess report which in the CAP sought to remove the need to co-finance appropriations for modulation and capping as a means of flat-rate aid. This would facilitate the EU's giving of British taxpayer's money with fewer obstacles to recipients across the EU. It would also result in these moneys not being returned to the British exchequer from the EU budget when they are unused. In a nutshell it would increase the burden on the British taxpayer by the EU. I also believe that it contribute to the argument of those who want to eliminate the British rebate since they will be able to claim that these moneys will also be given to British farmers.
in writing. - I voted in favour of this report because it clearly points out that the EU agricultural budget in the next financing period has to be maintained at least at the same level as the 2013 considering that only with adequate financial resources will be possible to meet the challenges of food security and environmental protection. Thanks to the Socialist Group's amendments now the report is more balanced and in line with the Commission Communication which recognises the need for further reform of the CAP in view of the changing nature of the farming industry in the EU27 and of the new international context of globalisation.
in writing. - (FR) While I recognise that the different agricultural sectors are worried about their future, I voted in favour of the report by Mr Dess as it advocates a strong and sustainable common agricultural policy (CAP) benefiting all farmers. In fact, in the current context, the European Union needs more than ever to ensure its food independence, the quality of food products, the protection of the environment, and adequate incomes for those who contribute to this. Changes are, of course, necessary, but the CAP must evolve and not be revolutionised. For that reason, I welcome the work done by the rapporteur.
in writing. - (NL) A strong common agricultural policy with appropriate resources is necessary to ensure food safety. This report demonstrates that there is acceptance of this fact amongst the elected representatives of the people and thus also amongst the citizens of the European Union. When it comes to the structure of direct payments I completely support retaining the basic premium. This is because European food production meets high requirements that add numerous costs for farmers without adequate recompense via the market. It has been proposed by the Commission and Parliament that greening services be provided, in return for payment, as 'top ups' to the basic premium. I want to stress that these must under no circumstances result in an increased regulatory burden. Instead they must simply offer opportunities. Such services must therefore be provided on a voluntary basis. The report shows that Parliament, too, is opposed to the mandatory nature of these top-ups as proposed by the Commission. I urge that, when lists of options for greening services are compiled, attempts must be made to find projects that deliver a win-win for the environment and farmers, leading to further innovation and sustainable growth. One example of this is the conversion of manure into energy. I would particularly like to emphasise the fact that the above-mentioned proposals can only be applied on a general basis if the budget for agriculture is increased.
in writing. - (FR) This vote has caused less of a stir than the economic governance package but it is, nonetheless, a very important vote at this plenary session in Brussels. In fact, the common agricultural policy (CAP) is becoming an increasingly important issue and, on the eve of the great debate to adjust our CAP after 2013, this vote has given us a particularly interesting road map. We have some monumental issues ahead of us. The MEPs have established the major thrust of their priorities. Our CAP must be an opportunity to take a step towards adopting greener practices. This vote will help in that regard. The European Parliament must allocate payments more fairly among countries and among European farmers. This vote will also help in that regard. With this vote, the European Parliament has once again shown that it is a place where constructive consensus can be reached and that it is committed to preparing for the future.
in writing. - (LT) I voted in favour of this resolution, because I agree that demographic change, climate change and the objectives of territorial cohesion policy demand that we review and modernise the EU's common agricultural policy. The resolution adopted calls for us to maintain the current level of spending on agriculture in the EU budget, but urges us to reject disparities in the allocation of these funds to the Member States. The resolution proposes using the allocation of funds to introduce an incentivisation scheme for farmers to develop green and environmentally friendly agriculture, effectively managing scarce resources while reducing production costs. It also proposes differentiating payments among different agricultural sectors and farmers and strengthening farmers' negotiating power in the food supply chain. The document also draws attention to the influence of agricultural policy on reducing the disparities among the various EU regions in terms of the level of territorial and economic development, and on developing rural areas and encouraging young farmers.
in writing. - (CS) It concerns me that the planned ceiling on direct payments to farmers was not removed from the report on the new agricultural policy of the EU after 2013, which the European Parliament approved today. The approval of a ceiling on subsidies means in practice that a limit will be set on direct subsidies depending on the size of the agricultural undertaking. I would like to point out that the Czech Republic in particular, with an average farm size of 85 ha (the European average is about 15 ha) has the largest agricultural undertakings in the EU, so they would pay a heavy price for the ceiling on direct payments. The ceiling on direct payments would mean disaster not only for Czech farmers. Czech farmers would, in the worst-case scenario, lose up to CZK 13 billion, as a result of their weaker competitive position on the market. In my opinion, therefore, the result of today's announcement plays into the hands of farmers from the old Member States, where farms are typically smaller. I am convinced that a ceiling on direct payments would unquestionably discriminate against large farms. It would lead to a situation where large agricultural undertakings would, even at the cost of a greater bureaucratic burden, artificially split up in order to minimise financial losses. European agriculture as a whole would then ultimately pay the price of an artificial and forced break-up of farms.
I voted in favour of the Dess report entitled 'The CAP towards 2020: meeting the food, natural resources and territorial challenges of the future'. I am delighted that this document calls for the continuation of a strong and sustainable common agricultural policy (CAP). To achieve this, a budget commensurate with the ambitious objectives to be pursued is required. The European Union therefore calls for the EU agricultural budget in the next financial programming period to be maintained at least at the same level as the 2013 agricultural budget. This very comprehensive report takes account of all the various interests involved. Rural development and the interests of farmers are safeguarded, as are resource protection and the environmental policy component.
I voted in favour of this report because I believe it takes due account of the role played by the agricultural sector from an economic and employment point of view, and in the field of sustainable development and biodiversity preservation. Europe needs a robust agricultural policy consisting of transparent rules and efficient and rapid prevention tools, so that it can reduce administrative costs, manage risks and adopt effective crisis-prevention policies. 'Innovation' and a 'well-organised infrastructure network' are the basic criteria necessary to make agribusinesses competitive, competent and well prepared, and to ensure that rural areas too have access to culture and training. More support should be given to young farmers in order to prevent them from leaving the countryside, and generational renewal should be promoted as a way of ensuring the continuity of the activities carried out. All this should be accompanied by a budget commensurate with the needs that exist, together with the identification of instruments that are not open to abuse and efforts to control price volatility. Lastly, we must not forget that the agricultural challenge is directly linked to the food challenge, and it is therefore of the utmost importance when it comes to protecting the health of European citizens.
We, the Group of the Progressive Alliance of Socialist and Democrats in the European Parliament, introduced radical changes to the draft produced by the German conservative rapporteur of the Group of the European People's Party (Christian Democrats), regarded by many as woefully inadequate, and we succeeded in obtaining a majority in the European Parliament on the objective of a fairer allocation of agricultural payments. The abolition of historical reference values, aid to farmers with small farms, a rebalancing in favour of the livestock sector and, above all, the adoption of the principle of the degressivity of direct payments, taking employment and the environment into account, represent crucial progress in this regard. I welcome the work carried out, which will also have made it possible to put in place tools committing agriculture to move towards more sustainable development, while taking into account the objectives of food security, the environment, territories and jobs. The greening of payments of the first pillar will also make it possible to encourage farmers to adopt good farming practices and to be more economically and ecologically efficient. Dacian Cioloş, Member of the European Commission responsible for Agriculture and Rural Development, must now use this report to put forward some good proposals by the end of this year.
I voted in favour of this report because I believe that an excellent job has been done, despite the complexity of the issue. Marrying food security with medium- and long-term environmental sustainability, with rural development, with a strong emphasis on the prudent management of financial resources and with aspects linked to international trade patterns required a considerable amount of skill, and I believe the rapporteur has accomplished his task very well, for which I congratulate him. In particular, I appreciated the reference to quality as a foundation on which to build everything else. Furthermore, it is not stating the obvious to say that payments based on the two pillars of the CAP are not mere public resources, but actually buy a public good that may not be sufficiently rewarded by the market. Cross-compliance, moreover, is an excellent criterion for preventing waste, but its use needs to be improved in practice. The report offers a response to the major issues that the CAP approach left open. I think that continuous monitoring of the less obvious issues is also positive.
The agricultural sector still plays a strategic role today in our societies and economies. It does so firstly from a food perspective, since not only does it provide the raw materials for food, but the safety of that food is essential for our health. It does so secondly from an environmental perspective, since the vitality of the sector and the quality of its production processes make for environmentally friendly land management. It does so thirdly from a social perspective, since it represents a challenge to provide high-quality, innovative jobs for young people. It does so fourthly and finally from an economic perspective, since a local/global approach allows for the economic development of traditional, high-quality, certified and high added value products, through the adoption of management models that turn businesses and their products into competitive cooperatives on a global scale. A fair CAP that promotes micro, small and medium-sized agricultural enterprises and high-quality, traditional and certified products, that supports environmentally friendly processes, that introduces aid ceilings and that sets aside sufficient resources for rural development is an ambitious and far-sighted policy that benefits citizens, consumers and agricultural operators. I believe that the adopted report offers this possibility.
in writing. - (FR) Europeans must have access to a healthy, varied, balanced and diversified diet. Today, agriculture and its food production are highly strategic, and their international regulation is of the utmost importance. Food is a very specific issue, and encouraging competition in agriculture between the different regions of the world jeopardises the food security of our communities. It is at least as much by improving the productivity of the territories as by becoming more competitive internationally that we will achieve a higher degree of self-sufficiency in the EU. In addition, the EU should seek to secure the income earned by producers, mainly through their own labour. In the light of the reform applicable in 2014, the common agricultural policy must respond to the following priorities: viable food production, sustainable management of natural resources, measures for combating climate change and balanced territorial development. If the EU's agricultural policy is to secure the supply of safe and high quality foods, while contributing to the protection of the environment and to renewable energy, its funding will have to be commensurate with its goals.
I voted for the report on the common agricultural policy towards 2020: meeting the food, natural resources and territorial challenges of the future, because it tables proposals that respond to new challenges like food security, environmental protection and climate change, whilst simultaneously ensuring greater territorial balance in Europe's rural areas.
in writing. - These two amendments (10 and 11) were supported to stop a cap or ceiling being introduced for direct payments. The effect of such a cap would be to create an administrative and bureaucratic nightmare as landowners sought to divide up large holdings to avoid the ceiling cutting their money: it represents the very worst sort of bureaucratic perverse incentive for questionable but probably legal behaviour.
Agriculture should be viewed as an economic activity that generates wealth and development, within the framework of the Europe 2020 strategy. Its reform should therefore be thought of in the context of the competitiveness and sustainability of European production. To this end, there is a need to breathe new life into it by simplifying procedures, but also by reinforcing the EU's common agricultural policy (CAP) budget, so I consider it very positive that the report calls for the CAP budget to be maintained at least until 2013, with it unlikely that Parliament will accept any reduction.
Once again, I would stress the importance to Portugal of the issue of maintaining the milk quotas or any other effective mechanism for regulating the market, and my undertaking that I, as a Member of this House, will remain committed to defending it.
Sustainable, productive and competitive European agriculture enables the challenges of security of supply in the food and energy sectors, of climate change, of the environment and biodiversity, of health, and of demographic change in the EU to be met. It should be noted that the world population is predicted to grow from 7 billion to more than 9 billion by 2050, requiring a 70% increase in global agricultural production according to the United Nations Food and Agriculture Organisation. More food will therefore need to be produced against a background of higher production costs, severe volatility in agricultural markets and mounting pressure on natural resources, meaning that farmers will have to produce more using less land, less water and reduced energy inputs. I would argue that a two-pillar common agricultural policy (CAP) should be retained, with each pillar's structure and objectives being clearly defined and designed in a way that allows each to complement the other. I am hoping for more equality as regards the first pillar. I also believe particular attention should be paid to small farmers, since they make a significant contribution to CAP objectives. I think it is essential to keep the current milk quotas system.
This report comes in the wake of the previously drafted Lyon report on the broad strokes of common agricultural policy (CAP) reform, and of the Commission communication on the CAP, of which it is largely in favour. Despite important aspects, which we acknowledge, such as the refusal to cut the CAP's overall budget or the proposal to keep planting rights in the wine sector, the report's content is profoundly negative, advocating a CAP whose consequences constitute a very clear step towards the decline and destruction of Portuguese agriculture.
In line with previous reforms, it re-emphasises and deepens the deregulation and liberalisation of markets, and the 'market orientation' of production, so threatening countries' rights to produce and to food security and sovereignty, as well as the survival of small and medium-sized farmers. It continues to advocate the subordination of agriculture to World Trade Organisation rules, so promoting intensive, export-focused models of production at the expense of local production and consumption that are socially and environmentally sustainable. Given the profound injustice today existing between countries, producers and products, the advocated redistribution of CAP funds cannot be dissociated from the guarantee of minimising losses by the major beneficiaries...
(Abbreviated in accordance with Rule 170 of the Rules of Procedure)
We voted against this report because it responds to neither the challenges of the future, nor the serious problems of the present. That is why we tabled a series of draft amendments that we consider essential for a profound modification of the current common agricultural policy. We regret that they have not been adopted in their entirety, specifically those advocating instruments for regulating markets and for intervention mechanisms that guarantee a fair price for farmers and each country's right to produce.
However, we will continue to advocate the maintenance of a system of milk-production quotas as an essential condition for defending producers in the countries that are more sensitive, the maintenance of planting rights in the wine sector, and the maintenance of subsidies for potable alcohol distillation and crisis distillation. We will also continue to fight for the creation of an EU-funded public agricultural insurance scheme, which would enable farmers to be guaranteed a minimum income in cases of natural disaster.
in writing. - (SK) The common agricultural policy (CAP) faces a whole series of challenges - some of them specific and others unexpected - as a result of which the EU must adopt strategic decisions relating to the long-term future of its agriculture and its rural areas. In order for the CAP to respond effectively to these challenges, it must be implemented within a framework of sound economic policies and sustainable public funding, contributing to the achievement of the EU's objectives. In the future, the CAP must remain a strong common policy that strives to secure the long-term food security of European citizens. It must also support agricultural communities which provide European citizens with a wide range of high-quality and wholesome foods. Last but not least, it must contribute to maintaining viable rural communities, for which agriculture is an important economic activity, creating local jobs. The ongoing reform of the CAP should aim to achieve more sustainable, more intelligent and more inclusive growth for Europe's rural areas.
in writing. - I voted in favour of the Deß report on the common agricultural policy, which evaluates the communication from the European Commission on the CAP towards 2020. Of note, the Deß report stresses the important role that agriculture can play in the Europe 2020 strategy. In particular, it emphasises the importance of agriculture as a source of employment in rural areas. While containing both favourable and unfavourable elements, the report provides a good, solid basis for a reform package. In my opinion, the most important element at this stage in the reform process is to maintain the current budgetary support for the CAP for the period 2014 to 2020.
Hopes are high regarding the very important and sensitive matter of the common agricultural policy. We are in the middle of what will be a long and complex journey, because we have to give answers to farmers and, at the same time, tackle the global challenges of food security.
Progress and technological innovation will play a key role in the new CAP.
Another crucial point in the report is the endorsement of a decisive reduction in red tape for farmers and national authorities, in order to simplify the numerous administrative obligations in the sector.
The CAP also needs to contribute towards the achievement of the ambitious objectives contained in the Europe 2020 strategy; in other words we need a greener and more sustainable CAP that will guarantee additional funding for farmers while recognising their role in protecting the environment, and that will help them choose environmentally friendly farming techniques.
Lastly, it is important to develop transparent and efficient instruments that can help farmers to run short production chains, promote quality and provide information to consumers, thereby promoting fair and transparent price formation.
I voted in favour of this report on the future of the common agricultural policy (CAP). As a result of the negotiations and the vote in the Committee on Agriculture and Rural Development, this document, though still too vague, has evolved significantly and is now trying to bring about real reform of the CAP. More particularly, maintaining the CAP budget after 2013 was an essential point. Indeed, we want to see the EU's agricultural budget remain unchanged until 2020 to encourage farmers to guarantee the security of food supplies and the protection of the environment, to create new jobs, and to ensure a competitive agricultural sector. I then voted against the paragraph on payments to support genetically modified organisms (GMOs) and for the paragraph on the withdrawal of GMOs, and I supported the paragraph opposing the funding of the production of food from cloned animals and their offspring and descendants. With regard to the reform of the wine market, I am in favour of retaining planting rights. Finally, and very importantly in my view, I voted in favour of retaining the scheme to provide support for the poorest members of society. This scheme is a strong symbol of the solidarity between the citizens of the EU, and I hope that the appropriations allocated to this scheme can be maintained.
The Dess report adopted by this House is entirely consistent with the guidelines already set by the European Commission. It calls for the common agricultural policy for 2014-2020 to be reviewed in order to meet the challenges of environmental sustainability, job creation and guaranteed high-quality, safe food.
In adopting this text, the European Parliament is demonstrating its opposition to regressive tendencies and proposing that the future CAP budget remain at least at the same level as the 2013 budget, thereby ensuring that farmers receive the support they need to invest in new technologies, a crucial step if this sector is to remain competitive.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has made a decisive contribution - partly as a result of the numerous amendments tabled both in the Committee on Agriculture and Rural Development and in plenary - to achieving a convincing result, thereby sending a clear message to the European Commission ahead of the legislative proposals scheduled for October.
in writing. - (FR) I believe that this report is a definite step forward for a strong, sustainable common agricultural policy (CAP) and, for that reason, I voted in favour. We have sent out a clear message, which is structured around three priorities: to enable all European citizens to access food; to encourage farmers to change their working methods by focussing on biodiversity issues, the management of water and soil pollution problems, and the recycling of waste; and, finally, to protect employment in farming while at the same time minimising its impact on the territories. This could be done through better allocation of direct payments, a different type of market regulation, and prioritising sustainable development. It is a fairer CAP that I am arguing in favour of here, one that can support the people and sectors that are most in need.
in writing. - It is important that we have a strong and sustainable CAP and the ongoing work on its reform is one of the key issues before this Parliament. The agriculture sector must be innovative and competitive, and those working in my own country remain committed to playing their valuable role in the wider European sector.
in writing. - (LT) I welcomed this document, because a sustainable, productive and competitive European agricultural sector can make a vital contribution to meeting the objectives set by the Treaties for the CAP and the objectives of the EU 2020 strategy, and it can also help to meet new political challenges such as security of supply of food, energy and industrial raw materials, climate change, the environment and biodiversity, health and demographic change in the EU. I very much welcome the Commission Communication 'The CAP towards 2020: meeting the food, natural resources and territorial challenges of the future'. I believe there is a need for further reform of the CAP in line with the changing nature of the farming industry in the EU27 and the new international context of globalisation. In the future we must maintain a strong and sustainable CAP with a budget commensurate with the ambitious objectives to be pursued in an effort to meet the new challenges. I firmly believe that the most important objective is to distribute assistance fairly among the Member States and the different categories of farmers. At present, new Member States, like Lithuania, receive less financial assistance than the old Member States. I am convinced that harmonising direct payments is one of the preconditions for creating a single European agricultural market. Last spring, together with a group of fellow MEPs, I addressed a statement to the European Commission, the European Council and Parliament on the harmonisation of direct payments for the farmers of all Member States of the Community.
Today's resolution is a step in the right direction, so that after its reform, the common agricultural policy can be fairer and more effective. We have made significant progress on the issue of direct payments, emphasising that it is essential to define appropriate minimum and maximum support levels, expressed as a percentage of the EU average, which farmers of every Member State may receive. This will help to alter the current absurd and unfair situation, where the amount of support can differ by up to a factor of as much as six, thereby putting farmers from several Member States in unequal circumstances and distorting competition between European farmers. I should like to emphasise that the transition period must be as short as possible, and I consider that for those Member States whose farmers receive the smallest direct payments, the equalisation process must begin as early as 2014. A transition period that lasted up to as late as 2020 would mean that a whole generation of farmers would continue to be forced to work in circumstances of unfair competition. We must, however, recognise that the European Parliament still has important work ahead of it, for there are questions the solutions to which are sketched in general terms only in the Dess report, as Members' opinions on the solution to the relevant problem differed or were even diametrically opposed.
in writing. - (DE) In voting on the CAP report, we are deciding on the cornerstones of future EU agricultural policy. I welcome the decision that agricultural policy is to become more sustainable, that the competitiveness of European agriculture is to be strengthened and that a balance is to be sought between old and new Member States. I am vehemently opposed to cuts in the EU agricultural budget because I believe that the common agricultural policy must remain a key area in the EU budget. For the citizens of the EU, the services are essential for food quality and safety, animal welfare and environmental standards and for the vitality of rural areas. The market does not reward these additional services. Agricultural funds are service-related payments that enable reliable planning for farming families. It is essential that we should adhere to the established 'two-pillar model'. Only the interplay between the first and second pillars enables both innovative competitiveness and sustainability. The second pillar is a strong element for sustainable agriculture. Switching compensatory allowances for disadvantaged areas to the first pillar would have disastrous consequences for most regions. I welcome the fact that small farms are to receive greater support by grading payments. A ceiling for direct payments is also open to debate. Today's fundamental decision by Parliament defines the parameters to be used by the European Commission as a template when drafting the legislative package. Agricultural policy must remain a key element of European policy.
I voted in favour of Mr Dess's report, which is a document of strategic importance for European agriculture. An intense debate has been taking place in recent months in order to reconcile the requirements, expectations and needs not only of farmers but also of European citizens as a whole. The CAP is a policy of and for everyone. It includes resources for the competitiveness of businesses, for food security, for guaranteeing fair prices for consumers and for providing society with public goods that are protected by ever more safeguards. From its beginnings until now, the CAP has undergone a number of reforms that testify to its support for agriculture that is constantly evolving in order to better respond to the numerous challenges that we have had to face. I welcome this vote, which is an achievement for the European Parliament. For the first time, it is expressing the wishes of 27 countries with regard to the future of EU agriculture.
I supported the report by my fellow Member, Mr Dess, on the future of the common agricultural policy (CAP) after 2013. With this document, the European Parliament has once again demonstrated its determination to maintain a strong, ambitious CAP with a high level of funding. The aim of the CAP is to support our farmers and to respond to major challenges: to produce enough food to feed our 500 million fellow citizens and to contribute to feeding the rest of the world. Since the CAP was last reformed, the challenges have evolved: growing world demand for food, internationalisation of agricultural trade and price volatility, climate change, energy crisis, scarcity of available natural resources, and questioning of the role and purpose of the CAP by our citizens. All these issues should be included in the CAP after 2013 and should be taken into account when it is reformed. I also welcome the European Parliament's desire to help small farmers as well as young farmers, especially when they are starting up. Finally, it is important that the CAP guarantee farmers better incomes, the latter having dwindled steadily in recent decades and standing now at half the incomes of urban households.
Economic growth and the development of society are to a great extent dependent on the health of the citizens. The quality of the products we eat and the way in which they are produced have fundamental significance for our health, and this is therefore why the health of the European Union's citizens should be an important aspect of our agricultural policy. By introducing a more informed common agricultural policy, we will be able to be more effective in combating the diseases of civilisation associated with an unhealthy lifestyle and poor diet.
Obesity, diabetes, cancers and different forms of circulatory disease are a real threat to the citizens. Statistical data show that every year cardiovascular disease is the cause of around 4.3 million deaths in Europe, and over 1.7 million people die of cancer. I think the report on the CAP towards 2020: meeting the food, natural resources and territorial challenges of the future is moving in the wrong direction, so I voted against it.
I voted for the Dess report, since I am in favour of a common agricultural policy reform that reflects the changing nature of the EU's agricultural sector. The report provides for a simplified CAP structured around two pillars: the first pillar being fully financed by the EU budget and the second pillar providing for multiannual programming and a cofinancing approach. This pillar-based model helps to clarify the CAP for the agricultural operators concerned and to eliminate overlapping. Furthermore, I support this report because it mentions the need to maintain the EU's agricultural budget for the next - post-2013 - financing period. Adequate financial resources are crucial in order to meet the challenges of food security, environmental protection, climate change and territorial balance in the EU following its enlargement to the East. The Dess report also calls for the development of food quality policy with geographical indications (protected designations of origin (PDO) and protected geographical indications (PGI)), a necessary measure if we are to ensure the authenticity of local and regional food specialities. I support the report because it includes the gender dimension of the CAP. It states that both spouses should enjoy the same rights when working in the agricultural sector. Forty-two per cent of the people working in agriculture are women, but only one holding in five is managed by a woman.
I voted in favour of the report on the common agricultural policy (CAP) after 2013 to ensure that the CAP budget is kept at its current level until 2020. I would also like to see farmers rewarded for their work on biodiversity. We would like the protection of biodiversity to be a priority for the European Union through its various fields of competence. Most farmers are sensitive to this issue and choose environmentally friendly production methods. The contribution of agriculture to the protection of the environment should therefore be recognised and included in the objectives of the CAP post 2013. In this respect, I support the Commission proposals for a system of incentives financed by the EU to support farmers who move towards sustainable development.
This report aims to replace the link with production in the new system of direct support for farmers with environmental and social criteria. It calls for the introduction of a degressive model of direct payments according to the size of an agricultural holding, and for these to be reserved exclusively for active farmers who use farmland for production and maintain it in a good agricultural and environmental condition. A step is thus being made towards halting the awarding of absurd subsidies to feudal landowners.
It makes changes relating to price volatility, and calls for solutions to be created, at global level, to combat speculation on agricultural commodities and extreme price volatility. It also advocates a safety net and promotes the association of small farmers. Some of the problems caused by the market are diagnosed, and greater emphasis is given to environmental and social issues. The benefits of these points should be recognised, and they should be further fleshed out. Nevertheless, the solutions tabled in the report are along the lines of deepening these same market mechanisms that are responsible for the current crisis of volatile prices and unequal distribution of profits throughout the production chain. That is why I abstained.
in writing. - (DE) I voted in favour of the adoption of this report because I believe that, as such, the compromise that Mr Dess has drawn up is a good one and it demonstrates a great deal of sensitivity in relation to the situation of Europe's farmers. However, we should continue to ensure that we do not simply pay lip-service to a reduction in red tape, but actually implement it.
in writing. - (FR) This document proposes several interesting developments such as freedom from fossil energy, support for short production chains, strengthening producers' negotiating power, and the establishment of a worldwide notification and coordinated action system for agricultural stocks. Unfortunately, it does not put a monetary figure on any of these advances. It does not question the abolition of milk quotas or the dismantling of agricultural market protection mechanisms. I voted against this document.
The common agricultural policy (CAP) should be reformed so that it can better respond to the challenges of food security, climate change, the sustainable management of natural resources, landscape management and maintaining a vibrant rural economy. It is necessary to make the sector more competitive and the CAP fairer, ecological, profitable, effective and efficient. It should be formulated in easily understandable terms, so that it can be understood by everyone, by which I mean not just farmers but also consumers and taxpayers. The report represents a move in the right direction in that it makes every effort to make farming more dynamic and competitive, so that it is better equipped to meet the objectives set by the Europe 2020 strategy. In addition, the report provides for the maintenance of appropriate budget resources after 2013, which is, in itself, a victory.
The common agricultural policy has historically been the main and most important area of EU intervention, and it is still crucially important today. This report, which I fully support, does well to highlight the value of agriculture, from both a food and a rural development and land preservation point of view. The CAP has already been radically (and rightly) reformed in the past: the new challenges that we face concern its further simplification and compliance. Smaller agribusinesses often incur heavy costs when complying with health and environmental rules. I therefore welcome the request for a possible adjustment of these rules to reflect the varying conditions on farms. The CAP can lend itself to fraud and deception, so it is also right to identify genuinely 'active' farmers at European level in order to prevent an unacceptable waste of resources. Lastly, I should like to stress the need to strongly oppose speculation by the international markets on food prices: I consider it unacceptable for high finance to be able to influence at will a strategic sector such as this, which ensures people's food supply and very survival.
I voted in support of Mr Dess's report, which envisages a fairer CAP after 2013. The report supports the reduction in the differences between the funds received as direct payments by the various Member States, regions and sectors. This step, albeit a small one, is going in the right direction, and I support it. Mr Dess's report also takes into account the problem relating to livestock farmers in the countries applying the Single Area Payment Scheme (SAPS), the majority of whom do not own the land and, therefore, do not receive direct payments. I hope that the Commission will consider this issue and suggest a solution to it. During the vote I also expressed support for small agricultural producers, as well as the provision of cheaper fuel and lower excise taxes for agricultural producers. Mr Dess's report also supports my proposal for greater flexibility in the second pillar. This is also one of the reasons why I voted in favour of this report. Member States and regions must be able to set their own priorities themselves so that genuine development can be achieved in rural areas. Flexibility is important because the situation varies in the different Member States. I also welcome the measures proposed in the report supporting young people in the agricultural sector. I believe that this offers an effective method of combating depopulation in rural areas.
in writing. - The ECR supported this report because it is a significant improvement on the Commission communication and keeps the spirit of previous market-based reforms alive. It also focuses on the challenge of greening the CAP through primarily rural development measures. However, the ECR does not support the capping of payments to large farms or proposals to extend market intervention to other sectors. We believe that these will institutionalise inefficiencies in the farming sector. We therefore supported all amendments opposing capping. In general, the Deß report is more positive than the Commission proposal. The Commission proposal includes greening of payments in Pillar 1, the reintroduction of set-aside, a focus on social policy and an increase in the role of Article 68, which allows for the reintroduction of coupled payments in some sectors. These are all backward steps which will further complicate the CAP and do nothing to help farmers respond to market forces. Although the Deß report includes weaker elements of some of these proposals, unlike the Commission communication, it does not undermine the pro-market direction of travel of previous reforms. The ECR group therefore supported the final report, although we do not support all the provisions contained in it.
in writing. - (LT) A sustainable, productive and competitive agricultural sector guarantees security, in terms of food and natural resources, as well as territorial balance. Given the fact that world populations are only set to increase, global agricultural production will also have to increase accordingly. We must therefore strive to ensure that we create a strong and sustainable CAP that matches the changing nature of the agricultural industry in all Member States. We must make the best decisions to help combat rural decline and counter the possible pressure on the agricultural economy from third countries. There should be a greater focus on SMEs. Disparities in the provision of aid and assistance for farmers must be eliminated. Direct payments are a legitimate source of income for Europe's farmers. The general scheme must therefore ensure that direct payments are distributed correctly and a level playing field is created throughout the EU. Each Member State should receive a minimum percentage of the EU average direct payments. In order to achieve this a ceiling should be set. It is crucial for market regulation measures and intervention mechanisms to be implemented, in order to ensure that products are fairly priced and that farmers receive an adequate level of income that guarantees the continuation of production and a regular supply of food.
This report aims to replace the link with production in the new system of direct support for farmers with environmental and social criteria. It calls for the introduction of a degressive model of direct payments according to the size of an agricultural holding that are reserved exclusively for active farmers who use farmland for production and maintain it in a good agricultural and environmental condition. A step is thus being made towards halting the awarding of absurd subsidies to feudal landowners.
It makes changes relating to price volatility, and calls for solutions to be created, at global level, to combat speculation on agricultural commodities and extreme price volatility. It also advocates a safety net and promotes the association of small farmers. Some of the problems caused by the market are diagnosed, and greater emphasis is given to environmental and social issues. The benefits of these points should be recognised, and they should be further fleshed out.
Nevertheless, the solutions tabled in the report are along the lines of deepening these same market mechanisms that are responsible for the current crisis of volatile prices and unequal distribution of profits throughout the production chain. That is why I abstained.
in writing. - I particularly welcome the proposals in this report to protect and encourage young farmers, through grant schemes and other measures. The age profile in farming remains skewed towards the older age group: 34.1% of farmers in the EU are over 65, while only 6.1% of farmers are under 35. A reformed CAP must account for this. Reform is needed in other areas, which will mean big changes for some farmers. Because of this, the new CAP must include transitional arrangements in established sectors subjected to radical change going forward. Change is always difficult but the agriculture sector must adapt to market realities. Global demand and greater realisation of the need for food security means agriculture will be a growth area for the EU going forward and particularly important for less developed economies. The new CAP needs to effectively target the areas of inefficiency by incentivising new practices. For instance, in Ireland there is a need for greater scale on our farms and throughout the EU changes to traditional uses of land offer great opportunities. For instance, tourism and recreation can be important drivers of rural economies. That means the CAP budget must be maintained at its current level and index-linked post-2013.
in writing. - (DE) I am voting against the inclusion of the wine market reform - and other specific sectors - not because I am generally against the idea, but because individual branches of production should not be mentioned at this stage of the common agricultural policy. What we should be doing at the moment is negotiating the future principles of the common agricultural policy.
in writing. - (FR) The common agricultural policy (CAP) is the only truly European policy. While it may have been a shield against supply shortfalls and sectoral crises for a long time, it is no longer a refuge for farmers and their families, who have been hit hard by the volatility of raw material prices and global competition. I cite as evidence the continuous decline in the number of agricultural holdings in Belgium and the staggering decrease in the number of jobs (down 56% in 30 years). That is why the CAP should be reformed and respond to today's challenges of food production and security, the protection of the environment and the production of renewable energy. The Dess report, which was voted on at noon, is in line with the main guidelines established by the European Commission in favour of a gradual reform based on a system of more balanced and more targeted payments and with a marked 'ecological' orientation. This is good news. It is clear that rules need to be laid down to regulate the market and that small farms, which have so far been forgotten in successive reforms, need to be helped. This is the only path open to us to restore hope to young people, to motivate them to take over family farms, to convince them that agriculture is, quite simply, a sector with a future.
In response to rumours about a cut in funding under the second pillar of the common agricultural policy, I repeat that I am in favour of guaranteeing adequate financial resources for rural development, also. We must keep the EU agricultural budget at the current level until 2020 to ensure that farmers receive incentives to provide stocks of safe food products, to protect the environment, to create new jobs and to ensure the competitiveness of the EU agricultural sector.
This vote sends a clear and strong message to the Commissioner for Agriculture and Rural Development, Dacian Cioloş. Although EU agricultural policy aims to provide safe, high-quality food products and contributes to the protection of the environment and to renewable energies, it must be adequately financed so as to encourage farmers to use modern, environmentally sound techniques. The fight against speculation on agricultural commodities and extreme price volatility require a global-level solution to ensure greater stability for farmers and the large-scale supply of safe food products. I therefore support a worldwide system for the notification of current stock levels, in order to tackle uncontrolled speculation on agricultural commodities.
in writing. - (FR) Although the idea of introducing an upper ceiling for direct payments in the light of the size of the agricultural holdings may appear laudable, I am in no doubt that it would simply result in the implementation of technical arrangements by those agricultural holdings that would otherwise exceed the authorised limit in order to continue to receive European subsidies. However, I am all in favour of introducing another system to allocate more funds to small agricultural holdings, for example by introducing a system of degressivity of direct payments in the light of the size of the holdings. That is why I voted for Amendments 10 and 11 and for paragraph 25. In addition, I am pleased that, in this report, Parliament calls on the Commission to consider proposing that planting rights in the wine sector be maintained beyond 2015. This is very important for the many wine producers in south-west France, and that is of course why I voted as I did. Finally, as regards the milk market, the final text is, in my opinion, very balanced. The report therefore has my backing.
in writing. - (FR) In favour. As Mr Bové said, in so voting, Parliament has given Commissioner Cioloş a vote of confidence. To become concrete, his proposals should now be transposed into the legislative measures to be proposed in October 2011. There are going to be real difficulties when it comes to striking a balance between, on the one hand, measures to promote employment, the maintenance of activities over all the territories involved, the protection of the environment, and the prevention of climate change and, on the other, the threadbare argument of competition, competitiveness and liberalism. The risk of a wide gap is quite real. After this historic vote by the European Parliament, Europe is committed to putting this obsession with productivity in agriculture behind it. The Member States still need to assume their collective responsibility and the Commission still has to transpose this new direction into legislation. After the failures of the reforms of 1992, 1999 and 2003, another capitulation to the interests of lobbies would spell the end of the hopes of millions of farmers and of 500 million European citizens.
I voted in favour of this report because I share the rapporteur's views concerning the focal points of the common agricultural policy reform for the period after April 2013.
Firstly, if the CAP is to contribute towards the achievement of the Europe 2020 objectives, the EU agricultural budget for the next financing period should be maintained at least at the same level as the 2013 agricultural budget. In particular, the CAP needs to be simplified: there must be less red tape for administrative bodies and farmers, and the costs of managing the policy at Member State level must be reduced.
Lastly, if the European Union is to continue to play a leading role in this sector, then food quality and safety, which are the raison d'être of agriculture at EU and world level, must be strengthened further.
in writing. - (FR) The common agricultural policy (CAP) is one of the oldest policies at Community level. While it needs to be adapted to meet new needs and new expectations, it must not disappear. It is a policy that has proved its worth and one that I am determined to support, as are many colleagues and citizens. This report, which I supported in plenary, clearly demonstrates the developments in the agricultural world, which bring with them new challenges for the future. They include demographic trends, such as aging farming populations and the obstacles faced by young farmers to starting up. There are also new concerns, such as the need to combat the volatility of agricultural prices in order to guarantee greater food security, or the need to take account of environmental protection. In the face of all these challenges, the solution can only be found at European level. This solution is the one advocated by this report: the CAP must remain a truly Community policy, but its operation needs to be reviewed so as to make it fairer and more effective.
in writing. - (NL) The common agricultural policy of the future must guarantee everyone access to healthy and locally-produced food. I am standing up for family-run farming businesses, fair and stable prices for both farmers and consumers and for a switch to sustainable and social agriculture with respect for the limits of our natural resources. I advocate that an end should be put to the dumping of Europe's overproduction on the markets of the South because this market-disrupting practice devastates local producers there. They cannot compete with Europe's underpriced exports. We need to restructure our cattle farming into animal-friendly and ecological production that ends our dependence on soya imports for animal feed. I therefore voted in favour of all amendments that limit the subsidies on a per person per business basis and also of those amendments that ensure a greening of the subsidies. I therefore also supported those amendments that back ecologically 'low input' agriculture and gave my backing to those amendments that tackle the enormous concentration of the market in favour of agribusiness and retailing. I therefore also supported those amendments that back small, family-run businesses and I voted against the pernicious mass imports of soya into Europe. I therefore support food sovereignty.
The main objective of the common agricultural policy (CAP), enshrined in Article 39 of the Treaty on the Functioning of the European Union, is 'to increase agricultural productivity by promoting technical progress and by ensuring the rational development of agricultural production and the optimum utilisation of the factors of production, in particular labour'. I am voting for this report because I believe that it contains measures that strengthen and guarantee the post-2013 CAP's sustainability whilst also contributing to achieving the objectives enshrined in the Europe 2020 strategy, and that it takes into account the clear differences between new and old Member States. I consider it crucial that the CAP foster the development of safe and healthy foodstuffs, intended, not just for the general public, but also for the food industry in particular. Administrative measures cutting red tape when farmers are preparing their applications should also be introduced, in order to facilitate access to EU funds. Finally, I voted for the amendment on milk, as I do not agree with the European Commission's call for the milk quotas system to be abolished, which will only exacerbate the already precarious position of national producers.
In voting against the report, the Greek Communist Party voted against the CAP as a whole, both current and 'new', which has ruined small and medium-sized holdings and promotes agricultural development on the basis of the criterion of the profitability of the monopoly food companies. The report includes the 'new' CAP in the anti-grassroots Europe 2020 strategy, in the aim of ruining small and medium-sized holdings and concentrating land, production, subsidies and trade solely in the hands of the capitalist agricultural companies. That is why it calls for direct support to be given to active farmers, thereby excluding poor farmers forced to work outside agriculture. At the same time, the principles set out for a competitive/viable/fair CAP, in conjunction with the decoupling of production from direct payments, will benefit large land owners. The previous review of the CAP did the groundwork, resulting in a drastic reduction over the last two years in the real per capita income of farmers and a reduction in employment in the agricultural sector. The report treats food as a commodity, as agricultural production for profit, which is what causes the daily criminal food scandals of the food monopolies. It does not formulate any restriction on the GMOs which harbour huge risks for public health and the ecosystem. The only way out is if the workers and poor grassroots classes can enjoy the wealth they produce.
Today, Polish Members of the European Parliament voted against the resolution on the common agricultural policy after 2013. In our opinion, the proposals contained in the parliamentary resolution are intended to maintain the existing state of affairs and may harm the competitiveness of both Polish and European agriculture.
in writing. - On the amendment 10 ,which I have voted in favour, not because I do not want to end up the system that allows large agro holdings to receive millions of Euros of public money; I do want to introduce an upper-ceiling for direct payments. The problem, I see here, as I do want to tackle the real problem, is that the large holdings that receives these big amounts of money can easily split up for only accountancy purposes and then nothing will be changed. The public money will be in the same current account instead of helping our small and medium producers that are the ones which do really need this payment.
in writing. - (LT) Lithuanian farmers work hard and make a significant contribution to our society. However, there is a limit to what they are able to achieve if local infrastructure and funding are insufficient. If the future CAP is to receive the approval of EU taxpayers, it must guarantee food security and jobs. The budget earmarked for EU agriculture should therefore remain unaltered.
Lithuania cannot allow itself to neglect the agricultural sector. Last year exports of agricultural products from my country were worth EUR 2.6 billion, and farmers in Lithuania account for 7.1% of the entire workforce, whereas the EU average is 4.8%. The CAP must help us build competitive, sustainable farms and a vibrant rural economy. According to EU statistical data published last month, Lithuania is still trying to catch up - in Lithuania, 51.5% of CAP payments are going towards rural development, whereas in the EU27 the corresponding figure is 23.3%. We must continue to support our farmers' efforts to modernise their farms.
I support the rapporteur's call to distribute assistance fairly among the Member States and the different categories of farmers. At present, new Member States, like Lithuania, receive less financial assistance than the old Member States.
I would like to say that I voted against the Dess report. Despite the fact that the report contains many good measures, it is unfavourable to agriculture in Europe, because it does not support the idea of full alignment of direct payments, it strengthens discrimination against the new Member States, and it also maintains the absurd situation in which, in the area of agriculture, the wealthy countries are helped more, and the poor ones less. For these reasons I could not vote for adoption of the Dess report.
in writing. - (SK) Food production is related to people's health and safety. It is right and proper for the Union to do everything to ensure that food coming to the European market is of a high quality. Sadly, dubious instruments are sometimes used to this end. One of these is the establishment of a maximum level of support of EUR 300 000 for a single farm. If quality is what we care about, then why do we distinguish between small and large producers? Sadly, not one of the proposals submitted by my fellow Members and myself in order to remove this absurd condition from the text has been approved. This confirms once again that the common agricultural policy is not about efficient production.